


Exhibit 10.23

 

EXECUTION COPY

 

Dated as of December 7, 2006

 

 

N-STAR REL CDO VIII LTD.,
as Issuer

 

N-STAR REL CDO VIII LLC,
as Co-Issuer

 

NS ADVISORS, LLC,
as Advancing Agent

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Trustee

 

 

 

 

 

 

 

INDENTURE

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

Page

 

 

 

PRELIMINARY STATEMENT

 

1

 

 

 

GRANTING CLAUSES

 

1

 

 

 

ARTICLE I                                   Definitions and Interpretation

 

4

1.1.                              Definitions

 

4

1.2.                              Assumptions as to Collateral Interests, Fees,
Etc.

 

69

1.3.                              Rules of Construction

 

73

 

 

 

ARTICLE II                                 The Indenture Issued Notes

 

73

2.1.                              Forms Generally

 

73

2.2.                              Authorized Amount; Applicable Periodic
Interest Rate; Stated Maturity Date; Denominations

 

75

2.3.                              Execution, Authentication, Delivery and Dating

 

76

2.4.                              Registration, Transfer and Exchange of
Indenture Issued Notes

 

77

2.5.                              Mutilated, Defaced, Destroyed, Lost or Stolen
Indenture Issued Notes

 

90

2.6.                              Payment of Principal and Interest; Rights
Preserved

 

91

 

 

 

ARTICLE III                           Conditions Precedent

 

102

3.1.                              General Provisions

 

102

3.2.                              Security for the Indenture Issued Notes

 

105

3.3.                              Custodianship; Transfer of Collateral
Interests and Eligible Investments

 

107

 

 

 

ARTICLE IV                           Satisfaction and Discharge

 

110

4.1.                              Satisfaction and Discharge of Indenture

 

110

4.2.                              Application of Trust Money

 

112

4.3.                              Repayment of Funds Held by Note Paying Agent

 

112

 

 

 

ARTICLE V                               Events of Default; Remedies

 

112

5.1.                              Events of Default

 

112

5.2.                              Acceleration of Maturity; Rescission and
Annulment

 

115

5.3.                              Collection of Indebtedness and Suits for
Enforcement by Trustee

 

116

5.4.                              Remedies

 

120

5.5.                              Preservation of Collateral

 

122

5.6.                              Trustee May Enforce Claims Without Possession

 

124

5.7.                              Application of Funds Collected

 

124

5.8.                              Limitation on Suits

 

125

5.9.                              Unconditional Rights of Rated Noteholders
(other than the Class N Noteholders) to Receive Principal and Interest

 

125

5.10.                      Restoration of Rights and Remedies

 

126

5.11.                      Rights and Remedies Cumulative

 

126

5.12.                      Delay or Omission Not Waiver

 

126

5.13.                      Control by the Controlling Party

 

126

5.14.                      Waiver of Past Defaults

 

127

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

Section

 

 

Page

 

 

 

5.15.                      Undertaking for Costs

 

128

5.16.                      Waiver of Stay or Extension Laws

 

128

5.17.                      Sale of Collateral

 

128

5.18.                      Action on the Rated Notes

 

129

 

 

 

ARTICLE VI                           The Trustee

 

129

6.1.                              Certain Duties and Responsibilities

 

129

6.2.                              Notice of Default

 

132

6.3.                              Certain Rights of Trustee

 

132

6.4.                              Authenticating Agents

 

134

6.5.                              Not Responsible for Recitals or Issuance of
Rated Notes

 

135

6.6.                              May Hold Rated Notes

 

135

6.7.                              Funds Held in Trust

 

135

6.8.                              Compensation and Reimbursement

 

135

6.9.                              Corporate Trustee Required; Eligibility

 

137

6.10.                      Resignation and Removal; Appointment of Successor

 

137

6.11.                      Acceptance of Appointment by Successor

 

139

6.12.                      Merger, Conversion, Consolidation or Succession to
Business of Trustee

 

139

6.13.                      Co-Trustees

 

140

6.14.                      Certain Duties Related to Delayed Payment of
Proceeds; Other Notices

 

141

6.15.                      Representations and Warranties of the Bank

 

141

6.16.                      Exchange Offers, Proposed Amendments etc.

 

142

6.17.                      Fiduciary for Rated Noteholders Only; Agent For Other
Secured Parties

 

143

6.18.                      Withholding

 

143

 

 

 

ARTICLE VII                       Covenants

 

143

7.1.                              Payment of Principal and Interest

 

143

7.2.                              Maintenance of Office or Agency

 

144

7.3.                              Funds for Rated Note Payments to be Held in
Trust

 

145

7.4.                              Existence of Co-Issuers

 

146

7.5.                              Protection of Collateral

 

147

7.6.                              Opinions as to Collateral

 

149

7.7.                              Performance of Obligations

 

149

7.8.                              Negative Covenants

 

151

7.9.                              Statement as to Compliance

 

152

7.10.                      Co-Issuers May Consolidate, Etc., Only on Certain
Terms

 

152

7.11.                      Successor Substituted

 

156

7.12.                      No Other Business

 

156

7.13.                      Change or Withdrawal of Rating

 

157

7.14.                      Reporting

 

157

7.15.                      Rated Note Calculation Agent

 

157

7.16.                      Listing

 

158

7.17.                      Amendment of Certain Documents

 

158

7.18.                      Purchase of Collateral; Information Regarding
Collateral; Rating Confirmation

 

158

7.19.                      Liquidity Tests

 

161

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)



Section

 

 

Page

 

 

 

ARTICLE VIII                   Supplemental Indentures

 

162

8.1.                              Supplemental Indentures Without Consent of
Rated Noteholders

 

162

8.2.                              Supplemental Indentures with Consent of Rated
Noteholders

 

165

8.3.                              Execution of Supplemental Indentures

 

168

8.4.                              Effect of Supplemental Indentures

 

168

8.5.                              Reference in Indenture Issued Notes to
Supplemental Indentures

 

168

 

 

 

ARTICLE IX                          Redemption of Rated Notes

 

169

9.1.                              Redemption of Rated Notes

 

169

9.2.                              Redemption Procedures; Auction

 

169

9.3.                              Record Date; Notice to Trustee of Redemption

 

171

9.4.                              Notice of Redemption

 

172

9.5.                              Notice of Withdrawal

 

172

9.6.                              Rated Notes Payable on Redemption Date

 

173

9.7.                              Special Amortization

 

173

 

 

 

ARTICLE X                              Accounts, Accountings and Releases

 

174

10.1.                      Collection of Funds

 

174

10.2.                      General Provisions Applicable to Accounts

 

175

10.3.                      Collateral Account

 

176

10.4.                      Uninvested Proceeds Account

 

176

10.5.                      Collection Account

 

176

10.6.                      Expense Reserve Account

 

178

10.7.                      Interest Reserve Account

 

178

10.8.                      Future Funding Asset Account

 

179

10.9.                      Payment Account

 

180

10.10.                Reports by Trustee

 

180

10.11.                Accountings

 

181

10.12.                  Release of Securities

 

187

10.13.                Reports by Independent Accountants

 

187

10.14.                Reports to Rating Agencies

 

189

10.15.                Tax Matters

 

189

10.16.                [Reserved]

 

190

10.17.                Interest Advances

 

190

10.18.                Cure Advances

 

194

10.19.                Future Funding Reserve Account

 

194

10.20.                Suspense Account

 

195

 

 

 

ARTICLE XI                            Application of Monies

 

195

11.1.                      Disbursements of Funds from Payment Account; Priority
of Payments

 

195

 

 

 

ARTICLE XII                      Purchase and Sale of Collateral Interests

 

212

12.1.                      Sale of Collateral Interests

 

212

12.2.                      Portfolio Characteristics

 

216

12.3.                      Conditions Applicable to all Transactions Involving
Sale or Grant

 

222

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

Section

 

 

Page

 

 

 

ARTICLE XIII                  Secured Parties’ Relations

 

223

13.1.                      Subordination

 

223

13.2.                      Standard of Conduct

 

232

 

 

 

ARTICLE XIV                  Miscellaneous

 

233

14.1.                      Form of Documents Delivered to Trustee

 

233

14.2.                      Acts of Rated Noteholders

 

234

14.3.                      Notices, Etc., to Trustee, the Co-Issuers and the
Rating Agencies

 

234

14.4.                      Notices and Reports to Rated Noteholders; Waiver

 

236

14.5.                      Effect of Headings and Table of Contents

 

237

14.6.                      Successors and Assigns

 

237

14.7.                      Severability

 

237

14.8.                      Benefits of Indenture

 

237

14.9.                      Governing Law

 

238

14.10.                Submission to Jurisdiction

 

238

14.11.                Counterparts

 

238

14.12.                Waiver of Jury Trial

 

238

14.13.                Judgment Currency

 

238

14.14.                Confidential Treatment of Documents

 

239

 

 

 

ARTICLE XV                      Assignment of Agreements, Etc.

 

239

15.1.                      Assignment

 

239

15.2.                      No Impairment

 

240

15.3.                      Termination, Etc.

 

240

15.4.                      Issuer Agreements, Etc.

 

240

 

 

 

ARTICLE XVI                  Hedge Agreements

 

240

16.1.                      Hedge Agreements

 

240

 

 

 

ARTICLE XVII     Class A-R Notes

 

243

17.1.                      Draws on the Class A-R Notes and Class A-R Commitment

 

243

17.2.                      Class A-R Interest and Class A-R Commitment Fee

 

244

17.3.                      Prepayments of Class A-R Notes

 

245

17.4.                      Class A-R Rating Criteria

 

246

17.5.                      Class A-R Holder Collateral Account

 

246

 

iv

--------------------------------------------------------------------------------


 

Schedules

 

 

Schedule A

 

Schedule of Collateral Interests as of the Closing Date

Schedule B

 

LIBOR Formula

 

Schedule C

 

Moody’s Recovery Rate Matrix

Schedule D

 

Auction Procedures

Schedule E-1

 

Form of representations, warranties and covenants Mortgage Loan Interests,
Subordinate Mortgage Loan Interests and Mezzanine Loans

Schedule E-2

 

Form of representations, warranties and covenants for Credit Lease Loans and
Tenant Lease Loan Interests

Schedule E-3

 

Form of representations, warranties and covenants for Preferred Equity
Securities

 

 

 

Exhibits

 

 

Exhibit A-1

 

Form of Regulation S Global Note

Exhibit A-2

 

Form of Rule 144A Global Note

Exhibit B

 

Form of Certificated Note

Exhibit C-1

 

Form of Rule 144A Transfer Certificate

Exhibit C-2

 

Form of Regulation S Transfer Certificate

Exhibit C-3

 

Form of Certificated Note Transfer Certificate

Exhibit C-4

 

Form of ERISA Restriction Certificate

Exhibit D

 

Form of Funding Certificate

Exhibit E- 1

 

Form of Opinion of Thacher Proffitt & Wood LLP

Exhibit E-2

 

Form of Opinion of Walkers

Exhibit F

 

Form of Opinion of Kennedy Covington Lobdell & Hickman, L.L.P.

Exhibit G

 

Form of Opinion of Thacher Proffitt & Wood LLP

Exhibit H

 

Rated Noteholder’s Certificate

Exhibit I

 

Form of Class L Note or Class M Note Tax Transfer Certificate

 

v

--------------------------------------------------------------------------------

 

THIS INDENTURE dated as of December 7, 2006 among:

 

N-STAR REL CDO VIII LTD., an exempted company incorporated and existing under
the law of the Cayman Islands;

 

N-STAR REL CDO VIII LLC, a limited liability company organized and existing
under the law of the State of Delaware;

 

NS ADVISORS, LLC a limited liability company organized and existing under the
law of the State of Delaware; and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association,
organized under the law of the United States, as trustee.

 

PRELIMINARY STATEMENT

 

The Co-Issuers (in the case of the Indenture Issued Notes other than the Class L
Notes and the Class M Notes) and the Issuer (in the case of the Class L Notes
and the Class M Notes) are duly authorized to execute and deliver this Indenture
to provide for the issuance of the Indenture Issued Notes as provided in this
Indenture. All covenants and agreements made by the Co-Issuers herein are for
the benefit and security of the Secured Parties. The Co-Issuers are entering
into this Indenture, and the Trustee is accepting the trusts created hereby, for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged.

 

All things necessary to make this Indenture a valid agreement of the Co-Issuers
in accordance with its terms have been done.

 

GRANTING CLAUSES

 

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Secured Parties, all of its right, title and interest in, to and under, in each
case, whether now owned or existing, or hereafter acquired or arising, the
following property (other than the Excepted Property): (a) the Collateral
Interests listed on Schedule A, the Collateral Interests acquired after the
Closing Date and any Equity Interests which, in each case, are delivered to the
Trustee (directly or through a Securities Intermediary) after the Closing Date
pursuant to the terms hereof and all payments thereon or with respect thereto,
(b) the Collection Account (including each Sub-Account established therein), the
Interest Reserve Account, the Payment Account, the Expense Reserve Account, the
Collateral Account, the Uninvested Proceeds Account, the Future Funding Asset
Account, the Class A-R Holder Collateral Account, all amounts credited to such
accounts, and Eligible Investments purchased with funds credited to such
accounts and all income from the investment of funds therein, (c) the rights of
the Issuer under each of the Transaction Documents to which the Issuer is a
party and all payments to the Issuer thereunder or with respect thereto, (d) all
Cash or other property delivered to the Trustee (directly or through a
Securities Intermediary) and (e) all proceeds, whether voluntary or involuntary,
of and to any of the property of the Issuer described in the preceding clauses
(collectively, the Collateral); provided, that such security interest shall not
extend to (i) any property, cash or other amounts specifically released from the
lien of this Indenture or otherwise to be paid to the Issuer in accordance with
the terms hereof or (ii) any Retained Rights. Such Grants are made to the
Trustee to hold in

 

--------------------------------------------------------------------------------


 

trust, to secure the Indenture Issued Notes equally and ratably without
prejudice, priority or distinction between any such Indenture Issued Note and
any other such Indenture Issued Note by reason of difference in time of issuance
or otherwise, except as expressly provided in this Indenture, and to secure
(i) the payment of all amounts due on the Indenture Issued Notes and under any
Hedge Agreement and the Collateral Management Agreement in accordance with their
respective terms, (ii) the payment of all other sums payable under this
Indenture and (iii) compliance with the provisions of this Indenture, any Hedge
Agreement, the Class A-R Note Purchase Agreement and the Collateral Management
Agreement, all as provided in this Indenture (collectively, the Secured
Obligations). For the avoidance of doubt, amounts on deposit in the Future
Funding Reserve Account and the Suspense Account will not be included in the
Collateral.

 

Except to the extent otherwise provided in this Indenture, the Issuer does
hereby constitute and irrevocably appoint the Trustee as the true and lawful
attorney of the Issuer, with full power (in the name of the Issuer or
otherwise), to exercise all rights of the Issuer with respect to the Collateral
held for the benefit and security of the Secured Parties and to ask, require,
demand, receive, settle, compromise, compound and give acquittance for any and
all moneys and claims for moneys due and to become due under or arising out of
any of the Collateral held for the benefit and security of the Secured Parties,
to endorse any checks or other instruments or orders in connection therewith and
to file any claims or take any action or institute any proceedings which the
Trustee may deem to be necessary or advisable in the premises. The power of
attorney granted pursuant to this Indenture and all authority hereby conferred
are granted and conferred solely to protect the Trustee’s interest in the
Collateral held for the benefit and security of the Secured Parties and shall
not impose any duty upon the Trustee to exercise any power. This power of
attorney shall be irrevocable as one coupled with an interest prior to the
payment in full of all the obligations secured hereby.

 

Except to the extent otherwise provided in this Indenture, this Indenture shall
constitute a security agreement under the law of the State of New York. Upon the
occurrence of any Event of Default and in addition to any other rights available
under this Indenture or any other instruments included in the Collateral held
for the benefit and security of the Secured Parties or otherwise available at
law or in equity, the Trustee shall have all rights and remedies of a secured
party on default under the laws of the State of New York and other applicable
law to enforce the assignments and security interests contained herein and, in
addition, shall have the right, subject to compliance with any mandatory
requirements of applicable law and the terms of this Indenture, to sell or apply
any rights and other interests assigned or pledged hereby in accordance with the
terms hereof at public or private sale.

 

It is expressly agreed that anything therein contained to the contrary
notwithstanding, the Issuer shall remain liable under any instruments included
in the Collateral to perform all the obligations assumed by it thereunder, all
in accordance with and pursuant to the terms and provisions thereof, and except
as otherwise expressly provided herein, the Trustee shall not have any
obligations or liabilities under such instruments by reason of or arising out of
this Indenture, nor shall the Trustee be required or obligated in any manner to
perform or fulfill any obligations of the Issuer under or pursuant to such
instruments or to make any payment, to make any inquiry as to the nature or
sufficiency of any payment received by it, to present or file any claim, or to
take

 

2

--------------------------------------------------------------------------------


 

any action to collect or enforce the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

The designation of the Trustee in any transfer document or record is intended
and shall be deemed, first, to refer to the Trustee as custodian on behalf of
the Issuer and second, to refer to the Trustee as secured party on behalf of the
Secured Parties, provided that the Grant made by the Issuer to the Trustee
pursuant to the granting clauses hereof shall apply to any Collateral bearing
such designation.

 

The Trustee acknowledges such Grants, accepts the trust hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with the required standard of care set forth herein such that the
interests of the Secured Parties may be protected.

 

Each of the Secured Parties hereby agrees and acknowledges that it shall not
have any claim on the funds and property from time to time deposited in or
credited to the Income Note Distribution Account and the proceeds thereof
(unless funds are deposited or credited to such Account in error or in violation
of this Indenture).

 

3

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

1.1.                          DEFINITIONS

 

Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Indenture. Whenever any reference is made to an amount the
determination of which is governed by Section 1.2, the provisions of Section 1.2
shall be applicable to such determination or calculation, whether or not
reference is specifically made to Section 1.2, unless some other method of
calculation or determination is expressly specified in the particular provision.
In the case of Preferred Equity Securities, whenever any reference is made to
payments of interest with respect to a Collateral Interest, payments of
dividends or other distributions not attributable to the return of capital by
the related Underlying Instruments, shall be applicable to such determination or
calculation. In the case of Preferred Equity Securities, whenever any reference
is made to payments of principal with respect to a Collateral Interest,
distributions attributable to the return of capital by their Underlying
Instruments shall be applicable to such determination or calculation. In
addition, terms defined in Article 9 of the UCC and used but not capitalized
herein have the meanings assigned thereto in Article 9 of the UCC.

 

Account means any of the Collection Account (including each Collateral
Sub-Account established therein), the Collateral Account, the Uninvested
Proceeds Account, the Payment Account, the Interest Reserve Account, the Future
Funding Asset Account, the Class A-R Holder Collateral Account and the Expense
Reserve Account (including each Collateral Sub-Account established therein).

 

Account Control Agreement means that certain Account Control Agreement, dated as
of the Closing Date, as the same may be amended or supplemented from time to
time, among the Issuer, the Trustee and the Custodian.

 

Accountant’s Report means a report of a firm of Independent certified public
accountants of recognized national reputation appointed by the Issuer (or the
Collateral Manager on its behalf) on the Closing Date pursuant to
Section 10.13(a), which may be the firm of Independent accountants that reviews
or performs procedures with respect to the financial reports prepared by the
Issuer.

 

Act has the meanings specified in Section 14.2.

 

Administrative Expenses means amounts (including any applicable indemnities) due
from or accrued for the account of the Co-Issuers with respect to any Payment
Date to (i) the Trustee and the Underlying Trustee pursuant to this Indenture
and the Master Trust Agreement, respectively; (ii) the PAA Issued Note Paying
Agent pursuant to the Paying Agency Agreement; (iii) the Collateral
Administrator pursuant to the Collateral Administration Agreement; (iv) the
independent accountants, agents and counsel of the Co-Issuers for fees and
expenses (including, without limitation, tax reports); (v) the Rating Agencies
for fees and expenses in connection with any Class of Notes rated by each such
Rating Agency (including, without limitation, expenses

 

4

--------------------------------------------------------------------------------


 

for credit estimates and ongoing surveillance of the ratings of the Notes);
(vi) the Administrator pursuant to the Corporate Services Agreement; (vii) the
Collateral Manager and its counsel for fees, expenses and indemnities under the
Transaction Documents to the extent set forth therein (including, without
limitation, amounts payable under the Collateral Management Agreement but
excluding the Collateral Management Fee); (viii) any Servicer pursuant to the
Servicing Agreements for expenses and indemnities set forth therein and any
servicing fees or other servicing fees not paid out of collections received
pursuant to the terms of the related Servicing Agreement, (ix) any other Person
in respect of any governmental fee, charge or tax (including all filing,
registration, and annual return fees payable to the Cayman Islands’ government
and registered office fees, (x) to the Advancing Agent for the Advancing Agent
Fee pursuant to the Indenture, (xi) the Class A-R Note Agent pursuant to the
Class A-R Note Purchase Agreement and (xii) any other Person in respect of any
other fees or expenses permitted under this Indenture and the documents
delivered pursuant to or in connection with this Indenture, the Paying Agency
Agreement, the Collateral Management Agreement and the Notes; provided that
Administrative Expenses may not include (i) any amounts due or accrued with
respect to the actions taken on or prior to the Closing Date and any Class A-R
Commitment Fees, Class A-R Increased Costs or Class A-R Breakage Costs, (ii) any
amounts due as reimbursement for Interest Advances, servicing advances or Cure
Advances, or (iii) any indemnities, servicing fees or other fees or expenses
actually paid in accordance with any Servicing Agreement.

 

Administrator means Walkers SPV Limited and any successor thereto appointed
under the Corporate Services Agreement.

 

Advancing Agent means NS Advisors, LLC and any successor or successors thereto.

 

Advancing Agent Fee means, a per annum fee payable to the Advancing Agent on
each Payment Date in accordance with the Priority of Payments equal to 0.00125%
of the outstanding principal amount of the Class A Notes (assuming for the
purposes of this calculation that the Class A-R Notes are fully drawn), the
Class B Notes, the Class C Notes and the Class D immediately prior to such
Payment Date.

 

Affected Party has the meaning given to such term in the standard form 1992 ISDA
Master Agreement (Multicurrency-Cross Border).

 

Affiliate means any person, directly or indirectly through one or more
intermediaries, controlling, controlled by or under common control with the
person; provided that (i) with respect to the Issuer, “Affiliate” shall be
deemed not to include Walkers SPV Limited or any entity which Walkers SPV
Limited controls and (ii) control of a person shall mean the power, direct or
indirect, (a) to vote more than 50% of the securities having ordinary voting
power for the election of directors of such person or (b) to direct or cause the
direction of the management and policies of such person whether by contract or
otherwise.

 

Agency MBS Security means obligations of (A) the Federal National Mortgage
Association, (B) the Federal Home Loan Mortgage Corporation or (C) the
Government National Mortgage Association, in each case with a stated maturity
that does not exceed the Stated Maturity Date.

 

Agent Members means members of, or participants in, the Clearing Agencies.

 

5

--------------------------------------------------------------------------------


 

Aggregate Class A-R Undrawn Amount means at any time, the excess, if any, of the
aggregate amount of the Class A-R Commitments over the Aggregate Outstanding
Amount of the Class A-R Notes.

 

Aggregate Fees and Expenses means, on any Payment Date, the sum of (i) the
Trustee Fee with respect to such Payment Date and any unpaid Trustee Fee accrued
with respect to a previous Payment Date, (ii) the PAA Issued Note Paying Agent
Fee with respect to such Payment Date and any unpaid PAA Issued Note Paying
Agent Fee accrued with respect to a previous Payment Date, (iii) the Senior
Collateral Management Fee and all expenses of the Collateral Manager payable by
the Issuer pursuant to the Collateral Management Agreement with respect to such
Payment Date and any unpaid Senior Collateral Management Fee and unpaid expenses
of the Collateral Manager accrued with respect to a previous Payment Date,
(iv) the Trustee Expenses and other expenses (including other Administrative
Expenses) of the Co-Issuer (including the fees to be paid to the Cayman Islands
Stock Exchange), (v) taxes payable by the Co-Issuers, if any, (vi) the
Underlying Trust Expenses and (vii) all other expenses of the Co-Issuers
(including, without limitation, Administrative Expenses) payable on such Payment
Date pursuant to Sections 11.1(a)(1) and 11.1(b)(1) (in each case to the extent
not included in clauses (i) through (vi) above).

 

Aggregate Non-Transitional Asset Base means an amount, calculated as of the most
recent Quarterly Measurement Date, equal to the aggregate, with respect to each
Other Loan that is a Non-Transitional Asset, of 50% of the lesser of

 

(a)                                  the greater of

 

(1)                                  the product of

 

(A)                              the quotient of

 

(i)             the aggregate outstanding amounts and remaining unfunded
commitments of such Other Loans, its Related Future Advance Loan and any other
components of the related financing divided by

 

(ii)          the Moody’s Stressed LTV Percentage with respect to such credit
facility and

 

(B)                                the Moody’s Stressed LTV Percentage of such
financing minus 75% and

 

(2)                                  zero and

 

(b)                                 the aggregate remaining unfunded commitments
of such Other Loans and Related Future Advance Loan.

 

For purposes of this definition, the Moody’s Stressed LTV Percentage of any
credit facility related to a Related Future Advance Loan that is a
Non-Transitional Asset shall be the percentage assigned thereto by Moody’s upon
request by the Collateral Manager on behalf of the Issuer. Until Moody’s
responds to such request, the Moody’s Stressed LTV Percentage for any

 

6

--------------------------------------------------------------------------------


 

Other Loan that is a Non-Transitional Asset shall be deemed to equal 75% until
Moody’s provides the Collateral Manager notice of an alternative.

 

Aggregate Outstanding Amount means, when used with respect to any of the Rated
Notes (other than the Class A-R Notes) at any time, the aggregate principal
amount of such Rated Notes Outstanding at such time and, with respect to the
Class A-R Notes, the Average Drawn Class A-R Note Portion of the Class A-R Notes
with respect to the related Interest Period; provided, that with respect to any
action, consent, vote or waiver by any Class or Classes of Noteholders, the
Aggregate Outstanding Amount of the Class A-R Notes shall include any unfunded
Class A-R Commitments (except as provided in the foregoing sentence and as
otherwise provided herein, the Aggregate Outstanding Amount of the Notes at any
time shall not include any unfunded Class A-R Commitments). Except as otherwise
provided herein, (i) the Aggregate Outstanding Amount of any Class E Notes at
any time shall include the Class E Cumulative Applicable Periodic Interest
Shortfall Amount with respect to such Class E Notes at such time, (ii) the
Aggregate Outstanding Amount of any Class F Notes at any time shall include the
Class F Cumulative Applicable Periodic Interest Shortfall Amount with respect to
such Class F Notes at such time, (iii) the Aggregate Outstanding Amount of any
Class G Notes at any time shall include the Class G Cumulative Applicable
Periodic Interest Shortfall Amount with respect to such Class G Notes at such
time, (iv) the Aggregate Outstanding Amount of any Class H Notes at any time
shall include the Class H Cumulative Applicable Periodic Interest Shortfall
Amount with respect to such Class H Notes at such time, (v) the Aggregate
Outstanding Amount of any Class J Notes at any time shall include the Class J
Cumulative Applicable Periodic Interest Shortfall Amount with respect to such
Class J Notes at such time, (vi) the Aggregate Outstanding Amount of any Class K
Notes at any time shall include the Class K Cumulative Applicable Periodic
Interest Shortfall Amount with respect to such Class K Notes at such time,
(vii) the Aggregate Outstanding Amount of any Class L Notes at any time shall
include the Class L Cumulative Applicable Periodic Interest Shortfall Amount
with respect to such Class L Notes at such time, (viii) the Aggregate
Outstanding Amount of any Class M Notes at any time shall include the Class M
Cumulative Applicable Periodic Interest Shortfall Amount with respect to such
Class M Notes at such time and (ix) the Aggregate Outstanding Amount of any
Class N Notes at any time shall include the Class N Cumulative Applicable
Periodic Interest Shortfall Amount with respect to such Class N Notes at such
time.

 

Applicable Periodic Interest Rate means, for any Interest Period, (i) with
respect to the Class A-1 Notes, the applicable Class A-1 Note Interest Rate,
(ii) with respect to the Class A-R Notes, the applicable Class A-R Note Interest
Rate, (iii) with respect to the Class A-2 Notes, the applicable Class A-2 Note
Interest Rate, (iv) with respect to the Class B Notes, the applicable Class B
Note Interest Rate, (v) with respect to the Class C Notes, the applicable
Class C Note Interest Rate, (vi) with respect to the Class D Notes, the
applicable Class D Note Interest Rate, (vii) with respect to the Class E Notes,
the applicable Class E Note Interest Rate, (viii) with respect to the Class F
Notes, the applicable Class F Note Interest Rate, (ix) with respect to the
Class G Notes, the applicable Class G Note Interest Rate, (x) with respect to
the Class H Notes, the applicable Class H Note Interest Rate, (xi) with respect
to the Class J Notes, the applicable Class J Note Interest Rate, (xii) with
respect to the Class K Notes, the applicable Class K Note Interest Rate, (xiii)
with respect to the Class L Notes, the applicable Class L Note Interest Rate,
(xiv) with respect to the Class M Notes, the applicable Class M Note Interest
Rate and (xv) with respect to the Class N Notes, the applicable Class N Note
Interest Rate.

 

7

--------------------------------------------------------------------------------


 

Applicable Recovery Rate means, with respect to any Collateral Interest on any
Measurement Date, the lesser of the Moody’s Recovery Rate and the Fitch Recovery
Rate applicable to such Collateral Interest on such date.

 

Articles means the Amended and Restated Memorandum and Articles of Association
of the Issuer, filed under the Companies Law (2004 Revision) of the Cayman
Islands, as modified and supplemented and in effect from time to time.

 

Approved Lender has the meaning specified in Section 12.2(y).

 

Approved Replacement Person means a replacement or additional Key Manager
appointed in accordance with the procedures described in Section 16 of the
Collateral Management Agreement.

 

Asset-Backed Securities are debt securities that entitle the holders thereof to
receive payments that depend primarily on the cash flow from (i) a specified
pool of financial assets, either static or revolving, that by their terms
convert into cash within a finite time period, together with rights or other
assets designed to assure the servicing or timely distribution of proceeds to
holders of such securities (including, for the avoidance of doubt, leases) or
(ii) real estate mortgages, either fixed or revolving, together with rights or
other assets designed to assure the servicing or timely distribution of proceeds
to the holders of such securities.

 

Asset Transfer Agreement means either Asset Transfer Agreement, dated as of
December 7, 2006, as the same may be amended or supplemented from time to time,
among the related Seller, the Depositor and NorthStar Realty Finance Corp.

 

Assumed Reinvestment Rate means, with respect to any Account or fund securing
the Indenture Issued Notes, the greater of (i) LIBOR minus 1.0% and (ii) zero.

 

Auction has the meaning specified in Section 9.2.

 

Auction Call Redemption has the meaning specified in Section 9.1(c).

 

Auction Date has the meaning specified in Section 9.2; provided that, for the
purposes of Section 5.5, “Auction Date” means the date upon which an Auction of
the Collateral Interests is conducted in connection with an Event of Default.

 

Auction Procedures has the meaning specified in Section 9.2.

 

Auction Purchase Agreement has the meaning specified in Schedule D.

 

Authenticating Agent means, with respect to the Indenture Issued Notes or any
Class of the Indenture Issued Notes, the Person designated by the Trustee, if
any, to authenticate such Indenture Issued Notes on behalf of the Trustee
pursuant to Section 6.4.

 

Authorized Officer means (i) with respect to the Issuer, any Officer of the
Issuer who is authorized to act for the Issuer in matters relating to, and
binding upon, the Issuer or any duly appointed attorney-in-fact of the Issuer,
(ii) with respect to the Co-Issuer, any Officer who is

 

8

--------------------------------------------------------------------------------


 

authorized to act for the Co-Issuer in matters relating to, and binding upon,
the Co-Issuer, (iii) with respect to the Collateral Manager, any officer of the
Collateral Manager who is authorized to act for the Collateral Manager in
matters relating to, and binding upon, the Collateral Manager, (iv) with respect
to the Trustee or any other bank or trust company acting as trustee of an
express trust or as custodian, a Trust Officer, (v) with respect to the PAA
Issued Note Paying Agent, any officer who is authorized to act for the PAA
Issued Note Paying Agent in matters relating to, and binding upon, the PAA
Issued Note Paying Agent and (vi) with respect to the Advancing Agent, any
Officer of the Advancing Agent who is authorized to act for the Advancing Agent
in matters relating to, and binding upon, the Advancing Agent. Each party may
receive and accept a certification of the authority of any other party as
conclusive evidence of the authority of any person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.

 

Available Aggregate Class A-R Undrawn Amount means, as of any date, the (i) the
Aggregate Class A-R Undrawn Amount, less (ii) the Total Unfunded Future Advance
Amount, plus (iii) the amount on deposit in the Future Funding Asset Account.

 

Available Funds means, with respect to any Payment Date, the amount of any
positive balance of Cash or Eligible Investments in the Collection Account as of
the Calculation Date relating to such Payment Date and, with respect to any
other date, such amount as of that date.

 

Average Drawn Class A-R Note Portion means, with respect to any Payment Date or
Class A-R Prepayment Date, the average daily Aggregate Outstanding Amount of the
Class A-R Notes during the related Interest Period.

 

Average Life means, on any Calculation Date with respect to any Collateral
Interest, the quotient obtained by the Collateral Manager by dividing (i) the
sum of the products of (a) the number of years (rounded to the nearest one tenth
thereof) from such Calculation Date to the respective dates of each successive
distribution of principal of such Collateral Interest (assuming that (1) no
Collateral Interests default or are sold and (2) any optional redemption of the
Collateral Interests occurs in accordance with their respective terms) and
(b) the respective amounts of principal of such scheduled distributions by
(ii) the sum of all successive scheduled distributions of principal on such
Collateral Interest.

 

Balance means at any time, with respect to Cash or Eligible Investments in any
Account at such time, the aggregate of the (i) current balance of Cash, demand
deposits, time deposits, certificates of deposit and federal funds;
(ii) principal amount of interest-bearing corporate and government securities,
money market accounts and repurchase obligations; and (iii) purchase price (but
not greater than the face amount) of non-interest-bearing government and
corporate securities and commercial paper.

 

Bank means Wells Fargo Bank, National Association, a national banking
association organized under the laws of the United States, in its individual
capacity and not as Trustee.

 

Bankruptcy Code means the U.S. Bankruptcy Code, Title 11 of the United States
Code, as amended or where the context requires, the applicable insolvency
provisions of the laws of the Cayman Islands.

 

9

--------------------------------------------------------------------------------


 

Beneficial Owner means, with respect to any Global Note, each Person that
appears on the records of a Clearing Agency (other than each such Clearing
Agency to the extent that it is an accountholder with the other Clearing Agency
for the purpose of operating the “bridge” between them) as entitled to a
particular amount of Indenture Issued Notes by reason of an interest in a Global
Note (for all purposes other than with respect to the payment of principal of
and interest on the Indenture Issued Notes, the right to which will be vested,
as against the Issuer and the Trustee, solely in the Person in whose name the
Global Note is registered in the Note Register (in the case of the Rated Notes)
or the PAA Issued Note Register (in the case of the Class Notes or the Income
Notes)); provided that the Trustee and the PAA Issued Note Paying Agent may
conclusively rely upon the certificate of a Clearing Agency as to the identity
of such Persons holding an interest in a Global Note.

 

Benefit Plan Investor means (i) an “employee benefit plan” (as defined in
Section 3(3) of ERISA), subject to Title I of ERISA, (ii) a “plan” (as defined
in Section 4975(e)(1) of the Code), subject to Section 4975 of the Code,
including, without limitation, individual retirement accounts and Keogh plans or
(iii) an entity whose underlying assets include plan assets by reason of such an
employee benefit plan’s or plan’s investment in such entity, including, without
limitation, as applicable, an insurance company general account.

 

Bill of Sale means that certain Bill of Sale, dated as of December 7, 2006, as
the same may be amended or supplemented from time to time, between the Depositor
and the Issuer.

 

Board of Directors means, with respect to the Issuer, the directors of the
Issuer duly appointed in accordance with the Articles.

 

Board Resolution means, with respect to the Issuer, a resolution of the Board of
Directors of the Issuer.

 

Business Day means any day that is not a Saturday, Sunday or other day on which
commercial banking institutions in New York, New York, Minneapolis, Minnesota,
Columbia, Maryland or any other cities in which the Corporate Trust Office of
the Trustee or the Advancing Agent is located are authorized or obligated by law
or executive order to be closed; provided that, if any action is required of the
Issuer (or of the Administrator on its behalf), solely for purposes of
determining when such action of the Issuer is required, days on which commercial
banking institutions in the Cayman Islands are authorized or obligated by law or
executive order to be closed will also be considered in determining whether such
day is a “Business Day.”

 

Buy/Sell Interest means a Collateral Interest for which one of the participants
has exercised its right to purchase its corresponding participant’s interest, or
sell its interest to such corresponding participant for the same price, in
accordance with the related Underlying Instrument

 

Calculation Date means, with respect to any Payment Date, the last day of the
related Due Period.

 

Call Period has the meaning specified in Section 9.1(a) hereof.

 

10

--------------------------------------------------------------------------------

 

Cash means such funds denominated with currency of the United States as at the
time shall be legal tender for payment of all public and private debts,
including funds credited to a deposit account or a Securities Account.

 

Certificate of Authentication has the meaning specified in Section 2.3(f).

 

Certificated Class A -K Note has the meaning specified in Section 2.1(c).

 

Certificated Class L Note has the meaning specified in Section 2.1(d).

 

Certificated Class L Note Transfer Certificate has the meaning specified in
Section 2.4(c)(1).

 

Certificated Class M Note has the meaning specified in Section 2.1(d).

 

Certificated Class M Note Transfer Certificate has the meaning specified in
Section 2.4(c)(1).

 

Certificated Note means any Rated Note or Income Note issued in the form of
physical certificates in certificated, fully registered form.

 

Certificated Security has the meaning specified in Section 8-102(a)(4) of the
UCC.

 

Class means any class of the Notes, consisting of the Class A-1 Notes, Class A-R
Notes, Class A-2 Notes, Class B Notes, Class C Notes, Class D Notes, Class E
Notes, Class F Notes, Class G Notes, Class H Notes, Class J Notes, Class K
Notes, Class L Notes, Class M Notes, Class N Notes and Income Notes.

 

Class A Notes means the Class A-1 Notes, Class A-R Notes and Class A-2 Notes.

 

Class A Principal Coverage Ratio means a percentage based on the ratio of (x) to
(y), where (x) is the Principal Coverage Amount as of such Measurement Date and
(y) is the sum of the aggregate principal amount of the then Outstanding Class A
Notes (assuming for purposes of this calculation that the Class A-R Commitments
are fully drawn) as of such Measurement Date.

 

Class A Senior Notes means the Class A-1 Notes and the Class A-R Notes.

 

Class A Senior Pro Rata Allocation means, with respect to any Payment Date, the
allocation based on the Aggregate Outstanding Amount of the Class A-1 Notes and
the aggregate principal amount of the Class A-R Commitments as of the related
Measurement Date, and in the case of a Redemption of the Notes in full or the
acceleration of the Notes following an Event of Default, the allocation based on
the Aggregate Outstanding Amount of the Class A-1 Notes and the Aggregate
Outstanding Amount of the Class A-R Notes as of the related Calculation Date.

 

Class A/B/C/D Coverage Tests means the Interest Coverage Test and the Principal
Coverage Test applied with respect to the Class A Notes, Class B Notes, Class C
Notes and Class D Notes taken together.

 

Class A-1 Note Interest Rate means LIBOR plus 0.290%.

 

11

--------------------------------------------------------------------------------


 

Class A-1 Notes means the U.S.$100,000,000 aggregate principal amount of
Class A-1 Floating Rate Notes due 2041.

 

Class A-2 Note Interest Rate means LIBOR plus 0.360%.

 

Class A-2 Notes means the U.S.$103,050,000 aggregate principal amount of
Class A-2 Floating Rate Notes due 2041.

 

Class A-R Breakage Costs means, with respect to any Due Period, the amount of
“breakage costs” as set forth in a certificate of a Class A-R Noteholder
delivered to the Issuer and the Trustee on or prior to the related Calculation
Date, if any, incurred by Class A-R Noteholders as a result of (a) a prepayment
of amounts under the Class A-R Notes on a day other than a Payment Date and
calculated as provided in the Class A-R Note Purchase Agreement or (b) a failure
by the Issuer to effect a Class A-R Draw on the scheduled date therefor after
having submitted a request for a Class A-R Draw to the Class A-R Note Agent in
accordance with the provisions of the Class A-R Note Purchase Agreement.

 

Class A-R Commitment means, the maximum aggregate outstanding principal amount
of advances (whether at the time funded or unfunded) that the Holder of such
Class A-R Note (or the related Liquidity Provider) is obligated to make to the
Issuer from time to time under the Class A-R Note Purchase Agreement.

 

Class A-R Commitment Fee means, in respect of the Class A-R Noteholders and an
Interest Period, the fee payable to such Class A-R Noteholder in arrears, on
each Payment Date, being the amount accrued in respect of that Interest Period
at a rate per annum equal to 0.220% (calculated on the average daily Aggregate
Class A-R Undrawn Amount during such Interest Period on the basis of a 360-day
year and the actual number of days elapsed).

 

Class A-R Defaulted Interest Amount means, with respect to the Class A-R Notes
as of each Payment Date, the accrued and unpaid amount due to Holders of the
Class A-R Notes on account of any shortfalls in the payment of the related
Periodic Interest with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful).

 

Class A-R Draw means an advance by a Holder of a Class A-R Note made in
accordance with Section 17.1(a) hereof.

 

Class A-R Draw Date has the meaning specified in Section 17.1(a) hereof.

 

Class A-R Eligible Investments has the meaning specified in
Section 17.5(f) hereof.

 

Class A-R Holder Collateral Account means the Securities Account designated the
“Class A-R Holder Collateral Account” and established in the name of the Trustee
pursuant to Section 17.5.

 

Class A-R Increased Costs means, with respect to any Payment Date, the amount as
set forth in a certificate of a Class A-R Noteholder delivered to the Issuer and
the Trustee on or prior to the Calculation Date of the related Payment Date,
necessary to compensate such Noteholder or any Funding Entity for (a) any
increase in cost to a Funding Entity of making or maintaining any loan or asset
purchase under the Class A-R Note Purchase Agreement or such Liquidity Facility

 

12

--------------------------------------------------------------------------------


 

(or maintaining its obligation to make any such loan or asset purchase)
resulting from a change in law applicable to such Funding Entity, (b) any
reduction in any amount received or receivable by a Funding Entity under the
Class A-R Note Purchase Agreement or such Liquidity Facility resulting from a
change in law applicable to such Funding Entity or (c) any reduction in the rate
of return on the capital of a Funding Entity or its parent/holding company
resulting from a change in law applicable to such Funding Entity or
parent/holding company to a level below that which such Funding Entity or
parent/holding company could have achieved but for such change in law. The
Class A-R Note Agent, the Issuer, the Trustee and the Collateral Manager shall
in each instance be entitled to rely conclusively (in the absence of manifest
error) on any such certificate and all calculations and data therein (and the
Class A-R Note Agent, the Issuer, the Trustee and the Collateral Manager shall
have no duty or obligation to investigate, verify or recalculate any information
or conclusion set forth therein).

 

Class A-R Interest Allocation Percentage means, for each Interest Period and
with respect to each Holder of Class A-R Notes, a fraction, expressed as a
percentage, (i) the numerator of which is the Average Drawn Class A-R Note
Portion of such Holder and (ii) the denominator of which is the Average Drawn
Class A-R Note Portion of all of the Class A-R Noteholders.

 

Class A-R Note Agent means Wells Fargo Bank, National Association, and any
successors or assigns.

 

Class A-R Note Agent Fee means $10,000 per annum.

 

Class A-R Note Draw Date has the meaning specified in Section 17.1(a) hereof.

 

Class A-R Note Interest Rate means LIBOR plus 0.320%.

 

Class A-R Note Purchase Agreement means the agreement to be dated December 7,
2006, entered into among the Issuer, the Co-Issuer, the Class A-R Note Agent and
the Holders from time to time of the Class A-R Notes, as amended, supplemented
or otherwise modified from time to time in accordance with its terms.

 

Class A-R Note Rating Criteria means the criteria set forth below, which if
satisfied with respect to any Holder of Class A-R Notes (or prospective
transferee) at the time such Class A-R Notes are purchased (or transferred),
will make such Holder (or prospective transferee) eligible to purchase (or
receive) such Class A-R Notes, will be satisfied on any date with respect to any
Holder of Class A-R Notes (or prospective transferee) if:

 

(i)                                     either (x) the long-term and short-term
debt, deposit or similar obligations of such Class A-R Noteholder (or
prospective transferee) are rated “A1” and “P-1”, respectively, by Moody’s
(other than the Initial Class A-R Noteholder, who is not required to maintain a
long-term Moody’s Rating) or (y) if such long-term and short-term debt, deposit
or similar obligations of such Class A-R Noteholder (or prospective transferee)
are not rated by Moody’s, the long-term debt, deposit or similar obligations of
such Class A-R Noteholder (or prospective transferee) are rated “Aa3” by
Moody’s;

 

13

--------------------------------------------------------------------------------


 

(ii)                                  the obligations of such Class A-R
Noteholder (or prospective transferee) under the Class A-R Note Purchase
Agreement are guaranteed by an entity meeting the Class A-R Rating Criteria set
forth in (i) above; or

 

(iii)                               such Class A-R Noteholder (or prospective
transferee) is then entitled under a Liquidity Facility to borrow from, or sell
an interest in assets or assign its obligations (as described in the Class A-R
Note Purchase Agreement), to a Liquidity Provider so long as:

 

(1)                                  either (x) long-term and the short-term
debt, deposit or similar obligations of each such Liquidity Provider are on such
date rated “A1” and “P1”, respectively, by Moody’s, at least “F1” by Fitch or
(y) if such long-term and short-term debt, deposit or similar obligations of
each such Liquidity Provider are not rated by Moody’s or Fitch, the long-term
debt, deposit or similar obligations of each such Liquidity Provider are rated
“Aa3” by Moody’s, at least “A+” by Fitch, as applicable; and

 

(2)                                  the aggregate amount of commitments to make
loans or purchase interests in assets under such Liquidity Facility are held by
Liquidity Providers whose either (x) long-term and short-term debt, deposit or
similar obligations are on such date rated “A1” and “P-1”, respectively by
Moody’s and at least “F1” by Fitch or (y) if such short-term debt, deposit or
similar obligations are not rated by Moody’s or Fitch, the long-term debt,
deposit or similar obligations are on such date rated “Aa3” by Moody’s or at
least “A+” by Fitch, as applicable, and such amounts are not less than the
Class A R Commitment in respect of the Class A-R Notes held by such Class A-R
Noteholder (or prospective transferee).

 

Class A-R Notes means the up to U.S.$260,000,000 aggregate principal amount of
Class A-R Revolving Floating Rate Notes due 2041.

 

Class A-R Prepayment means any payment of principal of the Class A-R Notes prior
to the Stated Maturity Date of the Class A-R Notes.

 

Class A-R Prepayment Date means the date of any Class A-R Prepayment.

 

Class A-R Proportion is equal to the percentage based on the ratio of (x) the
initial aggregate principal amount of the Class A-R Notes (assuming for purposes
of this calculation that the Class A-R Commitments are fully drawn) to (y) the
initial aggregate principal amount of the Class A-1 Notes.

 

Class B Note Interest Rate means LIBOR plus 0.420%.

 

Class B Notes means the U.S.$60,300,000 aggregate principal amount of Class B
Floating Rate Notes Due 2041.

 

Class C Note Interest Rate means LIBOR plus 0.470%.

 

14

--------------------------------------------------------------------------------


 

Class C Notes means the U.S.$24,300,000 aggregate principal amount of Class C
Floating Rate Notes Due 2041.

 

Class D Note Interest Rate means LIBOR plus 0.550%.

 

Class D Notes means the U.S.$17,100,000 aggregate principal amount of Class D
Floating Rate Notes Due 2041.

 

Class E Applicable Periodic Interest Shortfall Amount means, with respect to any
Interest Period, the amount of unpaid interest for such Interest Period that
will be added to the principal amount of the Class E Notes and paid thereafter
in accordance with the Priority of Payments in the event that any Class A Notes,
Class B Notes, Class C Notes or Class D Notes are Outstanding and funds are not
available in accordance with the Priority of Payments on any Payment Date to pay
the full amount of Periodic Interest on the Class E Notes.

 

Class E Cumulative Applicable Periodic Interest Shortfall Amount means, with
respect to any date of determination, the sum of all Class E Applicable Periodic
Interest Shortfall Amounts with respect to all Payment Dates preceding such date
of determination, less any amounts applied on all preceding Payment Dates,
pursuant to the Priority of Payments, to reduce such sum.

 

Class E Note Interest Rate means LIBOR plus 0.750%.

 

Class E Notes means the U.S.$22,050,000 aggregate principal amount of Class E
Floating Rate Deferrable Interest Notes Due 2041.

 

Class E/F/G Coverage Tests means the Interest Coverage Test and the Principal
Coverage Test applied to the Class E Notes, Class F Notes and Class G Notes,
taken together.

 

Class F Applicable Periodic Interest Shortfall Amount means, with respect to any
Interest Period, the amount of unpaid interest for such Interest Period that
will be added to the principal amount of the Class F Notes and paid thereafter
in accordance with the Priority of Payments in the event that any Class A Notes,
Class B Notes, Class C Notes, Class D Notes or Class E Notes are Outstanding and
funds are not available in accordance with the Priority of Payments on any
Payment Date to pay the full amount of Periodic Interest on the Class F Notes.

 

Class F Cumulative Applicable Periodic Interest Shortfall Amount means, with
respect to any date of determination, the sum of all Class F Applicable Periodic
Interest Shortfall Amounts with respect to all Payment Dates preceding such date
of determination, less any amounts applied on all preceding Payment Dates,
pursuant to the Priority of Payments, to reduce such sum.

 

Class F Note Interest Rate means LIBOR plus 0.850%.

 

Class F Notes means the U.S.$25,200,000 aggregate principal amount of Class F
Floating Rate Deferrable Interest Notes Due 2041.

 

Class G Applicable Periodic Interest Shortfall Amount means, with respect to any
Interest Period, the amount of unpaid interest for such Interest Period that
will be added to the principal amount of the Class G Notes and paid thereafter
in accordance with the Priority of Payments in

 

15

--------------------------------------------------------------------------------


 

the event that any Class A Notes, Class B Notes, Class C Notes, Class D Notes,
Class E Notes or Class F Notes are Outstanding and funds are not available in
accordance with the Priority of Payments on any Payment Date to pay the full
amount of Periodic Interest on the Class G Notes.

 

Class G Cumulative Applicable Periodic Interest Shortfall Amount means, with
respect to any date of determination, the sum of all Class G Applicable Periodic
Interest Shortfall Amounts with respect to all Payment Dates preceding such date
of determination, less any amounts applied on all preceding Payment Dates,
pursuant to the Priority of Payments, to reduce such sum.

 

Class G Note Interest Rate means LIBOR plus 0.950%.

 

Class G Notes means the U.S.$26,100,000 aggregate principal amount of Class G
Floating Rate Deferrable Interest Notes Due 2041.

 

Class H Applicable Periodic Interest Shortfall Amount means, with respect to any
Interest Period, the amount of unpaid interest for such Interest Period that
will be added to the principal amount of the Class H Notes and paid thereafter
in accordance with the Priority of Payments in the event that any Class A Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes or
Class G Notes are Outstanding and funds are not available in accordance with the
Priority of Payments on any Payment Date to pay the full amount of Periodic
Interest on the Class H Notes.

 

Class H Cumulative Applicable Periodic Interest Shortfall Amount means, with
respect to any date of determination, the sum of all Class H Applicable Periodic
Interest Shortfall Amounts with respect to all Payment Dates preceding such date
of determination, less any amounts applied on all preceding Payment Dates
pursuant to the Priority of Payments to reduce such sum.

 

Class H Note Interest Rate means LIBOR plus 1.330%.

 

Class H Notes means the U.S.$20,700,000 aggregate principal amount of Class H
Floating Rate Deferrable Interest Notes due 2041.

 

Class H/J/K Coverage Tests means the Interest Coverage Test and the Principal
Coverage Test applied to the Class H Notes, Class J Notes and Class K Notes,
taken together.

 

Class J Applicable Periodic Interest Shortfall Amount means, with respect to any
Interest Period, the amount of unpaid interest for such Interest Period that
will be added to the principal amount of the Class J Notes and paid thereafter
in accordance with the Priority of Payments in the event that any Class A Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes,
Class G Notes or Class H Notes are Outstanding and funds are not available in
accordance with the Priority of Payments on any Payment Date to pay the full
amount of Periodic Interest on the Class J Notes.

 

Class J Cumulative Applicable Periodic Interest Shortfall Amount means, with
respect to any date of determination, the sum of all Class J Applicable Periodic
Interest Shortfall Amounts with respect to all Payment Dates preceding such date
of determination, less any amounts applied on all preceding Payment Dates
pursuant to the Priority of Payments to reduce such sum.

 

16

--------------------------------------------------------------------------------


 

Class J Note Interest Rate means LIBOR plus 1.650%.

 

Class J Notes means the U.S.$26,100,000 aggregate principal amount of Class J
Floating Rate Deferrable Interest Notes due 2041.

 

Class K Applicable Periodic Interest Shortfall Amount means, with respect to any
Interest Period, the amount of unpaid interest for such Interest Period that
will be added to the principal amount of the Class K Notes and paid thereafter
in accordance with the Priority of Payments in the event that any Class A Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes,
Class G Notes, Class H Notes or Class J Notes are Outstanding and funds are not
available in accordance with the Priority of Payments on any Payment Date to pay
the full amount of Periodic Interest on the Class K Notes.

 

Class K Cumulative Applicable Periodic Interest Shortfall Amount means, with
respect to any date of determination, the sum of all Class K Applicable Periodic
Interest Shortfall Amounts with respect to all Payment Dates preceding such date
of determination, less any amounts applied on all preceding Payment Dates
pursuant to the Priority of Payments to reduce such sum.

 

Class K Note Interest Rate means LIBOR plus 1.950%.

 

Class K Notes means the U.S.$18,900,000 aggregate principal amount of Class K
Floating Rate Deferrable Interest Notes due 2041.

 

Class L Applicable Periodic Interest Shortfall Amount means, with respect to any
Interest Period, the amount of unpaid interest for such Interest Period that
will be added to the principal amount of the Class L Notes and paid thereafter
in accordance with the Priority of Payments in the event that any Class A Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes,
Class G Notes, Class H Notes, Class J Notes or Class K Notes are Outstanding and
funds are not available in accordance with the Priority of Payments on any
Payment Date to pay the full amount of Periodic Interest on the Class L Notes.

 

Class L Cumulative Applicable Periodic Interest Shortfall Amount means, with
respect to any date of determination, the sum of all Class L Applicable Periodic
Interest Shortfall Amounts with respect to all Payment Dates preceding such date
of determination, less any amounts applied on all preceding Payment Dates
pursuant to the Priority of Payments to reduce such sum.

 

Class L Note Interest Rate means LIBOR plus 3.250%.

 

Class L Note Tax Transfer Certificate has the meaning specified in
Section 2.4(c)(3).

 

Class L Notes means the U.S.$22,050,000 aggregate principal amount of Class L
Floating Rate Subordinated Deferrable Interest Notes due 2041.

 

Class M Applicable Periodic Interest Shortfall Amount means, with respect to any
Interest Period, the amount of unpaid interest for such Interest Period that
will be added to the principal amount of the Class M Notes and paid thereafter
in accordance with the Priority of Payments in the event that any Class A Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes,
Class G Notes, Class H Notes, Class J Notes, Class K Notes or Class L Notes are

 

17

--------------------------------------------------------------------------------


 

Outstanding and funds are not available in accordance with the Priority of
Payments on any Payment Date to pay the full amount of Periodic Interest on the
Class M Notes.

 

Class M Cumulative Applicable Periodic Interest Shortfall Amount means, with
respect to any date of determination, the sum of all Class M Applicable Periodic
Interest Shortfall Amounts with respect to all Payment Dates preceding such date
of determination, less any amounts applied on all preceding Payment Dates
pursuant to the Priority of Payments to reduce such sum.

 

Class M Note Interest Rate means LIBOR plus 3.750%.

 

Class M Note Tax Transfer Certificate has the meaning specified in
Section 2.4(c)(3).

 

Class M Notes means the U.S.$14,850,000 aggregate principal amount of Class M
Floating Rate Subordinated Deferrable Interest Notes due 2041.

 

Class N Applicable Periodic Interest Shortfall Amount means, with respect to any
Interest Period, the amount of unpaid interest for such Interest Period that
will be added to the principal amount of the Class N Notes and paid thereafter
in accordance with the Priority of Payments in the event that any Class A Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes,
Class G Notes, Class H Notes, Class J Notes, Class K Notes, Class L Notes or
Class M Notes are Outstanding and funds are not available in accordance with the
Priority of Payments on any Payment Date to pay the full amount of Periodic
Interest on the Class N Notes.

 

Class N Cumulative Applicable Periodic Interest Shortfall Amount means, with
respect to any date of determination, the sum of all Class N Applicable Periodic
Interest Shortfall Amounts with respect to all Payment Dates preceding such date
of determination, less any amounts applied on all preceding Payment Dates
pursuant to the Priority of Payments to reduce such sum.

 

Class N Note Interest Rate means LIBOR plus 4.250%.

 

Class N Notes means the U.S.$22,500,000 aggregate principal amount of Class N
Floating Rate Subordinated Deferrable Interest Notes due 2041.

 

Clean-up Call has the meaning specified in Section 9.1(b) hereof.

 

Clearing Agency means DTC, Euroclear or Clearstream.

 

Clearing Corporation has the meaning specified in Section 8-102(a)(5) of the
UCC.

 

Clearstream means Clearstream Banking, société anonyme.

 

Closing Date means December 7, 2006.

 

CMBS means commercial mortgage-backed securities issued pursuant to a
transaction in which one or more classes of such securities have been (and are)
rated “AAA” or its equivalent by one or more of S&P, Moody’s or Fitch (unless
Rating Confirmation is received), which securities are backed by obligations
(including certificates of participations in obligations) that are

 

18

--------------------------------------------------------------------------------


 

principally secured by mortgages on real property or interests therein having a
multifamily or commercial use.

 

Code means the Internal Revenue Code of 1986, as amended.

 

Co-Issuer means N-Star REL CDO VIII LLC, a limited liability company organized
under the law of the State of Delaware, unless a successor Person shall have
become the Co-Issuer pursuant to the applicable provisions of this Indenture,
and thereafter Co-Issuer shall mean such successor Person.

 

Co-Issuers means the Issuer and Co-Issuer.

 

Collateral has the meaning specified in the Granting Clauses.

 

Collateral Administration Agreement means the Collateral Administration
Agreement, dated as of December 7, 2006, by and among the Issuer, the Collateral
Manager and the Collateral Administrator, as the same may be amended and
modified from time to time in accordance with its terms.

 

Collateral Administrator means Wells Fargo Bank, National Association, solely in
its capacity as Collateral Administrator under the Collateral Administration
Agreement, unless a successor Person shall have become the Collateral
Administrator pursuant to the applicable provisions of Collateral Administration
Agreement, in which case Collateral Administrator shall mean such successor
Person.

 

Collateral Interest means an item of Collateral which satisfies the Eligibility
Criteria specified in Section 12.2.

 

Collateral Interest Collections means, with respect to any Due Period and the
related Payment Date, without duplication, the sum of (i) all cash payments of
interest or dividends and other distributions (but excluding distributions on
Preferred Equity Securities attributable to the return of capital by governing
documents) with respect to any Collateral Interests and Eligible Investments
included in the Collateral ((A) including any Sale Proceeds of a Collateral
Interest representing unpaid interest (or dividends or other distributions)
accrued thereon to the date of the sale thereof to the extent not treated as
Collateral Principal Collections at the option of the Collateral Manager, but
(B) excluding all funds received on an Impaired Interest (including any unpaid
interest) and any unpaid interest accrued on a Deferred Interest PIK Bond or a
Written Down Interest to the date of sale) which are received during the related
Due Period (excluding any Purchased Accrued Interest) and (C) excluding any
servicing fees and other fees, expenses or indemnities paid to any Servicer
pursuant to any Servicing Agreement and any other amounts paid out of
collections of interest pursuant to any Servicing Agreement to reimburse the
related Servicer for servicing advances made by it thereunder) which are
received during the related Due Period, (ii) all payments on Eligible
Investments purchased with Collateral Interest Collections, (iii) payments
received or scheduled to be received from a Hedge Counterparty under any Hedge
Agreement on the related Payment Date, excluding any payments received from a
Hedge Counterparty upon reduction of the notional amount and any termination
payments (provided that so long as the Notes are Outstanding, any termination
payments received from a Hedge Counterparty will be used to enter into a
substitute Hedge Agreement to the extent required to

 

19

--------------------------------------------------------------------------------


 

maintain the then-current rating of the Notes by each Rating Agency), (iv) all
amendment and waiver fees, all late payment fees and all other fees and
commissions received during the related Due Period (other than fees and
commissions received in connection with the sale, restructuring, workout or
default of Collateral Interests or in connection with Impaired Interests or
Written Down Interests) (provided, further, that Collateral Interest Collections
shall not include any other proceeds related to any Retained Rights), (v) the
Principal Balance of any Eligible Investments purchased with Collateral Interest
Collections, (vi) all interest (or dividends or other distributions) accrued on
the Closing Date on Collateral Interests included in the Collateral, (vii) any
amounts on deposit in the Interest Reserve Account, (viii) at the option of the
Collateral Manager, any amount on deposit in the Expense Reserve Account in
excess of U.S.$50,000, (ix) commitment fees on unfunded amounts and other
similar fees (in each case, net of applicable withholding taxes) actually
received by the Issuer during the related Due Period in respect of any Future
Funding Assets, (x) any Uninvested Proceeds remaining on deposit in the
Uninvested Proceeds Account on the Effective Date, provided that a Rating
Confirmation Failure has not occurred and (xi) all proceeds from the foregoing;
provided, however, that Collateral Interest Collections shall not include the
funds and other property (including, without limitation, the paid-up share
capital of the Issuer) with respect to the Income Notes and the bank account in
which such funds and the proceeds thereof are held); provided, further, that
Collateral Interest Collections shall not include principal of any Collateral
Interest representing capitalized interest after the date of purchase thereof by
the Issuer.

 

Collateral Interest Principal Balance means, prior to the Effective Date,
U.S.$900,000,000 and thereafter, the aggregate Principal Balance of the sum of
(i) Collateral Interests included in the Collateral (including any Collateral
Interests that have become Impaired Interests or Written Down Interests),
(ii) Eligible Investments, in each case, purchased with the proceeds of the
issuance of the Notes or thereafter with Collateral Principal Collections,
(iii) Eligible Investments held in the Future Funding Asset Account (without
duplication) and (iv) the Aggregate Class A-R Undrawn Amount (without
duplication).

 

Collateral Management Agreement means the Collateral Management Agreement, dated
as of the Closing Date, as the same may be amended or supplemented from time to
time, between the Issuer and the Collateral Manager.

 

Collateral Management Fee means the Senior Collateral Management Fee and the
Subordinate Collateral Management Fee.

 

Collateral Manager means NS Advisors, LLC, a Delaware limited liability company,
unless a successor Person shall have become Collateral Manager pursuant to the
applicable provisions of the Collateral Management Agreement, in which case
Collateral Manager shall mean such successor Person.

 

Collateral Principal Collections means, (i) with respect to any Due Period and
the related Payment Date, all amounts received by the Issuer during such Due
Period that do not constitute Collateral Interest Collections (including all
distributions on Preferred Equity Securities attributable to the return of
capital by their governing documents) (provided, that Collateral Principal
Collections shall not include any other proceeds related to any Retained Rights)
minus (ii) any amounts paid out of collections of principal pursuant to any
Servicing Agreement to

 

20

--------------------------------------------------------------------------------


 

reimburse the related Servicer for servicing advances made by it and other
amounts due to any Servicer and not paid out of Collateral Interest Collections;
provided, however, that Collateral Principal Collections shall include principal
of any Collateral Interest representing capitalized interest after the date of
purchase thereof by the Issuer and any Uninvested Proceeds which have not been
invested or treated as Collateral Interest Collections on or prior to the
Effective Date.

 

Collateral Principal Collections Sub-Account has the meaning specified in
Section 10.5(a)(1) hereof.

 

Collateral Principal Payments means, with respect to any Due Period and the
related Payment Date, Collateral Principal Collections other than Sale Proceeds
and any amounts received in respect of Eligible Investments.

 

Collateral Quality Tests will be satisfied after the Effective Date if, as of
any Measurement Date, the Collateral Interests comply, in the aggregate, with
all of the requirements set forth below (collectively, the Collateral Quality
Tests):

 

(1)                                  the aggregate Principal Balance of all
Collateral Interests that are CMBS (other than Rake Bonds) does not exceed the
greater of (A) 15% of the Collateral Interest Principal Balance and
(B) $135,000,000; provided that (i) the aggregate Principal Balance, by single
Issue of Collateral Interests that are CMBS that are rated below “BBB” shall not
exceed 2% of the Collateral Interest Principal Balance and (ii) the aggregate
Principal Balance, by single Issue, of Collateral Interests that are CMBS that
are rated “BBB” or above shall not exceed 3% of the Collateral Interest
Principal Balance;

 

(2)                                  the aggregate Principal Balance of all
Collateral Interests that are Real Estate CDO Securities does not exceed the
greater of (A) 15% of the Collateral Interest Principal Balance and
(B) $135,000,000; provided that the aggregate Principal Balance of all
Collateral Interests that are Real Estate CDO Securities managed by the
Collateral Manager or any of its Affiliates does not exceed the greater of
(A) 7.5% of the Collateral Interest Principal Balance and (B) $67,500,000.

 

(3)                                  the maximum property concentration limits
for Collateral Interests (on a look-through basis), other than Real Estate CDO
Securities and REIT Debt Securities, are as follows:

 

(i)                                     the aggregate Principal Balance of such
Collateral Interests which relate to Mortgaged Properties which are office
properties may not exceed the greater of (A) 65% of the Collateral Interest
Principal Balance and (B) $585,000,000;

 

(ii)                                  the aggregate Principal Balance of such
Collateral Interests which relate to Mortgaged Properties which are each of
retail, multifamily, industrial and hospitality properties may not exceed the
greater of (A) 45% of the Collateral Interest Principal Balance and
(B) $405,000,000;

 

21

--------------------------------------------------------------------------------

 

(iii)                          the aggregate Principal Balance of such
Collateral Interests which relate to Mortgaged Properties which are condominium
conversion properties may not exceed the greater of (A) 20% of the Collateral
Interest Principal Balance and (B) $180,000,000;

 

(iv)                         the aggregate Principal Balance of such Collateral
Interests which relate to Mortgaged Properties which are self-storage properties
may not exceed the greater of (A) 15% of the Collateral Interest Principal
Balance and (B) $135,000,000;

 

(v)                            the aggregate Principal Balance of such
Collateral Interests which relate to Mortgaged Properties which are healthcare
properties may not exceed the greater of (A) 15% of the Collateral Interest
Principal Balance and (B) $135,000,000; and

 

(vi)                         the aggregate Principal Balance of such Collateral
Interests which relate to Mortgaged Properties which in the aggregate are any
property type other than those specified in clauses (i) through (vi) above may
not exceed the greater of (A) 10% of the Collateral Interest Principal Balance
and (B) $90,000,000.

 

(4)                             the aggregate Principal Balance of all
Collateral Interests (on a look-through basis), other than Real Estate CDO
Securities and REIT Debt Securities, backed or otherwise invested in Mortgaged
Properties located in any single U.S. state does not exceed the greater of (A)
25% of the Collateral Interest Principal Balance and (B) $225,000,000, except
that (i) up to the greater of (A) 60% of the Collateral Interest Principal
Balance and (B) $540,000,000 may consist of Collateral Interests backed or
otherwise invested in Mortgaged Properties located in California, (ii) up to the
greater of (A) 60% of the Collateral Interest Principal Balance and (B)
$540,000,000 may consist of Collateral Interests backed or otherwise invested in
Mortgaged Properties located in New York, (iii) up to the greater of (A) 50% of
the Collateral Interest Principal Balance and (B) $450,000,000 may consist of
Collateral Interests backed or otherwise invested in Mortgaged Properties
located in Texas, (iv) up to the greater of (A) 40% of the Collateral Interest
Principal Balance and (B) $360,000,000 may consist of Collateral Interests
backed or otherwise invested in Mortgaged Properties located in Florida and (v)
up to the greater of (A) 35% of the Collateral Interest Principal Balance and
(B) $315,000,000 may consist of Collateral Interests backed or otherwise
invested in Mortgaged Properties located in Washington D.C.;

 

(5)                             (i) the aggregate Principal Balance of all
Collateral Interests that are Mortgage Loan Interests does not exceed the
greater of (A) 13.5% of the Collateral Interest Principal Balance and (B)
121,500,000 and (ii) the aggregate Principal Balance of all Collateral Interests
(other Mortgage Loan Interests, CMBS or Real Estate Securities) that represent
obligations of any single obligor or group of affiliated obligors does not
exceed the greater of (A) 10% of the Collateral Interest Principal Balance and
(B) $90,000,000;

 

22

--------------------------------------------------------------------------------


 

(6)                             the aggregate Principal Balance of all
Collateral Interests that are REIT Debt Securities does not exceed the greater
of (A) 7.5% of the Collateral Interest Principal Balance and (B) $67,500,000;

 

(7)                             the aggregate Principal Balance of all Fixed
Rate Collateral Interests does not exceed the greater of (A) 5% of the
Collateral Interest Principal Balance and (B) $45,000,000; provided that no more
than the greater of (A) 40% of the Collateral Interests and (B) $360,000,000
shall consist of Fixed Rate Collateral Interests if (i) the Issuer enters into
corresponding Deemed Floating Asset Hedges or (ii) Rating Confirmation is
obtained with respect to an additional Fixed Rate Collateral Interest acquired
without a corresponding Deemed Floating Asset Hedge;

 

(8)                             the aggregate Principal Balance of all
Collateral Interests that provide for the payment of interest less frequently
than quarterly does not exceed the greater of (A) 20% of the Collateral Interest
Principal Balance and (B) $180,000,000;

 

(9)                             the aggregate Principal Balance of all
Collateral Interests that have a stated maturity later than the Stated Maturity
Date does not exceed the greater of (A) 5% of the Collateral Interest Principal
Balance and (B) $45,000,000; provided that such 5% limitation may be increased
after the Closing Date if the Rating Confirmation has been obtained with respect
thereto;

 

(10)                       the aggregate Principal Balance of all Collateral
Interests that are Undeveloped Real Estate Collateral Interests does not exceed
the greater of (A) 15% of the Collateral Interest Principal Balance and (B)
$135,000,000;

 

(11)                       the aggregate Principal Balance of Collateral
Interests which relate to Mortgaged Properties which are construction properties
does not exceed the greater of (A) 25% of the Collateral Interest Principal
Balance and (B) $225,000,000; provided that the aggregate Principal Balance of
all Collateral Interests described in clauses (10) (11) and (3)(iii) of this
definition does not exceed 45% of the Collateral Interest Principal Balance and
(B) $405,000,000;

 

(12)                       the aggregate Principal Balance of Collateral
Interests that are Credit Tenant Leases does not exceed the greater of (A) 10%
of the Collateral Interest Principal Balance and (B) $90,000,000; provided that
Credit Tenant Leases rated below BBB- by Moody’s or Fitch may not exceed the
greater of (A) 7.5% or (B) $67,500,000 of the Collateral Interest Principal
Balance;

 

(13)                       the aggregate Principal Balance of Collateral
Interests that are CRE Debt Obligations does not exceed the greater of (A) 15%
of the Collateral Interest Principal Balance and (B) $135,000,000;

 

(14)                       the aggregate Principal Balance of Collateral
Interests primarily backed by or otherwise primarily invested in Mortgaged
Properties located in any Qualifying Foreign Jurisdiction does not exceed the
greater of (A) 10% of the Collateral Interest Principal Balance and (B)
$90,000,000; provided that such Mortgaged Properties may

 

23

--------------------------------------------------------------------------------


 

only comprise office properties, retail properties, multi-family properties,
industrial properties or hospitality properties;

 

(15)                       the Moody’s Maximum Weighted Average Rating Factor
Test is satisfied;

 

(16)                       (i) the Weighted Average Fixed Rate Coupon as of such
date equals or exceeds 6% and (ii) the Weighted Average Spread Test is
satisfied;

 

(17)                       the Herfindahl Score of the Collateral Interests is
at least 22;

 

(18)                       the Moody’s Weighted Average Initial Maturity Test is
satisfied;

 

(19)                       the Moody’s Weighted Average Extended Maturity Test
is satisfied;

 

(20)                       the Fitch Loan Diversity Index Test is satisfied;

 

(21)                       the Fitch Poolwide Expected Loss Test is satisfied;
and

 

(22)                       the Moody’s Minimum Average Recovery Rate Test is
satisfied.

 

At all times, the dollar amount limitation set forth in any individual
Collateral Quality Test will be disregarded for the purposes of the Reinvestment
Criteria, but each such dollar amount limitation will be taken into account
solely for purposes of any reports to be prepared pursuant to this Indenture.

 

Collateral Sub-Account means any sub-account established within a Collection
Account.

 

Collection Account means the Securities Account designated the “Collection
Account” and established in the name of the Trustee pursuant to Section 10.5,
including the Collateral Principal Collections Sub-Account.

 

Collections means, with respect to any Payment Date, the sum of (i) the
Collateral Interest Collections collected during the applicable Due Period and
(ii) the Collateral Principal Collections collected during the applicable Due
Period.

 

Commission means the United States Securities and Exchange Commission.

 

Commitment Termination Time means the date on which any of the following first
occurs: (i) the date on which the Future Advance Amounts are reduced to zero and
the Collateral Manager has notified the Trustee in writing that it will not
cause the Issuer to acquire any further Future Funding Assets; (ii) the date on
which the aggregate principal amount of the Class A-1 Notes and the Class A-R
Notes have been paid in full; (iii) the Mandatory Class A-R Draw Date; (iv) the
occurrence of an Event of Default specified in clause (d), (g) or (h) of the
definition thereof or (v) the Redemption Date.

 

Controlling Class means the Class A Senior Notes voting as a single Class, so
long as any Class A Senior Notes are Outstanding, then the Class A-2 Notes, so
long as any Class A-2 Notes are Outstanding, then the Class B Notes, so long as
any Class B Notes are Outstanding, then the

 

24

--------------------------------------------------------------------------------


 

Class C Notes voting as a single Class, so long as any Class C Notes are
Outstanding, then the Class D Notes, so long as any Class D Notes are
Outstanding, then the Class E Notes, so long as any Class E Notes are
Outstanding, then the Class F Notes, so long as any Class F Notes are
Outstanding, then the Class G Notes, so long as any Class G Notes are
Outstanding, then the Class H Notes, so long as any Class H Notes are
Outstanding, then the Class J Notes, so long as any Class J Notes are
Outstanding, and then the Class K Notes, so long as any Class K Notes are
Outstanding, then the Class L Notes, so long as any Class L Notes are
Outstanding, then the Class M Notes, so long as any Class M Notes are
Outstanding, and then the Class N Notes, so long as any Class N Notes are
Outstanding, in each case, based on the aggregate principal amount thereof.

 

Controlling Party means MBIA with the right to exercise the rights of the
Controlling Party unless (i) MBIA or each of the Class A Senior Noteholders
gives written notice to the Trustee and MBIA and the Issuer that MBIA is no
longer providing credit enhancement with respect to any of the Class A Senior
Notes, whether in the form of a negative basis swap, a standby letter of credit,
a surety bond, an insurance policy, a credit default swap or any other form of
credit insurance or risk management product or instrument or (ii) a Protection
Provider Default has occurred and is continuing with respect to MBIA. Following
delivery of any such notice by MBIA or each of the Class A Senior Noteholders,
the Controlling Party will be 66 2/3% of the aggregate principal amount of the
Outstanding Notes of the Controlling Class; provided, however, if an alternative
percentage of the Noteholders of the Controlling Class is specified in
connection with any action in this Indenture or any other Transaction Document,
then such alternative percentage shall govern.

 

Controlling Party Objection means written notice to the Collateral Manager by
the Controlling Party objecting in their reasonable discretion to a proposed
replacement Key Manager.

 

Controlling Person any person (other than a Benefit Plan Investor) that has
discretionary authority or control with respect to the assets of the Issuer, a
person who provides investment advice for a fee (direct or indirect) with
respect to the assets of the Issuer, or any “affiliate” (within the meaning of
29 C.F.R. Section 2510.3-101(f)(3)) of any such person.

 

Corporate Services Agreement means that certain Corporate Services Agreement,
dated as of December 6, 2006, as the same may be amended or supplemented from
time to time, between the Issuer and the Administrator.

 

Corporate Trust Office means the designated corporate trust office of the
Trustee, currently located at: (i) for note transfer purposes, Wells Fargo
Center, Sixth Street and Marquette Avenue, Minneapolis, Minnesota 55479,
Attention: CDO Trust Services — N-Star REL CDO VIII and (ii) for all other
purposes, 9062 Old Annapolis Road, Columbia, Maryland 21045. Attention: CDO
Trust Services — N-Star REL CDO VIII, telephone number 410-884-2000, fax number
410-715-3748, or such other address as the Trustee may designate from time to
time by notice to the Rated Noteholders, the Income Noteholders, the Collateral
Manager, each Hedge Counterparty and the Co-Issuers or the principal corporate
trust office of any successor Trustee.

 

Coverage Tests means the Class A/B/C/D Coverage Tests, the Class E/F/G Coverage
Tests and the Class H/J/K Coverage Tests.

 

25

--------------------------------------------------------------------------------


 

CRE Debt Obligations means interests in a secured or unsecured, senior or senior
subordinated term bank or non-bank loans or other debt obligations, whether in
loan or security form, or participations (senior or subordinate) therein, that
are obligations (direct or by way of guarantee) of corporations, partnerships or
other entities organized under the laws of the United States (or any State
thereof) whose business is significantly related to real estate, real estate
management and/or real estate ownership; provided that no Mortgage Loan
Interests, Mezzanine Loans, Subordinate Mortgage Loan Interests, CMBS, Real
Estate CDO Securities, Credit Lease Loans, Tenant Lease Loans, Preferred Equity
Securities or REIT Debt Securities shall constitute CRE Debt Obligations.

 

Credit Improved Interest means any Collateral Interest that, in the Collateral
Manager’s reasonable business judgment, has significantly improved in credit
quality or value.

 

Credit Lease Loans means mortgage loans secured by mortgages on commercial real
estate properties that are subject to a lease to a single tenant.

 

Credit Risk Interest means any Collateral Interest which, in the Collateral
Manager’s reasonable business judgment, has a significant risk of declining in
credit quality or over time may become an Impaired Interest.

 

Cumulative Applicable Periodic Interest Shortfall Amount means Class E
Cumulative Applicable Periodic Interest Shortfall Amount, Class F Cumulative
Applicable Periodic Interest Shortfall Amount, Class G Cumulative Applicable
Periodic Interest Shortfall Amount, Class H Cumulative Applicable Periodic
Interest Shortfall Amount, Class J Cumulative Applicable Periodic Interest
Shortfall Amount, Class K Cumulative Applicable Periodic Interest Shortfall
Amount, Class L Cumulative Applicable Periodic Interest Shortfall Amount, Class
M Cumulative Applicable Periodic Interest Shortfall Amount and Class N
Cumulative Applicable Periodic Interest Shortfall Amount.

 

Cure Advance means, amounts advanced by a Holder of Income Notes pursuant to the
Paying Agency Agreement to permit the Issuer to exercise its right to cure
payment defaults with respect to any Senior Loan related to a Collateral
Interest in accordance with the applicable Underlying Instrument.

 

Current Pay Future Advance Amount means as of any Calculation Date, an amount
equal to the Total Unfunded Future Advance Amounts related to the Future Funding
Assets held by the Issuer that are currently due and payable, or which the
applicable servicer has notified the Collateral Manager and the Trustee in
writing that it believes will be payable within one month of the related Payment
Date, and which the Collateral Manager has notified the Trustee in writing that
the Issuer will fund such Future Advance Amounts.

 

Current Portfolio means the portfolio (measured by Principal Balance) of (a) the
Pledged Collateral Interests and the proceeds of the disposition thereof held as
Cash and (b) Eligible Investments purchased with proceeds of the disposition of
Pledged Collateral Interests, existing immediately prior to the sale, maturity
or other disposition of a Pledged Collateral Interest or immediately prior to
the acquisition of a Pledged Collateral Interest, as the case may be.

 

Custodian has the meaning specified in Section 3.3(a).

 

26

--------------------------------------------------------------------------------


 

Deemed Floating Asset Hedge means, with respect to a Fixed Rate Collateral
Interest, an interest rate swap having (i) a notional schedule equal to the
Principal Balance as it is reduced by expected amortization of such Fixed Rate
Collateral Interest over time and (ii) payment dates, with respect to
termination payments only, identical to the Payment Dates of the Issuer under
this Indenture; provided that, (x) at the time of entry into the Deemed Floating
Asset Hedge, (i) the expected principal payments on the Fixed Rate Collateral
Interest comprising a Deemed Floating Rate Collateral Interest will not extend
beyond 10 years after the effective date of such Deemed Floating Asset Hedge and
(ii) the scheduled notional amount of such Deemed Floating Asset Hedge at any
time is equal to the expected principal amount of the related Fixed Rate
Collateral Interest (as calculated at such time), (y) the Rating Agencies and
the Trustee are notified prior to the Issuer’s entry into a Deemed Floating
Asset Hedge, and each will be provided with the identity of the proposed hedge
counterparty and copies of the hedge documentation and notional schedule and (z)
such Deemed Floating Asset Hedge is priced at then-current market rates;
provided, however, with respect to Agency MBS Securities, Deemed Floating Asset
Hedges may also include put agreements or other investments that require the
related Agency MBS Securities to be purchased at par plus accrued interest, as
provided therein. In the event any Deemed Floating Asset Hedge is not a
Form-Approved Hedge Agreement, the Collateral Manager will provide prior written
notice to Fitch of the Issuer’s entry into such Deemed Floating Asset Hedge.

 

Deemed Floating Rate Agency MBS Security means a fixed-rate Agency MBS Security,
the interest rate of which is hedged into a floating rate Agency MBS Security
using a Deemed Floating Asset Hedge; provided that, at the time of entry into
the related Deemed Floating Asset Hedge, the Average Life of such Deemed
Floating Rate Agency MBS Security would not increase or decrease by more than
one year from its expected average life if it were to prepay at either 50% or
150% of its pricing speed.

 

Deemed Floating Rate Collateral Interest means a Fixed Rate Collateral Interest
the interest rate of which is hedged into a Floating Rate Collateral Interest
using a Deemed Floating Asset Hedge; provided that, at the time of entry into
the related Deemed Floating Asset Hedge, the Average Life of such Deemed
Floating Rate Collateral Interest would not increase or decrease by more than
one year from its expected average life if it were to prepay at either 50% or
150% of its pricing speed. A Deemed Floating Rate Collateral Interest will be
deemed a Floating Rate Collateral Interest with a spread over LIBOR equal to the
related Deemed Floating Spread.

 

Deemed Floating Spread means the difference between the stated rate at which
interest accrues on each Fixed Rate Collateral Interest that comprises a Deemed
Floating Rate Collateral Interest (excluding all Impaired Interests and Deferred
Interest PIK Bonds) and the fixed rate that the Issuer agrees to pay to the
Hedge Counterparty on the Deemed Floating Asset Hedge at the time such swap is
executed.

 

Default means any Event of Default or any occurrence that, with notice or the
lapse of time or both, would become an Event of Default.

 

Defaulting Party has the meaning given to such term in the standard form 1992
ISDA Master Agreement (Multicurrency —Cross Border).

 

27

--------------------------------------------------------------------------------


 

Defaulted Interest means any interest due and payable in respect of any Class A
Note or any Class B Note or, if no Class A Notes or Class B Notes are
Outstanding, in respect of any Class C Note or, if no Class C Notes are
Outstanding, in respect of any Class D Note, or if no Class D Notes are
Outstanding, in respect of any Class E Note, or if no Class E Notes are
Outstanding, in respect of any Class F Note, or if no Class F Notes are
Outstanding, in respect of any Class G Note, or if no Class G Notes are
Outstanding, in respect of any Class H Note, or if no Class H Notes are
Outstanding, in respect of any Class J Note, or if no Class J Notes are
Outstanding, in respect of any Class K Note, or if no Class K Notes are
Outstanding, in respect of any Class L Notes, or if no Class L Notes are
Outstanding, in respect of any Class M Notes, or if no Class M Notes are
Outstanding, in respect of any Class N Notes and any interest on such Defaulted
Interest that (in each case) is not punctually paid or duly provided for on the
applicable Payment Date (including the applicable Stated Maturity Date) of the
applicable Rated Note.

 

Deferred Interest PIK Bond means a PIK Bond with respect to which interest has
been deferred or capitalized or does not pay interest when scheduled (other than
an Impaired Interest) for each consecutive payment date occurring over a period
of (a) the lesser of (i) six months or (ii) three consecutive payment dates (if
such Deferred Interest PIK Bond is rated (or privately rated for purposes of the
issuance of the Notes) below “Baa3” by Moody’s or “BBB-” by Fitch) or (b) the
lesser of (i) one year or (ii) six consecutive payment dates (if such Deferred
Interest PIK Bond is rated (or privately rated for purposes of the issuance of
the Notes) “Baa3” or higher by Moody’s, and “BBB-” or higher by Fitch), but only
until such time as payment of interest on such PIK Bond has resumed and all
capitalized and deferred interest and any interest thereon has been paid in cash
in accordance with the terms of the Underlying Instruments.

 

Deferred Interest PIK Bond Amount means, with respect to each Deferred Interest
PIK Bond in the Collateral, the lesser of (i) the product of the Principal
Balance of such Deferred Interest PIK Bond and the Applicable Recovery Rate of
such Deferred Interest PIK Bond and (ii) the product of the Principal Balance of
such Deferred Interest PIK Bond and the Market Value of such Deferred Interest
PIK Bond.

 

Depositary means, with respect to the Indenture Issued Notes issued in the form
of one or more Global Notes, the Person designated as Depositary pursuant to
Section 2.2(e), or any successor thereto, appointed pursuant to the applicable
provisions of this Indenture.

 

Depositary Participant means a broker, dealer, bank or other financial
institution or other Person for whom from time to time the Depositary effects
book-entry transfers and pledges of notes deposited with the Depositary.

 

Depositor means N-Star REL CDO Depositor Corp. and any successors or assigns, in
its capacity as depositor under the Master Trust Agreement.

 

Discretionary Sale has the meaning specified in Section 12.1(a)(7).

 

Distribution means any payment of principal, interest or fee or any dividend or
premium payment made on, or any other distribution in respect of, an obligation
or security.

 

Dollar or U.S.$ means currency of the United States as at the time shall be
legal tender for all debts, public and private.

 

28

--------------------------------------------------------------------------------


 

DTC means The Depository Trust Company, a New York corporation, and its nominees
and their respective successors.

 

Due Date means each date on which a Distribution is due on a Pledged Security.

 

Due Period means, with respect to each Payment Date, the period beginning on the
day following the last day of the preceding Due Period relating to the preceding
Payment Date (or, in the case of the Due Period that is applicable to the first
Payment Date, beginning on the Closing Date) and ending at the close of business
on the fourth (4th) Business Day preceding such Payment Date.

 

Effective Date means the date that is the earliest of (i) the 270th day
following the Closing Date, (ii) the date on which the Issuer has purchased,
with amounts on deposit in the Uninvested Proceeds Account, Collateral Interests
having an aggregate Principal Balance (calculated on the respective purchase
date for each such Collateral Interest) equal to U.S.$900,000,000 (which amount
includes all Future Funding Obligations with respect to Future Funding Assets)
or (iii) such earlier date (if any) that is designated by the Collateral Manager
by notice to the Trustee pursuant to this Indenture; provided that the
Collateral Manager has received Rating Confirmation within 30 Business Days
after the Effective Date; provided, further, that in the event that such day
does not fall on a Business Day, the Effective Date shall be the next succeeding
Business Day.

 

Eligibility Criteria has the meaning specified in Section 12.2.

 

Eligible Investments means any U.S. Dollar-denominated investment that, at the
time it is delivered to the Trustee, is one or more of the following obligations
or securities, including, without limitation, those investments for which the
Trustee or an Affiliate of the Trustee provides services:

 

(i)                                   cash;

 

(ii)                                direct Registered obligations of, and
Registered obligations the timely payment of principal of and interest on which
is fully and expressly guaranteed by, the United States of America, or any
agency or instrumentality of the United States of America the obligations of
which are backed by the full faith and credit of the United States of America;

 

(iii)                             demand and time deposits in, interest bearing
trust accounts and certificates of deposit of, bankers’ acceptances issued by,
or federal funds sold by any depository institution or trust company (including
the Trustee) incorporated under the laws of the United States of America or any
state thereof and subject to the supervision and examination by federal and/or
state banking authorities so long as the commercial paper and/or debt
obligations of such depository institution or trust company (or, in the case of
the principal depository institution in a holding company system, the commercial
paper or debt obligations of such holding company) at the time of such
investment or contractual commitment providing for such investment have a credit
rating of:

 

29

--------------------------------------------------------------------------------


 

(a)                                  in the case of long-term debt obligations,
not less than “Aa2” by Moody’s or “AA” by Fitch; or

 

(b)                                 in the case of commercial paper and
short-term debt obligations including time deposits, P-1 by Moody’s or “F1+” by
Fitch (provided that, in the case of commercial paper and short-term debt
obligations with a maturity of longer than 91 days, the issuer thereof must also
have at the time of such investment a long-term credit rating and a short- and
long-term credit rating of not less than “F1+” and “AA”, respectively, by Fitch
and “P-1” and “Aa2”, respectively, by Moody’s);

 

(iv)                             Registered securities other than
mortgage-backed securities and interest-only securities bearing interest or sold
at a discount issued by any corporation under the laws of the United States of
America or any state thereof that have a credit rating of “Aa2” by Moody’s and
“AA” by Fitch at the time of such investment or contractual commitment providing
for such investment;

 

(v)                                unleveraged repurchase obligations (if
treated as debt for tax purposes by the issuer) with respect to any security
described in clause (ii) above, entered into with a depository institution or
trust company (acting as principal) described in clause (iii) or entered into
with broker-dealers registered with the Commission (acting as principal) whose
short-term debt has a credit rating of “P-1” by Moody’s and “F1+” by Fitch at
the time of such investment in the case of any repurchase obligation for a
security having a maturity not more than 183 days from the date of its issuance
or whose long-term debt has a credit rating of at least “Aa2” by Moody’s at the
time of such investment in the case of any repurchase obligation for a security
having a maturity more than 183 days from the date of its issuance;

 

(vi)                             commercial paper or other short-term
obligations having at the time of such investment a credit rating of “P-1” by
Moody’s and “F1+” by Fitch that are registered and are either bearing interest
or are sold at a discount from the face amount thereof and that have a maturity
of not more than 183 days from its date of issuance; provided that in the case
of commercial paper with a maturity of longer than 91 days, the issuer of such
commercial paper (or, in the case of a principal depository institution in a
holding company system, the holding company of such system), if rated by the
Rating Agencies, must have at the time of such investment a long-term credit
rating of at least “Aa2” by Moody’s;

 

(vii)                          money market funds with respect to any
investments described in clauses (ii) through (vi) above having, at the time of
such investment, a credit rating of not less than “AAA” by Moody’s and the
highest rating possible by Fitch (if such funds are rated by Fitch),
respectively (including those for which the Trustee is investment manager or
advisor), provided that such fund or vehicle is formed and has its principal
office outside the United States;

 

(viii)                       prior to the Effective Date, Agency MBS Securities,
and on or after the Effective Date, Deemed Floating Rate Agency MBS Securities;
and

 

30

--------------------------------------------------------------------------------


 

(ix)                                any other investments for which Rating
Confirmation is received;

 

provided that (a) Eligible Investments (other than Agency MBS Securities)
purchased with funds in the Collection Account will be held until maturity
except as otherwise specifically provided herein and will include only such
obligations or securities as mature no later than the Business Day prior to the
Payment Date next succeeding the date of investment in such obligations or
securities, unless such Eligible Investments are investments of the type
described in clause (i) or (iii) above, in which event such Eligible Investments
may mature on such Payment Date and (b) none of the foregoing obligations or
securities will constitute Eligible Investments if all, or substantially all, of
the remaining amounts payable thereunder will consist of interest and not
principal payments, if such security (other than Agency MBS Securities) is
purchased at a price in excess of 100% of par, if such security is subject to
substantial non-credit related risk, as determined by the Collateral Manager in
its judgment, if any income from or proceeds of disposition of the obligation or
security is or will be subject to deduction or withholding for or on account of
any withholding or similar tax or, from the time, if any, that the Issuer is no
longer a Qualified REIT Subsidiary, the acquisition (including the manner of
acquisition), ownership, enforcement or disposition of the obligation or
security will subject the Issuer to net income tax in any jurisdiction outside
its jurisdiction of incorporation.

 

Eligible SPV Jurisdiction means Bahamas, Bermuda, the Cayman Islands, the
Channel Islands, the Netherlands Antilles, Luxembourg or any other similar
jurisdiction (so long as Rating Confirmation is obtained in connection with the
inclusion of such other jurisdiction) generally imposing either no or nominal
taxes on the income of companies organized under the laws of such jurisdiction.

 

Emerging Market Issuer means a sovereign or non-sovereign issuer located in a
country that is in Latin America, Asia, Africa, Eastern Europe or the Caribbean
or in a country the dollar-denominated sovereign debt obligations of which are
rated lower than “Aa2” by Moody’s; provided that an issuer of Asset-Backed
Securities located in any Eligible SPV Jurisdiction shall not be an Emerging
Market Issuer for purposes hereof if the underlying collateral of such
Asset-Backed Securities consists primarily of obligations of obligors located in
the United States and Qualifying Foreign Obligors.

 

Entitlement Holder has the meaning specified in Section 8-102(a)(7) of the UCC.

 

Entitlement Order has the meaning specified in Section 8-102(a)(8) of the UCC.

 

Equity Interest means any security that does not entitle the holder thereof to
receive periodic payments of interest and one or more installments of principal
acquired by the Issuer as a result of the exercise or conversion of Collateral
Interests, in conjunction with the purchase of Collateral Interests or in
exchange for a Collateral Interest; provided that the term “Equity Interest”
will not include any Preferred Equity Security or any asset-backed security
structured as a certificate or other form of beneficial interest.

 

ERISA means the U.S. Employee Retirement Income Security Act of 1974, as
amended.

 

ERISA Restriction Certificate means the ERISA Restriction Certificate
substantially in the form set forth in Exhibit C-4 hereto.

 

31

--------------------------------------------------------------------------------

 

Euroclear means Euroclear Bank S.A/N.V., as operator of the Euroclear system.

 

Event of Default has the meaning specified in Section 5.1.

 

Excepted Property means the U.S.$1,000 of capital contributed to the Issuer in
respect of the Issuer’s Ordinary Shares in accordance with the Articles and
U.S.$1,000 representing a profit fee to the Issuer.

 

Exchange Act means the United States Securities Exchange Act of 1934, as
amended.

 

Expense Reserve Account means the Securities Account designated the “Expense
Reserve Account” and established in the name of the Trustee pursuant to Section
10.6.

 

Extended Maturity Date means, with respect to any Collateral Interest, the
maturity date of such Collateral Interest, assuming the exercise of all
extension options (if any) that are exercisable at the option of the related
borrower under the terms of such Collateral Interest.

 

Extended Weighted Average Maturity means, as of any Measurement Date with
respect to the Collateral Interests (other than Impaired Interests), the number
obtained by (i) summing the products obtained by multiplying (a) the remaining
term to maturity (in years, rounded to the nearest one tenth thereof, and based
on the Extended Maturity Date) of each Collateral Interest (other than Impaired
Interests) by (b) the outstanding Principal Balance at such time of such
Collateral Interest and (ii) dividing the sum by the aggregate Principal Balance
at such time of all Collateral Interests (other than Impaired Interests).

 

Fee Basis Amount means an amount equal, for any Payment Date, to the average of
the aggregate Collateral Interest Principal Balance (including the aggregate
Principal Balance of Impaired Interests) on the first day of the related Due
Period and the aggregate Collateral Interest Principal Balance (including the
aggregate Principal Balance of Impaired Interests) on the last day of such Due
Period.

 

Fitch means Fitch Ratings, Inc., Fitch Ratings, Ltd. and their subsidiaries
including Derivative Fitch, Inc. and Derivative Fitch Ltd and any successor or
successors thereto.

 

Fitch Loan Diversity Index Score means the amount determined by the Collateral
Manager on any Measurement Date, by the sum of the series of products obtained
for each Collateral Interest, by squaring the quotient of (x) the Principal
Balance on such Measurement Date of each such Collateral Interest and (y) the
aggregate Principal Balance of all Collateral Interests on such Measurement
Date, multiplied by 10,000. In the event that cash has been received in respect
of principal proceeds since the immediately preceding Measurement Date but has
not been reinvested in additional Collateral Interests as of the current
Measurement Date, the aggregate amount then held in cash shall be divided into
one or more “Cash Security Exposures.” Each Cash Security Exposure will be sized
in an amount equal to the result obtained by averaging the Principal Balance of
all Collateral Interests on such Measurement Date; provided that if the cash
position as of such Measurement Date is less than such average, or if there is
cash remaining in an amount less than such average, the Cash Security Exposure,
or the additional Cash Security Exposure, as applicable, represented thereby
will be sized in the actual amount of such cash position. The Fitch Loan
Diversity Index Score will then mean the amount determined by the

 

32

--------------------------------------------------------------------------------


 

Collateral Manager on any Measurement Date, by the sum of the series of products
obtained for each Collateral Interest, by squaring the quotient of (x) the
Principal Balance on such Measurement Date of each such Collateral Interest and
each Cash Security Exposure and (y) the aggregate Principal Balance of all
Collateral Interests and all Cash Security Exposures on such Measurement Date,
multiplied by 10,000.

 

Fitch Loan Diversity Index Test means a test that will be satisfied if on any
Measurement Date the Fitch Loan Diversity Index Score for the Collateral
Interests is less than 455.

 

Fitch Poolwide Expected Loss means the output generated using Fitch’s modified
CMBS multi- borrower model (as applied to all Collateral Interests that are
Mortgage Loan Interests, Subordinate Mortgage Loan Interests, Mezzanine Loans,
Participation Interests and Preferred Equity Securities).

 

Fitch Poolwide Expected Loss Test means a test that will be satisfied on any
Calculation Date if the Fitch Poolwide Expected Loss of the Collateral Interests
is equal to or less than 46.375%.

 

Fitch Rating of any Collateral Interest will be determined as follows:

 

(i)              if such Collateral Interest is rated by Fitch, the Fitch Rating
shall be such rating;

 

(ii)             if such Collateral Interest is not rated by Fitch and a rating
is published by both S&P and Moody’s, the Fitch Rating shall be the lower of
such ratings; and if a rating is published by only one of S&P and Moody’s, the
Fitch Rating shall be that published rating by S&P or Moody’s, as the case may
be; and

 

(iii)            if the Fitch Rating cannot be assigned in accordance with
clauses (i) and (ii) above, the Issuer (or the Collateral Manager on behalf of
the Issuer) shall apply to Fitch for a credit assessment which thereafter will
be the Fitch Rating.

 

provided that (x) if such Collateral Interest has been put on rating watch
negative for possible downgrade by any Rating Agency, then the rating used to
determine the Fitch Rating under either of clauses (i) or (ii) above shall be
one rating subcategory below such rating by that Rating Agency, and (y) if such
Collateral Interest has been put on rating watch positive for possible upgrade
by any Rating Agency, then the rating used to determine the Fitch Rating under
either of clauses (i) or (ii) above shall be one rating subcategory above such
rating by that Rating Agency, and (z) notwithstanding the rating definition
described above, Fitch reserves the right to issue a rating estimate for any
Collateral Interest at any time which may differ from the one determined
pursuant to this definition and such rating estimate shall be the Fitch Rating
of such Collateral Interest.

 

Fitch Recovery Rate means, (i) with respect to any Collateral Interest that is a
Mortgage Loan Interest on any Measurement Date, the Market Value thereof and
(ii) with respect to any Collateral Interest that is a CMBS or a Real Estate CDO
Security on any Measurement Date, an amount equal to the percentage
corresponding to the domicile, original rating, seniority, and tranche thickness
of such Collateral Interest, as applicable, as currently set forth in the Fitch
Recovery Rate matrix available in the latest version of Fitch’s Default Vector
model that can be

 

33

--------------------------------------------------------------------------------


 

downloaded from www.derivativefitch.com. Fitch may, from time to time, modify or
replace this criteria and Fitch may apply the current criteria which may have
modified or replaced this report.

 

Financial Asset has the meaning specified in Section 8-102(a)(9) of the UCC.

 

Financing Statement means a financing statement relating to the Collateral
naming the Issuer as debtor and the Trustee on behalf of the Secured Parties as
secured party.

 

Fixed Rate Collateral Interest means any Collateral Interest which bears a fixed
rate of interest.

 

Floating Rate Collateral Interest means any Collateral Interest that bears
interest based upon a floating rate index.

 

Floating Rate Notes means, collectively, the Class A-1 Notes, Class A-R Notes,
Class A-2 Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes,
Class F Notes, Class G Notes, Class H Notes, Class J Notes, Class K Notes, Class
L Notes, Class M Notes and Class N Notes.

 

Form-Approved Hedge Agreement means a Hedge Agreement relating to a specific
Hedge Counterparty with respect to which (a) the related Collateral Interest
could be purchased by the Issuer without any required action by the Rating
Agencies and (b) the documentation of which conforms in all material respects to
a form for which Rating Confirmation was previously obtained (as certified to
the Trustee by the Collateral Manager) for use of such form by the Issuer;
provided that (i) such Form-Approved Hedge Agreement shall not provide for any
upfront payments to be made to any Hedge Counterparty, (ii) any revised
Form-Approved Hedge Agreement with respect to a particular Hedge Counterparty
shall be approved by each of the Rating Agencies at least 10 days prior to the
initial use thereof as evidenced by Rating Confirmation, (iii) any Rating Agency
may withdraw its consent to the use of a particular Form-Approved Hedge
Agreement by written notice to the Trustee, the Collateral Manager and the
relevant Hedge Counterparty (provided that such withdrawal of consent shall not
affect any existing Hedge Agreement entered into with such Hedge Counterparty)
and (iv) the Issuer (or the Collateral Manager on its behalf) shall deliver to
the Trustee and each Rating Agency a copy of each Form-Approved Hedge Agreement
specifying the Hedge Counterparty to which it relates upon receipt of Rating
Confirmation with respect thereto, and the Trustee’s records (when taken
together with any correspondence received from the Rating Agencies pursuant to
clause (ii)) shall be conclusive evidence of such form.

 

Four-Month Period means, at any time during the Reinvestment Period, the period
of four months following the earliest date as of which the number of Key
Managers that are employed on a substantially full-time basis in the position of
managing director or other management-level employee by the Collateral Manager
(or any of its successors or assigns permitted pursuant to Section 16 of the
Collateral Management Agreement) becomes less than one.

 

Funding Entity means, with respect to any Class A-R Noteholder, any Liquidity
Provider party to a Liquidity Facility entered into by such Holder in connection
with the Class A-R Note Purchase Agreement or a guarantor of such Liquidity
Provider.

 

34

--------------------------------------------------------------------------------


 

Future Advance means, with respect to any Future Funding Asset, the requirement
of the Issuer to make one or more future advances to the obligor under the
Underlying Instruments relating thereto, subject to satisfaction of conditions
precedent specified therein.

 

Future Advance Amount means, an amount equal to (1) the sum of (A) amounts on
deposit in any Future Funding Reserve Account and the Suspense Account, (B) the
Future Funding Letter of Credit Amount, (C) amounts on deposit in a subaccount
of the Uninvested Proceeds Account and (D) the Aggregate Class A-R Undrawn
Amount and (2) such lesser amount for which Rating Confirmation is received.

 

Future Advance Holder has the meaning specified in Section 12.2(y).

 

Future Funding Asset means, a Collateral Interest that (a) requires the Issuer
to make one or more future advances to the obligor under the Underlying
Instruments relating thereto, subject to satisfaction of conditions precedent
therein, (b) specifies a maximum amount that can be borrowed on one or more
fixed borrowing dates and (c) does not permit the re-borrowing of any amount
previously repaid by the obligor thereof; provided, however, that any such
Future Funding Asset will be an Future Funding Asset only until all commitments
by the Issuer to make advances to the obligor thereof expire or are terminated
or reduced to zero.

 

Future Funding Asset Account means the Securities Account designated the “Future
Funding Asset Account” and established in the name of the Trustee pursuant to
Section 10.8.

 

Future Funding Interest means a Collateral Interest that is a Future Funding
Asset, and (i) any Class A-R Noteholder defaults in its obligation to fund any
portion of a Class A-R Draw and, if applicable, the Liquidity Provider also
fails to fund the relevant portion of a Class A-R Draw, (ii) such Class A-R
Noteholder and Liquidity Provider, if applicable, is no longer required to fund
the relevant portion of a Class A-R Draw or (iii) the Collateral Manager
determines that the Issuer’s ownership of such Future Funding Asset is not in
the best interests of the Issuer or the Noteholders.

 

Future Funding Letter of Credit Amount means the aggregate amount of all
Qualifying Letters of Credit in favor of the Issuer or, subject to certain
conditions set forth in the Indenture, any Future Advance Holder and related to
the additional funding obligations of Future Advance Holders or other entities
in respect of Other Loans or indemnification for losses.

 

Future Funding Reserve Amount means an amount equal to (1) the sum of (A)
amounts on deposit in any Future Funding Reserve Account and the Suspense
Account, (B) the Future Funding Letter of Credit Amount, (C) amounts on deposit
in a subaccount of the Uninvested Proceeds Account and (D) the Aggregate Class
A-R Undrawn Amount and (2) such lesser amount for which Rating Confirmation is
received.

 

Future Funding Reserve Test means a test that is satisfied on any date if the
Future Funding Reserve Amount is equal to or greater than the Required Future
Funding Reserve Amount.

 

Future Funding Reserve Test Failure means a failure of the Future Funding
Reserve Test.

 

35

--------------------------------------------------------------------------------


 

Future Funding Obligation means, with respect to any Future Funding Asset, the
obligation to make one or more Future Advances retained by the Issuer.

 

GAAP has the meaning specified in Section 6.3(k).

 

Global Notes means the Rule 144A Global Notes and the Regulation S Global Notes.

 

Grant means to grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of set-off against, deposit, set over and confirm. A Grant of the
Pledged Securities, or of any other instrument, shall include all rights, powers
and options (but none of the obligations) of the granting party thereunder,
including the immediate continuing right to claim for, collect, receive and
receipt for principal, interest and fee payments in respect of the Pledged
Securities or such other instruments, and all other amounts payable thereunder,
to give and receive notices and other communications, to make waivers or other
agreements, to exercise all rights and options, to bring Proceedings in the name
of the granting party or otherwise, and generally to do and receive anything
that the granting party is or may be entitled to do or receive thereunder or
with respect thereto.

 

Hedge Agreement means the interest rate protection agreement, as amended from
time to time, together with any replacement hedge agreement on substantially
identical terms (or that otherwise satisfies the conditions of Section 16.1),
entered into pursuant to Section 16.1 or a Deemed Floating Asset Hedge. The
Hedge Agreement shall provide that any amount payable to the Hedge Counterparty
thereunder shall be subject to the Priority of Payments and that any amount
payable upon the early termination or liquidation thereof shall be payable only
on a Payment Date in accordance with the Priority of Payments.

 

Hedge Counterparty means (a) any hedge counterparty (or any permitted assignee
or successor) under a Hedge Agreement that satisfies the Hedge Counterparty
Ratings Requirement and (b) any substitute or additional parties therefore
appointed in accordance with Section 16.1.

 

Hedge Counterparty Collateral Account means each Securities Account designated
the “Hedge Counterparty Collateral Account” and established in the name of the
Trustee pursuant to Section 16.1(d).

 

Hedge Counterparty Ratings Requirement means, with respect to any Hedge Ratings
Determining Party: (a) (x) a rating on the short-term unsecured, unsubordinated
debt obligations of the Hedge Ratings Determining Party of “P-1” by Moody’s and
a rating on the long-term unsecured, unsubordinated debt obligations of the
Hedge Ratings Determining Party of at least “A1” by Moody’s or (y) if there is
no short-term rating by Moody’s, a rating on the long-term unsecured,
unsubordinated debt obligations of the Hedge Ratings Determining Party of at
least “Aa3” by Moody’s; provided, that any rating shall be reduced by one
subcategory to the extent it is on credit watch with negative implications by
Moody’s and (b) the short-term credit rating of such Hedge Counterparty is at
least “F1” by Fitch and the long-term credit rating of such Hedge Counterparty
is at least “A” by Fitch, provided that, if the credit rating falls below any
such applicable ratings, then the Hedge Counterparty shall within 30 days, at
its sole option and expense, either (x) cause an entity whose credit ratings
equal or exceed the above criteria to issue

 

36

--------------------------------------------------------------------------------


 

in favor of the Issuer a guaranty acceptable in form and substance to the
applicable Rating Agency; (y) cause an entity with a credit rating that equals
or exceeds the requisite criteria to enter a replacement Hedge Agreement; or (z)
shall post collateral in accordance with the Hedge Agreement. If the credit
rating of the then current Hedge Counterparty should fall below (a) (x) “A2” or
“P-1” by Moody’s, or (y) if there is no short-term rating by Moody’s, “A1” by
“Moody’s”, or (b) “F2” (short-term) or “BBB+” (long-term) by Fitch, then the
Hedge Counterparty shall within 30 days, at its sole expense cause an entity
with a credit rating that equals or exceeds the requisite criteria to enter a
replacement Hedge Agreement.

 

Hedge Payment Amount means, with respect to any Hedge Agreement and any Payment
Date, the amount, if any, then payable by the Issuer to such Hedge Counterparty,
including any amounts so payable in respect of a termination of any Hedge
Agreement.

 

Hedge Ratings Determining Party means (a) unless clause (b) applies with respect
to the Hedge Agreement, the Hedge Counterparty or any transferee thereof or (b)
any Affiliate of the Hedge Counterparty or any transferee thereof that
unconditionally and absolutely guarantees the obligations of the Hedge
Counterparty or such transferee, as the case may be, under the Hedge Agreement.
For the purpose of this definition, no direct or indirect recourse against one
or more shareholders of the Hedge Counterparty or any such transferee (or
against any Person in control of, or controlled by, or under common control
with, any such shareholder) shall be deemed to constitute a guarantee, security
or support of the obligations of the Hedge Counterparty or any such transferee.

 

Hedge Receipt Amount means, with respect to any Hedge Agreement and any Payment
Date, the amount, if any, then payable to the Issuer by the related Hedge
Counterparty, including any amounts so payable in respect of a termination of
any Hedge Agreement.

 

Herfindahl Index means an index calculated by the Collateral Manager by dividing
(i) one by (ii) the sum of the series of products obtained for each Collateral
Interest, by squaring the quotient of (x) the principal balance on such
Calculation Date of each such Collateral Interest and (y) the aggregate
Principal Balance of all Collateral Interests on such Calculation Date. For
purposes of calculating the Herfindahl Index, all Collateral Interests from a
single issue of CMBS shall be treated as a single Collateral Interest and each
$6,000,000 increment of Cash in any Account and each $6,000,000 increment of the
Aggregate Class A-R Undrawn Amount shall each be treated as a single Collateral
Interest.

 

Herfindahl Score means a measurement of the diversity of a pool of loans of
unequal size calculated in accordance with the Herfindahl Index.

 

Highest Auction Price means, in connection with a Redemption, the bid or bids
for the Collateral Interests resulting in the highest auction price of one or
more Subpools of Collateral Interests.

 

Holder or Noteholder means (i) with respect to any Rated Note, any Rated
Noteholder, (ii) with respect to any Income Note, any Income Noteholder and
(iii) with respect to any Indenture Issued Note, any Indenture Issued
Noteholder, as the context may require.

 

Holder Sub-Account has the meaning specified in Section 17.5(a) hereof.

 

37

--------------------------------------------------------------------------------


 

Impaired Interest means any Collateral Interest or any other security included
in the Collateral:

 

(i)            with respect to a Preferred Equity Security, (1) with respect to
which there has occurred and is continuing a payment default (after giving
effect to any applicable grace period but without giving effect to any waiver);
provided, however, that notwithstanding the foregoing, a Preferred Equity
Security shall not be deemed to be an Impaired Interest as a result of (A) the
related issuer’s failure to pay dividends or distributions on the initial due
date therefor, if the Collateral Manager or the Issuer consents to extend the
due date when such dividend or distribution is due and payable, and such
dividend or distribution is paid on or before such extended due date (provided
that such dividend or distribution is paid not more than 60 days (or if the due
date for such dividend or distribution was previously so extended, not more than
30 days) after the initial date that it was due), or (B) the failure of the
issuer or affiliate of the issuer of the Preferred Equity Security to redeem or
purchase such Preferred Equity Security on the date when such redemption or
purchase is required pursuant to the terms of the agreement setting forth the
rights of the holder of that Preferred Equity Security (after giving effect to
all extensions of such redemption or purchase date that the issuer or affiliate
of the issuer of the Preferred Equity Security had the right to elect and did
elect under the terms of the agreement setting forth the rights of the holder of
that Preferred Equity Security), if the Collateral Manager or the Issuer
consents to extend such redemption or purchase date, provided that such consent
does not extend the redemption or purchase date by more than two years after the
redemption or purchase date required under such agreement (that is, the original
redemption or purchase date under such agreement as extended by all extensions
of such date that the issuer or affiliate of the issuer of the Preferred Equity
Security had the right to elect and did elect under the terms of such agreement)
and the amount required to be paid in connection with such redemption or
purchase is paid on or before such ext ended redemption or purchase date, or (2)
with respect to which there is known to the Issuer or the Collateral Manager a
default (other than any payment default) which default entitles the holders
thereof to accelerate the maturity of all or a portion of the principal amount
of such obligation and such holders have actually accelerated such obligation;
provided, however, in each case, if such default is cured or waived then such
asset shall no longer be an Impaired Interest or (3) with respect to which there
is known to the Collateral Manager (A) any bankruptcy, insolvency or
receivership proceeding has been initiated in connection with the issuer of such
Collateral Interest, or (B) there has been proposed or effected any distressed
exchange or other debt restructuring where the issuer of such Collateral
Interest has offered the debt holders a new security or package of securities
that either (x) amounts to a diminished financial obligation or (y) has the
purpose of helping the issuer to avoid default, or (4) that has been rated “CC”
or below from Fitch or (5) there is known to the Collateral Manager that the
issuer thereof is in default (after giving effect to any applicable grace period
or waiver) as to payment of principal and/or interest on another obligation (and
such default has not been cured or waived) which is senior or pari passu in
right of payment to such Collateral Interest, except that a Collateral Interest
will not constitute an “Impaired Interest” under this clause (5) if each of the
Rating Agencies has confirmed in writing that such event shall not result in the
reduction, qualification or withdrawal of any rating of the Notes;

 

38

--------------------------------------------------------------------------------


 

(ii)           with respect to a Mortgage Loan Interest, Subordinate Mortgage
Loan Interest, Mezzanine Loan, Participation Interest, Credit Lease Loan or
Tenant Lease Loan, if a foreclosure or default (whether or not declared) with
respect such Mortgage Loan Interest or otherwise in the case of the related
Mortgage Loan Interest has occurred and is continuing for sixty days; provided,
however, that notwithstanding the foregoing, a Mortgage Loan Interest,
Subordinate Mortgage Loan Interest, Mezzanine Loan, Participation Interest,
Credit Lease Loan or Tenant Lease Loan shall not be deemed to be an Impaired
Interest as a result of (1) the related borrower’s failure to pay interest on
such Mortgage Loan Interest, Subordinate Mortgage Loan Interest, Mezzanine Loan,
Participation Interest, Credit Lease Loan or Tenant Lease Loan or on the related
commercial mortgage loan on the initial due date therefor, if the related lender
or holder of such Mortgage Loan Interest, Subordinate Mortgage Loan Interest,
Mezzanine Loan, Participation Interest, Credit Lease Loan or Tenant Lease Loan
or the related commercial mortgage loan consents to extend the due date when
such interest is due and payable, and such interest is paid on or before such
extended due date (provided that such interest is paid not more than 60 days (or
if the due date for such interest was previously so extended, not more than 30
days) after the initial date that it was due), or (2) the related borrower’s
failure to pay principal on such Mortgage Loan Interest, Subordinate Mortgage
Loan Interest, Mezzanine Loan, Participation Interest, Credit Lease Loan or
Tenant Lease Loan or the related commercial mortgage loan on the original
maturity date thereof (as defined below), if the related lender or holder of
such Mortgage Loan Interest, Subordinate Mortgage Loan Interest, Mezzanine Loan,
Participation Interest, Credit Lease Loan or Tenant Lease Loan or the related
commercial mortgage loan consents to extend such maturity date (so long as the
Maturity Extension Requirements are met) and such principal is paid on or before
such extended maturity date, or (3) the occurrence of any default other than a
payment default with respect to such Mortgage Loan Interest, Subordinate
Mortgage Loan Interest, Mezzanine Loan, Participation Interest, Credit Lease
Loan or Tenant Lease Loan or the related commercial mortgage loan, unless and
until the earlier of (A) declaration of default and acceleration of the maturity
of the Mortgage Loan Interest, Subordinate Mortgage Loan Interest, Mezzanine
Loan, Participation Interest, Credit Lease Loan or Tenant Lease Loan by the
lender or holder thereof and (B) the continuance of such default uncured for 60
days after such default became known to the Issuer or the Collateral Manager or,
upon receipt of Rating Confirmation, such longer period as the Collateral
Manager determines. As used herein, the term “original maturity date” means the
maturity date of a Mortgage Loan Interest, Subordinate Mortgage Loan Interest,
Mezzanine Loan, Participation Interest, Credit Lease Loan or Tenant Lease Loan
or the related commercial mortgage loan as extended by all extensions thereof
which the related borrower had the right to elect and did elect under the terms
of the instruments and agreements relating to such Mortgage Loan Interest,
Subordinate Mortgage Loan Interest, Mezzanine Loan, Participation Interest,
Credit Lease Loan or Tenant Lease Loan or the related commercial mortgage loan,
but before taking into account any additional extensions thereof that are
consented to by the lender or holder of such Mortgage Loan Interest, Subordinate
Mortgage Loan Interest, Mezzanine Loan, Participation Interest, Credit Lease
Loan or Tenant Lease Loan or the related commercial mortgage loan; and

 

39

--------------------------------------------------------------------------------


 

(iii)          with respect to a CMBS, Real Estate CDO Security or REIT Debt
Security (1) as to which there has occurred and is continuing a principal
payment default (after giving effect to any applicable grace period or waiver)
or (2) as to which there is known to the Issuer or the Collateral Manager a
default (other than any payment default) which default entitles the holders
thereof to accelerate the maturity of all or a portion of the principal amount
of such obligation and such holders have actually accelerated such obligation;
provided, however, in the case of clause (1) or (2), if such default is cured or
waived then such asset shall no longer be an Impaired Interest or (3) as to
which there is known to the Collateral Manager (A) any bankruptcy, insolvency or
receivership proceeding has been initiated in connection with the issuer of such
CMBS, Real Estate CDO Security or REIT Debt Security, or (B) there has been
proposed or effected any distressed exchange or other debt re-structuring where
the issuer of such CMBS, Real Estate CDO Security or REIT Debt Security has
offered the debt holders a new security or package of securities that either (x)
amounts to a diminished financial obligation or (y) has the purpose of helping
the issuer to avoid default, or (4) that has been rated “Ca” or “C” by Moody’s
or “CC” or below from Fitch, or; or (5) as to which there is known to the
Collateral Manager that the issuer thereof is in default (after giving effect to
any applicable grace period or waiver) as to payment of principal and/or
interest on another obligation (and such default has not been cured or waived)
which is senior or pari passu in right of payment to such CMBS, Real Estate CDO
Security or REIT Debt Security; provided, however, upon receipt of Rating
Confirmation for such CMBS, Real Estate CDO Security or REIT Debt Security, the
Collateral Manager may choose not to treat such a CMBS, Real Estate CDO Security
or REIT Debt Security as an “Impaired Interest” under this clause (iii) or (B)
as to which there has been a failure to pay interest in whole or in part for the
lesser of (x) one year or (y) six consecutive payment periods (if such CMBS,
Real Estate CDO Security or REIT Debt Security is rated (or privately rated for
purposes of the issuance of the Notes) “BBB” by Fitch or “Baa3” or higher by
Moody’s) even if by its terms it provides for the deferral and capitalization of
interest thereon;

 

provided that, for the avoidance of doubt, any Collateral Interest which has
sustained a write down of principal balance in accordance with its terms will
not necessarily be considered an Impaired Interest solely due to such
write-down.

 

For purposes of calculating the Interest Coverage Ratio and Principal Coverage
Ratio, an appraisal reduction of a Collateral Interest will be assumed to result
in an implied reduction of principal balance for such Collateral Interest only
if such appraisal reduction is intended to reduce the interest payable on such
Collateral Interest and only in proportion to such interest reduction. For
purposes of the Interest Coverage Ratio and Principal Coverage Ratio, any
Collateral Interest that has sustained an implied reduction of principal balance
due to an appraisal reduction will not be considered an Impaired Interest solely
due to such implied reduction. The Collateral Manager will notify the Trustee of
any appraisal reductions of Collateral Interests if the Collateral Manager has
actual knowledge thereof.

 

For purposes of this definition of “Impaired Interest,” the Maturity Extension
Requirements will be satisfied with respect to any extension if the maturity
date is extended in the case of Mortgage Loan Interests, Subordinate Mortgage
Loan Interests, Mezzanine Loans, Participation Interests, Credit Lease Loans and
Tenant Lease Loans, to a new maturity date that is (A) not

 

40

--------------------------------------------------------------------------------


 

more than two years after the original maturity date and (B) not less than 10
years prior to the Stated Maturity Date; provided, however, that notwithstanding
the foregoing requirements, “Maturity Extension Requirements” will be deemed
satisfied with respect to any extensions as to which Rating Confirmation has
been received.

 

Impaired Interests Amount means the sum, with respect to each Impaired Interest
in the Collateral, of the lesser of (i) the product of (A) the Principal Balance
of such Impaired Interest and (B) the Applicable Recovery Rate of such Impaired
Interest and (ii) the product of (A) the Principal Balance of such Impaired
Interest and (B) the Market Value of such Impaired Interest.

 

Income Note Distribution Account means the account designated the “Income Note
Distribution Account” and established by the PAA Issued Note Paying Agent in the
name of the PAA Issued Note Paying Agent for the benefit of the Issuer pursuant
to the Paying Agency Agreement.

 

Income Note Excess Funds means all remaining Collateral Interest Collections and
Collateral Principal Collections as set forth in Section 11.1(a)(38) and
11.1(b)(31).

 

Income Noteholder means, with respect to any Income Note, the Person in whose
name such Income Note is registered in the Income Note Register.

 

Income Notes means the U.S. $136,800,000 Income Notes Due 2041.

 

Income Note Redemption Approval Condition means, in connection with a Tax
Redemption at the direction of the Controlling Party and an Auction Call
Redemption, the requirement that, unless and to the extent the Holders of not
less than 662/3% of the aggregate principal amount of the Outstanding Income
Notes have waived payment in full of the Income Notes Stated Amount, the Income
Noteholders receive in connection with such Tax Redemption or Auction Call
Redemption an amount equal to (x) the Income Notes Stated Amount minus (y) the
aggregate amount of all cash distributions on the Income Notes (whether in
respect of distributions or redemption payments made to the Income Note Paying
Agent for distribution to the Income Noteholders) on or prior to the relevant
Auction Date.

 

Income Notes Stated Amount means U.S.$136,800,000.

 

Indenture means this instrument and, if from time to time supplemented or
amended by one or more indentures supplemental hereto entered into pursuant to
the applicable provisions hereof, as so supplemented or amended.

 

Indenture Issued Notes means, collectively, the Class A Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class
H Notes, Class J Notes, Class K Notes, Class L Notes and Class M Notes.

 

Indenture Issued Noteholder means, with respect to any Indenture Issued Note,
the Person in whose name such Note is registered; provided that Beneficial
Owners or Agent Members will have no rights under this Indenture with respect to
Global Notes, and the Indenture Issued Noteholder may be treated by the Issuer
and the Trustee (and any agent of any of the foregoing) as the owner of such
Global Notes for all purposes whatsoever.

 

41

--------------------------------------------------------------------------------

 

Independent means, as to any Person, any other Person (including, in the case of
an accountant, or lawyer, a firm of accountants or lawyers and any member
thereof) who (i) does not have and is not committed to acquire any material
direct or any material indirect financial interest in such Person or in any
Affiliate of such Person, (ii) is not connected with such Person as an Officer,
employee, promoter, underwriter, voting trustee, partner, director or Person
performing similar functions and (iii) if required to deliver an opinion or
certificate to the Trustee pursuant to this Indenture, states in such opinion or
certificate that the signer has read this definition and that the signer is
Independent within the meaning hereof. “Independent” when used with respect to
any accountant may include an accountant who audits the books of such Person if
in addition to satisfying the criteria set forth above the accountant is
independent with respect to such Person within the meaning of Rule 101 of the
Code of Ethics of the American Institute of Certified Public Accountants.

 

Initial Class A-R Noteholder means Variable Funding Capital Company LLC.

 

Initial Hedge Counterparty means Wachovia Bank, National Association.

 

Initial Maturity Date means, with respect to any Collateral Interest, the
maturity date of such Collateral Interest without giving effect to any extension
options available under the terms of such Collateral Interest.

 

Initial Payment Date means the Payment Date occurring in February 2007.

 

Initial Purchaser means Wachovia Capital Markets, LLC as initial purchaser of
the Class A-1 Notes, Class A-2 Notes, Class B Notes, Class C Notes, Class D
Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes, Class J Notes
and Class K Notes.

 

Initial Weighted Average Maturity means, as of any Measurement Date with respect
to the Collateral Interests (other than Impaired Interests), the number obtained
by (i) summing the products obtained by multiplying (a) the remaining term to
maturity (in years, rounded to the nearest one tenth thereof, and based on the
Initial Maturity Date) of each Collateral Interest (other than Impaired
Interests) by (b) the outstanding Principal Balance of such Collateral Interest
and (ii) dividing the sum by the aggregate Principal Balance at such time of all
Collateral Interests (other than Impaired Interests).

 

Instrument has the meaning specified in Section 9-102(a)(47) of the UCC.

 

Interest Advance has the meaning specified in Section 10.17(a).

 

Interest Coverage Amount means, as of any Measurement Date, an amount equal to
(i) the amount received or scheduled to be received as Collateral Interest
Collections during the related Due Period, less (ii) the amounts scheduled to be
paid on the related Payment Date pursuant to Section 11.1(a)(1) through (3) and,
for purposes of calculating the Interest Coverage Ratios, any amounts scheduled
to be paid to the Interest Reserve Account on the related Payment Date pursuant
to Section 11.1(a)(9); provided that (a) following the date on which a
Collateral Interest becomes an Impaired Interest, scheduled Collateral Interest
Collections shall not include any amount scheduled to be received on Impaired
Interests or any amount scheduled to be received on securities that are
currently deferring interest until (1) such amounts are actually received in

 

42

--------------------------------------------------------------------------------


 

Cash or (2) the cumulative aggregate amounts actually received on an Impaired
Interest exceed the Principal Balance of such Impaired Interest, (b) the
expected interest income on Floating Rate Collateral Interests and Eligible
Investments shall be calculated using the then-current interest rate applicable
thereto and (c) with respect to any Written Down Interest, the Interest Coverage
Amount shall exclude any interest accrued on any Written Down Amount.

 

Interest Coverage Ratio means, on any Measurement Date for any Class of Notes,
the ratio (expressed as a percentage) of (x) to (y), where (x) is equal to the
Interest Coverage Amount as of such Measurement Date and where (y) is (1) in the
case of the Class A/B/C/D Coverage Test, the sum of the Class A-R Commitment Fee
and the Periodic Interest for the Class A Notes, Class B Notes, Class C Notes
and Class D Notes for the Payment Date immediately following such Measurement
Date (plus any Defaulted Interest and interest thereon), (2) in the case of the
Class E/F/G Coverage Test, the amount determined by the foregoing clause (1)
plus the sum of the Periodic Interest for the Class E Notes, Class F Notes and
Class G Notes for the Payment Date immediately following such Measurement Date
(plus any Defaulted Interest and interest thereon) or (3) in the case of the
Class H/J/K Coverage Test, the amount determined by the foregoing clause (2)
plus the sum of the Periodic Interest for the Class H Notes, Class J Notes and
Class K Notes for the Payment Date immediately following such Measurement Date
(plus any Defaulted Interest and interest thereon); provided, however, that the
Interest Coverage Amount above shall be calculated after giving effect to any
scheduled payment to the Interest Reserve Account for the Payment Date
immediately following such Measurement Date.

 

Interest Coverage Test means, for any Class of Notes Outstanding, a test that is
satisfied as of any Measurement Date when the applicable Interest Coverage Ratio
is equal to or greater than the applicable Required Coverage Rates.

 

Interest Only Security means any security that by its terms provides for
periodic payments of interest and does not provide for the repayment of a stated
principal amount.

 

Interest Period means (i) with respect to the Notes other than the Class A-R
Notes, (a) with respect to the Initial Payment Date, the period from and
including the Closing Date to but excluding the Initial Payment Date and (b)
thereafter with respect to each Payment Date, the period beginning on the first
day following the end of the preceding Interest Period and ending on (and
including) the day before the next Payment Date and (ii) with respect to the
Class A-R Notes and any Class A-R Draw, (a) initially the period from and
including the date of any Class A-R Draw to but excluding the earlier of (1) the
first Payment Date immediately following such Class A-R Draw and (2) the Class
A-R Prepayment Date in respect of such Class A-R Draw and (b) thereafter, each
period from and including the immediately preceding Payment Date to but
excluding the earlier of (1) the immediately succeeding Payment Date and (2) the
Class A-R Prepayment Date

 

Interest Reserve Account means the account established by the Trustee, held in
the name of the Trustee for the benefit and on behalf of the Secured Parties and
into which the Trustee will deposit, on each Payment Date, the Interest Reserve
Amount, if any, in accordance with the Priority of Payments.

 

43

--------------------------------------------------------------------------------


 

Interest Reserve Amount means, as of any Calculation Date, the sum of (i) the
aggregate Quarterly Pay Security Interest Reserve Amounts and (ii) the aggregate
amount of Semi-Annual Pay Security Interest Reserve Amounts.

 

Interim Payment Date means a Business Day which is not a Payment Date on which
the Class A-R Notes may be prepaid (in whole or in part) in accordance with
Section 17.3 hereof.

 

Investment Advisers Act means the United States Investment Advisers Act of 1940,
as amended.

 

Investment Company Act means the U.S. Investment Company Act of 1940, as
amended, and the rules thereunder.

 

Investment Guidelines Event means the earlier of (i) the date the Issuer or the
Collateral Manager has actual knowledge of (A) the Owner REIT’s intent to no
longer qualify as a REIT or (B) other event that would cause the circumstances
described in the following clause (ii) of this definition and (ii) the date on
which the Collateral Manager has actual knowledge that the Issuer has ceased to
be disregarded as an entity separate from the Owner REIT for U.S. federal income
tax purposes.

 

Issue means Collateral Interests issued by the same issuer secured by the same
collateral pool.

 

Issuer means N-Star REL CDO VIII Ltd., an exempted company incorporated and
existing under the law of the Cayman Islands, unless a successor Person shall
have become the Issuer pursuant to the applicable provisions of this Indenture,
and thereafter “Issuer” shall mean such successor Person.

 

Issuer Order and Issuer Request mean, respectively, a written order or a written
request, which may be in the form of a standing order or request in each case
dated and signed in the name of the Issuer (or, as expressly provided herein,
the Collateral Manager on its behalf) by an Authorized Officer of the Issuer
(or, as expressly provided herein, the Collateral Manager) and (if appropriate)
the Co-Issuer, as the context may require or permit.

 

Key Manager means any of David T. Hamamoto, Daniel R. Gilbert or any such other
additional person as may be appointed “Key Managers” in accordance with the
Collateral Management Agreement (or if David T. Hamamoto, Daniel R. Gilbert or
any such additional Key Managers have been replaced with one or more Approved
Replacement Persons, such Approved Replacement Persons).

 

Key Manager Event means any of the following: (a) the failure by the Collateral
Manager to propose a replacement Key Manager within the applicable Four-Month
Period, (b) the failure by the Collateral Manager, within the Four-Month Period,
to propose a different replacement Key Manager following receipt of a
Controlling Party Objection or (c) the receipt of another Controlling Party
Objection within ten Business Days after delivery of such a proposal for a
different replacement Key Manager to the Controlling Party.

 

LIBOR means, with respect to each Interest Period (other than the first Interest
Period), a floating rate equal to the London interbank offered rate for
one-month U.S. Dollar deposits determined in the manner described in Schedule B.

 

44

--------------------------------------------------------------------------------


 

LIBOR Calculation Date has the meaning specified in Schedule B.

 

Liquidity means, as of any date of determination, an amount equal to the sum of
(i) the cash and cash equivalents of the Future Advance Holders (on a
consolidated basis) on such date of determination, (ii) the amounts on deposit
in the Suspense Account and the Future Advance Reserve Account, (iii) the total
amount of capacity available to the Future Advance Holders under any unsecured
facility in effect on such date of determination (determined in accordance with
the relevant provisions of each such facility) and (iv) the excess, if any, of
(A) the total amount available to be drawn by all Approved Lenders under all
Warehouse Facilities over (B) the total amount actually drawn by all Approved
Lenders under all Warehouse Facilities, in each case, on such date of
determination and in accordance with the terms of such Warehouse Facilities.

 

Liquidity Facility means a liquidity loan agreement, credit facility and/or
purchase agreement providing for the several commitments of the Liquidity
Providers party thereto in the aggregate to make loans to, or acquire interests
in the assets of, a Holder of Class A-R Notes in an aggregate principal amount
at any one time outstanding at least equal to the Class A-R Commitments of such
Holder.

 

Liquidity Provider means a bank or other institution or entity that a Holder of
a Class A-R Note (or prospective transferee) is entitled under a Liquidity
Facility to borrow from, or sell an interest in assets to.

 

Liquidity Test has the meaning specified in Section 7.18(a).

 

Liquidity Test Failure has the meaning specified in Section 7.18(a).

 

Listed Bidders has the meaning specified in Schedule D.

 

London Banking Day has the meaning specified in Schedule B.

 

Majority means (a) with respect to any Class or Classes of Rated Notes, the
Holders of more than 50% of the Aggregate Outstanding Amount of the Rated Notes
of such Class or Classes of Rated Notes, as the case may be and (b) with respect
to Income Notes, the Holders of more than 50% Income Notes Stated Amount.

 

Mandatory Class A-R Draw Date means the earliest to occur of (i) the last day of
the Reinvestment Period, or (ii) the date of an acceleration of the Notes
following the occurrence and continuance of an Event of Default (other than an
Event of Default specified in Section 5.1(d), (g) or (h)).

 

Margin Stock means “margin stock” as defined under Regulation U issued by the
Board of Governors of the Federal Reserve System.

 

Market Value means, on any date of determination, the average of three or more
bid-side prices expressed as a percentage of the par amount, obtained from
independent, nationally recognized financial institutions in the relevant market
for one or more Collateral Interests, each unaffiliated with each other and the
Collateral Manager, as certified by the Collateral Manager (to the extent

 

45

--------------------------------------------------------------------------------


 

that such bid-side prices may be obtained by the Collateral Manager using its
commercially reasonable efforts and commercially reasonable business judgment).
If three or more bid-side prices cannot be so obtained, then the Market Value on
such date of determination will be the lower of two bid-side prices, if two
bid-side prices are obtained in the manner described above, and the sole
bid-side price if only one bid-side price is obtained in the manner described
above. If no bids can be obtained in the manner described above, the Market
Value will be the price, expressed as a percentage of the par amount, determined
by the Collateral Manager in its commercially reasonable judgment.

 

Master Trust Agreement means that certain Master Trust Agreement, dated as of
December 7, 2006, as the same may be amended or supplemented from time to time,
between the Depositor and the Underlying Trustee.

 

Maximum Class A-R Commitment means U.S.$260,000,000.

 

MBIA means MBIA Insurance Corporation or any successor or assigns thereto.

 

Measurement Date means any of the following: (a) the Effective Date; (b) any
date after the Effective Date upon which the Issuer disposes or acquires (which
date of acquisition shall be deemed to be the date on which the Issuer enters
into commitments to acquire such Collateral Interest) any Collateral Interest;
(c) each Calculation Date; (d) the last Business Day of each calendar month
(other than the calendar month preceding the month in which a Calculation Date
occurs and any calendar month prior to and including the month in which the
Effective Date occurs); and (e) with reasonable notice to the Issuer, the
Collateral Manager and the Trustee, any other Business Day that any Rating
Agency or Holders of more than 50% of the aggregate principal amount of any
Class of Rated Notes requests to be a “Measurement Date”; provided that if any
such date would otherwise fall on a day that is not a Business Day, the relevant
Measurement Date will be the next succeeding day that is a Business Day.

 

Mezzanine Loans means mezzanine loans secured by ownership interests in entities
owning commercial properties.

 

Moneyline Telerate Page 3750 means the display page so designated on Moneyline
Telerate Service (or such other page as may replace that page on that service,
or such other service as may be nominated as the information vendor, for the
purposes of displaying rates comparable to LIBOR).

 

Monitoring Fee means, with respect to each Payment Date, an amount equal to
0.10% per annum of the Fee Basis Amount payable to the Collateral Manager
pursuant to the Collateral Management Agreement.

 

Moody’s means Moody’s Investors Service, Inc. and any successor or successors
thereto.

 

Moody’s Estimated Rating has the meanings specified in Section 12.2(c).

 

Moody’s Maximum Weighted Average Rating Factor Test means a test that will be
satisfied on any Measurement Date if the Moody’s Tranched Weighted Average
Rating Factor of the Collateral Interests is equal to or less than the number
set forth in the row entitled “Maximum

 

46

--------------------------------------------------------------------------------


 

WARF” in the Rating Factor/Weighted Average Spread/Weighted Average Recovery
Rate Matrix based on the scenario chosen by the Collateral Manager as currently
applicable to the applicable Collateral Quality Tests and the Collateral
Interests in accordance with this Indenture.

 

Moody’s Minimum Average Recovery Rate means, as of any date or determination, a
rate expressed as a percentage equal to the number obtained by (i) summing the
products obtained by multiplying the Principal Balance of each Collateral
Interest by its Moody’s Recovery Rate and (ii) dividing such sum by the
Collateral Interest Principal Balance less cash and Eligible Investments
representing Collateral Principal Collections and (iii) rounding up to the first
decimal place.

 

Moody’s Minimum Average Recovery Rate Test means a test that will be satisfied
as of any Measurement Date if the Moody’s Minimum Average Recovery Rate is
greater than or equal to the number set forth in the row entitled “Minimum
Weighted Average Recovery Rate” in the Rating Factor/Weighted Average
Spread/Weighted Average Recovery Rate Matrix based on the scenario chosen by the
Collateral Manager as currently applicable to the applicable Collateral Quality
Tests and the Collateral Interests in accordance with Section 1.2(l).

 

Moody’s Post-Acquisition Compliance Test means the test that is satisfied if the
Moody’s Maximum Weighted Average Rating Factor Test, calculated incorporating
any provided Moody’s Estimated Rating, is satisfied, or, if the Moody’s Maximum
Weighted Average Rating Factor Test was not satisfied prior to the purchase of
the related Substitute Collateral Interest, the Moody’s Maximum Weighted Average
Rating Factor Test will be maintained or improved immediately following such
purchase.

 

Moody’s Post-Acquisition Compliance Test Failure has the meanings specified in
Section 12.1(c).

 

Moody’s Post Acquisition Compliance Test Failure Suspension has the meaning
specified in Section 12.1(c).

 

Moody’s Rating means, with respect to any Collateral Interest:

 

(i)                                        if such Collateral Interest is rated
by Moody’s, such rating;

 

(ii)                                     if such Collateral Interest does not
otherwise have a Moody’s Rating in accordance with clauses (i), (iii) or (iv) of
this definition, then the Moody’s Rating of such Collateral Interest shall be
deemed to be the rating thereof as may be assigned by Moody’s upon the request
of the Issuer or the Collateral Administrator; provided that, so long as Moody’s
Post Acquisition Compliance Test Failure Suspension is not in effect pursuant to
Section 12.1(c) the Collateral Administrator may, consistent with Moody’s
published criteria for underwriting and tranching of commercial real estate
loans, use its estimated tranched ratings for Collateral Interests represented
by Mortgage Loan Interests, Subordinate Mortgage Loan Interests, Preferred
Equity Securities, and Mezzanine Loans (other than such Collateral Interests
that are Non-Transitional Assets) representing up to 20% of the Collateral
Interest Principal Balance; provided that with respect to such Collateral
Interests having estimated ratings (A) no more than

 

47

--------------------------------------------------------------------------------


 

10% of the Collateral Interest Principal Balance may represent a single
Collateral Interest of the type described in clauses (i) through (v), inclusive,
of clause (3) of the definition of Collateral Quality Test and (B) no more than
5% of the Collateral Interest Principal Balance may represent a single
Collateral Interest of the type described in clause (vi) of clause (3) of the
definition of Collateral Quality Test and/or which is not an Undeveloped Real
Estate Collateral Interest; provided further that the Collateral Manager shall
submit such Collateral Interests to the Collateral Administrator for a Moody’s
estimated rating within 10 Business Days of acquisition;

 

(iii)                              with respect to the CMBS that are CMBS
conduit securities (i.e., CMBS representing interests in a pool of commercial
mortgage loans), if such Collateral Interest is not rated by Moody’s, and no
other security or obligation of the issuer or the obligor is rated by Moody’s
and neither the Issuer nor the Collateral Administrator obtains a Moody’s Rating
for such Collateral Interest pursuant to clause (ii) above, then the Moody’s
Rating of such Collateral Interest may be determined using any one of the
following methods:

 

(a)                                      if such Collateral Interest is rated by
both S&P and Fitch or if such Collateral Interest is only rated by either S&P or
Fitch but Moody’s has rated other classes in the same transaction then the
Moody’s Rating will be 2 subcategories lower than the lowest Moody’s equivalent
rating then outstanding on the Collateral Interest; or

 

(b)                                     if such Collateral Interest is only
rated by one other Rating Agency, then the Issuer or the Collateral
Administrator on behalf of the Issuer may request that Moody’s assign a rating
for such Collateral Interest, which shall be such Collateral Interest’s Moody’s
Rating.

 

(iv)                             with respect to the Collateral Interests that
are REIT Debt Securities or other corporate debt securities, if such Collateral
Interest is not rated by Moody’s, and no other security or obligation of the
issuer or the obligor is rated by Moody’s and neither the Issuer nor the
Collateral Administrator obtains a Moody’s Rating for such Collateral Interest
pursuant to clause (ii) above, then the Moody’s Rating of such Collateral
Interest may be determined using any one of the following methods:

 

(a)                                      if such Collateral Interest is rated at
least “BBB” by S&P, then the Moody’s Rating of such Collateral Interest will be
one subcategory below the Moody’s equivalent of the rating assigned by S&P; or

 

(b)                                     if such Collateral Interest is rated
“BB+” or below by S&P, then the Moody’s Rating of such Collateral Interest will
be two subcategories below the Moody’s equivalent of the rating assigned by S&P.

 

Notwithstanding the foregoing, Collateral Interests representing no more that
20% of the Collateral Interest Principal Balance may be rated pursuant to
clauses (iii) and (iv) above and no

 

48

--------------------------------------------------------------------------------


 

single Collateral Interest Principal Balance that represents more than 5% of the
Collateral Interest Principal Balance can be rated pursuant to clause (iii) or
(iv) above.

 

Moody’s Rating Factor means with respect to any Collateral Interest, the number
set forth in the table below opposite the Moody’s Rating of such Collateral
Interest.

 

 

 

Moody’s Rating

 

Moody’s

 

Moody’s Rating

 

Moody’s Rating

 

Factor

 

Rating

 

Factor

 

Aaa

 

1

 

Ba1

 

940

 

Aa1

 

10

 

Ba2

 

1,350

 

Aa2

 

20

 

Ba3

 

1,766

 

Aa3

 

40

 

B1

 

2,220

 

A1

 

70

 

B2

 

2,720

 

A2

 

120

 

B3

 

3,490

 

A3

 

180

 

Caa1

 

4,770

 

Baa1

 

260

 

Caa2

 

6,500

 

Baa2

 

360

 

Caa3

 

8,070

 

Baa3

 

610

 

Ca or lower

 

10,000

 

 

For purposes of calculating the “Moody’s Tranched Weighted Average Rating Factor
Test,” the Rating Factor of cash invested as an “Eligible Investment” and the
Aggregate Class A-R Undrawn Amount shall be treated as having a Moody’s Rating
of “Aaa” (Moody’s Rating Factor of 1).

 

Moody’s Recovery Rate means, with respect to a Collateral Interest on any
Measurement Date, an amount equal to the percentage for such Collateral Interest
set forth in the Moody’s Recovery Rate Matrix attached as Schedule C hereto) in
(x) the applicable table and (y) the row in such table opposite the Moody’s
Rating (determined in accordance with procedures prescribed by Moody’s for such
Collateral Interest on the date of its purchase by the Issuer or, in the case of
an Impaired Interest, the Moody’s Rating immediately prior to default).

 

Moody’s Tranched Weighted Average Rating Factor means, on any Measurement Date
the number obtained by dividing (i) the sum of the series of products obtained
for any Collateral Interest that by multiplying (a) the tranched principal
balance on such Measurement Date of each such Collateral Interest by (b) its
respective Moody’s Rating Factor on such Measurement Date by (ii) the aggregate
tranched principal balance on such Measurement Date of all Collateral Interests
and rounding the result up to the nearest whole number. For purposes of
calculating the “Moody’s Tranched Weighted Average Rating Factor Test,” the
Rating Factor of cash invested as an “Eligible Investment” and the Aggregate
Class A-R Undrawn Amount shall be treated as having a Moody’s Rating of “Aaa”
(Moody’s Rating Factor of 1).

 

Moody’s Weighted Average Extended Maturity Test means a test that will be
satisfied on any Measurement Date if the Extended Weighted Average Maturity of
the Collateral Interests as of such Measurement Date is (i) 5.6 years up to
February 2011 and (ii) 4.1 years thereafter.

 

Moody’s Weighted Average Initial Maturity Test means a test that will be
satisfied on any Measurement Date if the Extended Weighted Average Maturity of
the Collateral Interests as of such Measurement Date is (i) 5.6 years prior to
February 2011 and (ii) 4.1 years thereafter.

 

49

--------------------------------------------------------------------------------


 

Mortgage Loan Interest means whole commercial mortgage loans or participation
interests (including senior and pari passu participation interests).

 

Mortgaged Property means the multifamily or commercial property or properties
securing the Commercial Mortgage Loans.

 

Nonrecoverable Advance means any Interest Advance previously made or proposed to
be made which, in the judgment of the Advancing Agent or the Trustee, as
applicable, will not be ultimately recoverable from subsequent payments or
collections with respect to the Collateral Interests. Any determination of
recoverability by the Advancing Agent or the Trustee, as applicable, shall be
subject to the standard set forth in Section 10.17.

 

Nonrecoverable Cure Advance means a Cure Advance made or proposed to be made
that the Collateral Manager has determined in its sole discretion, exercised in
good faith, that the amount so advanced or proposed to be advanced will not be
recoverable from subsequent collections from the specific Collateral Interest
with respect to which such Cure Advance was made or proposed to be made.

 

Non-Transitional Asset means any Future Funding Asset or Other Loan for which
the unfunded portion of such loan as of the origination date of the related
financing represents more than 35% of the sum of (a) the then outstanding amount
of such Future Funding Asset or Other Loan and (b) the remaining amount required
to be funded to the borrower pursuant to the terms of such Future Funding Asset
or Other Loan; provided, that a Future Funding Asset or Other Loan shall not be
classified as a Non-Transitional Asset if Rating Confirmation to such effect is
received.

 

Note Paying Agent means any Person authorized by the Issuer to pay the principal
of or interest on any Indenture Issued Notes on behalf of the Issuer as
specified in Section 7.2.

 

Note Payment Sequence means the application of Collections to pay principal of
the Rated Notes in the following order, in each case until paid in full: (i)
Class A Senior Notes, pro rata, (ii) Class A-2 Notes, (iii) Class B Notes, (iv)
Class C Notes, (v) Class D Notes, (vi) Class E Notes, (vii) Class F Notes,
(viii) Class G Notes, (ix) Class H Notes, (x) Class J Notes, (xi) Class K Notes,
(xii) Class L Notes, (xiii) Class M Notes and (xiv) Class N Notes.

 

Note Register and Note Registrar have the respective meanings specified in
Section 2.4(a).

 

Note Transfer Agent has the meaning specified in Section 2.4(a).

 

Note Valuation Report has the meaning specified in Section 10.11(a).

 

Notes means, collectively, the Rated Notes and the Income Notes.

 

Offer means, with respect to any security, (a) any offer by the issuer of such
security or by any other Person made to all of the holders of such security to
purchase or otherwise acquire such security (other than pursuant to any
redemption in accordance with the terms of the related Underlying Instruments)
or to convert or exchange such security into or for Cash, securities or any
other type of consideration or (b) any solicitation by the issuer of such
security or any other

 

50

--------------------------------------------------------------------------------


 

Person to amend, modify or waive any provision of such security or any related
Underlying Instrument.

 

Offered Notes means, collectively, the Class A Notes, Class B Notes, Class C
Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H
Notes, Class J Notes and Class K Notes.

 

Offering means the offering of the Rated Notes (other than the Class L Notes,
Class M Notes and Class N Notes) under the Offering Circular.

 

Offering Circular means the Offering Circular, prepared and delivered on or
prior to the Closing Date in connection with the offer and sale of the Offered
Notes, as amended or supplemented from time to time.

 

Officer means, (a) with respect to the Issuer and any corporation, the Chairman
of the Board of Directors (or, with respect to the Issuer, any director), the
President, any Vice President, the Secretary, an Assistant Secretary, the
Treasurer or an Assistant Treasurer of such entity; (b) with respect to any bank
or trust company acting as trustee of an express trust or as custodian, any
Trust Officer; and (c) with respect to the Co-Issuer, a manager of such entity.

 

Opinion of Counsel means a written opinion addressed to the Trustee, each Hedge
Counterparty and each Rating Agency (each, a Recipient), in form and substance
reasonably satisfactory to each Recipient, of an attorney at law admitted to
practice before the highest court of any state of the United States or the
District of Columbia (or the Cayman Islands, in the case of an opinion relating
to the laws of the Cayman Islands), which attorney may, except as otherwise
expressly provided in this Indenture, be inside or outside counsel for the
Issuer or the Co-Issuer, as the case may be, and which attorney shall be
reasonably satisfactory to the Trustee. Whenever an Opinion of Counsel is
required hereunder, such Opinion of Counsel may rely on opinions of other
counsel who are so admitted and so satisfactory which opinions of other counsel
shall accompany such Opinion of Counsel and shall either be addressed to each
Recipient or shall state that each Recipient shall be entitled to rely thereon.

 

Optional Redemption has the meaning specified in Section 9.1(a).

 

Ordinary Shares means the 1,000 ordinary shares, par value U.S.$1.00 per share
issued by the Issuer.

 

Other Loan shall have the meaning set forth in the definition of “Related Future
Advance Loan.”

 

Outstanding means with respect to the Notes as of any Measurement Date, any and
all Notes theretofore authenticated and delivered under this Indenture and the
Paying Agency Agreement other than Notes cancelled, redeemed, exchanged or
replaced in accordance with the terms of this Indenture or the Paying Agency
Agreement, as applicable; provided that in determining whether the Holders of
the requisite percentage of Notes have given any direction, notice, consent,
approval or objection, (A) any Notes held or beneficially owned by the
Collateral Manager or any of its Affiliates or by an account or fund for which
the Collateral Manager or any of its Affiliates acts as the investment advisor
with discretionary authority will be disregarded with respect to any vote or
consent relating to the removal or termination of the

 

51

--------------------------------------------------------------------------------


 

Collateral Manager or the assignment by the Collateral Manager of its rights and
obligations under the Collateral Management Agreement, except for any
assignments or transfers by the Collateral Manager of its rights and obligations
to Affiliates of the Collateral Manager, subject to any applicable requirements
under the Investment Advisers Act and (B) the Class A-R Notes will be assumed to
be fully drawn.

 

Owner REIT means an entity which qualifies as a REIT for U.S. federal income tax
purposes and which owns, directly or indirectly, through one or more Qualified
REIT Subsidiaries thereof or one or more entities disregarded as entities
separate from such REIT or its Qualified REIT Subsidiaries, 100% of the Class L
Notes, the Class M Notes, the Class N Notes, the Income Notes and the Ordinary
Shares (other than any Class L Notes, Class M Notes or Class N Notes with
respect to which the Issuer has received an Opinion of Counsel rendered by
nationally recognized U.S. tax counsel experienced in such matters to the effect
that the Class L Notes, Class M Notes or Class N Notes, as applicable, will be
treated as indebtedness for U.S. federal income tax purposes).

 

PAA Issued Note Paying Agent means Wells Fargo Bank, National Association, and
any successors or assigns in its capacity as PAA Issued Note Paying Agent under
the Paying Agency Agreement.

 

PAA Issued Note Paying Agent Expenses means, with respect to any Payment Date,
an amount equal to the sum of all expenses or indemnities incurred by, or
otherwise owing to, the PAA Issued Note Paying Agent during the preceding Due
Period in accordance with the Paying Agency Agreement.

 

PAA Issued Note Paying Agent Fee means, with respect to any Payment Date, for so
long as any Class N Notes or Income Notes remain Outstanding, the fee payable to
the PAA Issued Note Paying Agent in an aggregate amount equal to U.S.$10,000 per
annum.

 

PAA Issued Note Register means, with respect to the Income Notes and Class N
Notes, the note register maintained by the PAA Issued Note Registrar.

 

PAA Issued Note Registrar means Wells Fargo Bank, National Association, and any
successors or assigns in its capacity as PAA Issued Note Registrar under the
Paying Agency Agreement.

 

PAA Issued Notes means, together, the Class N Notes and Income Notes.

 

Participation Interests means pari passu participation interests in commercial
mortgage loans, Subordinate Mortgage Loan Interests and Mezzanine Loans.

 

Paying Agency Agreement means that certain Paying Agency Agreement, dated as of
December 7, 2006, as the same may be amended or supplemented from time to time,
between the Issuer and the PAA Issued Note Paying Agent.

 

Paying Agents means, together, the Note Paying Agent and the PAA Issued Note
Paying Agent.

 

Payment Account means the Securities Account designated the “Payment Account”
and established in the name of the Trustee pursuant to Section 10.9.

 

52

--------------------------------------------------------------------------------

 

Payment Date means the 1st day of each month, or if such day is not a Business
Day, the next succeeding Business Day, commencing in February 2007 and ending on
the applicable Stated Maturity Date (or in the case of the Class A-R Notes, the
related repayment date, if sooner).

 

Periodic Interest means the amount of interest payable in respect of each
Class of Floating Rate Notes, calculated with respect to each such Class for the
relevant Interest Period by multiplying the Applicable Periodic Interest Rate by
the Aggregate Outstanding Amount of the related Class at the close of business
on the day immediately preceding the relevant Payment Date (and in the case of
the Class A-R Notes, each Class A-R Prepayment Date), multiplying the resulting
figure by the actual number of days in such Interest Period, dividing by 360 and
rounding the resulting figure to the nearest U.S.$0.01 (U.S.$0.005 being rounded
upwards).

 

Person means any individual, corporation, partnership, limited liability
partnership, limited liability company, joint venture, association, joint stock
company, trust (including any beneficiary thereof), unincorporated organization
or government or any agency or political subdivision thereof or any similar
entity.

 

PIK Bond means any security that, pursuant to the terms of the related
Underlying Instruments, permits the payment of interest thereon to be deferred
or capitalized as additional principal thereof or not pay interest when
scheduled (but without being an Impaired Interest) or that issues identical
securities in lieu of payments of interest in Cash.

 

Plan Asset Regulation means the U.S. Department of Labor regulation at 29 C.F.R.
Section 2510.3-101.

 

Placement Agent means Wachovia Capital Markets, LLC in its capacity as placement
agent of the Class A-R Notes.

 

Pledged Collateral Interest means as of any date of determination, any
Collateral Interest that has been Granted to the Trustee and has not been
released from the lien of this Indenture pursuant to Section 10.12.

 

Pledged Securities means on any date of determination, (a) the Collateral
Interests, Equity Interests and the Eligible Investments that have been Granted
to the Trustee and (b) all non-Cash proceeds thereof, in each case, to the
extent not released from the lien of this Indenture pursuant hereto.

 

Preferred Equity Security means a security, providing for regular payments of
dividends or other distributions, representing an equity interest in an entity
(including, without limitation, a partnership or a limited liability company)
that is a borrower under a mortgage loan secured by commercial properties (or in
an entity operating or controlling, directly or through affiliates, such
commercial properties), which is generally senior with respect to the payments
of dividends and other distributions, redemption rights and rights upon
liquidation to such entity’s common equity.

 

Principal Balance means, with respect to any Collateral Interest or Eligible
Investment, as of any date of determination, the outstanding principal amount of
such Collateral Interest or Eligible Investment; provided that the Principal
Balance of (i) any Collateral Interest which

 

53

--------------------------------------------------------------------------------


 

permits the deferral or capitalization of interest will not include any
outstanding balance of the deferred and/or capitalized interest except in the
case of Future Funding Assets that provide for a Future Advance Amount with
respect to debt service, if the amount has been capitalized prior to the
acquisition by the Issuer and provided the amount did not exceed the amount
available for debt service or other Future Advance Amounts, (ii) any Equity
Interest will be zero, (iii) any putable Collateral Interest which matures after
the Stated Maturity Date will be the lower of the put price and the outstanding
principal amount, (iv) any Collateral Interest or Eligible Investment in which
the Trustee does not have a first priority perfected security interest shall be
deemed to be zero, (v) the Principal Balance of an Future Funding Asset will be
the outstanding principal balance of such Future Funding Asset, plus any Future
Funding Obligations that have not been irrevocably reduced with respect to such
Future Funding Asset and (vi) any Preferred Equity Security will be equal to the
component of the liquidation price that is not attributable to the return of
capital by its governing documents; provided, further, that for purposes of
calculating the Principal Coverage Amount, an appraisal reduction of a
Collateral Interest will be assumed to result in an implied reduction of
Principal Balance for such Collateral Interest only if such appraisal reduction
is intended to reduce the interest payable on such Collateral Interest and only
in proportion to such interest reduction.

 

Principal Coverage Amount means, on any Measurement Date, an amount equal to
(i) the aggregate Principal Balance of all Collateral Interests (other than
Impaired Interests, Written Down Interests and Deferred Interest PIK Bonds)
included in the Collateral on such date, plus (ii) the aggregate Principal
Balance of the Eligible Investments in the Collateral Account on such date that
represent Collateral Principal Collections, plus (iii) the Impaired Interests
Amount, plus (iv) with respect to Written Down Interests, the Reduced Principal
Balance, plus (v) the Deferred Interest PIK Bond Amount, plus (vi) the Aggregate
Class A-R Undrawn Amount (without duplication). For purposes of calculating the
Principal Coverage Amount, any Collateral Interest that has sustained an implied
reduction of Principal Balance due to an appraisal reduction will not be
considered an Impaired Interest solely due to such implied reduction.

 

Principal Coverage Ratio means, on any Measurement Date for any Class of Notes,
the ratio (expressed as a percentage) based on the ratio of (x) to (y), where
(x) is the Principal Coverage Amount as of such Measurement Date and (y) is
(1) in the case of the Class A/B/C/D Coverage Test, the sum of the aggregate
principal amount of the then Outstanding Class A Notes, Class B Notes, Class C
Note and Class D Notes (assuming for purposes of this calculation that the
Class A-R Commitments are fully drawn) as of such Measurement Date, (2) in the
case of the Class E/F/G Coverage Test, the amount determined by the foregoing
clause (1) plus the sum of the aggregate principal amount (including any
Cumulative Applicable Periodic Interest Shortfall Amount and any interest
accrued on such amount) then Outstanding of the Class E Notes, Class F Notes and
Class G Notes as of such Measurement Date or (3) in the case of the Class H/J/K
Coverage Test, the amount determined by the foregoing clause (2) plus the sum of
the aggregate principal amount (including any Cumulative Applicable Periodic
Interest Shortfall Amount and any interest accrued on such amount) then
Outstanding of the Class H Notes, Class J Notes and Class K Notes as of such
Measurement Date.

 

Principal Coverage Test means, for any Class of Notes Outstanding, a test
satisfied on any Measurement Date if the applicable Principal Coverage Ratio as
of such Measurement Date is equal to or greater than the applicable Required
Coverage Ratio.

 

54

--------------------------------------------------------------------------------


 

Priority of Payments means, collectively, the priority of payments specified in
Section 11.1(a), (b) and (c).

 

Pro Rata Principal Coverage Ratio means, as of any Measurement Date, the ratio
(expressed as a percentage) based on the ratio of (x) to (y), where (x) is the
Principal Coverage Amount as of such Measurement Date and (y) is the sum of the
aggregate principal amount then Outstanding of the Class A Notes and Class B
Notes (assuming for purposes of this calculation that the Class A-R Commitments
are fully drawn) as of such Measurement Date.

 

Pro Rata Principal Coverage Test will be met as of any Measurement Date if the
Pro Rata Principal Coverage Ratio as of such Measurement Date is equal to or
greater than or equal to 144.61%.

 

Proceeding means any suit in equity, action at law or other judicial or
administrative proceeding.

 

Proposed Portfolio means the portfolio (measured by Principal Balance) of
(a) the Pledged Collateral Interests and the proceeds of disposition thereof
held as Cash, (b) Uninvested Proceeds held as Cash and (c) Eligible Investments
purchased with Uninvested Proceeds or the proceeds of disposition of Pledged
Collateral Interests resulting from the sale, maturity or other disposition of a
Pledged Collateral Interest or a proposed purchase of a Collateral Interest, as
the case may be.

 

Protection Provider Default means that one of the following events shall have
occurred and is continuing: (a) MBIA shall have failed to make a required
payment when due under any credit protection arrangement it provides to any
Holder of a Class A Senior Note or (b) an event of the type described in
Section 5.1(g) or (h) shall have occurred and be continuing with respect to
MBIA.

 

Purchase and Placement Agreement means the agreement, dated as of the Closing
Date, among the Co-Issuers, the Dealers and the Placement Agent relating to the
purchase and placement of the Offered Notes.

 

Purchased Accrued Interest means all payments of interest received, or amounts
collected that are attributable to interest received on Collateral Interests and
Eligible Investments, to the extent such payments or amounts constitute accrued
interest purchased with Collateral Principal Collections except for interest
accrued on Collateral Interests prior to the Closing Date.

 

Qualified Bidder List means a list of not less than three Persons that are
Independent from one another and the Issuer prepared by the Collateral Manager
and delivered to the Trustee prior to an Auction, as may be amended and
supplemented by the Collateral Manager from time to time upon written notice to
the Trustee; provided that (i) the Qualified Bidder List may include the
Collateral Manager as a Qualified Bidder if it is Independent from the other
Persons on such list and (ii) any such notice referred to above shall only be
effective on any Auction Date if it was received by the Trustee at least two
Business Days prior to such Auction Date.

 

Qualified Bidders means the Persons whose names appear from time to time on the
Qualified Bidder List.

 

55

--------------------------------------------------------------------------------


 

Qualified Institutional Buyer has the meaning given in Rule 144A under the
Securities Act.

 

Qualified Institutional Lender means a qualified institutional lender of the
type typically permitted to acquire subordinate interests in commercial mortgage
loans (all or a portion of which will be included in a CMBS transaction)
pursuant to the documents creating such interests.

 

Qualified Letter of Credit means a letter of credit issued by a domestic bank or
the U.S. agency or branch of a foreign bank with a long-term unsecured debt
rating of at least “A3” by Moody’s that is irrevocable and unconditional to the
extent usual and customary for such instruments.

 

Qualified Purchaser means (i) a “qualified purchaser” as defined in
Section 2(a)(51) of the Investment Company Act and the rules thereunder, (ii) a
“knowledgeable employee” with respect to the Issuer as defined in rule 3c-5
under the Investment Company Act or (iii) a company beneficially owned
exclusively by one or more “qualified purchasers” and/or “knowledgeable
employees” with respect to the Issuer.

 

Qualified REIT Subsidiary means a “Qualified REIT Subsidiary” within the meaning
of Section 856(i)(2) of the Code.

 

Qualifying Foreign Obligor means a corporation, partnership or other entity
organized or incorporated under the law of any of Australia, Canada, France,
Germany, Ireland, Italy, Mexico, New Zealand, Sweden, Switzerland or the United
Kingdom, so long as the unguaranteed, unsecured and otherwise unsupported
long-term Dollar sovereign debt obligations of such country are rated “Aa2” or
better by Moody’s.

 

Qualifying Foreign Jurisdiction means Australia, the Bahamas, Bermuda, Canada,
the Cayman Islands, the Channel Islands, Japan, Mexico, the Netherlands
Antilles, New Zealand, Switzerland or any Member State of the European Union.

 

Quarterly Measurement Date means (i) in the case of the first Quarterly
Measurement Date, the date designated by the Collateral Manager on or prior to
the purchase of the initial Related Future Funding Loan by the Issuer (but not
more than three months prior thereto), (ii) the third Calculation Date following
any previous Quarterly Measurement Date so long as the Issuer owns any Related
Future Funding Loan and (iii) in the case of a Related Future Funding Loan
purchased following any suspension of Quarterly Measurement Date calculations
pursuant to clause (ii) of this definition, the date designated by the CM on or
prior to the purchase of such Related Future Funding Loan (but not more than
three months prior thereto).

 

Quarterly Pay Security means a security that provides for periodic payments of
interest in cash quarterly.

 

Quarterly Pay Security Interest Reserve Amount means with respect to each
Collateral Interest that is a Quarterly Pay Security, as of any Calculation
Date, the amount equal to (i) the amount of interest paid by the obligor on the
most recent payment date (or, if no payment date has occurred, the estimated
interest payment due on the first payment date) with respect to such Quarterly
Pay Security multiplied by (ii) (A) the number of months until the next payment
date with respect to such Quarterly Pay Security minus one (rounded up to the
nearest whole number)

 

56

--------------------------------------------------------------------------------


 

divided by (B) three; provided that for any Quarterly Pay Security with respect
to which no scheduled interest payments remain, the Quarterly Pay Security
Interest Reserve Amount shall be zero.

 

Rake Bond means a CMBS backed solely by a single promissory note secured by a
mortgaged property, which promissory note is subordinate in right of payment to
one or more separate promissory notes secured by the same mortgaged property.

 

Ramp-Up Period means the period commencing on the Closing Date and ending on the
Effective Date.

 

Rated Note Calculation Agent has the meaning specified in Section 7.15.

 

Rated Notes means, collectively, the Class A Notes, Class B Notes, Class C
Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H
Notes, Class J Notes, Class K Notes, Class L Notes, Class M Notes and Class N
Notes.

 

Rated Noteholder means, with respect to any Rated Note, the Person in whose name
such Note is registered; provided that Beneficial Owners or Agent Members will
have no rights under this Indenture with respect to Global Notes, and the Rated
Noteholder may be treated by the Issuer and the Trustee (and any agent of any of
the foregoing) as the owner of such Global Notes for all purposes whatsoever.

 

Rating means, as the context requires, a Fitch Rating or a Moody’s Rating.

 

Rating Agency means each of (i) Moody’s, for so long as any of the Outstanding
Rated Notes are rated by Moody’s (including any private or confidential rating)
and (ii) Fitch, for so long as any of the Outstanding Rated Notes are rated by
Fitch (including any private or confidential rating), or, with respect to
Pledged Securities generally, if at any time Moody’s or Fitch ceases to provide
rating services, any other nationally recognized investment rating agency
selected by the Issuer (upon consultation with the Collateral Manager) and
reasonably satisfactory to a Majority of each Class of Rated Notes. In the event
that at any time Moody’s ceases to be a Rating Agency, references to rating
categories of Moody’s in this Indenture shall be deemed instead to be references
to the equivalent categories of such other rating agency as of the most recent
date on which such other rating agency and Moody’s published ratings for the
type of security in respect of which such alternative rating agency is used.

 

Rating Confirmation means, with respect to any specified action or
determination, for so long as any of the Rated Notes are Outstanding and rated
by Moody’s or Fitch, the receipt of written confirmation by each Rating Agency
rating any Rated Notes, that such specified action or determination will not
result in the reduction or withdrawal or other adverse action with respect to
their then-current ratings on the Rated Notes (including any private or
confidential rating) unless Rating Confirmation is specified herein to be
required by only Moody’s or Fitch, in which case such Rating Confirmation will
be sufficient.

 

Rating Confirmation Failure has the meaning specified in Section 7.18(e).

 

57

--------------------------------------------------------------------------------


 

Rating Factor/Weighted Average Spread/Weighted Average Recovery Rate Matrix
means the following table relating to the Moody’s Maximum Weighted Average
Rating Factor Test, the Weighted Average Spread Test and the Moody’s Minimum
Average Recovery Rate Test:

 

Scenario

 

1

 

2

 

3

 

4

 

5

 

Maximum WARF

 

5,500

 

5,465

 

5,435

 

5,400

 

5,500

 

Minimum Weighted Average Spread

 

2.3500

%

2.4875

%

2.6250

%

2.7625

%

2.9000

%

Minimum Weighted Average Recovery Rate

 

40.00

%

37.50

%

35.00

%

32.50

%

30.00

%

 

Real Estate CDO Securities means securities that entitle the holders thereof to
receive payments that depend on the cash flow from or the credit exposure to a
portfolio consisting primarily of (i) REIT Debt Securities, (ii) commercial
mortgage backed securities, (iii) commercial mortgage loans or interests therein
or (iv) a combination of the foregoing; provided that such dependence may in
addition be conditioned upon rights or additional assets designed to assure the
servicing or timely distribution of proceeds to holders of the Real Estate CDO
Securities such as a financial guaranty insurance policy.

 

Record Date means the date on which the Holders of Rated Notes entitled to
(i) vote with respect to any matters under this Indenture are determined, such
date being the 15th day (whether or not a Business Day) prior to the date the
Trustee delivers notice with respect to such vote and (ii) receive a payment in
respect of principal or interest on the succeeding Payment Date or Redemption
Date are determined, such date as to any Payment Date or Redemption Date with
respect to any Global Note being the first day (whether or not a Business Day)
prior to such Payment Date or Redemption Date and with respect to any
Certificated Note being the fifteenth day (whether or not a Business Day) prior
to such Payment Date or Redemption Date.

 

Redemption means an Optional Redemption, a Clean-Up Call, an Auction Call
Redemption or a Tax Redemption.

 

Redemption Date means the Payment Date upon which the Rated Notes are redeemed
pursuant to an Optional Redemption, a Clean-Up Call, an Auction Call Redemption
or a Tax Redemption.

 

Redemption Date Statement has the meaning specified in Section 10.11(b).

 

Redemption Price means, (i) with respect to each Class of Rated Notes, (a) their
then-outstanding aggregate principal amount plus (b) accrued interest thereon to
the date of redemption to the extent not already paid (including, without
limitation, any Cumulative Applicable Periodic Interest Shortfall Amount
together with interest thereon) plus (c) unreimbursed Interest Advances plus
(d) any unreimbursed Cure Advances plus (e) with respect to the Class A-R Notes,
any accrued and unpaid Class A-R Breakage Costs, Class A-R Increased Costs and
Class A-R Commitment Fee and (ii) if the Income Notes are redeemed, the
“Redemption Price” for the Income Notes, means an amount equal to the aggregate
of any residual amounts distributable on the Income Notes in respect of such
redemption pursuant to Section 11.1(a) and (b).

 

58

--------------------------------------------------------------------------------


 

Reduced Principal Balance means, with respect to each Written Down Interest, the
original Principal Balance of such Written Down Interest minus the Written Down
Amount as notified by or on behalf of the related issuer or trustee to the
holders of such Written Down Interest (including appraisal reductions on CMBS).

 

Reference Banks has the meaning specified in Schedule B.

 

Registered means in registered form for U.S. federal income tax purposes and
issued after July 18, 1984; provided that a certificate of interest in a trust
that is treated as a grantor trust for U.S. federal income tax purposes will not
be treated as Registered unless each of the obligations or securities held by
the trust was issued after that date.

 

Registered Form has the meaning specified in Section 8-102(a)(13) of the UCC.

 

Regulation S means Regulation S under the Securities Act.

 

Regulation S Certificated Note has the meaning specified in
Section 2.4(b)(1)(vi).

 

Regulation S Global Note has the meaning specified in Section 2.1(a).

 

Regulation S Note has the meaning specified in Section 2.1(a).

 

Regulation S Transfer Certificate has the meaning specified in
Section 2.4(b)(1)(iii).

 

Regulation U means Regulation U of the Board of Governors of the Federal Reserve
System, 12 C.F.R. § 221, or any successor regulation.

 

Reimbursement Rate means a per annum rate equal to the “prime rate” as published
in the “Money Rates” section of the Wall Street Journal, as such “prime rate”
may change from time to time.

 

Reinvestment Asset Information has the meaning specific in Section 12.2(c).

 

Reinvestment Criteria means, with respect to any reinvestment of Collateral
Principal Payments, Sale Proceeds, Class A-R Draws and amounts on deposit in the
Future Funding Asset Account, the following criteria:

 

(i)            after the Effective Date, the Collateral Quality Tests are
satisfied, or, if any Collateral Quality Test was not satisfied immediately
prior to such investments, the extent of compliance with such Collateral Quality
Test will be maintained or improved immediately following such reinvestment;

 

(ii)           after the Effective Date, the Coverage Tests are satisfied, or,
if any Coverage Test was not satisfied immediately prior to such investments,
such Coverage Test will be maintained or improved following such reinvestment;
and

 

(iii)          no Event of Default has occurred and is continuing.

 

59

--------------------------------------------------------------------------------


 

Reinvestment Period means the period beginning on the Closing Date and ending on
and including the Payment Date in February 2012; provided, however that if
(i) (A) a Key Manager Event occurs and (B) the Controlling Party directs in
writing that the Trustee terminate the Reinvestment Period or (ii) (A) the
Collateral Manager shall resign or be removed and (B) the Controlling Party
appoints a Static Portfolio Collateral Manager, then the Reinvestment Period
shall instead end upon the Trustee’s issuance of written notice of such
termination to the Collateral Manager and the Rating Agencies.

 

REIT means a “real estate investment trust” as defined in Section 856 of the
Code.

 

REIT Debt Securities means securities issued by a real estate investment trust
(as defined in Section 856 of the Code or any successor provision) whose assets
consist (except for rights or other assets designed to assure the servicing or
timely distribution of proceeds to holders of such securities) of a portfolio of
real property interests.

 

Related Future Advance Loan means any Collateral Interest acquired by the Issuer
by purchase (referred to solely for purposes of this definition as the “Issuer’s
Loan”) with respect to which, at the time of such acquisition and for so long as
the Issuer owns such loan, there is outstanding and owned by a Person other than
the Issuer one or more loans to the same borrower that was made by the maker of
the Issuer’s Loan (each an “Other Loan”) if with respect to the Other Loan each
of the following criteria are satisfied: (i) either it (A) is secured by the
same mortgage or deed of trust on the same underlying mortgaged property as the
Issuer’s Loan or (B) if the Issuer’s Loan is a participation interest in a
Mezzanine Loan, is secured by the same pledged collateral, (ii) there exists a
continuing obligation on the part of the holder of the Other Loan after the
Closing Date to provide additional funding to the related borrower, (iii) the
long-term unsecured debt rating by Moody’s of the holder of such Other Loan is
below “A3”, (iv) the holder of such Other Loan is not a collateralized debt
obligation issuer and (v) any rating assigned to such Collateral Interest by any
Rating Agency shall be on a “stabilized,” rather than an “as is,” basis. For the
avoidance of doubt, (a) to the extent there is only one Other Loan related to a
Collateral Interest and such Other Loan does not satisfy each of the criteria
set forth in clauses (i) through (v) of the preceding sentence, such Collateral
Interest will not be deemed to be a Related Future Advance Loan and (b) to the
extent there is more than one Other Loan related to a Collateral Interest and
each Other Loan does not satisfy each of the criteria set forth in clauses
(i) through (v) of the preceding sentence, such Collateral Interest will be
deemed a Related Future Advance Loan but only such Other Loans that do satisfy
each of such criteria will be subject to the clause (xxii) of the Eligibility
Criteria related thereto.

 

Relevant Jurisdiction means, as to any obligor on any Collateral Interest, any
jurisdiction (a) in which the obligor is incorporated, organized, managed and
controlled or considered to have its seat, (b) where an office through which the
obligor is acting for purposes of the relevant Collateral Interest is located,
(c) in which the obligor executes Underlying Instruments or (d) in relation to
any payment, from or through which such payment is made.

 

Repository means the internet-based password protected electronic repository of
transaction documents relating to privately offered and sold collateralized debt
obligation securities located at www.cdolibrary.com and maintained by the Bond
Market Association.

 

60

--------------------------------------------------------------------------------


 

Required Coverage Ratio means, with respect to the specified Classes of Notes
and the related Interest Coverage Test or Principal Coverage Test, as the case
may be, as of any Calculation Date, the applicable percentage indicated below
opposite such specified Classes:

 

Class

 

Principal Coverage Test

 

Interest Coverage Test

 

Class A/B/C/D

 

145.36

%

145.36

%

Class E/F/G

 

132.04

%

132.04

%

Class H/J/K

 

121.88

%

121.88

%

 

Required Future Funding Reserve Amount means an amount, calculated as of the
most recent Quarterly Measurement Date, equal to the greater of

 

(a)                                  the sum of

 

(1)                                  the projected future funding amount for the
next succeeding four calendar months for all Other Loans which are Transitional
Loans plus

 

(2)                                  50% of the projected future funding amount
for the next succeeding 12 calendar months for all Other Loans which are
Non-Transitional Loans and

 

(b)                                 Aggregate Non-Transitional Asset Base.

 

Requisite Noteholders means the Controlling Party.

 

Reserved Matters has the meaning specified in Section 8.2.

 

Retained Rights means with respect to each Initial Collateral Interest that is a
Subordinate Mortgage Loan Interest, Preferred Equity Security, Mortgage Loan
Interest, Mezzanine Loan, Participation Interest, CRE Debt Obligation, Credit
Lease Loan or Tenant Lease Loan Interest, any right of the holder thereof to
receive any exit fees, extension fees or prepayment premiums paid in connection
with, comprising or underlying the Collateral Interests.

 

Rule 144A means Rule 144A under the Securities Act.

 

Rule 144A Certificated Note has the meaning specified in Section 2.4(b)(1)(vi).

 

Rule 144A Global Note has the meaning specified in Section 2.1(b).

 

Rule 144A Information means such information as is specified pursuant to
Rule 144A(d)(4) under the Securities Act (or any successor provision thereto).

 

Rule 144A Note has the meaning specified in Section 2.1(b).

 

Rule 144A Transfer Certificate has the meaning specified in
Section 2.4(b)(1)(ii).

 

S&P or Standard & Poor’s means Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc., and any successor or successors thereto.

 

61

--------------------------------------------------------------------------------


 

Sale has the meaning specified in Section 5.17(a).

 

Sale Proceeds means all proceeds (including accrued interest) received with
respect to Collateral Interests and Equity Interests as a result of sales of
such Collateral Interests and Equity Interests pursuant to this Indenture, net
of any reasonable amounts expended by the Collateral Manager or the Trustee in
their good faith determination in connection with such sale or disposition.

 

Schedule of Collateral Interests means the list of Collateral Interests securing
the Indenture Issued Notes that is attached as Schedule A.

 

Scheduled Distribution means, with respect to any Pledged Security, for each Due
Date, the scheduled payment in Cash of principal and/or interest and/or fees due
on such Due Date with respect to such Pledged Security, determined in accordance
with the assumptions specified in Section 1.2.

 

Second Currency has the meaning specified in Section 14.13.

 

Secured Parties means the Trustee, for the benefit of the Rated Noteholders
(other than the Class N Noteholders), each Hedge Counterparty and the Collateral
Manager.

 

Securities Account has the meaning specified in Section 8-501(a) of the UCC.

 

Securities Act means the U.S. Securities Act of 1933, as amended.

 

Securities Intermediary has the meaning specified in Section 8-102(a)(14) of the
UCC.

 

Security has the meaning specified in Section 8-102(a)(15) of the UCC.

 

Seller or Sellers means individually or together, NRFC WA Holdings, LLC, NRFC WA
Holdings II, LLC, NRFC WA Holdings III, LLC, NRFC WA Holdings IV, LLC and NRFC
WA Holdings V, LLC and other Affiliates as individual sellers and their
successors or assigns, in their capacity as sellers under the Asset Transfer
Agreements or any other seller of Collateral Interests acquired by the Issuer or
the Underlying Trustee after the Closing Date.

 

Semi-Annual Pay Security means a security that provides for periodic payments of
interest in Cash semi-annually.

 

Semi-Annual Pay Security Interest Reserve Amount means, with respect to each
Collateral Interest that is a Semi-Annual Pay Security, as of any Calculation
Date, the amount equal to (i) the amount of interest paid by the obligor on the
most recent payment date (or if no payment date has occurred, the estimated
interest payment due on the first payment date) with respect to such Semi-Annual
Pay Security multiplied by (ii) (A) the number of months until the next payment
date with respect to such Semi-Annual Pay Security minus one (rounded up to the
nearest whole number) divided by (B) six; provided that for any Semi-Annual Pay
Security with respect to which no scheduled interest payments remain, the
Semi-Annual Pay Security Interest Reserve Amount shall be zero.

 

62

--------------------------------------------------------------------------------

 

Senior Collateral Management Fee means with respect to each Payment Date, a
senior fee equal to the sum of (a) the Monitoring Fee and (b) the Senior
Structuring Fee payable to the Collateral Manager pursuant to the Collateral
Management Agreement; provided that the Senior Collateral Management Fee will be
payable on each Payment Date only to the extent of funds available for such
purpose in accordance with the Priority of Payments. Any unpaid Senior
Collateral Management Fee will be deferred and paid on the next succeeding
Payment Date to the extent funds are available for such purpose. Any unpaid
Senior Collateral Management Fee that is deferred due to the operation of the
Priority of Payments will not accrue interest. Any Senior Collateral Management
Fee accrued but not paid prior to the resignation or removal of the Collateral
Manager shall continue to be payable to the Collateral Manager on the Payment
Date immediately following the effectiveness of such resignation or removal.

 

Senior Interests means the interests in a commercial mortgage loan which rank
senior in priority to the Subordinate Mortgage Loan Interests in the same
commercial mortgage loan.

 

Senior Loans means the debt in a commercial mortgage loan which rank senior in
priority to the Subordinate Mortgage Loan Interests in the same commercial
mortgage loan.

 

Senior Notes means, with respect any Class of Notes (other than the Class A
Senior Notes), the Class or Classes of Notes with a prior alphabetical
designation.

 

Senior Structuring Fee means, with respect to each Payment Date, an amount equal
to 0.04875% per annum of the Fee Basis Amount payable to the Collateral Manager
pursuant to the Collateral Management Agreement.

 

Servicers means, Wachovia Bank and/or one or more additional servicers or
special servicers, each servicing as a servicer or special servicer pursuant to
the Servicing Agreement.

 

Servicing Agreement means a certain Servicing Agreement, dated as of December 7,
2006, as the same may be amended or supplemented from time to time, among the
Issuer, and the Servicers, each as a servicer.

 

Special Amortization Pro Rata Condition means a condition that will be satisfied
with respect to any Payment Date if either:

 

(i) (a) either (1) the Pro Rata Principal Coverage Test has been satisfied on
the related and each prior Calculation Date, or (2) if the Pro Rata Principal
Coverage Test has failed to be satisfied on any previous Calculation Date,
subsequent to such failure, (x) the Pro Rata Principal Coverage Ratio as of the
related Calculation Date equals or exceeds the Pro Rata Principal Coverage Ratio
in existence on the Effective Date or (y) the Pro Rata Principal Coverage Test
is satisfied as of the related Calculation Date without applying Collateral
Principal Collections on any previous Payment Date, (b) either (1) the
Herfindahl Score is equal to 22 and each of the Coverage Tests are satisfied as
of the related Calculation Date or (2) if the Herfindahl Score fails to be equal
to 22 then Rating Agency Confirmation and the consent of the Controlling Party
is obtained, (c) the aggregate balance of the Collateral Interests as of the
related Calculation Date is greater than an amount equal to 50% of the aggregate
Principal Balance of the Collateral Interests on the Effective Date, (d) the
Moody’s Maximum Weighted Average Rating Factor Test is satisfied as of the
related Calculation Date, (e) Moody’s Minimum Average Recovery

 

63

--------------------------------------------------------------------------------


 

Rate Test is satisfied as of the related Calculation Date, (f) the Moody’s
Weighted Average Extended Maturity Test is satisfied as of the related
Calculation Date, (g) no Event of Default has occurred and is continuing, and
(h) the Interest Coverage Test for each Class of Offered Notes is satisfied; or

 

(ii) a Rating Confirmation has been provided by Moody’s and the Controlling
Party has given its consent.

 

Specified Currency has the meaning specified in Section 14.13.

 

Specified Person has the meaning specified in Section 2.5(a).

 

Specified Place has the meaning specified in Section 14.13.

 

Specified Types means any Trust Certificate, CMBS, Real Estate CDO Security, CRE
Debt Obligations, REIT Debt Security or Collateral Interest related to
(x) developed or undeveloped commercial real estate or (y) undeveloped real
estate intended to be developed into residential property; provided that no loan
shall be secured by an individual residential property.

 

Stated Maturity Date means the Payment Date occurring in February 2041.

 

Subordinate Collateral Management Fee means the subordinated fee payable to the
Collateral Manager at a per annum rate in arrears on each Payment Date pursuant
to the Collateral Management Agreement, in an amount (as certified by the
Collateral Manager to the Trustee) equal to 0.25000% of the Fee Basis Amount for
such Payment Date; provided that the Subordinate Collateral Management Fee will
be payable on each Payment Date only to the extent of funds available for such
purpose in accordance with the Priority of Payments. Any unpaid Subordinate
Collateral Management Fee will be deferred and paid on the next succeeding
Payment Date to the extent funds are available for such purpose. Any unpaid
Subordinate Collateral Management Fee that is deferred due to the operation of
the Priority of Payments will not accrue interest. Any Subordinate Collateral
Management Fee accrued but not paid prior to the resignation or removal of the
Collateral Manager shall continue to be payable to the Collateral Manager on the
Payment Date immediately following the effectiveness of such resignation or
removal.

 

Subordinate Mortgage Loan Interests means subordinate interests in commercial
mortgage loans (including subordinate participation interests in commercial
mortgage loans) and subordinate commercial mortgage loans.

 

Subpool means each of the groups of the Collateral Interests designated by the
Collateral Manager in accordance with the Auction Procedures on which the Listed
Bidders may provide a separate bid in an Auction.

 

Substitute Collateral Interest means a debt obligation meeting the Eligibility
Criteria acquired by or on behalf of the Issuer with Collateral Principal
Collections, Sale Proceeds or Class A-R Draws that are reinvested in accordance
with the provisions of this Indenture.

 

64

--------------------------------------------------------------------------------


 

Suspense Account means the Securities Account designated the “Suspense Account”
and established in the name of the Trustee pursuant to Section 10.12.

 

Synthetic Security means any swap transaction, debt security, security issued by
a trust or similar vehicle or other investment, the returns on which (as
determined by the Collateral Manager) are linked to the credit performance of a
reference obligation, but which may provide for a different maturity, payment
date, interest rate, credit exposure or other credit or non-credit related
characteristics from such reference obligation.

 

Taxes means any present or future taxes, duties, assessments or governmental
charges of whatsoever nature imposed, levied, collected, withheld or assessed by
any governmental authority having power to tax.

 

Tax Event means an event that will occur if (x)(1)(i) any obligor or withholding
agent is, or on the next scheduled payment date under any Collateral Interest,
will be, required to deduct or withhold from any payment under any Collateral
Interest to the Issuer (other than any commitment fee with respect to the
unfunded portion of any Future Funding Assets) for or on account of any tax for
whatever reason and such obligor or withholding agent is not required to pay to
the Issuer such additional amount as is necessary to ensure that the net amount
actually received by the Issuer (free and clear of taxes, whether assessed
against such obligor or the Issuer) will equal the full amount that the Issuer
would have received had no such deduction or withholding been required, (ii) any
jurisdiction imposes net income, profits, or similar tax on the Issuer,
(iii) the Issuer is required to deduct or withhold from any payment under any
Hedge Agreement for or on account of any tax and the Issuer is obligated to make
a gross up payment (or otherwise pay additional amounts) to any Hedge
Counterparty or (iv) any Hedge Counterparty is required to deduct or withhold
from any payment under any Hedge Agreement for or on account of any tax for
whatever reason and such Hedge Counterparty is not required to pay to the Issuer
such additional amount as is necessary to ensure that the net amount actually
received by the Issuer (free and clear of taxes, whether assessed against such
obligor or the Issuer) will equal the full amount that the Issuer would have
received had no such deduction or withholding been required and (2) the sum of
the amount of (i) such a tax or taxes imposed on the Issuer or withheld from
payments to the Issuer to the extent the Issuer receives less than the full
amount that the Issuer would have received had no such deduction occurred and
(ii) such gross up payments required to be made by the Issuer to the extent they
exceed the amounts that the Issuer would have been required to pay had no
deduction or withholding been required, in the aggregate, equals ten percent
(10%) or more of the amount of aggregate interest payments on all of the related
Collateral Interests during the related Due Period or (y) the Issuer fails to
maintain its status as a Qualified REIT Subsidiary and has not received an
opinion of counsel to the effect that the Issuer not a foreign corporation
engaged in trade or business for U.S. Income Tax purposes.

 

Tax Redemption has the meaning specified in Section 9.1(c).

 

Tax Subsidiary has the meaning specified in Section 7.7(e).

 

Taxed Collateral Interest means any Collateral Interest (including, without
limitation, a Preferred Equity Security) the ownership of which could result in
the Issuer being or becoming

 

65

--------------------------------------------------------------------------------


 

subject to U.S. tax on a net income basis or being or becoming subject to the
U.S. branch profits tax.

 

Taxed Property means any property other than a Collateral Interest but
including, without limitation, property acquired or to be acquired in respect of
a Collateral Interest, the ownership of which could result in the Issuer being
or becoming subject to U.S. tax on a net income basis or being or becoming
subject to the U.S. branch profits tax.

 

Tenant Lease Loan Interests means commercial mortgage-backed securities that
entitle the holders thereof to receive payments that depend on the cash flow
from a pool of commercial mortgage loans made to finance the acquisition,
construction and improvement of properties primarily leased to tenants engaged
in a business (or on the cash flow from such leases), the underwriting of which
is dependent primarily on the creditworthiness of the related tenants; provided
that such dependence may in addition be conditioned upon rights or additional
assets designed to assure the servicing or timely distribution of proceeds to
holders of the commercial mortgage-backed securities such as a financial
guaranty insurance policy.

 

Total Net Unfunded Future Advance Amount means, as of any date, the excess, if
any, of (i) the then outstanding Total Unfunded Future Advance Amount over
(ii) the amount then on deposit in the Future Funding Asset Account.

 

Total Unfunded Future Advance Amount means for all Future Funding Assets, the
aggregate amount of the Unfunded Future Advance Amounts.

 

Transaction Documents means this Indenture, the Collateral Management Agreement,
the Account Control Agreement, the Corporate Services Agreement, the Collateral
Administration Agreement, any Hedge Agreement, the Paying Agency Agreement, the
Class A-R Note Purchase Agreement and the Purchase and Placement Agreement.

 

Transitional Asset means any Future Funding Asset or Other Loan for which the
unfunded portion of such loan as of the origination date of the related
financing represents 35% or less of the sum of (a) the then outstanding amount
of such loan and (b) the remaining amount required to be funded to the borrower
pursuant to the terms of such loan; provided, that an Future Funding Asset or
Other Loan shall not be classified as a Non-Transitional Asset if Rating
Confirmation to such effect is received.

 

Trust Certificate means one or more trust certificates each of which represents
an ownership interest in the Underlying Trust created pursuant to the Master
Trust Agreement, which are secured by Subordinate Mortgage Loan Interests,
Mezzanine Loans, Participation Interests, Mortgage Loan Interests, Credit Lease
Loans, Preferred Equity Securities and/or Tenant Lease Loan Interests.

 

Trust Officer means, when used with respect to the Trustee, any Officer within
the Corporate Trust Office working on the transaction described in this
Indenture and (or any successor group of the Trustee) authorized to act for and
on behalf of the Trustee, including any vice president, assistant vice president
or other Officer of the Trustee customarily performing functions similar to
those performed by the persons who at the time shall be such Officers,
respectively, or to

 

66

--------------------------------------------------------------------------------


 

whom any corporate trust matter is referred at the Corporate Trust Office
because of such person’s knowledge of and familiarity with the particular
subject.

 

Trustee means Wells Fargo Bank, National Association, and any successors or
assigns, in its capacity as trustee under this Indenture.

 

Trustee Expenses means, with respect to any Payment Date, an amount equal to the
sum of all expenses or indemnities incurred by or otherwise owing to the Trustee
during the preceding Due Period in accordance with this Indenture, other than
the Trustee Fee, including, without limitation, any expenses or indemnities
incurred by the Trustee (and the Bank) in any of its capacities (including in
its capacity as Collateral Administrator, Calculation Agent, Note Paying Agent,
Class A-R Note Agent, PAA Issued Note Paying Agent and Registrar).

 

Trustee Fee means, with respect to any Payment Date, the fee payable to the
Trustee in an aggregate amount equal to 0.011% per annum of the Collateral
Interest Principal Balance as of the first day of the related Due Period;
provided that in no event shall, so long as any Class of Rated Notes remains
Outstanding, such fee be an annual amount less than U.S.$25,000.

 

Trustee Interest Advance Fee means, a per annum fee payable to the Trustee in
accordance with the Priority of Payments on each Payment Date equal to 0.00125%
of the outstanding principal amount of the Class A Notes (assuming for the
purposes of this calculation that the Class A-R Notes are fully drawn) the
Class B Notes, the Class C Notes and the Class D Notes immediately prior to such
Payment Date.

 

UCC means the Uniform Commercial Code as in effect in the State of New York.

 

Underlying Instrument means the agreement pursuant to which a Pledged Security,
Eligible Investment or Equity Interest has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Pledged Security or of which the holders of such Pledged Security are the
beneficiaries.

 

Underlying Trust means the newly formed trust established pursuant to the Master
Trust Agreement.

 

Underlying Trust Expenses means, all reasonable expenses, disbursements and
advances incurred or made by the Underlying Trustee in accordance with any
provision of the Master Trust Agreement or in the administration or the
enforcement of any provision thereof (including the reasonable compensation,
expenses and disbursements of its agents and counsel) including, without
limitation, any amounts in respect of indemnification owed to the Underlying
Trustee pursuant to Section 6.04 of the Master Trust Agreement, but excluding
any overhead or employee expenses of the Underlying Trustee.

 

Underlying Trustee means Wells Fargo Bank, National Association, in its capacity
as underlying trustee pursuant to the Master Trust Agreement, and any successor
or successors thereto.

 

Undeveloped Real Estate Collateral Interest means a Collateral Interest related
to undeveloped real estate intended to be developed into residential or
commercial property.

 

67

--------------------------------------------------------------------------------


 

Unfunded Future Advance Amount means, with respect to any Future Funding Asset
and any Calculation Date, any Future Advance Amount not yet funded (by the
Issuer or any other entity) pursuant to the terms of the Future Funding Asset.

 

Uninvested Proceeds means, at any time, the net proceeds received by the Issuer
on the Closing Date from the initial issuance of the Rated Notes and Income
Notes, to the extent such proceeds have not theretofore been invested in
Collateral Interests.

 

Uninvested Proceeds Account has the meaning specified in Section 10.4.

 

United States or U.S. means the United States of America, including the States
thereof and the District of Columbia.

 

Unregistered Securities has the meaning specified in Section 5.17(c).

 

U.S. Person has the meaning given in Regulation S under the Securities Act.

 

USA PATRIOT Act means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56 (2001).

 

Wachovia Bank means Wachovia Bank, National Association and/or its affiliates.

 

Warehouse Facility has the meaning specified in Section 12.2(y).

 

Weighted Average Fixed Rate Coupon means, as of any Measurement Date, the sum
(rounded up to the next 0.001%) of the number obtained by (i) multiplying the
Principal Balance of each Fixed Rate Collateral Interest (except Collateral
Interests that are currently deferring interest) held in the portfolio as of
such date by the then-current interest rate, (ii) summing the amounts determined
pursuant to clause (i) for all Fixed Rate Collateral Interests held in the
portfolio as of such date and (iii) dividing such sum by the aggregate Principal
Balance of all Fixed Rate Collateral Interests held in the portfolio as of such
date; provided that for purposes of calculating the Weighted Average Fixed Rate
Coupon of Collateral Interests that are Impaired Interests, the Written Down
Amount with respect to Written Down Interests and Equity Interests will be
excluded, except for those Impaired Interests that at the time of such
calculation have fully become current on all past due interest and scheduled
principal and are paying full current interest in cash pursuant to the terms of
their respective Underlying Instrument.

 

Weighted Average Spread means, as of any Measurement Date, the sum (rounded up
to the next 0.001%) of the number obtained by (i) summing the products obtained
by multiplying (A) for each Floating Rate Collateral Interest (other than any
Impaired Interest, Written Down Amount with respect to a Written Down Interest
or Deferred Interest PIK Bond), the stated spread above LIBOR at which interest
accrues on such Collateral Interest as of such date and, for each Deemed
Floating Rate Collateral Interest (other than any Impaired Interest, Written
Down Amount with respect to a Written Down Interest or Deferred Interest PIK
Bond), the Deemed Floating Spread by (B) the Principal Balance of such
Collateral Interest as of such date and (ii) dividing such sum by the aggregate
Principal Balance of all Floating Rate Collateral Interests and all Deemed
Floating Rate Collateral Interests (excluding, in each case, all Impaired
Interests, Written Down Amounts with respect to Written Down Interests and
Deferred Interest PIK

 

68

--------------------------------------------------------------------------------


 

Bonds, except for those Impaired Interests that at the time of such calculation
have fully become current on all past due interest and scheduled principal and
are paying full current interest in cash pursuant to the terms of their
respective Underlying Instrument); provided, that for purposes of calculating
the Weighted Average Spread, each Future Funding Asset will be deemed to be two
separate Floating Rate Collateral Interests: (I) one with an outstanding
principal balance equal to the funded portion thereof and a stated interest rate
spread equal to the funded spread on such Future Funding Asset and (II) the
other with an outstanding principal balance equal to the unfunded portion
thereof and an assumed stated interest rate spread equal to the commitment fee
of such Future Funding Asset, less any withholding tax on such commitment fee.

 

Weighted Average Spread Test means the test that shall be satisfied as of any
Measurement Date if the Weighted Average Spread is greater than or equal to the
number set forth in the row entitled “Minimum Weighted Average Spread” in the
Rating Factor/Weighted Average Spread/Weighted Average Recovery Rate Matrix
based on the scenario chosen by the Collateral Manager as currently applicable
to the applicable Collateral Quality Tests and the Collateral Interests.

 

Withholding Tax Interest means a Collateral Interest if:

 

(i)

any payments thereon to the Issuer (other than any commitment fee with respect
to the unfunded portion of any Future Funding Assets) are subject to withholding
tax imposed by any jurisdiction (other than U.S. backup withholding tax or other
similar withholding tax); and

 

 

(ii)

under the underlying documentation with respect to such Collateral Interest, the
issuer of or counterparty with respect to such Collateral Interest is not
required to make “gross-up” payments to the Issuer that cover the full amount of
such withholding tax on an after-tax basis.

 

Written Down Amount means, with respect to each Written Down Interest, the
amount by which the original Principal Balance of such Written Down Interest is
reduced as notified by or on behalf of the related issuer or trustee to the
holders of such Written Down Interest (including appraisal reductions on CMBS).

 

Written Down Interest means any Collateral Interest as to which the aggregate
par amount of such Collateral Interest and all other securities secured by the
same pool of collateral that rank pari passu with or senior in priority of
payment to such Collateral Interest exceeds the aggregate par amount (including
reserved interest or other amounts available for overcollateralization) of all
collateral securing such securities (excluding defaulted collateral); provided
that the Issuer shall immediately send notice to Fitch by facsimile and
electronic mail upon any Collateral Interest becoming a Written Down Interest.

 

1.2.                            ASSUMPTIONS AS TO COLLATERAL INTERESTS, FEES,
ETC.

 

The provisions set forth in this Section 1.2 shall be applied in connection with
all calculations required to be made pursuant to this Indenture with respect to
Scheduled Distributions on any Pledged Security, or any payments on any other
assets included in the Collateral, and with respect to the income that can be
earned on Scheduled Distributions on such

 

69

--------------------------------------------------------------------------------


 

Pledged Securities and on any other amounts that may be received for deposit in
the Collection Account.

 

(a)                                  All calculations with respect to Scheduled
Distributions on the Pledged Securities securing the Indenture Issued Notes
shall be made by the Issuer or the Collateral Administrator on behalf of the
Issuer using (in the case of the Collateral Interests) the assumptions that
(i) no Pledged Security defaults or is sold, (ii) prepayment of any Pledged
Security during any month occurs at a rate equal to the average rate of
prepayment during the period of six consecutive months immediately preceding the
current month (or, with respect to any Pledged Security that has not been
outstanding for at least six consecutive calendar months, at the rate of
prepayment assumed at the time of issuance of such Pledged Security), (iii) any
clean-up call with respect to a Pledged Security will be exercised when economic
to the Person or Persons entitled to exercise such call and (iv) no other
optional redemption of any Pledged Security will occur except for those that
have actually occurred or as to which irrevocable notice thereof shall have been
given.

 

(b)                                 For purposes of determining compliance with
the Interest Coverage Tests, except as otherwise specified in the Interest
Coverage Tests, there shall be excluded all payments in respect of Impaired
Interests and Deferred Interest PIK Bonds unless the Trustee or Collateral
Manager has actual knowledge such payments will be made in Cash and will be
received on or before the Due Date therefor and all other scheduled payments
(whether of principal, interest, fees or other amounts) including payments to
the Issuer under any Hedge Agreement, as to which the Trustee or Collateral
Manager has actual knowledge will not be made in Cash or will not be received
when due. For purposes of calculating the applicable Interest Coverage Ratio:

 

(1)                                  the expected interest income on Collateral
Interests and Eligible Investments and the expected interest payable on the
Rated Notes and amounts, if any, payable under a Hedge Agreement will be
calculated using the interest rates applicable thereto on the applicable date of
determination;

 

(2)                                  accrued original issue discount on Eligible
Investments will be deemed to be a scheduled interest payment thereon due on the
date such original issue discount is scheduled to be paid; and

 

(3)                                  it will be assumed that no principal
payments are made on the Rated Notes during the applicable periods.

 

(c)                                  For each Due Period, the Scheduled
Distribution on any Pledged Security (other than (i) an Impaired Interest,
(ii) a Deferred Interest PIK Bond or (iii) an Equity Interest, which, in each
case except as otherwise provided

 

70

--------------------------------------------------------------------------------


 

herein, shall be assumed to have a Scheduled Distribution of zero and with
respect to any Written Down Interest, the Interest Coverage Amount shall exclude
any interest accrued on any Written Down Amount) shall be the sum of (x) the
total amount of payments and collections in respect of such Pledged Security
(including the proceeds of the sale of such Pledged Security received during the
Due Period) that, if paid as scheduled, will be available in the Collection
Account at the end of the Due Period for payment on the Rated Notes or other
amounts payable pursuant to this Indenture and of certain expenses of the Issuer
and the Co-Issuer plus (y) any such amounts received in prior Due Periods that
were not disbursed on a previous Payment Date (provided that such sum shall be
computed without regard to any amounts excluded from the determination of
compliance with the Coverage Tests pursuant to Section 1.2(b)).

 

(d)                                 Subject to Section 1.2(b), each Scheduled
Distribution receivable with respect to a Pledged Security shall be assumed to
be received on the applicable Due Date, and each such Scheduled Distribution
shall be assumed to be immediately deposited in the Collection Account and,
except as otherwise specified, to earn interest at the Assumed Reinvestment
Rate. All such funds shall be assumed to continue to earn interest until the
date on which they are required to be available in the Collection Account for
transfer to the Payment Account and application, in accordance with the terms
hereof, to payments of principal of or interest on the Rated Notes or other
amounts payable pursuant to this Indenture.

 

(e)                                  With respect to any Collateral Interest as
to which any interest or other payment thereon is subject to withholding tax of
any Relevant Jurisdiction, each Distribution thereon shall, for purposes of the
Coverage Tests and each Collateral Quality Test, be deemed to be payable net of
such withholding tax unless the issuer thereof or obligor thereon is required to
make additional payments sufficient on an after tax basis to cover any
withholding tax imposed on payments to the Issuer with respect thereto
(including in respect of any such additional payment). On any date of
determination, the amount of any Scheduled Distribution due on any future date
shall be assumed to be made net of any such uncompensated withholding tax based
upon withholding tax rates in effect on such date of determination.

 

(f)                                    For purpose of determining compliance
with the Interest Coverage Tests, it will be assumed that any amount required to
be paid for taxes, filing and registration fees on the Payment Date immediately
following the relevant Due Period shall be equal to the aggregate amount for
which the Trustee has received an invoice or demand for payment on or prior to
the relevant Measurement Date.

 

(g)                                 Any reference in the definition of “Trustee
Fee,” “Senior Collateral Management Fee” or “Subordinate Collateral Management
Fee” in

 

71

--------------------------------------------------------------------------------

 

Section 1.1(a) to an amount calculated with respect to a period at a per annum
rate shall be computed on the basis of a 360 day year of twelve 30-day periods.

 

(h)                                 Unless otherwise specified, test
calculations that evaluate to a percentage will be rounded to the nearest
one-hundredth, and test calculations that evaluate to a number or decimal will
be rounded to the nearest one hundredth.

 

(i)                                     Unless otherwise specified, all
calculations required to be made and all reports which are to be prepared
pursuant to this Indenture with respect to the Collateral Interests, shall be
made on the basis of the date on which the Issuer makes a commitment to acquire
or to sell an asset, as applicable (the trade date), not the settlement date for
such sale.

 

(j)                                     For the purpose of determining fees
constituting Administrative Expenses payable under the Priority of Payments
hereunder, periods longer or shorter than a 30-day period shall be prorated
based on the number of days in such period.

 

(k)                                  With respect to any Collateral Interest
that is a Preferred Equity Security, (i) payments of interest shall mean
payments of dividends or other distributions not attributable to the return of
capital by the related Underlying Instruments and (ii) payments of principal
shall mean distributions attributable to the return of capital by the Underlying
Instruments.

 

(l)                                     On and after the Effective Date, the
Collateral Manager will have the option to elect which of the scenarios set
forth in the Rating Factor/Weighted Average Spread/Weighted Average Recovery
Rate Matrix shall apply for purposes of the Moody’s Maximum Weighted Average
Rating Factor Test, the Weighted Average Spread Test and the Moody’s Minimum
Average Recovery Rate Test going forward. On the Effective Date, the Collateral
Manager will be required to elect which scenario shall initially apply.
Thereafter, on ten Business Days’ notice to the Trustee and Moody’s, the
Collateral Manager may elect to have a different scenario apply, so long as that
the Collateral Quality Tests are satisfied after such election. In no event will
the Collateral Manager be obligated to elect to have a different scenario apply.

 

(m)                               For purposes of calculating the Collateral
Quality Tests in clause (3) of the definition thereof (A) the Collateral
Interests that are included in the Collateral Quality Tests described in clauses
(10) and (11) of the definition thereof shall not be included and (B) a
Collateral Interest that is secured by a Mortgaged Property that is a mixed use
property shall be allocated among the property types described in subclause
(i) through (vi)

 

72

--------------------------------------------------------------------------------


 

of that test based on the relative square footage allocated to such use (as
determined by the Collateral Manager).

 

1.3.                            RULES OF CONSTRUCTION

 

Unless the context otherwise clearly requires:

 

(a)                                  the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined;

 

(b)                                 whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms;

 

(c)                                  the words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”;

 

(d)                                 the word “will” shall be construed to have
the same meaning and effect as the word “shall”;

 

(e)                                  any definition of or reference to any
agreement, statute, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein);

 

(f)                                    any reference herein to any Person, or to
any Person in a specified capacity, shall be construed to include such Person’s
successors and assigns or such Person’s successors in such capacity, as the case
may be; and

 

(g)                                 all references in this instrument to
designated “Sections,” “clauses” and other subdivisions are to the designated
Sections, clauses and other subdivisions of this instrument as originally
executed, and the words “herein,” “hereof,” hereunder” and other words of
similar import refer to this Indenture as a whole and not to any particular
Section, clause or other subdivision.

 

ARTICLE II

 

THE INDENTURE ISSUED NOTES

 

2.1.                            FORMS GENERALLY

 

(a)                                  The Class A Notes (other than the Class A-R
Notes), Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F
Notes, Class G Notes, Class H Notes, Class J Notes and Class K Notes offered and
sold in reliance on Regulation S (each, a Regulation S Note) shall be issued in
fully Registered form without interest coupons substantially in the form of

 

73

--------------------------------------------------------------------------------


 

the note attached as Exhibit A-1 (each, a Regulation S Global Note) with such
appropriate insertions, omissions, substitutions and other variations as are
required or permitted by this Indenture and such legends as may be applicable
thereto, which shall be deposited with the Trustee at its Corporate Trust Office
in Minneapolis, Minnesota, as custodian for DTC and registered in the name of
DTC or a nominee of DTC, duly executed by the Co-Issuers and authenticated by
the Trustee or the Authenticating Agent as hereinafter provided. The Aggregate
Outstanding Amount of each Regulation S Global Note may from time to time be
increased or decreased by adjustments made on the records of the Trustee, as
custodian for DTC or its nominee, as the case may be.

 

(b)                                 The Class A Notes (other than the Class A-R
Notes), Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F
Notes. Class G Notes, Class H Notes, Class J Notes and Class K Notes and sold in
the United States pursuant to an exemption from the registration requirements of
the Securities Act (Rule 144A Notes) shall be issued in fully Registered form
without interest coupons substantially in the form of the note attached as
Exhibit A-2 (each, a Rule 144A Global Note), with such appropriate insertions,
omissions, substitutions and other variations as are required or permitted by
this Indenture and such legends as may be applicable thereto, which shall be
deposited with the Trustee at its Corporate Trust Office, as custodian for DTC
and registered in the name of DTC or a nominee of DTC, duly executed by the
Co-Issuers and authenticated by the Trustee or the Authenticating Agent as
hereinafter provided. The Aggregate Outstanding Amount of each Rule 144A Global
Note may from time to time be increased or decreased by adjustments made on the
records of the Trustee, as custodian for DTC or its nominee, as the case may be.

 

(c)                                  Regulation S Global Notes and Rule 144A
Global Notes may also be exchanged under the limited circumstances set forth in
Section 2.4 for notes in definitive fully Registered form without interest
coupons (each, a Certificated Class A-K Note), which may be either a Regulation
S Certificated Class A-K Note or a Rule 144A Certificated Class A-K Note, with
such legends as may be applicable thereto, which shall be duly executed by the
Issuer and the Co-Issuer and authenticated by the Trustee or the Authenticating
Agent as hereinafter provided.

 

(d)                                 The Class A-R Notes, the Class L Notes or
Class M Notes offered or sold in the United States or to U.S. Persons pursuant
to Rule 144A or another applicable exemption from registration under the
Securities Act shall be issued in the form of physical certificates in
definitive fully Registered form without interest coupons substantially in the
form of the certificated note attached as Exhibit B (each, a Certificated
Class A-R Note, or a Certificated Class L Note, or a Certificated Class M Note,
and together, the Certificated Notes) with such legends as may be applicable
thereto,

 

74

--------------------------------------------------------------------------------


 

which shall be duly executed by the Issuer and authenticated by the Trustee or
the Authenticating Agent as hereinafter provided.

 

(e)                                  The Co-Issuers (in the case of the
Indenture Issued Notes other than the Class L Notes and the Class M Notes) and
the Issuer (in the case of the Class L Notes and the Class M Notes) in issuing
the Indenture Issued Notes may use “CUSIP” or “private placement” numbers (if
then generally in use), and, if so, the Trustee will indicate the “CUSIP” or
“private placement” numbers of the Indenture Issued Notes in notices of
redemption and related materials as a convenience to Holders; provided that any
such notice may state that no representation is made as to the correctness of
such numbers either as printed on the Indenture Issued Notes or as contained in
any notice of redemption and related materials.

 

2.2.                            AUTHORIZED AMOUNT; APPLICABLE PERIODIC INTEREST
RATE; STATED MATURITY DATE; DENOMINATIONS

 

(a)                                  The aggregate principal amount of Indenture
Issued Notes which may be issued under this Indenture may not exceed
U.S.$740,700,000, excluding Indenture Issued Notes issued upon registration of,
transfer of, or in exchange for, or in lieu of, other Indenture Issued Notes
pursuant to Section 2.4, 2.5 or 8.5.

 

(b)           The Rated Notes shall be divided into fifteen Classes having
designations, original principal amounts, original Applicable Periodic Interest
Rates and Stated Maturity Dates as follows:

 

 

 

 

 

 

 

Indenture Issued

 

 

 

Original Principal

 

Applicable Periodic

 

Note Stated Maturity

 

Designation

 

Amount

 

Interest Rate

 

Date

 

Class A-R Notes

 

U.S.$260,000,000

 

LIBOR +0.320%

 

February 1, 2041

 

Class A-1 Notes

 

U.S.$100,000,000

 

LIBOR + 0.290%

 

February 1, 2041

 

Class A-2 Notes

 

U.S.$103,050,000

 

LIBOR + 0.360%

 

February 1, 2041

 

Class B Notes

 

U.S.$60,300,000

 

LIBOR + 0.420%

 

February 1, 2041

 

Class C Notes

 

U.S.$24,300,000

 

LIBOR + 0.470%

 

February 1, 2041

 

Class D Notes

 

U.S.$17,100,000

 

LIBOR + 0.550%

 

February 1, 2041

 

Class E Notes

 

U.S.$22,050,000

 

LIBOR + 0.750%

 

February 1, 2041

 

Class F Notes

 

U.S.$25,200,000

 

LIBOR + 0.850%

 

February 1, 2041

 

Class G Notes

 

U.S.$26,100,000

 

LIBOR + 0.950%

 

February 1, 2041

 

Class H Notes

 

U.S.$20,700,000

 

LIBOR + 1.330%

 

February 1, 2041

 

Class J Notes

 

U.S.$26,100,000

 

LIBOR + 1.650%

 

February 1, 2041

 

Class K Notes

 

U.S.$18,900,000

 

LIBOR + 1.950%

 

February 1, 2041

 

Class L Notes

 

U.S.$22,050,000

 

LIBOR + 3.250%

 

February 1, 2041

 

Class M Notes

 

U.S.$14,850,000

 

LIBOR + 3.750%

 

February 1, 2041

 

Class N Notes

 

U.S.$22,500,000

 

LIBOR + 4.250%

 

February 1, 2041

 

 

The Indenture Issued Notes will be issuable in minimum denominations of
U.S.$500,000 and, in each case, only in integral multiples of U.S.$1,000 in
excess of such minimum denominations. After issuance, (x) an Indenture Issued
Note may fail to be in compliance with the minimum denomination requirement as a

 

75

--------------------------------------------------------------------------------


 

result of the repayment of principal thereon in accordance with the Priority of
Payments and (y) the Class E Notes, Class F Notes, Class G Notes, Class H Notes,
Class J Notes, Class K Notes, Class L Notes, Class M Notes or Class N Notes may
fail to be in an amount which is an integral multiple of U.S.$1,000 due to the
addition to the principal amount thereof of deferred interest.

 

(c)                                  Interest shall accrue on the Aggregate
Outstanding Amount of each Class of Indenture Issued Notes (determined as of the
first day of each Interest Period and after giving effect to any payment of
principal occurring on such day) from the Closing Date (or in the case of the
Class A-R Notes, from the relevant funding date) and will be payable in arrears
on each Payment Date. In addition, interest with respect to any Class A-R Notes
may also be paid on any Interim Payment Date in connection with a Class A-R
Prepayment. Interest on each Class of Indenture Issued Notes and interest on
Defaulted Interest will be calculated in accordance with the definition of
Periodic Interest.

 

(d)                                 The Indenture Issued Notes shall be
redeemable as provided in Section 9.

 

(e)                                  The Depositary for the Global Notes shall
initially be DTC.

 

(f)                                    The Indenture Issued Notes shall be
numbered, lettered or otherwise distinguished in such manner as may be
consistent herewith, determined by the Authorized Officers of the Co-Issuers (in
the case of the Indenture Issued Notes other than the Class L Notes and the
Class M Notes) and the Issuer (in the case of the Class L Notes and the Class M
Notes) executing such Indenture Issued Notes as evidenced by their execution of
such Indenture Issued Notes.

 

2.3.                            EXECUTION, AUTHENTICATION, DELIVERY AND DATING

 

(a)                                  The Indenture Issued Notes (other than the
Class L Notes and the Class M Notes) shall be executed on behalf of the
Co-Issuers by an Authorized Officer of each of the Co-Issuers. The Class L Notes
and the Class M Notes shall be executed on behalf of the Issuer by an Authorized
Officer of the Issuer. The signatures of such Authorized Officers on the
Indenture Issued Notes may be manual or facsimile (including in counterparts).

 

(b)                                 Indenture Issued Notes bearing the manual or
facsimile signatures of individuals who were at any time the Authorized Officers
of either of the Co-Issuers shall bind such Person, notwithstanding the fact
that such individuals or any of them have ceased to hold such offices prior to
the authentication and delivery of such Indenture Issued Notes or did not hold
such offices at the date of issuance of such Indenture Issued Notes.

 

(c)                                  At any time and from time to time after the
execution and delivery of this Indenture, the Co-Issuers may deliver Indenture
Issued Notes (other than the Class L Notes and the Class M Notes) executed by
the Co-Issuers and

 

76

--------------------------------------------------------------------------------


 

the Issuer may deliver the Class L Notes and the Class M Notes executed by the
Issuer, to the Trustee or the Authenticating Agent for authentication, and the
Trustee or the Authenticating Agent, upon Issuer Order, shall authenticate and
deliver such Indenture Issued Notes as provided in this Indenture and not
otherwise.

 

(d)                                 Each Indenture Issued Note authenticated and
delivered by the Trustee or the Authenticating Agent to or upon Issuer Order on
the Closing Date shall be dated as of the Closing Date. All other Indenture
Issued Notes that are authenticated after the Closing Date for any other purpose
under this Indenture shall be dated the date of their authentication.

 

(e)                                  Indenture Issued Notes issued upon
transfer, exchange or replacement of other Indenture Issued Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Indenture Issued Notes so transferred, exchanged or replaced, but
shall represent only the current Aggregate Outstanding Amount of the Indenture
Issued Notes so transferred, exchanged or replaced. In the event that any
Indenture Issued Note is divided into more than one Indenture Issued Note in
accordance with this Section 2, the original principal amount of such Indenture
Issued Note shall be proportionately divided among the Indenture Issued Notes
delivered in exchange therefor and shall be deemed to be the original aggregate
principal amount of such subsequently issued Indenture Issued Notes.

 

(f)                                    No Indenture Issued Note shall be
entitled to any benefit under this Indenture or be valid or obligatory for any
purpose, unless there appears on such Indenture Issued Note a certificate of
authentication (the Certificate of Authentication), substantially in the form
provided for herein, executed by the Trustee or by the Authenticating Agent by
the manual signature of one of their Authorized Officers, and such certificate
upon any Indenture Issued Note shall be conclusive evidence, and the only
evidence, that such Indenture Issued Note has been duly authenticated and
delivered hereunder.

 

2.4.                            REGISTRATION, TRANSFER AND EXCHANGE OF INDENTURE
ISSUED NOTES

 

(a)                                  Registration of Indenture Issued Notes. The
Trustee is hereby appointed as the registrar hereunder (the Note Registrar). The
Trustee is hereby appointed as a transfer agent with respect to the Indenture
Issued Notes, other than the Class A-R Note, (the Note Transfer Agent), and with
respect to the Class A-R Notes, the Class A-R Note Agent (the Class A-R Note
Agent). The Note Registrar shall (acting solely for this purpose as agent for
the Issuer) keep a register (the Note Register) at the Corporate Trust Office in
which, subject to such reasonable regulations as it may prescribe, the Note
Registrar shall provide for the registration of Indenture Issued Notes and the
registration of transfers of Indenture Issued Notes.

 

77

--------------------------------------------------------------------------------


 

Upon any resignation or removal of the Note Registrar, the Issuer (after
consultation with the Collateral Manager) shall propose a replacement for
approval by the Holders of a Majority of the then Aggregate Outstanding Amount
of the Notes. The Co-Issuers may not terminate the appointment of the Note
Registrar or any Note Transfer Agent without the consent of each Holder of
Indenture Issued Notes.

 

Subject to this Section 2.4, upon surrender for registration of transfer of any
Indenture Issued Notes (other than the Class L Notes and the Class M Notes) at
the office or agency of the Co-Issuers (or in the case of the Class L Notes and
the Class M Notes, the Issuer) to be maintained as provided in Section 7.2, the
Co-Issuers (in the case of the Indenture Issued Notes other than the Class L
Notes and the Class M Notes) or the Issuer (in the case of the Class L Notes and
the Class M Notes) shall execute, and the Trustee shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Indenture Issued Notes of any authorized denomination and of a like
aggregate principal amount.

 

At the option of the Holder, Indenture Issued Notes may be exchanged for
Indenture Issued Notes of like terms, in any authorized denominations and of
like aggregate principal amount, upon surrender of the Indenture Issued Notes to
be exchanged at such office or agency. Whenever any Indenture Issued Note is
surrendered for exchange, the Co-Issuers (in the case of the Indenture Issued
Notes other than the Class L Notes and the Class M Notes) or the Issuer (in the
case of the Class L Notes and the Class M Notes) shall execute and the Trustee
shall authenticate and deliver the Indenture Issued Notes that the Indenture
Issued Noteholder making the exchange is entitled to receive.

 

All Indenture Issued Notes issued and authenticated upon any registration of
transfer or exchange of Indenture Issued Notes shall be the valid obligations of
the Co-Issuers (in the case of the Indenture Issued Notes other than the Class L
Notes and the Class M Notes) or the Issuer (in the case of the Class L Notes and
the Class M Notes), evidencing the same debt, and entitled to the same benefits
under this Indenture, as the Indenture Issued Notes surrendered upon such
registration of transfer or exchange.

 

Every Indenture Issued Note presented or surrendered for registration of
transfer or exchange shall be duly endorsed, or be accompanied by a written
instrument of transfer in form satisfactory to the Co-Issuers (in the case of
the Indenture Issued Notes other than the Class L Notes and the Class M Notes)
or the Issuer (in the case of the Class L Notes and the Class M Notes) and the
Note Registrar duly executed, by the Holder thereof or his attorney duly
authorized in writing.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Indenture Issued Notes, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith and delivery charges, if any, not made by regular mail.

 

78

--------------------------------------------------------------------------------


 

(b)                                 Transfers of Class A Notes (other than the
Class A-R Notes), Class B Notes, Class C Notes, Class D Notes, Class E Notes,
Class F Notes, Class G Notes, Class H Notes, Class J Notes and Class K Notes

 

(1)                                  Subject to Section 2.4(b)(4), exchanges or
transfers of beneficial interests in a Global Note may be made only in
accordance with the rules and regulations of the Depositary and the transfer
restrictions contained in the legend on such Global Note and exchanges or
transfers of interests in a Global Note may be made only in accordance with the
following:

 

(i)                                     Subject to Section 2.4(b)(1)(ii) through
(vi), transfers of a Global Note shall be limited to transfers of such Global
Note in whole, but not in part, to nominees of the Depositary or to a successor
of the Depositary or such successor’s nominee.

 

(ii)                                  The Trustee shall cause the exchange or
transfer of any beneficial interest in a Regulation S Global Note for a
beneficial interest in a Rule 144A Global Note upon provision to the Trustee and
the Co-Issuers of a written certification in the form of Exhibit C-1 (a
Rule 144A Transfer Certificate).

 

(iii)                               The Trustee shall cause the exchange or
transfer of any beneficial interest in a Rule 144A Global Note for a beneficial
interest in a Regulation S Global Note upon provision to the Trustee and the
Co-Issuers of a written certification substantially in the form of Exhibit C-2
(a Regulation S Transfer Certificate).

 

(iv)                              An owner of a beneficial interest in a
Regulation S Global Note may transfer such interest in the form of a beneficial
interest in such Regulation S Global Note without the provision of written
certification; provided that (1) such transfer is made to a Person who is not a
U.S. Person in an offshore transaction in reliance on an exemption from the
registration requirements of the Securities Act under Regulation S and (2) the
transferee, by purchase of such interest in such Regulation S Global Note, will
be deemed to have made all representations, warranties and acknowledgements set
forth in the Regulation S Transfer Certificate.

 

(v)                                 An owner of a beneficial interest in a
Rule 144A Global Note may transfer such interest in the form of a beneficial
interest in such Rule 144A Global Note without the provision of written
certification; provided that the transferee, by purchase of such interest in
such Rule 144A Global Note, will be deemed to have made all representations,
warranties and acknowledgements set forth in the Rule 144A Transfer Certificate.

 

79

--------------------------------------------------------------------------------


 

(vi)                              In the event Certificated Class A-K Notes are
issued pursuant to Section 2.4(b)(5), the Trustee shall cause the transfer of
(i) any beneficial interest in a Global Note for a Certificated A-K Note that is
a Regulation S Note (a Regulation S Certificated Note), upon provision to the
Trustee and the Issuer of a Regulation S Transfer Certificate or (ii) any
beneficial interest in a Global Note for a Certificated A-K Note that is a
Rule 144A Note (a Rule 144A Certificated Note), upon provision to the Trustee,
the Co-Issuers and the Note Registrar of a Rule 144A Transfer Certificate.

 

(2)                                  Subject to Section 2.4(b)(4), in the event
Certificated Class A-K Notes are issued pursuant to Section 2.4(b)(5), the
Trustee shall cause the transfer of (i) any Certificated A-K Note for a
beneficial interest in a Regulation S Global Note, upon provision to the Trustee
and the Issuer of a Regulation S Transfer Certificate or (ii) any Certificated
A-K Note for a beneficial interest in a Rule 144A Global Note, upon provision to
the Trustee and the Co-Issuers of a Rule 144A Transfer Certificate.

 

(3)                                  Upon acceptance for exchange or transfer of
a beneficial interest in a Global Note for a Certificated A-K Note, or upon
acceptance for exchange or transfer of a Certificated A-K Note for a beneficial
interest in a Global Note, each as provided herein, the Trustee shall approve
the instruction at the Depositary to adjust the principal amount of such Global
Note on its records to evidence the date of such exchange or transfer and the
change in the principal amount of such Global Note.

 

(4)                                  Subject to the restrictions on transfer and
exchange set forth in this Section 2.4 and to any additional restrictions on
transfer or exchange specified in the Certificated Class A-K Notes, the Holder
of any Certificated A-K Note may transfer or exchange the same in whole or in
part (in a principal amount equal to the minimum authorized denomination or any
larger authorized amount) by surrendering such Certificated A-K Note at the
Corporate Trust Office or at the office of any Note Transfer Agent, together
with (x) in the case of any transfer, an executed instrument of assignment and
(y) in the case of any exchange, a written request for exchange. Following a
proper request for transfer or exchange, the Trustee shall (provided it has
available in its possession an inventory of Certificated Class A-K Notes),
within five Business Days of such request if made at such Corporate Trust
Office, or within ten Business Days if made at the office of a Note Transfer
Agent (other than the Trustee), authenticate and make available at such
Corporate Trust Office or at the office of such Note Transfer Agent, as the case
may be, to the transferee (in the case of transfer) or Indenture Issued
Noteholder (in the case of exchange) or send by first class mail (at the risk of
the transferee in the case of transfer or Indenture Issued Noteholder in the
case of exchange) to such address as the transferee or Indenture Issued
Noteholder, as applicable, may request, a Certificated A-K Note or Notes, as the
case

 

80

--------------------------------------------------------------------------------


 

may require, for a like aggregate principal amount and in such authorized
denomination or denominations as may be requested. The presentation for transfer
or exchange of any Certificated Note shall not be valid unless made at the
Corporate Trust Office or at the office of a Note Transfer Agent or by a duly
authorized attorney-in-fact. Beneficial interests in Global Notes shall be
exchangeable for Certificated Class A-K Notes only under the limited
circumstances described in Section 2.4(b)(5).

 

(5)                                  Interests in a Global Note deposited with
or on behalf of the Depositary pursuant to Section 2.1 hereunder shall be
transferred (A) to the Beneficial Owners thereof in the form of Certificated
Class A-K Notes only if such transfer otherwise complies with this Section 2.4
(including Section 2.4(b)(1) and (2) and (1) the Depositary notifies the Issuer
that it is unwilling or unable to continue as Depositary for the Indenture
Issued Notes, (2) the Depositary ceases to be a “clearing agency” registered
under the Exchange Act and a successor Depositary is not appointed by the Issuer
within 90 days of such notice or (3) as a result of any amendment to or change
in the laws or regulations of the Cayman Islands, or of any authority therein or
thereof having power to tax, or in the interpretation or administration of such
laws or regulations which become effective on or after the Closing Date, the
Issuer, the Trustee or any Note Paying Agent becomes aware that it is or will be
required to make any deduction or withholding from any payment in respect of the
Global Notes which would not be required if the Global Notes were not
represented by a global certificate or (B) to the purchaser thereof in the form
of one or more Certificated Notes in accordance with the provisions of
Section 2.4(b)(1).

 

(6)                                  If interests in any Global Note are to be
transferred to the Beneficial Owners thereof in the form of Certificated
Class A-K Notes pursuant to Section 2.4(b)(5), such Global Note shall be
surrendered by the Depositary, or its custodian on its behalf, to the Corporate
Trust Office or to the Note Transfer Agent located in Minneapolis, Minnesota and
the Trustee shall authenticate and deliver without charge, upon such transfer of
interests in such Global Note, an equal aggregate principal amount of
Certificated Notes of authorized denominations. The Certificated Class A-K Notes
transferred pursuant to this Section 2.4 shall be executed, authenticated and
delivered only in the denominations specified in Section 2.2(b) and registered
in such names as the Depositary shall direct in writing.

 

(7)                                  For so long as one or more Global Notes are
Outstanding:

 

(i)                                     the Trustee and its directors, officers,
employees and agents may deal with the Depositary for all purposes (including
the making of distributions on, and the giving of notices with respect to, the
Global Notes);

 

81

--------------------------------------------------------------------------------

 

(ii)                                  unless otherwise provided herein         
and subject to Section 2.4(b)(7)(i) above, the rights of Beneficial Owners shall
be exercised only through the Depositary and shall be limited to those
established by law and agreements between such Beneficial Owners and the
Depositary;

 

(iii)                               for purposes of determining the identity of
and principal amount of Indenture Issued Notes beneficially owned by a
Beneficial Owner, the records of the Depositary shall be conclusive evidence of
such identity and principal amount and the Trustee may conclusively rely on such
records when acting hereunder;

 

(iv)                              the Depositary will make book-entry transfers
among the Depositary Participants of the Depositary and will receive and
transmit distributions of principal of and interest on the Global Notes to such
Depositary Participants; and

 

(v)                                 the Depositary Participants of the
Depositary shall have no rights under this Indenture under or with respect to
any of the Global Notes held on their behalf by the Depositary, and the
Depositary may be treated by the Trustee and its agents, employees, officers and
directors as the absolute owner of the Global Notes for all purposes whatsoever.

 

(8)                                  Each holder of a Class A Note, Class B
Note, Class C Note, Class D Note, Class E Note, Class F Note, Class G Note,
Class H Note, Class J Note and Class K Note (in each case, or an interest
therein) shall represent or shall be deemed to represent that either (A) it is
not, and it is not acquiring such Note or interest therein on behalf of or with
“plan assets” (within the meaning of Plan Asset Regulation) of, any employee
benefit plan (within the meaning of Section 3(3) of the ERISA) or plan (within
the meaning of Section 4975 of the Code) subject to ERISA or Section 4975 of the
Code (or any materially similar applicable law (a Similar Law)), including
certain insurance company general accounts (each, a Plan), or (B)(I) such Note
is rated investment grade or better as of the date of acquisition, (II) the
holder believes that the Note is properly treated as indebtedness without
substantial equity features for purposes of the Plan Asset Regulation and agrees
to so treat such Note and (III) the holder’s acquisition, holding and
disposition of such Note will not constitute or result in a non-exempt
prohibited transaction under ERISA or Section 4975 of the Code (or Similar Law).

 

(c)                                  Transfers of Class A-R Notes, Class L Notes
and Class M Notes.

 

(1)                                  If a holder of a beneficial interest in a
Certificated Class A-R Note, Certificated Class L Note or Certificated Class M
Note wishes at any time to transfer its interest in such Certificated Note such
holder may transfer or

 

82

--------------------------------------------------------------------------------


 

cause the transfer of such interest for an equivalent beneficial interest in one
or more such Certificated Notes, as provided below. Upon receipt by the Issuer
and the Note Registrar of (A) such holder’s Certificated Class A-R Note,
Certificated Class L Note or Certificated Class M Note, as applicable, properly
endorsed for assignment to the transferee and (B) a certificate in the form of
Exhibit C-3 (a Certificated Class A-R Note Transfer Certificate, Certificated
Class L Note Transfer Certificate or Certificated Class M Note Transfer
Certificate, as applicable) given by the transferee of such beneficial interest,
the Note Registrar shall cancel such Certificated Note, record the transfer in
the Note Register and authenticate and deliver one or more Certificated
Class A-R Notes, Certificated Class L Notes or Certificated Class M Notes, as
applicable, bearing the same designation as the related Certificated Notes
endorsed for transfer, registered in the names specified in the assignment
described in clause (A) above, in principal amounts designated by the transferee
(the aggregate of such amounts being the same as the beneficial interest in the
related Certificated Notes surrendered by the transferor) and in the minimum
denominations and integral multiples in excess thereof. In addition, the Note
Registrar shall not register any transfer of any Certificated Class L Notes or
Certificated Class M Notes to a proposed transferee that has represented that it
is a Benefit Plan Investor or a Controlling Person if the transfer would result
in Benefit Plan Investors owning 25% or more of the value of the related
Certificated Notes outstanding (as determined without regard to interests held
by Controlling Persons, and otherwise contemplated by the applicable regulations
under ERISA) immediately after such transfer, based on assurances received from
investors. Without limiting the generality of the forgoing, the Note Registrar
shall not register any transfer of Certificated Class L Notes or Certificated
Class M Notes represented by Regulation S Notes to a proposed transferee of such
Certificated Notes that has represented that it is or may become a Benefit Plan
Investor or a Controlling Person. Without limiting the generality of the
foregoing, a transfer of beneficial interests in a Certificated Class L Note or
Certificated Class M Note will not be permitted unless an ERISA Restriction
Certificate substantially in the form set forth in Exhibit C-4 is obtained from
each transferee of the related Certificated Note, for the benefit of the Issuer,
the Trustee and the Initial Purchaser, (i) in the case of a Certificated Class L
Note or Certificated Class M Note not represented by a Regulation S Note,
regarding whether it is, or is not and will not be, a Benefit Plan Investor or
Controlling Person, or (ii) in the case of a Certificated Class L Note or
Certificated Class M Note or represented by a Regulation S Note, to the effect
that it is not and will not be a Benefit Plan Investor or Controlling Person.
Any purported transfer in violation of the foregoing requirements shall be null
and void ab initio, and the Note Registrar shall not register any such purported
transfer and shall not authenticate and deliver such

 

83

--------------------------------------------------------------------------------


 

Certificated Class A-R Notes, Certificated Class L Notes or Certificated Class M
Notes, as applicable.

 

(2)                                  If a holder of a beneficial interest in one
or more Certificated Class A-R Notes, Certificated Class L Notes or Certificated
Class M Notes wishes at any time to exchange its interest in such related
Certificated Notes for an interest in one or more such Certificated Notes of
different principal amounts, such holder may exchange or cause the exchange of
such interest for an equivalent beneficial interest in the Certificated
Class A-R Notes, Certificated Class L Notes or Certificated Class M Notes, as
applicable, bearing the same designation as the related Certificated Notes
endorsed for exchange as provided below. Upon receipt by the Note Registrar of
(A) such holder’s Certificated Class A-R Notes, Certificated Class L Notes or
Certificated Class M Notes, as applicable, properly endorsed for such exchange
and (B) written instructions from such holder designating the number and
principal amounts of the applicable Certificated Notes to be issued (the
aggregate principal amounts of such Certificated Notes being the same as the
Certificated Notes surrendered for exchange), then the Note Registrar shall
cancel such Certificated Notes, record the exchange in the Note Register and
authenticate and deliver one or more Certificated Notes bearing the same
designation endorsed for exchange, registered in the same names as the related
Certificated Notes surrendered by such holder or such different names as are
specified in the endorsement described in clause (A) above, in different
principal amounts designated by such holder (the Class and the aggregate
principal amounts being the same as the beneficial interest in the Certificated
Class A-R Notes, Certificated Class L Notes or Certificated Class M Notes, as
applicable, surrendered by such holder), and the minimum denominations and
integral multiples in excess.

 

(3)                                  Notwithstanding anything to the contrary
herein, for so long as any Indenture Issued Notes other than the Class L Notes
or the Class M Notes remain outstanding, the Note Registrar shall not register
transfer of any Class L Notes or Class M Notes, as applicable, unless (i) the
proposed transferee shall have delivered to the Trustee and the Note Registrar
an Opinion of Counsel rendered by nationally recognized U.S. tax counsel
experienced in such matters to the effect that the Class H Notes or the Class J
Notes, as applicable, will be treated as indebtedness for U.S. federal income
tax purposes, (ii) the proposed transferee shall have delivered to the Trustee
and the Note Registrar a certificate in the form of Exhibit I (a Class L Note
Tax Transfer Certificate or a Class M Note Tax Transfer Certificate, as
applicable), or (iii) the proposed transferee shall have delivered to the
Collateral Manager and the Trustee an Opinion of Counsel described in
Section 7(e) of the Collateral Management Agreement; provided, however, that the
Class L Notes and Class M Notes may be pledged to secure indebtedness and may be
the subject of repurchase agreements treated by the Issuer as secured
indebtedness for

 

84

--------------------------------------------------------------------------------


 

U.S. federal income tax purposes, and may be transferred following a default
under such indebtedness or repurchase transaction without regard to the
foregoing limitations (provided that the Issuer gives notice to the Trustee of
the occurrence of such event).

 

(4)                                  Upon the transfer, exchange or replacement
of a Class A-R Certificated Note bearing a legend, or upon specific request for
removal of the legend on such Class A-R Certificated Note, the Issuer and the
Co-Issuer will deliver only Class A-R Certificated Notes that bear the legend,
or will refuse to remove the legend, as the case may be, unless there is
delivered to the Issuer and Co- Issuer satisfactory evidence, which may include
an opinion of counsel, as may reasonably be required by the Issuer and the
Co-Issuer that neither the legend nor the restrictions on transfer set forth
therein are required to ensure compliance with the provisions of the Securities
Act or the Investment Company Act.

 

(5)                                  Each person who becomes a beneficial owner
of the Certificated Class A-R Notes will be required to represent and agree,
among other things, as follows:

 

(i)                                     the owner is one of the following:

 

(A)                              (I) a Qualified Purchaser, (II) a Qualified
Institutional Buyer, (III) is aware that the sale of the Certificated Class A-R
Notes to it is being made in reliance on the exemption from registration
provided by Rule 144A under the Securities Act, (IV) is acquiring the
Certificated Class A-R Notes for its own account or for one or more accounts,
each of which is a Qualified Institutional Buyer who is a Qualified Purchaser,
and as to each of which the owner exercises sole investment discretion, and
(V) is acquiring the Certificated Class A-R Notes in a minimum principal amount
of not less than $500,000 for each such account; or

 

(B)                                (I) is not a U.S. Person, (II) is aware that
the sale of the Certificated Class A-R Notes to it is being made in reliance on
the exemption from registration provided by Regulation S and (III) understands
that the Certificated Class A-R Notes offered in reliance on Regulation S under
the Securities Act will bear the legend set forth above;

 

(ii)                                  and in each case the owner has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of its investment in the Certificated Class A-R
Notes and the owner and any accounts for which it is acting are each able to
bear the economic risk of the investment.

 

85

--------------------------------------------------------------------------------


 

(d)                                 Denominations; Qualified Purchaser Status.
No Person may hold a beneficial interest in any Indenture Issued Note (other
than the Class-A-R Notes) except in a denomination authorized for the Indenture
Issued Notes of such Class under Section 2.2(b). In addition, no transfer of an
Indenture Issued Note (other than the Class-A-R Notes) or any interest therein,
may be made to any Person that is a U.S. Person unless such Person is (A) a
Qualified Institutional Buyer and (B) a Qualified Purchaser. In addition, no
transfer of an Indenture Issued Note (other than the Class-A-R Notes) or any
interest therein may be made to any Person that is a U.S. Person unless such
Person (A) was not formed for the purpose of investing in either of the
Co-Issuers (except when each beneficial owner of the purchaser is a Qualified
Purchaser, (B) has received the necessary consent from its beneficial owners if
it is a private investment company formed before April 30, 1996, (C) is not a
broker- dealer that owns and invests on a discretionary basis less than
U.S.$25,000,000 in securities of unaffiliated issuers, (D) is not a pension,
profit, sharing or other retirement trust fund or plan in which the partners,
beneficiaries or participants, as applicable, may designate the particular
investments to be made, and in a transaction that may be effected without loss
of any applicable Investment Company Act exemption, (E) will provide notice to
any subsequent transferee of the transfer restrictions provided in the legend,
(F) will hold and transfer in a principal amount of not less than U.S.$500,000,
for it or for each account for which it is acting and (G) will provide the
Issuer from time to time such information as it may reasonably request in order
to ascertain compliance with the foregoing. Any purported transfer that is not
in compliance with this Section 2.4 or the legends on the Indenture Issued Notes
will be void ab initio, and will not operate to transfer any rights to the
transferee, notwithstanding any instructions to the contrary to the Co-Issuers
(in the case of the Indenture Issued Notes other than the Class L Notes and the
Class M Notes) or the Issuer (in the case of the Class L Notes and the Class M
Notes), the Trustee or any intermediary. If any purported transfer of Indenture
Issued Notes (other than the Class-A-R Notes) or any beneficial interest therein
to a purported transferee does not comply with the requirements set forth in
this Section 2.4 or the legends on the Indenture Issued Notes, then the
purported transferor of such Indenture Issued Notes (other than the Class-A-R
Notes) or beneficial interest therein shall be required to cause the purported
transferee to surrender the Indenture Issued Notes (other than the Class-A-R
Notes) or any beneficial interest therein in return for a refund of the
consideration paid therefor by such transferee (together with interest thereon)
or to cause the purported transferee to dispose of such Indenture Issued Notes
(other than the Class-A-R Notes) or beneficial interest promptly in one or more
open market sales to one or more persons each of whom satisfies the requirements
of this Section 2.4 and the legends on the Indenture Issued Notes (other than
the Class-A-R Notes) and such purported transferor shall take, and shall

 

86

--------------------------------------------------------------------------------


 

cause such transferee to take, all further action necessary or desirable, in the
judgment of the Trustee, to ensure that such Indenture Issued Notes (other than
the Class-A-R Notes) or any beneficial interest therein are held by persons in
compliance therewith.

 

(e)                                  Requirement to Sell.

 

(1)                                  If, notwithstanding the restrictions set
forth in this Section 2.4, either of the Co-Issuers (in the case of the
Indenture Issued Notes other than the Class L Notes and the Class M Notes) or
the Issuer (in the case of the Class L Notes and the Class M Notes) determines
that any beneficial owner of a Rule 144A Note (A) is a U.S. Person and (B) is
not a Qualified Institutional Buyer and also a Qualified Purchaser, either of
the Co-Issuers or the Issuer, as applicable, may require, by notice to such
beneficial owner that such beneficial owner sell all of its right, title and
interest to such Indenture Issued Note (or interest therein) to a Person that is
both (1) a Qualified Institutional Buyer and (2) a Qualified Purchaser, with
such sale to be effected within 30 days after notice of such sale requirement is
given. If such beneficial owner fails to effect the transfer required within
such 30-day period, (x) upon written direction from the Issuer, the Trustee
shall, and is hereby irrevocably authorized by such beneficial owner to cause
its interest in such Indenture Issued Note to be transferred in a commercially
reasonable sale (conducted by the Trustee in accordance with Sections 9-610 and
9-611 of the UCC as applied to securities that are customarily sold on a
recognized market or that may decline speedily in value) to a Person that
certifies to the Trustee, in connection with such transfer, that such Person is
both (1) a Qualified Institutional Buyer and (2) a Qualified Purchaser and
(y) pending such transfer, no further payments will be made in respect of such
Indenture Issued Note (or beneficial interest therein) held by such beneficial
owner.

 

(2)                                  If, notwithstanding the restrictions set
forth in this Section 2.4, either of the Co-Issuers (in the case of the
Indenture Issued Notes other than the Class L Notes and the Class M Notes) or
the Issuer (in the case of the Class L Notes and the Class M Notes) determines
that any beneficial owner of a Regulation S Note is (A) a U.S. Person or (B) a
Benefit Plan Investor or a Controlling Person (for the purposes of ERISA),
either of the Co-Issuers (in the case of the Indenture Issued Notes other than
the Class L Notes and the Class M Notes) or the Issuer (in the case of the
Class L Notes and the Class M Notes) may require, by notice to such beneficial
owner that such beneficial owner sell all of its right, title and interest to
such Indenture Issued Note (or interest therein) to a Person that is not (1) a
U.S. Person or (2) a Benefit Plan Investor or a Controlling Person (for the
purposes of ERISA), with such sale to be effected within 30 days after notice of
such sale requirement is given. If such beneficial owner fails to effect the
transfer required within such 30-day period, (x) upon written direction from the
Issuer, the Trustee shall, and is hereby irrevocably

 

87

--------------------------------------------------------------------------------


 

authorized by such beneficial owner to cause its interest in such Indenture
Issued Note to be transferred in a commercially reasonable sale (conducted by
the Trustee in accordance with Sections 9-610 and 9-611 of the UCC as applied to
securities that are customarily sold on a recognized market or that may decline
speedily in value) to a Person that certifies to the Trustee, in connection with
such transfer, that such Person is neither (1) a U.S. Person nor (2) a Benefit
Plan Investor or a Controlling Person (for the purposes of ERISA) and
(y) pending such transfer, no further payments will be made in respect of such
Indenture Issued Note (or beneficial interest therein) held by such beneficial
owner.

 

(f)                                    Legends. Any Indenture Issued Note issued
upon the transfer, exchange or replacement of Indenture Issued Notes shall bear
such applicable legend set forth in the relevant Exhibit hereto unless there is
delivered to the Trustee, the Note Registrar and the Co Issuers (in the case of
the Indenture Issued Notes other than the Class L Notes and the Class M Notes)
or the Issuer (in the case of the Class L Notes and the Class M Notes) such
satisfactory evidence, which may include an Opinion of Counsel, as may be
reasonably required by any of the Trustee, the Note Registrar and the Co Issuers
(in the case of the Indenture Issued Notes other than the Class L Notes and the
Class M Notes) or the Issuer (in the case of the Class L Notes and Class M
Notes) to the effect that neither such applicable legend nor the restrictions on
transfer set forth therein are required to ensure that transfers thereof comply
with the provisions of Rule 144A and to ensure that neither of the Co Issuers
(in the case of the Indenture Issued Notes other than the Class L Notes and the
Class M Notes) or the Issuer (in the case of the Class L Notes and the Class M
Notes) nor the pool of Collateral becomes an investment company required to be
registered under the Investment Company Act. Upon provision of such satisfactory
evidence, the Trustee, at the direction of the Co Issuers (in the case of the
Indenture Issued Notes other than the Class L Notes and the Class M Notes) or
the Issuer (in the case of the Class L Notes and the Class M Notes), shall
authenticate and deliver Indenture Issued Notes that do not bear such applicable
legend.

 

(g)                                 Expenses; Acknowledgment of Transfer.
Transfer, registration and exchange shall be permitted as provided in this
Section 2.4 without any charge to the Indenture Issued Noteholder except for a
sum sufficient to cover any tax or other governmental charge payable in
connection therewith or the expenses of delivery (if any) not made by regular
mail and payment of a sum sufficient to cover any tax or other governmental
charge payable in connection therewith pursuant to Section 2.4(a). Registration
of the transfer of a Indenture Issued Note by the Trustee shall be deemed to be
the acknowledgment of such transfer on behalf of the Co-Issuers (in the case of
the Indenture Issued Notes other than the Class L Notes and the Class M Notes)
and the Issuer (in the case of the Class L Notes and the Class M Notes).

 

88

--------------------------------------------------------------------------------


 

(h)                                 Surrender upon Final Payment. Upon final
payment due on the date on which all outstanding unpaid principal of a Indenture
Issued Note becomes due and payable as therein or herein provided, whether at
the Stated Maturity Date or by declaration of acceleration, call for redemption
or otherwise, the Holder thereof shall present and surrender such Indenture
Issued Note at the Corporate Trust Office of the Trustee in Minneapolis,
Minnesota.

 

(i)                                     Repurchase and Cancellation of Indenture
Issued Notes. The Co-Issuers (in the case of the Indenture Issued Notes other
than the Class L Notes and the Class M Notes) and the Issuer (in the case of the
Class L Notes and the Class M Notes) will not purchase, redeem, prepay or
otherwise acquire, directly or indirectly, any of the Outstanding Indenture
Issued Notes except upon the redemption of the Indenture Issued Notes in
accordance with the terms of this Indenture and the Indenture Issued Notes. The
Co-Issuers (in the case of the Indenture Issued Notes other than the Class L
Notes and the Class M Notes) and the Issuer (in the case of the Class L Notes
and the Class M Notes) will promptly cancel all Indenture Issued Notes acquired
by them pursuant to any payment, purchase, redemption, prepayment or other
acquisition of Indenture Issued Notes pursuant to any provision of this
Indenture and no Indenture Issued Notes may be issued in substitution or
exchange for any such Indenture Issued Notes.

 

(j)                                     Compliance with Transfer Restrictions.
Notwithstanding anything contained herein to the contrary, neither the Trustee
nor the Note Registrar shall be responsible for ascertaining whether any
transfer complies with the registration provisions of or exemptions from the
Securities Act, applicable state securities laws, the rules of any Depositary,
ERISA, the Code or the Investment Company Act; provided that if a certificate is
specifically required by the express terms of this Section 2.4 to be delivered
to the Trustee or the Note Registrar by a purchaser or transferee of a Indenture
Issued Note, the Trustee or the Note Registrar, as the case may be, shall be
under a duty to receive and examine the same to determine whether the transfer
contemplated thereby substantially complies with the express terms of this
Indenture and shall promptly notify the party delivering the same if such
transfer does not comply with such terms. To the extent applicable to the
Issuer, the Issuer shall impose additional restrictions to comply with the USA
PATRIOT Act, and any such transfer restrictions shall be binding on each Holder
or Beneficial Owner of a Indenture Issued Note. The Issuer shall notify the
Trustee and the Note Registrar of the imposition of any such transfer
restrictions.

 

(k)                                  Physical Indenture Issued Notes. The Issuer
will promptly make available to the Trustee without charge a reasonable supply
of Certificated Notes in definitive, fully Registered Form, without interest
coupons.

 

89

--------------------------------------------------------------------------------

 

2.5.                            MUTILATED, DEFACED, DESTROYED, LOST OR STOLEN
INDENTURE ISSUED NOTES

 

If (a) any mutilated or defaced Indenture Issued Note is surrendered to a Note
Transfer Agent, or if there shall be delivered to either of the Co-Issuers (in
the case of Indenture Issued Notes other than Class L Notes and the Class M
Notes) or the Issuer (in the case of Class L Notes and the Class M Notes), the
Trustee and the Note Transfer Agent (each, a Specified Person) evidence to their
reasonable satisfaction of the destruction, loss or theft of any Indenture
Issued Note, and (b) there is delivered to the Specified Persons such security
or indemnity as may reasonably be required by them to save each of them harmless
then, in the absence of notice to the Specified Persons that such Indenture
Issued Note has been acquired by a bona fide purchaser, the Co-Issuers (in the
case of the Indenture Issued Notes other than the Class L Notes and the Class M
Notes) and the Issuer (in the case of the Class L Notes and the Class M Notes)
shall execute and shall direct the Trustee to authenticate, and upon Issuer
Request the Trustee shall authenticate and deliver, in lieu of any such
mutilated, defaced, destroyed, lost or stolen Indenture Issued Note, a new
Indenture Issued Note of the same Class as such mutilated, defaced, destroyed,
lost or stolen Indenture Issued Note, of like tenor (including the same date of
issuance) and equal principal amount, registered in the same manner, dated the
date of its authentication, bearing interest from the date to which interest has
been paid on the mutilated, defaced, destroyed, lost or stolen Indenture Issued
Note and bearing a number not contemporaneously outstanding.

 

If, after delivery of such new Indenture Issued Note, a bona fide purchaser of
the predecessor Indenture Issued Note presents for payment, transfer or exchange
such predecessor Indenture Issued Note, the Specified Persons shall be entitled
to recover such new Indenture Issued Note from the Person to whom it was
delivered or any Person taking therefrom, and shall be entitled to recover upon
the security or indemnity provided therefor to the extent of any loss, damage,
cost or expense incurred by the Specified Persons in connection therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Indenture Issued
Note has become due and payable, the Co-Issuers (in the case of the Indenture
Issued Notes other than the Class L Notes and the Class M Notes) and the Issuer
(in the case of the Class L Notes and the Class M Notes) in their or its (as
applicable) discretion may, instead of issuing a new Indenture Issued Note, pay
such Indenture Issued Note without requiring surrender thereof except that any
mutilated Indenture Issued Note shall be surrendered.

 

Upon the issuance of any new Indenture Issued Note under this Section 2.5, the
Co-Issuers (in the case of the Indenture Issued Notes other than the Class L
Notes and the Class M Notes) and the Issuer (in the case of the Class L Notes
and the Class M Notes), the Trustee or any Note Transfer Agent may require the
payment by the registered Holder thereof of a sum sufficient to cover any tax or
other governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.

 

Every new Indenture Issued Note issued pursuant to this Section 2.5 in lieu of
any mutilated, defaced, destroyed, lost or stolen Indenture Issued Note, shall
constitute an original additional contractual obligation of the Co-Issuers (in
the case of the Indenture Issued Notes other than the Class L Notes and the
Class M Notes) and the Issuer (in the case of the Class L Notes and the Class M
Notes) and such new Indenture Issued Note shall be entitled, subject to

 

90

--------------------------------------------------------------------------------


 

the second paragraph of this Section 2.5, to all the benefits of this Indenture
equally and proportionately with any and all other Indenture Issued Notes duly
issued hereunder.

 

The provisions of this Section 2.5 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Indenture Issued Notes.

 

2.6. PAYMENT OF PRINCIPAL AND INTEREST; RIGHTS PRESERVED

 

(a)                                  Each Class of Rated Notes shall accrue
interest during each Interest Period applicable to such Class in the manner and
at the Applicable Periodic Interest Rate specified in Section 2.2. Interest on
each Class of Rated Notes shall be due and payable on each Payment Date;
provided that (i) interest on the Class A-2 Notes is subordinated in right of
payment to the prior payment in full on each Payment Date of the interest due
and payable on the Class A Senior Notes (together with any Defaulted Interest
thereon) (ii) interest on the Class B Notes is subordinated in right of payment
to the prior payment in full on each Payment Date of the interest due and
payable on the Class A Notes (together with any Defaulted Interest thereon),
(iii) interest on the Class C Notes is subordinated in right of payment to the
prior payment in full on each Payment Date of the interest due and payable on
the Class A Notes (together with any Defaulted Interest thereon) and on the
Class B Notes (together with any Defaulted Interest thereon), (iv) interest on
the Class D Notes is subordinated in right of payment to the prior payment in
full on each Payment Date of the interest due and payable on the Class A Notes
(together with any Defaulted Interest thereon), on the Class B Notes (together
with any Defaulted Interest thereon) and on the Class C Notes (together with any
Defaulted Interest thereon), (v) interest on the Class E Notes is subordinated
in right of payment to the prior payment in full on each Payment Date of the
interest due and payable on the Class A Notes (together with any Defaulted
Interest thereon), on the Class B Notes (together with any Defaulted Interest
thereon), on the Class C Notes (together with any Defaulted Interest thereon)
and on the Class D Notes (together with any Defaulted Interest thereon),
(vi) interest on the Class F Notes is subordinated in right of payment to the
prior payment in full on each Payment Date of the interest due and payable on
the Class A Notes (together with any Defaulted Interest thereon), on the Class B
Notes (together with any Defaulted Interest thereon), on the Class C Notes
(together with any Defaulted Interest thereon), on the Class D Notes (together
with any Defaulted Interest thereon) and on the Class E Notes (together with any
Defaulted Interest thereon), (vii) interest on the Class G Notes is subordinated
in right of payment to the prior payment in full on each Payment Date of the
interest due and payable on the Class A Notes (together with any Defaulted
Interest thereon), on the Class B Notes (together with any Defaulted Interest
thereon), on the Class C Notes (together with any Defaulted Interest thereon),
on the Class D Notes

 

91

--------------------------------------------------------------------------------


 

(together with any Defaulted Interest thereon), on the Class E Notes (together
with any Defaulted Interest thereon) and on the Class F Notes (together with any
Defaulted Interest thereon), (viii) interest on the Class H Notes is
subordinated in right of payment to the prior payment in full on each Payment
Date of the interest due and payable on the Class A Notes (together with any
Defaulted Interest thereon), on the Class B Notes (together with any Defaulted
Interest thereon), on the Class C Notes (together with any Defaulted Interest
thereon), on the Class D Notes (together with any Defaulted Interest thereon),
on the Class E Notes (together with any Defaulted Interest thereon), on the
Class F Notes (together with any Defaulted Interest thereon) and on the Class G
Notes (together with any Defaulted Interest thereon), (ix) interest on the
Class J Notes is subordinated in right of payment to the prior payment in full
on each Payment Date of the interest due and payable on the Class A Notes
(together with any Defaulted Interest thereon), on the Class B Notes (together
with any Defaulted Interest thereon), on the Class C Notes (together with any
Defaulted Interest thereon), on the Class D Notes (together with any Defaulted
Interest thereon), on the Class E Notes (together with any Defaulted Interest
thereon), on the Class F Notes (together with any Defaulted Interest thereon),
on the Class G Notes (together with any Defaulted Interest thereon) and on the
Class H Notes (together with any Defaulted Interest thereon), (x) interest on
the Class K Notes is subordinated in right of payment to the prior payment in
full on each Payment Date of the interest due and payable on the Class A Notes
(together with any Defaulted Interest thereon), on the Class B Notes (together
with any Defaulted Interest thereon), on the Class C Notes (together with any
Defaulted Interest thereon), on the Class D Notes (together with any Defaulted
Interest thereon), on the Class E Notes (together with any Defaulted Interest
thereon), on the Class F Notes (together with any Defaulted Interest thereon),
on the Class G Notes (together with any Defaulted Interest thereon), on the
Class H Notes (together with any Defaulted Interest thereon) and on the Class J
Notes (together with any Defaulted Interest thereon), (xi) interest on the
Class L Notes is subordinated in right of payment to the prior payment in full
on each Payment Date of the interest due and payable on the Class A Notes
(together with any Defaulted Interest thereon), on the Class B Notes (together
with any Defaulted Interest thereon), on the Class C Notes (together with any
Defaulted Interest thereon), on the Class D Notes (together with any Defaulted
Interest thereon), on the Class E Notes (together with any Defaulted Interest
thereon), on the Class F Notes (together with any Defaulted Interest thereon),
on the Class G Notes (together with any Defaulted Interest thereon), on the
Class H Notes (together with any Defaulted Interest thereon), on the Class J
Notes (together with any Defaulted Interest thereon) and on the Class K Notes
(together with any Defaulted Interest thereon), (xii) interest on the Class M
Notes is subordinated in right of payment to the prior payment in full

 

92

--------------------------------------------------------------------------------


 

on each Payment Date of the interest due and payable on the Class A Notes
(together with any Defaulted Interest thereon), on the Class B Notes (together
with any Defaulted Interest thereon), on the Class C Notes (together with any
Defaulted Interest thereon), on the Class D Notes (together with any Defaulted
Interest thereon), on the Class E Notes (together with any Defaulted Interest
thereon), on the Class F Notes (together with any Defaulted Interest thereon),
on the Class G Notes (together with any Defaulted Interest thereon), on the
Class H Notes (together with any Defaulted Interest thereon), on the Class J
Notes (together with any Defaulted Interest thereon), on the Class K Notes
(together with any Defaulted Interest thereon) and on the Class L Notes
(together with any Defaulted Interest thereon), (xiii) interest on the Class N
Notes is subordinated in right of payment to the prior payment in full on each
Payment Date of the interest due and payable on the Class A Notes (together with
any Defaulted Interest thereon), on the Class B Notes (together with any
Defaulted Interest thereon), on the Class C Notes (together with any Defaulted
Interest thereon), on the Class D Notes (together with any Defaulted Interest
thereon), on the Class E Notes (together with any Defaulted Interest thereon),
on the Class F Notes (together with any Defaulted Interest thereon), on the
Class G Notes (together with any Defaulted Interest thereon), on the Class H
Notes (together with any Defaulted Interest thereon), on the Class J Notes
(together with any Defaulted Interest thereon), on the Class K Notes (together
with any Defaulted Interest thereon), on the Class L Notes (together with any
Defaulted Interest thereon) and on the Class M Notes (together with any
Defaulted Interest thereon) and (xiv) interest on all Rated Notes is
subordinated in right of payment to the prior payment in full on each Payment
Date of other amounts in accordance with Section 11.1. Payments of interest on
the Class A Senior Notes (including any Defaulted Interest) and Class A-R
Commitment Fee will be paid on a pro rata basis between the Class A-1 Notes and
the Class A-R Notes based on amount due. Except as provided in Section 5.5, no
payment shall be made by the Co-Issuers hereunder other than on a Payment Date.

 

So long as any Class A Notes, Class B Notes, Class C Notes or Class D Notes are
Outstanding, any Class E Applicable Periodic Interest Shortfall Amount shall be
deferred and added to the then Aggregate Outstanding Amount of the Class E Notes
and shall not be considered “due and payable” for the purposes of
Section 5.1(a) until the Payment Date on which funds are available to pay such
Class E Applicable Periodic Interest Shortfall Amount in accordance with
Section 11.1.

 

So long as any Class A Notes, Class B Notes, Class C Notes, Class D Notes or
Class E Notes are Outstanding, any Class F Applicable Periodic Interest
Shortfall Amount shall be deferred and added to the then Aggregate Outstanding
Amount of the Class F Notes and shall not be considered “due and payable” for
the purposes of Section 5.1(a) until the Payment Date on which funds are
available to

 

93

--------------------------------------------------------------------------------


 

pay such Class F Applicable Periodic Interest Shortfall Amount in accordance
with Section 11.1.

 

So long as any Class A Notes, Class B Notes, Class C Notes, Class D Notes,
Class E Notes or Class F Notes are Outstanding, any Class G Applicable Periodic
Interest Shortfall Amount shall be deferred and added to the then Aggregate
Outstanding Amount of the Class G Notes and shall not be considered “due and
payable” for the purposes of Section 5.1(a) until the Payment Date on which
funds are available to pay such Class G Applicable Periodic Interest Shortfall
Amount in accordance with Section 11.1.

 

So long as any Class A Notes, Class B Notes, Class C Notes, Class D Notes,
Class E Notes, Class F Notes or Class G Notes are Outstanding, any Class H
Applicable Periodic Interest Shortfall Amount shall be deferred and added to the
then Aggregate Outstanding Amount of the Class H Notes and shall not be
considered “due and payable” for the purposes of Section 5.1(a) until the
Payment Date on which funds are available to pay such Class H Applicable
Periodic Interest Shortfall Amount in accordance with Section 11.1.

 

So long as any Class A Notes, Class B Notes, Class C Notes, Class D Notes,
Class E Notes, Class F Notes, Class G Notes or Class H Notes are Outstanding,
any Class J Applicable Periodic Interest Shortfall Amount shall be deferred and
added to the then Aggregate Outstanding Amount of the Class J Notes and shall
not be considered “due and payable” for the purposes of Section 5.1(a) until the
Payment Date on which funds are available to pay such Class J Applicable
Periodic Interest Shortfall Amount in accordance with Section 11.1.

 

So long as any Class A Notes, Class B Notes, Class C Notes, Class D Notes,
Class E Notes, Class F Notes, Class G Notes, Class H Notes or Class J Notes are
Outstanding, any Class K Applicable Periodic Interest Shortfall Amount shall be
deferred and added to the then Aggregate Outstanding Amount of the Class K Notes
and shall not be considered “due and payable” for the purposes of
Section 5.1(a) until the Payment Date on which funds are available to pay such
Class K Applicable Periodic Interest Shortfall Amount in accordance with
Section 11.1.

 

So long as any Class A Notes, Class B Notes, Class C Notes, Class D Notes,
Class E Notes, Class F Notes, Class G Notes, Class H Notes, Class J Notes or
Class K Notes are Outstanding, any Class L Applicable Periodic Interest
Shortfall Amount shall be deferred and added to the then Aggregate Outstanding
Amount of the Class L Notes and shall not be considered “due and payable” for
the purposes of Section 5.1(a) until the Payment Date on which funds are
available to pay such Class L Applicable Periodic Interest Shortfall Amount in
accordance with Section 11.1.

 

So long as any Class A Notes, Class B Notes, Class C Notes, Class D Notes,
Class E Notes, Class F Notes, Class G Notes, Class H Notes, Class J Notes, Class

 

94

--------------------------------------------------------------------------------


 

K Notes or Class L Notes are Outstanding, any Class M Applicable Periodic
Interest Shortfall Amount shall be deferred and added to the then Aggregate
Outstanding Amount of the Class M Notes and shall not be considered “due and
payable” for the purposes of Section 5.1(a) until the Payment Date on which
funds are available to pay such Class M Applicable Periodic Interest Shortfall
Amount in accordance with Section 11.1

 

So long as any Class A Notes, Class B Notes, Class C Notes, Class D Notes,
Class E Notes, Class F Notes, Class G Notes, Class H Notes, Class J Notes,
Class K Notes, Class L Notes or Class M Notes are Outstanding, any Class N
Applicable Periodic Interest Shortfall Amount shall be deferred and added to the
then Aggregate Outstanding Amount of the Class N Notes and shall not be
considered “due and payable” for the purposes of Section 5.1(a) until the
Payment Date on which funds are available to pay such Class N Applicable
Periodic Interest Shortfall Amount in accordance with Section 11.1

 

(b)                                 The principal of each Rated Note shall be
payable no later than the Stated Maturity Date thereof unless the unpaid
principal of such Rated Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise; provided that:

 

(1)                                  so long as any Class A Senior Notes are
Outstanding, except as provided in Article 9 and Section 11.1(b)(24), the
payment of principal of the Class A-2 Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes,
Class J Notes, Class K Notes, Class L Notes, Class M Notes and Class N Notes (to
the PAA Issued Note Paying Agent for payment on the Class N Notes in accordance
with the Paying Agency Agreement) (x) may only occur after principal of the
Class A Senior Notes have been paid in full and (y) shall be subordinated to the
payment on each Payment Date of the principal and interest due and payable on
the Class A Senior Notes and other amounts payable in accordance with
Section 11.1;

 

(2)                                  so long as any Class A Notes are
Outstanding, except as provided in Article 9 and Section 11.1(b)(24), the
payment of principal of the Class B Notes, Class C Notes, Class D Notes, Class E
Notes, Class F Notes, Class G Notes, Class H Notes, Class J Notes, Class K
Notes, Class L Notes, Class M Notes and Class N Notes (to the PAA Issued Note
Paying Agent for payment on the Class N Notes in accordance with the Paying
Agency Agreement) (x) may only occur after principal of the Class A Notes has
been paid in full and (y) shall be subordinated to the payment on each Payment
Date of the principal and interest due and payable on the Class A Notes and
other amounts payable in accordance with Section 11.1;

 

(3)                                  so long as any Class A Notes or Class B
Notes are Outstanding, except as provided in Article 9 and Section 11.1(b)(24),
the payment of principal of the Class C Notes, Class D Notes, Class E Notes,
Class F Notes, Class G

 

95

--------------------------------------------------------------------------------


 

Notes, Class H Notes, Class J Notes, Class K Notes, Class L Notes, Class M Notes
and Class N Notes (to the PAA Issued Note Paying Agent for payment on the
Class N Notes in accordance with the Paying Agency Agreement) (x) may only occur
after principal of the Class A Notes and Class B Notes has been paid in full and
(y) shall be subordinated to the payment on each Payment Date of the principal
and interest due and payable on the Class A Notes and Class B Notes and other
amounts payable in accordance with Section 11.1;

 

(4)                                  so long as any Class A Notes, Class B Notes
or Class C Notes are Outstanding, except as provided in Section 11.1(b)(24), the
payment of principal of the Class D Notes, Class E Notes, Class F Notes, Class G
Notes, Class H Notes, Class J Notes, Class K Notes, Class L Notes, Class M Notes
and Class N Notes (to the PAA Issued Note Paying Agent for payment on the
Class N Notes in accordance with the Paying Agency Agreement) (x) may only occur
after principal of the Class A Notes, Class B Notes and Class C Notes has been
paid in full and (y) shall be subordinated to the payment on each Payment Date
of the principal and interest due and payable on the Class A Notes, Class B
Notes and Class C Notes and other amounts payable in accordance with
Section 11.1;

 

(5)                                  so long as any Class A Notes, Class B
Notes, Class C Notes or Class D Notes are Outstanding, except as provided in
Section 11.1(b)(24), the payment of principal of the Class E Notes, Class F
Notes, Class G Notes, Class H Notes, Class J Notes, Class K Notes, Class L
Notes, Class M Notes and Class N Notes (to the PAA Issued Note Paying Agent for
payment on the Class N Notes in accordance with the Paying Agency Agreement)
(x) may only occur after principal of the Class A Notes, Class B Notes, Class C
Notes and Class D Notes has been paid in full and (y) shall be subordinated to
the payment on each Payment Date of the principal and interest due and payable
on the Class A Notes, Class B Notes, Class C Notes and Class D Notes and other
amounts payable in accordance with Section 11.1;

 

(6)                                  so long as any Class A Notes, Class B
Notes, Class C Notes, Class D Notes or Class E Notes are Outstanding, except as
provided in Section 11.1(b)(24), the payment of principal of the Class F Notes,
Class G Notes, Class H Notes, Class J Notes, Class K Notes, Class L Notes,
Class M Notes and Class N Notes (to the PAA Issued Note Paying Agent for payment
on the Class N Notes in accordance with the Paying Agency Agreement) (x) may
only occur after principal of the Class A Notes, Class B Notes, Class C Notes,
Class D Notes and Class E Notes has been paid in full and (y) shall be
subordinated to the payment on each Payment Date of the principal and interest
due and payable on the Class A Notes, Class B Notes, Class C Notes, Class D
Notes and Class E Notes and other amounts payable in accordance with
Section 11.1;

 

96

--------------------------------------------------------------------------------

 

(7)                                  so long as any Class A Notes, Class B
Notes, Class C Notes, Class D Notes, Class E Notes or Class F Notes are
Outstanding, except as provided in Section 11.1(b)(24), the payment of principal
of the Class G Notes, Class H Notes, Class J Notes, Class K Notes, Class L
Notes, Class M Notes and Class N Notes (to the PAA Issued Note Paying Agent for
payment on the Class N Notes in accordance with the Paying Agency Agreement)
(x) may only occur after principal of the Class A Notes, Class B Notes, Class C
Notes, Class D Notes, Class E Notes and Class F Notes has been paid in full and
(y) shall be subordinated to the payment on each Payment Date of the principal
and interest due and payable on the Class A Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes and Class F Notes and other amounts payable in
accordance with Section 11.1;

 

(8)                                  so long as any Class A Notes, Class B
Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes or Class G
Notes are Outstanding, except as provided in Section 11.1(b)(24), the payment of
principal of the Class H Notes, Class J Notes, Class K Notes, Class L Notes,
Class M Notes and Class N Notes (to the PAA Issued Note Paying Agent for payment
on the Class N Notes in accordance with the Paying Agency Agreement) (x) may
only occur after principal of the Class A Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes, Class F Notes and Class G Notes has been paid in
full and (y) shall be subordinated to the payment on each Payment Date of the
principal and interest due and payable on the Class A Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Notes and Class G Notes and
other amounts payable in accordance with Section 11.1; and

 

(9)                                  so long as any Class A Notes, Class B
Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes
or Class H Notes are Outstanding, except as provided in Section 11.1(b)(24), the
payment of principal of the Class J Notes, Class K Notes, Class L Notes, Class M
Notes and Class N Notes (to the PAA Issued Note Paying Agent for payment on the
Class N Notes in accordance with the Paying Agency Agreement) (x) may only occur
after principal of the Class A Notes, Class B Notes, Class C Notes, Class D
Notes, Class E Notes, Class F Notes, Class G Notes and Class H Notes has been
paid in full and (y) shall be subordinated to the payment on each Payment Date
of the principal and interest due and payable on the Class A Notes, Class B
Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes
and Class H Notes and other amounts payable in accordance with Section 11.1.

 

(10)                            so long as any Class A Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes,
Class H Notes or Class J Notes are Outstanding, except as provided in
Section 11.1(b)(24), the payment of principal of the Class K Notes, Class L
Notes, Class M Notes and Class N Notes (to the PAA Issued Note Paying Agent for

 

97

--------------------------------------------------------------------------------


 

payment on the Class N Notes in accordance with the Paying Agency Agreement)
(x) may only occur after principal of the Class A Notes, Class B Notes, Class C
Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes
and Class J Notes has been paid in full and (y) shall be subordinated to the
payment on each Payment Date of the principal and interest due and payable on
the Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes,
Class F Notes, Class G Notes, Class H Notes and Class J Notes and other amounts
payable in accordance with Section 11.1.

 

(11)                            so long as any Class A Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes,
Class H Notes, Class J Notes or Class K Notes are Outstanding, except as
provided in Section 11.1(b)(24), the payment of principal of the Class L Notes,
Class M Notes and Class N Notes (to the PAA Issued Note Paying Agent for payment
on the Class N Notes in accordance with the Paying Agency Agreement) (x) may
only occur after principal of the Class A Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes,
Class J Notes and Class K Notes has been paid in full and (y) shall be
subordinated to the payment on each Payment Date of the principal and interest
due and payable on the Class A Notes, Class B Notes, Class C Notes, Class D
Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes, Class J Notes
and Class K Notes other amounts payable in accordance with Section 11.1.

 

(12)                            so long as any Class A Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes,
Class H Notes, Class J Notes, Class K Notes or Class L Notes are Outstanding,
except as provided in Section 11.1(b)(24), the payment of principal of the
Class M Notes and Class N Notes (to the PAA Issued Note Paying Agent for payment
on the Class N Notes in accordance with the Paying Agency Agreement) (x) may
only occur after principal of the Class A Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes,
Class J Notes, Class K Notes and Class L Notes has been paid in full and
(y) shall be subordinated to the payment on each Payment Date of the principal
and interest due and payable on the Class A Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes,
Class J Notes, Class K Notes and Class L Notes and other amounts payable in
accordance with Section 11.1.

 

(13)                            so long as any Class A Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes,
Class H Notes, Class J Notes, Class K Notes, Class L Notes or Class M Notes are
Outstanding, except as provided in Section 11.1(b)(24), the payment of principal
of the Class N Notes (to the PAA Issued Note Paying Agent for payment on the
Class N Notes in accordance with the Paying Agency Agreement) (x) may

 

98

--------------------------------------------------------------------------------


 

only occur after principal of the Class A Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes,
Class J Notes, Class K Notes, Class L Notes and Class M Notes has been paid in
full and (y) shall be subordinated to the payment on each Payment Date of the
principal and interest due and payable on the Class A Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes,
Class H Notes, Class J Notes, Class K Notes, Class L Notes and Class M Notes and
other amounts payable in accordance with Section 11.1.

 

Provided that, payments of principal of the Class A Senior Notes will be made
pro rata based on their respective outstanding principal amounts; however,
during the Reinvestment Period, the draws under Class A-R Notes may be prepaid
prior to any payments of principal of the Class A-1 Notes. No payments of
principal will be distributable in respect of any Class of Notes junior to the
Class A-R Notes so long as any Class A-R Commitments remain outstanding, except
to the extent described herein in connection with a Special Amortization as
provided in Section 11.1(b)(24).

 

(c)                                  So long as the Coverage Tests are
satisfied, principal will not be payable on any Class of Rated Notes except
(i) upon the occurrence of a Redemption, (ii) if a Rating Confirmation Failure
occurs, (iii) in the case of any Class E Notes, Class F Notes, Class G Notes,
Class H Notes, Class J Notes. Class K Notes, Class L Notes, Class M Notes and
Class N Notes to pay amounts in respect of the Class E Cumulative Applicable
Periodic Interest Shortfall Amount, the Class F Cumulative Applicable Periodic
Interest Shortfall Amount, the Class G Cumulative Applicable Periodic Interest
Shortfall Amount, the Class H Cumulative Applicable Periodic Interest Shortfall
Amount, the Class J Cumulative Applicable Periodic Interest Shortfall Amount,
the Class K Cumulative Applicable Periodic Interest Shortfall Amount, Class L
Cumulative Applicable Periodic Interest Shortfall Amount, the Class M Cumulative
Applicable Periodic Interest Shortfall Amount or the Class N Cumulative
Applicable Periodic Interest Shortfall Amount, as the case may be, in accordance
with Section 11.1 and (iv) on each Payment Date, in accordance with
Section 11.1.

 

(d)                                 As a condition to the payment of any
principal of or interest on any Rated Note without the imposition of withholding
tax, any Note Paying Agent shall require the previous delivery of properly
completed and signed applicable U.S. federal income tax certifications
(generally, an Internal Revenue Service Form W-9 (or applicable successor form)
in the case of a person that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code or the applicable Internal Revenue Service
Form W-8 (or applicable successor form) in the case of a person that is not a
“United States person” within the meaning of Section 7701(a)(30) of the Code) or
other certification acceptable to it to

 

99

--------------------------------------------------------------------------------


 

enable the Co-Issuers (in the case of the Indenture Issued Notes other than the
Class L Notes and the Class M Notes) or the Issuer (in the case of the Class L
Notes and the Class M Notes), the Trustee and any Note Paying Agent to determine
their duties and liabilities with respect to any taxes or other charges that
they may be required to pay, deduct or withhold in respect of such Rated Note or
the Holder of such Rated Note under any present or future law or regulation of
the Cayman Islands or the United States or any present or future law or
regulation of any political subdivision thereof or taxing authority therein or
to comply with any reporting or other requirements under any such law or
regulation.

 

(e)                                  All payments made by the Issuer under the
Rated Notes will be made without any deduction or withholding for or on the
account of any tax unless such deduction or withholding is required by
applicable law, as modified by the practice of any relevant governmental
authority, then in effect. If the Issuer is so required to deduct or withhold,
then neither the Issuer nor the Co-Issuer will be obligated to pay any
additional amounts in respect of such withholding or deduction.

 

(f)                                    Payments in respect of principal of and
interest on the Rated Notes shall be payable by wire transfer in immediately
Available Funds to a Dollar account maintained or specified by the Rated
Noteholders in accordance with wire transfer instructions received by any Note
Paying Agent on or before the Record Date or, if no wire transfer instructions
are received by a Note Paying Agent, by a Dollar check drawn on a bank in the
United States mailed to the address of such Rated Noteholder as it appears on
the Note Register at the close of business on the Record Date for such payment.
Such wire instructions may direct that any such payments may be paid to a Dollar
account of an assignee or designee of any Rated Noteholder and may be
irrevocable to the effect set forth therein.

 

(g)                                 The principal of and interest on any Rated
Note which is payable on a Redemption Date or in accordance with Section 11.1 on
a Payment Date and is punctually paid or duly provided for on such Redemption
Date or Payment Date shall be paid to the Person in whose name that Rated Note
(or one or more predecessor Rated Notes) is registered at the close of business
on the Record Date for such payment. All such payments that are mailed or wired
and returned to the Note Paying Agent shall be held for payment as herein
provided at the office or agency of the Co-Issuers (in the case of the Rated
Notes other than the Class L Notes, Class M Notes and Class N Notes) or the
Issuer (in the case of the Class L Notes, Class M Notes and Class N Notes) to be
maintained as provided in Section 7.2.

 

Payments to Holders of the Rated Notes of each Class shall be made in the
proportion that the Aggregate Outstanding Amount of the Rated Notes of such
Class registered in the name of each such Holder on the Record Date for such

 

100

--------------------------------------------------------------------------------


 

payment bears to the Aggregate Outstanding Amount of all Rated Notes of such
Class on such Record Date.

 

(h)                                 Payment of any Defaulted Interest may be
made in any other lawful manner in accordance with Section 11.1 if notice of
such payment is given by the Trustee to the Co-Issuers and the Rated
Noteholders, and such manner of payment shall be deemed practicable by the
Trustee.

 

(i)                                     All reductions in the principal amount
of a Rated Note (or one or more predecessor Rated Notes) effected by payments of
installments of principal made on any Payment Date or Redemption Date shall be
binding upon all future Holders of such Rated Note and of any Rated Note issued
upon the registration of transfer thereof or in exchange therefor or in lieu
thereof, whether or not such payment is noted on such Rated Note.

 

(j)                                     Notwithstanding anything to the contrary
herein, the obligations of the Co-Issuers under the Rated Notes (other than the
Class L Notes, Class M Notes and Class N Notes), the Issuer under the Class L
Notes, Class M Notes and Class N Notes or the Co-Issuers under this Indenture or
arising in connection herewith are limited recourse obligations of the
Co-Issuers or the Issuer, as the case may be, payable solely from the Collateral
and following realization of the Collateral, all obligations of and all claims
against the Co-Issuers or the Issuer, as the case may be, hereunder or arising
in connection herewith shall be extinguished and shall not thereafter revive. No
recourse shall be had against any Officer, member, director, employee, security
holder or incorporator of the Co-Issuers (in the case of the Rated Notes other
than the Class L Notes, Class M Notes and Class N Notes) or the Issuer (in the
case of the Class L Notes, Class M Notes and Class N Notes) or their respective
successors or assigns for the payment of any amounts payable under the Rated
Notes or this Indenture. It is understood that the foregoing provisions of this
Section 2.6(j) shall not (i) prevent recourse to the Collateral for the sums due
or to become due under any security, instrument or agreement which is part of
the Collateral or (ii) constitute a waiver, release or discharge of any
indebtedness or obligation evidenced by the Rated Notes or secured by this
Indenture until such Collateral has been realized, whereupon any outstanding
indebtedness or obligation shall be extinguished. It is further understood that
the foregoing provisions of this Section 2.6(j) shall not limit the right of any
Person to name either of the Co-Issuers (in the case of the Rated Notes other
than the Class L Notes, Class M Notes and Class N Notes) or the Issuer (in the
case of the Class L Notes, Class M Notes and Class N Notes) as a party defendant
in any action or suit or in the exercise of any other remedy under the Rated
Notes or this Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.

 

101

--------------------------------------------------------------------------------


 

(k)                                  Subject to the foregoing provisions of this
Section 2.6 and the provisions of Sections 2.4 and 2.5, each Rated Note
delivered under this Indenture and upon registration of transfer of or in
exchange for or in lieu of any other Rated Note shall carry the rights of unpaid
interest and principal that were carried by such other Rated Note.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

3.1.                            GENERAL PROVISIONS

 

The Indenture Issued Notes (other than the Class L Notes and the Class M Notes)
may be executed by the Co-Issuers, or the Issuer in the case of the Class L
Notes and the Class M Notes, and delivered to the Trustee for authentication and
thereupon the same shall be authenticated and delivered by the Trustee (or an
Authenticating Agent on its behalf) upon Issuer Request, upon receipt by the
Trustee of the following:

 

(a)                                  (1)                                  an
Officer’s certificate of the Issuer, (A) evidencing the authorization by Board
Resolution of the execution and delivery of, and the performance of the Issuer’s
obligations under, each Transaction Document, in each case as may be amended on
or prior to, and as in effect on, the Closing Date, and the execution,
authentication and delivery of the Indenture Issued Notes and specifying the
Stated Maturity Date, the principal amount and the Applicable Periodic Interest
Rate with respect to each Class of Indenture Issued Notes to be authenticated
and delivered, and (B) certifying that (1) the attached copy of such Board
Resolution is a true and complete copy thereof, (2) such resolutions have not
been rescinded and are in full force and effect on and as of the Closing Date
and (3) the Officers authorized to execute and deliver such documents hold the
offices and have the signatures indicated thereon; and

 

(2)                                  a certificate of the Co-Issuer
(A) evidencing the authorization by the Co-Issuer by action by written consent
of the limited liability company manager of the execution and delivery of, and
the performance of the Co-Issuer’s obligations under, this Indenture, as may be
amended on or prior to, and as in effect on, the Closing Date, and the
execution, authentication and delivery of the Indenture Issued Notes (other than
the Class L Notes and the Class M Notes) and specifying the Stated Maturity
Date, the principal amount and the Applicable Periodic Interest Rate of each
Class of Indenture Issued Notes (other than the Class L Notes and the Class M
Notes) to be authenticated and delivered, and (B) certifying that (1) the
attached copy of such consent of the limited liability company manager is a true
and complete copy thereof, (2) such resolutions have not been rescinded and are
in full force and effect on and as of the Closing Date and (3) the Officers
authorized to execute and deliver such documents hold the offices and have the
signatures indicated thereon;

 

102

--------------------------------------------------------------------------------


 

(b)                                 (1)                                  either
(A) a certificate of the Issuer, or other official document evidencing the due
authorization, approval or consent of any governmental body or bodies, at the
time having jurisdiction in the premises, together with an Opinion of Counsel to
the Issuer satisfactory in form and substance to the Trustee on which the
Trustee is entitled to rely to the effect that no other authorization, approval
or consent of any governmental body is required for the valid issuance of the
Indenture Issued Notes, or (B) an Opinion of Counsel to the Issuer satisfactory
in form and substance to the Trustee to the effect that no such authorization,
approval or consent of any governmental body is required for the valid issuance
of the Indenture Issued Notes except as may have been given; and

 

(2)                                  either (A) a certificate of the Co-Issuer
or other official document evidencing the due authorization, approval or consent
of any governmental body or bodies, at the time having jurisdiction in the
premises, together with an Opinion of Counsel to the Co-Issuer satisfactory in
form and substance to the Trustee on which the Trustee is entitled to rely to
the effect that no other authorization, approval or consent of any governmental
body is required for the valid issuance of the Indenture Issued Notes (other
than the Class L Notes and the Class M Notes), or (B) an Opinion of Counsel to
the Co-Issuer satisfactory in form and substance to the Trustee that no such
authorization, approval or consent of any governmental body is required for the
valid issuance of the Indenture Issued Notes (other than the Class L Notes and
the Class M Notes) except as may have been given;

 

(c)                                  (1)                                  an
opinion of Thacher Proffitt & Wood llp, special New York counsel to the
Co-Issuers, dated the Closing Date, substantially in the form of Exhibit E- 1;

 

(2)                                  an opinion of Walkers, special Cayman
Islands counsel to the Issuer, dated the Closing Date, substantially in the form
of Exhibit E-2;

 

(3)                                  an opinion of Kennedy Covington Lobdell &
Hickman, L.L.P., counsel to the Trustee, dated the Closing Date, substantially
in the form of Exhibit F; and

 

(4)                                  an opinion of Thacher Proffitt & Wood llp,
counsel to the Collateral Manager, dated the Closing Date, substantially in the
form of Exhibit G;

 

(5)                                  an opinion of Hunton & Williams LLP,
special counsel to NorthStar Realty Finance Corp., substantially in the form of
Exhibit J;

 

(d)                                 an Officer’s certificate of the Issuer,
stating that the Issuer is not in Default under this Indenture and that the
issuance of the Indenture Issued Notes will not result in a breach of any of the
terms, conditions or provisions of,

 

103

--------------------------------------------------------------------------------


 

or constitute a Default under, the Articles, any indenture or other agreement or
instrument to which the Issuer is a party or by which it is bound, or any order
of any court or administrative agency entered in any Proceeding to which the
Issuer is a party or by which it may be bound or to which it may be subject;
that no Event of Default shall have occurred and be continuing; that all of the
representations and warranties contained herein are true and correct as of the
Closing Date; that all conditions precedent provided in this Indenture relating
to the authentication and delivery of the Indenture Issued Notes applied for
(including in Section 3.2) have been complied with; and that all expenses due or
accrued with respect to the Offering or relating to actions taken on or in
connection with the Closing Date have been paid;

 

(e)                                  an Officer’s certificate of the Co-Issuer
stating that the Co-Issuer is not in Default under this Indenture and that the
issuance of the Indenture Issued Notes will not result in a breach of any of the
terms, conditions or provisions of, or constitute a Default under, the
Certificate of Formation or Limited Liability Company Operating Agreement of the
Co-Issuer, any indenture or other agreement or instrument to which the Co-Issuer
is a party or by which it is bound, or any order of any court or administrative
agency entered in any Proceeding to which the Co-Issuer is a party or by which
it may be bound or to which it may be subject; that no Event of Default shall
have occurred and be continuing; that all of the representations and warranties
contained herein are true and correct as of the Closing Date; that all
conditions precedent provided in this Indenture relating to the authentication
and delivery of the Indenture Issued Notes applied for have been complied with;
and that all expenses due or accrued with respect to the Offering or relating to
actions taken on or in connection with the Closing Date have been paid;

 

(f)                                    an Accountant’s Report (A) confirming the
information with respect to each Collateral Interest (other than its price) set
forth on a schedule setting forth each Collateral Interest and the information
provided by the Issuer with respect to every other asset forming part of the
Collateral, by reference to such sources as shall be specified therein,
(B) confirming that, on the Closing Date, the Collateral Interests set forth on
Schedule A meet the Collateral Quality Tests, (C) calculating each of the
Coverage Tests as of the Closing Date and (D) specifying the procedures
undertaken by them to review data and computations relating to the foregoing
statement;

 

(g)                                 executed counterparts of this Indenture, the
Account Control Agreement, the Collateral Administration Agreement, the
Collateral Management Agreement and the other Transaction Documents;

 

(h)                                 execution and delivery of the Financing
Statement for filing against the Issuer with the Recorder of Deeds in the
District of Columbia; and

 

104

--------------------------------------------------------------------------------


 

(i)                                     evidence of an entry having been made in
the Issuer’s Register of Mortgages and Charges in respect of the charge.

 

3.2.                            SECURITY FOR THE INDENTURE ISSUED NOTES

 

Prior to the issuance of the Indenture Issued Notes on the Closing Date, the
Issuer shall cause the following conditions to be satisfied:

 

(a)                                  Grant of Security Interest; Delivery of
Collateral Interests. The Grant pursuant to the Granting clauses of this
Indenture of all of the Issuer’s right, title and interest in and to the
Collateral and the transfer of all Collateral Interests purchased by the Issuer
on the Closing Date (as set forth in Schedule A) to the Trustee in the manner
provided in Section 3.3(b).

 

(b)                                 Certificate of the Issuer. The delivery to
the Trustee of a certificate of an Authorized Officer of the Issuer or the
Collateral Manager, for and on behalf of the Issuer, dated as of the Closing
Date, to the effect that (x) the Issuer has no assets other than the Collateral,
(y) the Issuer has no investments that do not qualify as Collateral Interests or
Eligible Investments and (z) in the case of each Collateral Interest identified
on Schedule A and pledged to the Trustee for inclusion in the Collateral on the
Closing Date:

 

(1)                                  the Issuer is the owner of such Collateral
Interest free and clear of any liens, claims or encumbrances of any nature
whatsoever except for those which are being released on the Closing Date and
except for those Granted pursuant to this Indenture and encumbrances arising
from due bills, if any, with respect to interest, or a portion thereof, accrued
on such Collateral Interest prior to the first Payment Date and owed by the
Issuer to the seller of such Collateral Interest;

 

(2)                                  the Issuer has acquired its ownership in
such Collateral Interest in good faith without notice of any adverse claim
(within the meaning given to such term by Section 8-102(a)(1) of the UCC),
except as described in clause (1) above;

 

(3)                                  the Issuer has not assigned, pledged or
otherwise encumbered any interest in such Collateral Interest (or, if any such
interest has been assigned, pledged or otherwise encumbered, it has been
released) other than interests Granted pursuant to this Indenture;

 

(4)                                  the Issuer has full right to Grant a
security interest in and assign and pledge all of its right, title and interest
in such Collateral Interest to the Trustee;

 

(5)                                  the information set forth with respect to
such Collateral Interest on Schedule A is correct and each such Collateral
Interest is transferred to the

 

105

--------------------------------------------------------------------------------


 

Trustee as required by Section 3.2(a) (or, if any such Collateral Interest is
not so transferred to the Trustee on the Closing Date, the Issuer has entered
into a binding agreement to purchase such Collateral Interest for settlement
within 10 days after the Closing Date);

 

(6)                                  each such Collateral Interest satisfies the
requirements of the definition of “Collateral Interest” and is not an Impaired
Interest; and

 

(7)                                  upon Grant by the Issuer, the Trustee has a
first priority perfected security interest in the Collateral (assuming that any
Clearing Corporation, Securities Intermediary or other entity not within the
control of the Issuer involved in the Grant of Collateral takes the actions
required of it under Section 3.3(b) for perfection of that interest) and a
“security entitlement” (as defined in the UCC) with respect to Financial Assets.

 

(c)                                  Rating Letters. The delivery to the Trustee
of an Officer’s certificate of the Issuer, to the effect that (A) a letter
signed by Moody’s confirming that the Class A-1 Notes have been rated “Aaa”,
Class A-R Notes have been rated “Aaa”, Class A-2 Notes have been rated “Aaa”,
the Class B Notes have been rated at least “Aa1”, the Class C Notes have been
rated at least “Aa2”, the Class D Notes have been rated at least “Aa3”, the
Class E Notes have been rated at least “A1”, the Class F Notes have been rated
at least “A2”, the Class G Notes have been rated at least “A3”, the Class H
Notes have been rated at least “Baa1”, the Class J Notes have been rated at
least “Baa2”, the Class K Notes have been rated at least “Baa3”, the Class L
Notes have been rated at least “Ba1”, the Class M Notes have been rated at least
“Ba2”, the Class N Notes have been rated at least “Ba3” by Moody’s and (B) a
letter signed by Fitch confirming that the Class A-1 Notes have been rated
“AAA”, Class A-R Notes have been rated “AAA”, Class A-2 Notes have been rated
“AAA”, the Class B Notes have been rated at least “AA+”, the Class C Notes have
been rated at least “AA”, the Class D Notes have been rated at least “AA-”, the
Class E Notes have been rated at least “A+”, the Class F Notes have been rated
at least “A”, the Class G Notes have been rated at least “A-”, the Class H Notes
have been rated at least “BBB+”, the Class J Notes have been rated at least
“BBB”, the Class K Notes have been rated at least “BBB-”, the Class L Notes have
been rated at least “BB+”, the Class M Notes have been rated at least “BB” and
the Class N Notes have been rated at least “BB-”by Fitch and (ii) each such
rating is in full force and effect on the Closing Date.

 

(d)                                 Accounts. The delivery by the Trustee of
evidence of the establishment of the Payment Account, the Collection Account
(including each Collateral Sub-Account established therein), the Expense Reserve
Account, the Interest Reserve Account, the Collateral Account, the Future
Funding Asset Account, the Class A-R Holder Collateral Account and the
Uninvested Proceeds Account and, to be established on the Closing Date.

 

106

--------------------------------------------------------------------------------

 

(e)                                       Funding Certificate. The delivery to
the Trustee of a funding certificate (the Funding Certificate), duly executed by
an Authorized Officer of the Issuer, relating to, among other things, the
disposition of the proceeds of the issuance of the Indenture Issued Notes, dated
the Closing Date, in substantially the form of Exhibit D hereto.

 

(f)                                         Purchases. The delivery to the
Trustee of a certification of the Issuer that it shall have purchased Collateral
Interests having an aggregate Principal Balance as of the related Reference
Dates of not less than U.S.$628,959,632.

 

3.3.                            CUSTODIANSHIP; TRANSFER OF COLLATERAL INTERESTS
AND ELIGIBLE INVESTMENTS

 

(a)                                       The Trustee shall hold all
Certificated Securities and Instruments in physical form at the office of a
custodian appointed by it in Minnesota (together with any successor, the
Custodian). Initially, such Custodian shall be Wells Fargo Bank, National
Association with its address at Wells Fargo Center, Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: CDO Trust Services—N-Star REL
CDO VIII.

 

(b)                                      Each Collateral Interest, Equity
Interest and Eligible Investment shall be credited to the appropriate Account.
Each time that the Issuer shall direct or cause the acquisition of any
Collateral Interest, Equity Interest or Eligible Investment, the Trustee (on
behalf of the Issuer) shall, if such Collateral Interest, Equity Interest or
Eligible Investment has not already been transferred to the Collateral Account
and credited thereto, cause the transfer of such Collateral Interest, Equity
Interest or Eligible Investment to the Custodian to be held in and credited to
the Collateral Account for the benefit of the Trustee in accordance with the
terms of this Indenture. The security interest of the Trustee in the funds or
other property utilized in connection with such acquisition shall, immediately
and without further action on the part of the Trustee, be released. The security
interest of the Trustee shall nevertheless come into existence and continue in
the Collateral Interest, Equity Interest or Eligible Investment so acquired,
including all rights of the Issuer in and to any contracts related to and
proceeds of such Collateral Interest, Equity Interest or Eligible Investment.

 

(c)                                       On the Closing Date, on each day
thereafter, if any, that any Collateral is acquired or otherwise becomes subject
to the lien of this Indenture and on the Effective Date, the Issuer represents
and warrants to the Trustee as follows:

 

(1)                                       This Indenture creates a valid and
continuing security interest (as defined in the applicable Uniform Commercial
Code) in the Collateral in favor of the Trustee on behalf and for the benefit of
the Secured Parties, which

 

107

--------------------------------------------------------------------------------


 

security interest is prior to all other liens and security interests, and is
enforceable as such as against creditors of and purchasers from the Issuer and,
upon delivery of the Collateral Interests and filing of the appropriate
financing statements in the appropriate filing offices, the lien and security
interest created by this Indenture shall be a perfected first priority security
interest in favor of the Trustee for the benefit of the Secured Parties.

 

(2)                                       The Issuer owns and has good and
marketable title to the Collateral free and clear of any liens, claims,
encumbrances or defects of any nature whatsoever except for those which are
being released on the Closing Date or on the date of purchase by the Issuer or
those created pursuant to or contemplated under this Indenture and encumbrances
arising from due bills, if any, with respect to interest, or a portion thereof,
accrued on any Collateral Interest prior to the first payment date and owed by
the Issuer to the seller of such Collateral Interest.

 

(3)                                       The Issuer has acquired its ownership
in each such Collateral Interest, or will acquire in the case of any Collateral
Interests which the Issuer has on or before the Closing Date committed to
purchase, but which will not have settled on or before the Closing Date or any
additional Collateral Interests or Substitute Collateral Interests acquired by
the Issuer after the Closing Date, in good faith without notice of any adverse
claim, except as described in clause (2) above.

 

(4)                                       The Issuer (a) has delivered each such
Collateral Interest, or will deliver any Collateral Interests which the Issuer
has on or before the Closing Date committed to purchase, but which will not have
settled on or before the Closing Date or any additional Collateral Interests or
Substitute Collateral Interests acquired by the Issuer after the Closing Date,
to the Trustee and (b) has not assigned, pledged, sold, granted a security
interest in or otherwise encumbered any interest in such Collateral Interest
other than interests granted pursuant to this Indenture.

 

(5)                                       The Issuer has full right to grant all
security interests granted herein.

 

(6)                                       All Collateral is comprised of either
“securities,” “instruments,” “tangible chattel paper,” “accounts,” “security
entitlements” or “general intangibles,” in each case as defined in the
applicable Uniform Commercial Code.

 

(7)                                       Each of the Accounts, and all
sub-accounts thereof, constitute securities accounts as defined in the
applicable Uniform Commercial Code.

 

(8)                                       All items of the Collateral that
constitute security entitlements have been and will have been credited to one of
the securities accounts. The securities intermediary for each of the Accounts
has agreed to treat all

 

108

--------------------------------------------------------------------------------


 

assets credited to the securities accounts as financial assets under the
applicable Uniform Commercial Code.

 

(9)                                       Other than the security interest
granted to the Trustee on behalf and for the benefit of the Secured Parties
pursuant to this Indenture, the Issuer has not pledged, assigned, sold, granted
a security interest in or otherwise conveyed any of the Collateral. The Issuer
has not authorized the filing of and is not aware of any financing statements
against the Issuer that include a description of collateral covering the
Collateral other than any financing statement relating to the security interest
granted to the Trustee on behalf and for the benefit of the Secured Parties
hereunder or that has been terminated. The Issuer is not aware of any judgment,
Pension Benefit Guarantee Corporation lien or tax lien filings against it.

 

(10)                                 The Issuer has caused or will have caused,
within ten (10) days of the Closing Date, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the security interest in
the Collateral granted to the Trustee on behalf and for the benefit of the
Secured Parties hereunder that constitutes chattel paper, instruments, accounts,
securities entitlements or general intangibles under the applicable Uniform
Commercial Code, if any.

 

(11)                                 The Trustee or the Custodian has in its
possession all original copies of the instruments that constitute or evidence
the Collateral, if any. The instruments, loan agreements and leases that
constitute or evidence the Collateral do not have any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Trustee on behalf and for the benefit of the Secured
Parties. All financing statements filed or to be filed against the Issuer in
favor of the Trustee on behalf and for the benefit of the Secured Parties in
connection herewith describing the Collateral contain a statement to the
following effect: “A purchase of or security interest in any collateral
described in this financing statement will violate the rights of the Trustee on
behalf and for the benefit of (A) itself and for the benefit of the Noteholders,
(B) the Collateral Manager and (C) each Hedge Counterparty.”

 

(12)                                 The authoritative copy of any chattel paper
that constitutes or evidences the Collateral, if any, has been communicated to
the Trustee and has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Trustee on behalf
and for the benefit of the Secured Parties.

 

(13)                                 The Issuer has received or will receive all
consents and approvals required by the terms of the underlying loan agreement,
indenture or other underlying documentation, if any, relating to the Collateral
to the transfer

 

109

--------------------------------------------------------------------------------


 

to the Trustee on behalf and for the benefit of the Secured Parties of its
interest and rights in the Collateral hereunder.

 

(14)                                 The Issuer, the Custodian and the Trustee
have entered into the Account Control Agreement pursuant to which the Custodian
has agreed to comply with all instructions originated by the Trustee relating to
the Accounts without further consent by the Issuer.

 

(15)                                 None of the Accounts is in the name of any
person other than the Trustee, held on behalf and for the benefit of the Secured
Parties. The Issuer has not consented to the Trustee or the Custodian
maintaining any of the Accounts to comply with entitlement orders or
instructions of any Person other than the Trustee.

 

(16)                                 Notwithstanding any other provision of this
Indenture or any other related Transaction Document, the representations in this
Section 3.3(c) shall be continuing and deemed to be updated on any day a new
item of Collateral is acquired, and remain in full force and effect until such
time as all obligations under this Indenture and the Notes have been finally and
fully paid and performed and shall survive the termination of this Indenture for
any other reason.

 

(17)                                 The parties to this Indenture (i) shall
not, without obtaining a Rating Confirmation, waive any of the representations
in this Section 3.3(c); (ii) shall provide each of the Rating Agencies with
prompt written notice of any breach of the representations contained in this
Section 3.3(c) upon becoming aware thereof; and (iii) shall not, without
obtaining a Rating Confirmation (as determined after any adjustment or
withdrawal of the ratings following notice of such breach), waive a breach of
any of the representations in this Section 3.3(c).

 

ARTICLE IV

 

SATISFACTION AND DISCHARGE

 

4.1.                            SATISFACTION AND DISCHARGE OF INDENTURE

 

This Indenture shall be discharged and shall cease to be of further effect with
respect to the Collateral securing the Indenture Issued Notes and the Indenture
Issued Notes except as to (i) rights of registration of transfer and exchange,
(ii) substitution of mutilated, defaced, destroyed, lost or stolen Indenture
Issued Notes, (iii) rights of Rated Noteholders to receive payments of principal
thereof and interest thereon, (iv) the rights, obligations and immunities of the
Trustee hereunder, (v) the rights, obligations and immunities of the Collateral
Manager hereunder and under the Collateral Management Agreement and (vi) the
rights of the Secured Parties as beneficiaries hereof with respect to the
property deposited with the Trustee and payable to all or any of them; and the
Trustee, on demand of and at the expense of the Issuer, shall execute proper
instruments acknowledging satisfaction and discharge of this Indenture, when:

 

110

--------------------------------------------------------------------------------


 

(a)                                  either:

 

(1)                                  all Indenture Issued Notes theretofore
authenticated and delivered (other than (A) Indenture Issued Notes which have
been mutilated, defaced, destroyed, lost or stolen and which have been replaced
or paid as provided in Section 2.5 and (B) Indenture Issued Notes for whose
payment funds have theretofore irrevocably been deposited in trust and
thereafter repaid to the Issuer or discharged from such trust, as provided in
Section 7.3) have been delivered to the Trustee for cancellation; or

 

(2)                                  all Rated Notes not theretofore delivered
to the Trustee or the PAA Issued Note Paying Agent, as applicable, for
cancellation (A) have become due and payable, or (B) will become due and payable
at their Stated Maturity Date within one year, or (C) are to be called for
redemption pursuant to Section 9.1 under an arrangement satisfactory to the
Trustee for the giving of notice of redemption by the Co-Issuers pursuant to
Section 9.3 and the Issuer has irrevocably deposited or caused to be deposited
with the Trustee, in trust for such purpose, Cash or non-callable direct
obligations of the United States in an amount sufficient, according to the
Priority of Payments as verified by a firm of nationally recognized Independent
certified public accountants, to pay and discharge the entire indebtedness on
all Rated Notes not theretofore delivered to the Trustee or the PAA Issued Note
Paying Agent, as applicable, for cancellation, including all principal and
interest (including the Class E Cumulative Applicable Periodic Interest
Shortfall Amount, Class F Cumulative Applicable Periodic Interest Shortfall
Amount, Class G Cumulative Applicable Periodic Interest Shortfall Amount,
Class H Cumulative Applicable Periodic Interest Shortfall Amount, Class J
Cumulative Applicable Periodic Interest Shortfall Amount, Class K Cumulative
Applicable Periodic Interest Shortfall Amount, Class L Cumulative Applicable
Periodic Interest Shortfall Amount, Class M Cumulative Applicable Periodic
Interest Shortfall Amount and Class N Cumulative Applicable Periodic Interest
Shortfall Amount, accrued to the date of such deposit (in the case of Rated
Notes which have become due and payable) or to the Stated Maturity Date or the
Redemption Date, as the case may be; provided that (x) such obligations are
entitled to the full faith and credit of the United States and (y) this
subclause (2) shall not apply if an election to act in accordance with the
provisions of Section 5.5(a) shall have been made and not rescinded;

 

(b)                                 the Issuer has paid or caused to be paid all
other sums payable hereunder (including amounts payable pursuant to the Paying
Agency Agreement, the Corporate Services Agreement, the Collateral Management
Agreement, any Hedge Agreement and the Collateral Administration Agreement) and
no other amounts will become due and payable by the Issuer; and

 

111

--------------------------------------------------------------------------------


 

(c)                                  the Co-Issuers have delivered to the
Trustee Officer’s certificates and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with.

 

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Co-Issuers, the Trustee and any Hedge Counterparty and, if
applicable, the Rated Noteholders, as the case may be, under Sections 2.6, 4.1,
4.2, 5.9, 5.18, 6.7, 6.8, 7.1 and 7.3 shall survive.

 

4.2.                            APPLICATION OF TRUST MONEY

 

All funds deposited with the Trustee pursuant to Section 4.1 for the payment of
principal of and interest on the Rated Notes and amounts payable pursuant to any
Hedge Agreement, the Collateral Management Agreement, the Paying Agency
Agreement, the Corporate Services Agreement and the Collateral Administration
Agreement shall be held in trust and applied by it in accordance with the
provisions of the Rated Notes and this Indenture, including the Priority of
Payments, for the payment either directly or through any Note Paying Agent, as
the Trustee may determine, to the Person entitled thereto of the respective
amounts in respect of which such funds has been deposited with the Trustee; but
such funds need not be segregated from other funds except to the extent required
herein or required by law.

 

4.3.                            REPAYMENT OF FUNDS HELD BY NOTE PAYING AGENT

 

In connection with the satisfaction and discharge of this Indenture with respect
to the Rated Notes, all funds then held by any Note Paying Agent other than the
Trustee under the provisions of this Indenture shall, upon demand of the
Co-Issuers, be paid to the Trustee to be held and applied pursuant to
Section 7.3 and in accordance with the Priority of Payments and thereupon such
Note Paying Agent shall be released from all further liability with respect to
such funds.

 

ARTICLE V

 

EVENTS OF DEFAULT; REMEDIES

 

5.1.                            EVENTS OF DEFAULT

 

Event of Default, is defined as any one of the following wherever used herein,
means any one of the following events as set forth in Section 5.1(a) through
(i) (whatever the reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

(a)                                       a default for five Business Days in
the payment, when due and payable, of any interest on any Class A Note, any
Class B Note, any Class C Note or any Class D Notes or any Class A-R Commitment
Fee, or if there are no Class A Notes, Class B Notes, Class C Notes or Class D
Notes Outstanding, of any interest on any Class E Note, or if there are no

 

112

--------------------------------------------------------------------------------


 

Class A Notes, Class B Notes, Class C Notes, Class D Notes or Class E Notes
Outstanding, of any interest on any Class F Note, or if there are no Class A
Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes or Class F
Notes Outstanding, of any interest on any Class G Note, or if there are no
Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes,
Class F Notes or Class G Notes Outstanding, of any interest on any Class H Note,
or if there are no Class A Notes, Class B Notes, Class C Notes, Class D Notes,
Class E Notes, Class F Notes, Class G Notes or Class H Notes Outstanding, of any
interest on any Class J Note, or if there are no Class A Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes,
Class H Notes, or Class J Notes Outstanding, of any interest on any Class K
Note, or if there are no Class A Notes, Class B Notes, Class C Notes, Class D
Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes, Class J Notes
or Class K Notes Outstanding, of any interest on any Class L Note, or if there
are no Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E
Notes, Class F Notes, Class G Notes, Class H Notes, Class J Notes, Class K Notes
or Class L Notes Outstanding, of any interest on any Class M Note, or if there
are no Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E
Notes, Class F Notes, Class G Notes, Class H Notes, Class J Notes, Class K
Notes, Class L Notes or Class M Notes Outstanding, of any interest on any
Class N Note;

 

(b)                                      a default in the payment of any
principal, when due and payable of any Rated Note other than a Class N Note (or,
in the case of a default in payment resulting solely from an administrative
error or omission by the Trustee, the Administrator, any Note Paying Agent, the
Note Registrar or the PAA Issued Note Registrar, such default continues for a
period of five Business Days);

 

(c)                                       the failure on any Payment Date to
disburse amounts available in accordance with Section 11.1 (except as provided
in Section 5.1(a) and (b) above) and a continuation of such failure for three
Business Days (or, in the case of a default in payment resulting solely from an
administrative error or omission by the Trustee, the Administrator, any Note
Paying Agent, the Note Registrar or the PAA Issued Note Registrar, such default
continues for a period of five Business Days);

 

(d)                                      the event that either of the Co-Issuers
or the pool of Collateral becomes an investment company required to be
registered under the Investment Company Act;

 

(e)                                       a default in the performance, or
breach, of any other covenant (it being understood that non-compliance with any
of the Coverage Tests or the Collateral Quality Tests will not constitute a
default or breach) or of any representation or warranty of either of the
Co-Issuers under this Indenture, or if any certificate or writing delivered
pursuant thereto proves to be

 

113

--------------------------------------------------------------------------------


 

incorrect when made, which default or breach has a material adverse effect on
the Rated Noteholders and continues for a period of thirty (30) days (or, in the
case of a default, breach or failure of a representation or warranty regarding
the Collateral, fifteen days) of the earlier of knowledge by the Co-Issuers or
the Collateral Manager or notice to the Co-Issuers and the Collateral Manager by
the Trustee or to the Co-Issuers and the Collateral Manager by the Holders of at
least 25%, of the then Aggregate Outstanding Amount of the Rated Notes of any
Class, specifying such default, breach or failure and requiring it to be
remedied and stating that such notice is a “Notice of Default” under this
Indenture;

 

(f)                                         the Issuer is not treated as a
Qualified REIT Subsidiary, unless (A) the Issuer has received an opinion of tax
counsel of nationally recognized standing in the United States experienced in
such matters to the effect that (i) notwithstanding the Issuer’s loss of
Qualified REIT Subsidiary status, the Issuer is not, and has not been, an
association (or publicly traded partnership) taxable as a corporation, or is
not, and has not been, and will not be treated as a foreign corporation that is
engaged in a trade or business in the United States or is otherwise subject to
U.S. federal income tax on a net basis, (ii) payments of interest on the
Collateral Interests will not be subject to withholding or other taxes, fees or
assessments and (iii) the Holders of the Notes are not otherwise materially
adversely affected by the loss of Qualified REIT Subsidiary status, (B) on or
before the Measurement Date related to each Payment Date after the Issuer is not
treated as a Qualified REIT Subsidiary, the Issuer receives an amount from the
Income Noteholders sufficient to discharge in full any amounts (including any
resulting taxes) and expenses of the Issuer that are caused by the Issuer not
being treated as a Qualified REIT Subsidiary and are due on or before the
Payment Date following such Measurement Date or (C) all Classes of the Notes are
subject to a Tax Redemption announced by the Issuer in compliance with this
Indenture, and such redemption has not been rescinded;

 

(g)                                      the entry of a decree or order by a
court having competent jurisdiction adjudging the Issuer or the Co-Issuer as
bankrupt or insolvent, or approving as properly filed a petition seeking
reorganization, arrangement, adjustment or composition of or in respect of the
Issuer or the Co-Issuer under the Bankruptcy Code or any other applicable law,
or appointing a receiver, liquidator, assignee, or sequestrator (or other
similar official) of the Issuer or the Co-Issuer or of any substantial part of
its property; ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
ninety (90) consecutive days;

 

(h)                                      the institution by the Issuer or the
Co-Issuer of proceedings to be adjudicated as bankrupt or insolvent, or the
consent by it to the institution of bankruptcy or insolvency proceedings against
it, or the filing by it of a

 

114

--------------------------------------------------------------------------------


 

petition or answer or consent seeking reorganization or relief under the
Bankruptcy Code or any other similar applicable law, or the consent by it to the
filing of any such petition or to the appointment of a receiver, liquidator,
assignee, trustee or sequestrator (or other similar official) of the Issuer or
the Co-Issuer or of any substantial part of its property, respectively, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due, or
the passing of a special resolution for the voluntary winding up of the Issuer
by its shareholders, the taking of any action by the Issuer or the Co-Issuer in
furtherance of any such action; or

 

(i)                                          on any Measurement Date, the
Class A Principal Coverage Ratio is less than 89%.

 

If either of the Co-Issuers shall obtain actual knowledge that an Event of
Default shall have occurred and be continuing, such Co-Issuer shall (unless the
Trustee shall have provided notice of such Event of Default pursuant to
Section 6.2) promptly notify the Trustee, the Rated Noteholders, any Hedge
Counterparty, the Collateral Manager and each Rating Agency in writing of such
Event of Default.

 

5.2.                            ACCELERATION OF MATURITY; RESCISSION AND
ANNULMENT

 

(a)                                       If an Event of Default occurs and is
continuing, the Trustee may or, if so directed by the Controlling Party, will
declare the principal of and accrued interest on all Notes to be immediately due
and payable (except that in the case of an Event of Default described in
Section 5.1(g) or 5.1(h) above, such an acceleration will occur automatically).

 

(b)                                      Any Hedge Agreement existing on or
after such acceleration may not be terminated by the Issuer unless and until
liquidation of the Collateral has commenced and annulment of such acceleration
may no longer be affected.

 

(c)                                       At any time after such acceleration of
maturity has been made and before a judgment or decree for payment of the amount
due has been obtained by the Trustee as hereinafter provided in this Section 5,
the Trustee may reverse such acceleration and its consequences if the Trustee
determines that:

 

(1)                                       the Issuer has paid or deposited with
the Trustee funds sufficient to pay:

 

(i)                                     all overdue installments of principal of
and interest and Class A-R Commitment Fee on the Notes (including interest upon
the Class E Cumulative Applicable Periodic Interest Shortfall Amount, the
Class F Cumulative Applicable Periodic Interest Shortfall Amount, the Class G
Cumulative Applicable Periodic Interest Shortfall Amount, the Class H Cumulative
Applicable Periodic Interest Shortfall Amount, the Class J Cumulative Applicable
Periodic

 

115

--------------------------------------------------------------------------------

 

Interest Shortfall Amount, the Class K Cumulative Applicable Periodic Interest
Shortfall Amount, the Class L Cumulative Applicable Periodic Interest Shortfall
Amount, the Class M Cumulative Applicable Periodic Interest Shortfall Amount and
the Class N Cumulative Applicable Periodic Interest Shortfall Amount
respectively, at the Applicable Periodic Interest Rate and, to the extent that
payment of such interest is lawful, upon Defaulted Interest at the Applicable
Periodic Interest Rate);

 

(ii)           any accrued and unpaid amounts and Class A-R Commitment Fee,
Class A-R Increased Costs or Class A-R Breakage Costs (including termination
payments, if any) payable by the Issuer pursuant to any Hedge Agreement or the
Class A-R Note Purchase Agreement;

 

(iii)          all unpaid taxes and Administrative Expenses, any accrued and
unpaid Senior Collateral Management Fee, and other sums paid or advanced by the
Trustee hereunder and the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel;

 

(2)           the Trustee has determined that all Events of Default of which it
has actual knowledge, other than the nonpayment of the principal of or interest
on the Rated Notes that have become due solely by such acceleration, have been
cured; and

 

(3)           any Hedge Agreement in effect immediately prior to such
acceleration shall remain in effect.

 

provided that the Trustee shall have obtained (and shall be entitled to rely
upon) a certification of an Independent accounting firm of national reputation
as to the sufficiency of the amounts in Section 5.2(c)(1) above, which
certification shall be conclusive evidence as to such sufficiency. In addition,
the Trustee may, but is not required to, obtain, at the Issuer’s expense (and
may rely upon), an Opinion of Counsel as to the matters in Sections
5.2(c)(2) and (3) above.

 

At any such time as the Trustee shall reverse such acceleration and its
consequences, the Trustee shall preserve the Collateral in accordance with the
provisions of Section 5.5; provided that, if the conditions for liquidation of
the Collateral are satisfied pursuant to Section 5.5, the Rated Notes may be
accelerated pursuant to Section 5.2(a).

 

No such reversal of acceleration shall affect any subsequent Default or impair
any right consequent thereon.

 

5.3.         COLLECTION OF INDEBTEDNESS AND SUITS FOR ENFORCEMENT BY TRUSTEE

 

The Co-Issuers (or, with respect to the Class L Notes, Class M Notes and Class N
Notes, the Issuer only) covenant that if a Default shall occur in respect of the
payment of any principal of or interest on any Class A Senior Note, the payment
of principal of or interest on any Class A-2

 

116

--------------------------------------------------------------------------------


 

Note (but with respect to interest, only after the Class A Senior Notes and all
interest accrued thereon have been paid in full), the payment of principal of or
interest on any Class B Note (but with respect to interest, only after the
Class A Notes and all interest accrued thereon have been paid in full), the
payment of principal of or interest on any Class C Note (but with respect to
interest, only after the Class A Notes and Class B Notes and all interest
accrued thereon have been paid in full), the payment of principal of or interest
on any Class D Note (but with respect to interest, only after the Class A Notes,
Class B Notes and Class C Notes and all interest accrued thereon have been paid
in full), the payment of principal of or interest on any Class E Note (but with
respect to interest, only after the Class A Notes, Class B Notes, Class C Notes
and Class D Notes and all interest accrued thereon have been paid in full), the
payment of principal of or interest on any Class F Note (but with respect to
interest, only after the Class A Notes, Class B Notes, Class C Notes, Class D
Notes and Class E Notes and all interest accrued thereon have been paid in
full), the payment of principal of or interest on any Class G Note (but with
respect to interest, only after the Class A Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes and Class F Notes and all interest accrued thereon
have been paid in full), the payment of principal of or interest on any Class H
Note (but with respect to interest, only after the Class A Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Notes and Class G Notes and
all interest accrued thereon have been paid in full), the payment of principal
of or interest on any Class J Note (but with respect to interest, only after the
Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes,
Class F Notes, Class G Notes and Class H Notes and all interest accrued thereon
have been paid in full), the payment of principal of or interest on any Class K
Note (but with respect to interest, only after the Class A Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes,
Class H Notes and Class J Notes and all interest accrued thereon have been paid
in full), the payment of principal of or interest on any Class L Note (but with
respect to interest, only after the Class A Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes,
Class J Notes and Class K Notes and all interest accrued thereon have been paid
in full), the payment of principal of or interest on any Class M Note (but with
respect to interest, only after the Class A Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes,
Class J Notes and Class K Notes and all interest accrued thereon have been paid
in full) or the payment of principal of or interest on any Class N Note (but
with respect to interest, only after the Class A Notes, Class B Notes, Class C
Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H
Notes, Class J Notes, Class K Notes, Class L Notes and Class M Notes and all
interest accrued thereon have been paid in full) the Co-Issuers (or, with
respect to the Class L Notes, Class M Notes and Class N Notes, the Issuer only)
will, upon demand of the Trustee or any affected Rated Noteholder, pay to the
Trustee, for the benefit of the Holder of such Rated Note, the whole amount, if
any, then due and payable on such Rated Note for principal and interest, with
interest upon the overdue principal and, to the extent that payments of such
interest shall be legally enforceable, upon overdue installments of interest, at
the Applicable Periodic Interest Rate and, in addition thereto, such further
amount as shall be sufficient to cover the costs and expenses of collection,
including the reasonable compensation, expenses, disbursements and advances of
the Trustee and such Rated Noteholder and their respective agents and counsel.

 

If either of the Co-Issuers (or, in the case of the Class L Notes, Class M Notes
and Class N Notes, the Issuer only), fails to pay such amounts forthwith upon
such demand, the Trustee, in its own name and as trustee of an express trust,
may institute a Proceeding for the collection of

 

117

--------------------------------------------------------------------------------


 

the sums so due and unpaid, and may, and shall, upon the direction by the
Controlling Party (and, if the action of the Issuer or the Co-Issuer pursuant to
such direction would have a material adverse effect on the Initial Hedge
Counterparty, the Initial Hedge Counterparty), prosecute such Proceeding to
judgment or final decree, and may enforce the same against the Issuer or the
Co-Issuers, as applicable, or any other obligor upon the Rated Notes and collect
the amounts adjudged or decreed to be payable in the manner provided by law out
of the Collateral; provided that a Holder of a Rated Note may institute any
proceeding if (i) such Holder previously has given to the Trustee written notice
of an Event of Default, (ii) except in the case of a default in the payment of
principal or interest, the Controlling Party, or if MBIA is no longer the
Controlling Party, the Holders of at least 25% of the then Aggregate Outstanding
Amount of the Notes of the Controlling Class, has made a written request upon
the Trustee to institute such proceedings in its own name as Trustee and such
Holders have offered the Trustee reasonable indemnity, (iii) the Trustee has,
for thirty (30) days after receipt of notice, request and offer of such
indemnity, failed to institute any such proceeding and (iv) no direction
inconsistent with such written request has been given to the Trustee during such
30-day period by the Controlling Party.

 

If an Event of Default occurs and is continuing, the Trustee may in its
discretion proceed to protect and enforce its rights and the rights of the
Secured Parties by such appropriate Proceedings as the Trustee shall deem most
effectual to protect and enforce any such rights, whether for the specific
enforcement of any covenant or agreement in this Indenture or in aid of the
exercise of any power granted herein, or to enforce any other proper remedy or
legal or equitable right vested in the Trustee by this Indenture or by law.

 

The Controlling Party or, if MBIA is no longer the Controlling Party, the
Holders of a Majority of the then Aggregate Outstanding Amount or the Notes may
(with the consent of the Initial Hedge Counterparty), in certain cases, waive
any default with respect to such Notes, except (i) a default for more than five
(5) Business Days in the payment, when due and payable, of any interest on any
Note, (ii) a default in the payment of principal on any Note at its Stated
Maturity Date or Redemption Date, (iii) the failure on any Payment Date to
disburse amounts available in the Collection Account in accordance with
Section 11.1 and continuation of such failure for a period of three (3) Business
Days, (iv) certain events of bankruptcy or insolvency with respect to the
Co-Issuers (or, in the case of the Class L Notes, Class M Notes and Class N
Notes, the Issuer only) or (v) a default in respect of any provision of this
Indenture that cannot be modified or amended without the waiver or consent of
the Holder of each Outstanding Note adversely affected thereby.

 

In case there shall be pending Proceedings relative to the Issuer or the
Co-Issuer or any other obligor upon the Rated Notes or any Hedge Agreement under
the Bankruptcy Code or any other applicable bankruptcy, insolvency or other
similar law, or in case a receiver, assignee or trustee in bankruptcy or
reorganization, liquidator, sequestrator or similar official shall have been
appointed for or taken possession of the Issuer, the Co-Issuer or their
respective property or such other obligor or its property, or in case of any
other comparable Proceedings relative to the Issuer, the Co-Issuer or other
obligor upon the Rated Notes or Hedge Agreement, or the creditors or property of
the Issuer, the Co-Issuer or such other obligor, the Trustee, regardless of
whether the principal of any Rated Notes or Hedge Agreement shall then be due
and payable as therein expressed or by declaration or otherwise and regardless
of whether the Trustee shall have made

 

118

--------------------------------------------------------------------------------


 

any demand pursuant to the provisions of this Section 5.3, shall be entitled and
empowered, by intervention in such Proceedings or otherwise:

 

(a)             to file and prove a claim or claims for the whole amount of
principal and interest owing and unpaid in respect of the Rated Notes or any
Hedge Agreement upon direction by a Majority of the then Aggregate Outstanding
Amount of the Notes, and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee (including any
claim for reasonable compensation to the Trustee and each predecessor Trustee,
and their respective agents, attorneys and counsel, and for reimbursement of all
expenses and liabilities incurred, and all advances made, by the Trustee and
each predecessor Trustee) and of the Rated Noteholders allowed in any
Proceedings relative to the Issuer, the Co-Issuer or other obligor upon the
Rated Notes or to the creditors or property of the Issuer, the Co-Issuer or such
other obligor;

 

(b)             unless prohibited by applicable law and regulations, to vote on
behalf of the Holders of the Rated Notes, upon the direction of such Holders, in
any election of a trustee or a standby trustee in arrangement, reorganization,
liquidation or other bankruptcy or insolvency Proceedings or person performing
similar functions in comparable Proceedings; and

 

(c)             to collect and receive any amounts or other property payable to
or deliverable on any such claims, and to distribute all amounts received with
respect to the claims of the Rated Noteholders and of the Trustee on behalf of
the Rated Noteholders and the Trustee; and any trustee, receiver or liquidator,
custodian or other similar official is hereby authorized by each of the Rated
Noteholders to make payments to the Trustee, and, in the event that the Trustee
shall consent to the making of payments directly to the Rated Noteholders, to
pay to the Trustee such amounts as shall be sufficient to cover reasonable
compensation to the Trustee, each predecessor Trustee and their respective
agents, attorneys and counsel, and all other reasonable expenses and liabilities
incurred, and all advances made, by the Trustee and each predecessor Trustee
except as a result of negligence or bad faith.

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Rated Noteholder
or the Initial Hedge Counterparty, any plan of reorganization, arrangement,
adjustment or composition affecting the Rated Notes or the rights of any Holder
thereof or the Initial Hedge Counterparty, or to authorize the Trustee to vote
in respect of the claim of any Rated Noteholder or the Initial Hedge
Counterparty in any such Proceeding except, as aforesaid, to vote for the
election of a trustee in bankruptcy or similar person.

 

119

--------------------------------------------------------------------------------


 

In any Proceedings brought by the Trustee on behalf of the Holders, the Trustee
shall be held to represent, subject to Section 6.17, all the Secured Parties if
applicable, pursuant to Section 6.17.

 

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Collateral or institute Proceedings in furtherance
thereof pursuant to this Section 5.3 except in accordance with Section 5.5(a).

 

5.4.         REMEDIES

 

(a)           If an Event of Default shall have occurred and be continuing, and
the Notes have been declared due and payable and such declaration and its
consequences have not been rescinded and annulled, the Co-Issuers agree that, in
addition to the requirements of Section 5.5(a), the Trustee may, after giving
notice to the Noteholders, the Collateral Manager, each Hedge Counterparty and
each Rating Agency, and with the consent of the Controlling Party, and shall,
upon written direction by the Controlling Party, to the extent permitted by
applicable law, exercise one or more of the following rights, privileges and
remedies:

 

(1)           institute Proceedings for the collection of all amounts then
payable on the Notes or otherwise payable under this Indenture, whether by
declaration or otherwise, enforce any judgment obtained, and collect from the
Collateral any amounts adjudged due;

 

(2)           institute Proceedings from time to time for the complete or
partial foreclosure of this Indenture with respect to the Collateral;

 

(3)           exercise any remedies of a secured party under the UCC and take
any other appropriate action to protect and enforce the rights and remedies of
the Secured Parties hereunder; and

 

(4)           subject to Section 5.4(d) below, exercise any other rights and
remedies that may be available at law or in equity;

 

provided that the Trustee may not sell or liquidate the Collateral or institute
Proceedings in furtherance thereof pursuant to this Section 5.4 except in
accordance with Section 5.5(a).

 

The Trustee may, but need not, obtain and rely upon an opinion of an Independent
investment banking firm of national reputation as to the feasibility of any
action proposed to be taken in accordance with this Section 5.4 and as to the
sufficiency of the proceeds and other amounts receivable with respect to the
Collateral to make the required payments of principal of and interest on the
Notes, which opinion shall be conclusive evidence as to such feasibility or
sufficiency.

 

(b)           If an Event of Default as described in Section 5.1(e) shall have
occurred and be continuing, the Trustee may, and at the request of at least 25%
of

 

120

--------------------------------------------------------------------------------


 

the Holders of the then Aggregate Outstanding Amount of the Notes shall,
institute a Proceeding solely to compel performance of the covenant or agreement
or to cure the representation or warranty, the breach of which gave rise to the
Event of Default under such Section, and enforce any equitable decree or order
arising from such proceeding; provided that (i) such request does not conflict
with any provision in this Indenture, (ii) the Trustee determines that such
action will not involve the Trustee incurring any liability (unless the Trustee
is indemnified to its satisfaction against any such liability) and (iii) the
Trustee may take other action deemed proper by the Trustee, that is not
inconsistent with such direction.

 

(c)           Upon any sale of the Collateral, whether made under the power of
sale hereby given or by virtue of judicial proceedings, the Initial Purchaser,
any Hedge Counterparty, any Noteholder or Noteholders may bid for and purchase
the Collateral or any part thereof and, upon compliance with the terms of sale,
may hold, retain, possess or dispose of such property in its or their own
absolute right without accountability.

 

Upon any sale of the Collateral, whether made under the power of sale hereby
given or by virtue of judicial proceedings, the receipt of the Trustee, or of
the Officer making a sale under judicial proceedings, shall be a sufficient
discharge to the purchaser or purchasers at any sale for its or their purchase
price, and such purchaser or purchasers shall not be obliged to see to the
application thereof.

 

Any such sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall bind the Co-Issuers, the Trustee and the
Noteholders, shall operate to divest all right, title and interest whatsoever,
either at law or in equity, of each of them in and to the property sold, and
shall be a perpetual bar, both at law and in equity, against each of them and
their successors and assigns, and against any and all Persons claiming through
or under them.

 

(d)           Notwithstanding any other provision of this Indenture, the Trustee
may not, prior to the date which is one year and one day, or if longer the
applicable preference period then in effect, after the payment in full of all
Notes, institute against, or join any other Person in instituting against, the
Issuer or the Co-Issuer any bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceedings, or other proceedings under federal or
state bankruptcy or similar laws (of any jurisdiction). Nothing in this
Section 5.4 shall preclude, or be deemed to stop, the Trustee (i) from taking
any action prior to the expiration of the aforementioned one year and one day
period, or if longer the applicable preference period then in effect, in (A) any
case or proceeding voluntarily filed or commenced by the Issuer or the Co-Issuer
or (B) any involuntary insolvency proceeding filed or commenced by a Person
other than the Trustee, or (ii) from commencing against the Issuer or the
Co-Issuer or any of its properties any legal action which is not a bankruptcy,

 

121

--------------------------------------------------------------------------------


 

reorganization, arrangement, insolvency, moratorium, liquidation or similar
proceeding.

 

5.5.         PRESERVATION OF COLLATERAL

 

(a)           If an Event of Default shall have occurred and be continuing when
any Class of Rated Notes is Outstanding, the Trustee shall retain the Collateral
securing the Indenture Issued Notes and any Hedge Agreement intact, collect and
cause the collection of the proceeds thereof and make all payments and deposits
and maintain all accounts in respect of the Collateral, the Rated Notes and any
Hedge Agreement in accordance with Section 11.1 and the provisions of Articles
10, 12 and 13 unless:

 

(1)           the Trustee, pursuant to Section 5.5(c), determines (such
determinations may be based upon a certificate from the Collateral Manager) that
the anticipated proceeds of a sale or liquidation of the Collateral (after
deducting reasonable expenses relating to such sale or liquidation) would be
sufficient to discharge in full the Redemption Prices then due on the Rated
Notes (including the Class A-R Commitment Fees, Class A-R Increased Costs and
Class A-R Breakage Costs), any amounts required to be paid under any Hedge
Agreement, all unreimbursed Interest Advances together with interest thereon,
all unreimbursed Cure Advances, all unpaid Administrative Expenses and any
accrued and unpaid Senior Collateral Management Fee (to the extent not waived by
the Collateral Manager) and the Controlling Party agrees with such
determination; or

 

(2)           in the case of an Event of Default described in clauses (a), (b),
(g), (h) or (i) in the definition thereof, the Controlling Party (and, unless it
will be paid in full all amounts owing to it by the Issuer, the Initial Hedge
Counterparty), subject to the provisions hereof, and subject to the Trustee
determining that such action will not involve the Trustee incurring any
liability, (unless the Trustee is indemnified to its satisfaction against any
such liability) direct the sale and liquidation of the Collateral.

 

For purposes of Section 5.5(a)(2), if the Initial Hedge Counterparty shall fail
to vote to direct the sale and liquidation of the Collateral within three
Business Days after written notice from the Issuer or the Trustee requesting a
vote pursuant to such Section 5.5(a)(2), the Initial Hedge Counterparty shall
not be entitled to participate in the vote requested by such notice. The Trustee
shall give written notice of the retention of the Collateral to the Issuer with
a copy to the Co-Issuer, each Holder of the Rated Notes and the Initial Hedge
Counterparty. So long as such Event of Default is continuing, any such retention
pursuant to this Section 5.5(a) may be rescinded at any time when the conditions
specified in clause Section 5.5(a)(1) or (2) exist.

 

122

--------------------------------------------------------------------------------


 

(b)           Nothing contained in Section 5.5(a) shall be construed to require
the Trustee to preserve the Collateral securing the Indenture Issued Notes if
prohibited by applicable law.

 

(c)           In determining whether the condition specified in
Section 5.5(a)(1) exists, the Trustee shall obtain bid prices with respect to
each security contained in the Collateral from two nationally recognized dealers
(or if it is unable in good faith to obtain such bid prices from two nationally
recognized dealers, one nationally recognized dealer), as specified by the
Collateral Manager in writing, which are Independent from each other and the
Collateral Manager, at the time making a market in such securities and shall
compute the anticipated proceeds of sale or liquidation on the basis of the
lower of such bid prices for each such security. In addition, for the purposes
of determining issues relating to the execution of a sale or liquidation of the
Pledged Securities and the execution of a sale or other liquidation thereof in
connection with a determination whether the condition specified in
Section 5.5(a)(1) exists, the Trustee may retain and rely on an opinion of an
Independent investment banking firm of national reputation.

 

The Trustee shall deliver to the Noteholders, each Hedge Counterparty, the
Rating Agencies and the Co-Issuers a report stating the results of any
determination required pursuant to Section 5.5(a)(1) no later than ten (10) days
after making such determination but in any event prior to the sale or
liquidation of the Collateral. The Trustee shall make the determinations
required by Section 5.5(a)(1) within thirty (30) days after an Event of Default
and at the request of the Controlling Party at any time during which the Trustee
retains the Collateral pursuant to Section 5.5(a)(1). In the case of each
calculation made by the Trustee pursuant to Section 5.5(a)(1), the Trustee shall
obtain a letter of an Independent certified public accountant confirming the
accuracy of the computations of the Trustee and certifying their conformity to
the requirements of this Indenture. In determining whether the Controlling Party
or the Holders of the requisite percentage of any Class of Rated Notes have
given any direction or notice or have agreed pursuant to Section 5.5(a), any
Holder of a Rated Note of a Class or Income Notes who is also a Holder of Rated
Notes of another Class or of Income Notes or any Affiliate of any such Holder
shall be counted as a Holder of each such Rated Note and/or Income Note for all
purposes.

 

(d)           If an Event of Default shall have occurred and be continuing at a
time when no Rated Note is Outstanding, the Trustee shall retain the Collateral
securing the Indenture Issued Notes and any Hedge Agreement intact, collect and
cause the collection of the proceeds thereof and make and apply all payments and
deposits and maintain all accounts in respect of the Collateral and the Rated
Notes in accordance with Section 11.1 and the provisions of Section 10 and
Section 12 unless a Majority of the Income Noteholders direct the sale and
liquidation of the Collateral.

 

123

--------------------------------------------------------------------------------


 

(e)           If an Event of Default occurs and is continuing and prior to the
Mandatory Class A-R Draw Date, no Class A-R Draw may be made except with respect
to Class A-R Draws to be applied to fund Future Advance Amounts related to
Future Funding Assets; provided, however, if an Event of Default specified in
clauses Sections 5.1(d), (g) or (h) above occurs, the undrawn Class A-R
Commitments will terminate automatically without need for further action.

 

(f)            On the Mandatory Class A-R Draw Date, the Issuer (or the
Collateral Manager on behalf of the Issuer) will draw on the Class A-R Notes, in
an amount equal to the lesser of (x) the Aggregate Class A-R Undrawn Amount and
(y) the Total Net Future Unfunded Amount, and will deposit such amount into the
Future Funding Asset Account in accordance with Section 17.1(c). Immediately
following such draw, the Class A-R Commitments will terminate. The amounts on
deposit in the Future Funding Asset Account may only be applied to fund Future
Advance Amounts or on the date on which the Notes are redeemed in full, shall be
transferred to the Collateral Principal Collection sub-account of the Collection
Account and distributed pursuant to the Priority of Payments; provided, that to
the extent that the amounts then on deposit in the Future Funding Asset Account
exceed the Total Unfunded Future Advance Amount, the Collateral Manager may
direct the Trustee to transfer such excess to the Collection Account as
Collateral Principal Collections in accordance with the Priority of Payments.

 

5.6.                            TRUSTEE MAY ENFORCE CLAIMS WITHOUT POSSESSION

 

All rights of action and of asserting claims under this Indenture, or under any
of the Rated Notes, may be enforced by the Trustee without the possession of any
of the Hedge Agreements or the Rated Notes or the production thereof in any
trial or other Proceedings relative thereto, and any action or Proceedings
instituted by the Trustee shall be brought in its own name as trustee of an
express trust, and any recovery of judgment, subject to the payment of the
reasonable expenses, disbursements and compensation of the Trustee, each
predecessor trustee and their respective agents and attorneys and counsel, shall
be for the benefit of the Secured Parties and shall be applied as set forth in
Section 5.7.

 

5.7.                            APPLICATION OF FUNDS COLLECTED

 

Any funds collected by the Trustee with respect to any Hedge Agreement or the
Rated Notes pursuant to this Section 5 and any funds that may then be held or
thereafter received by the Trustee with respect to any Hedge Agreements or the
Rated Notes hereunder shall be applied subject to Section 13.1 and in accordance
with the provisions of Section 11.1(c), at the date or dates fixed by the
Trustee.

 

124

--------------------------------------------------------------------------------

 

5.8.                            LIMITATION ON SUITS

 

Only the Trustee may pursue remedies available hereunder and no Holder of any
Note shall have any right to institute any Proceedings, judicial or otherwise,
with respect to this Indenture, or its Note or otherwise, for the appointment of
a receiver or trustee, or for any other remedy hereunder, unless:

 

(a)                                       such Holder has previously given to
the Trustee written notice of an Event of Default;

 

(b)                                      except in the case of a default in the
payment of principal or interest, the Controlling Party or, if MBIA is no longer
the Controlling Party, the Holders of at least 25% of the then Aggregate
Outstanding Amount of the Notes of the Controlling Class shall have made a
written request to the Trustee to institute Proceedings in respect of such Event
of Default in its own name as Trustee hereunder and such Holder or Holders have
offered to the Trustee reasonable indemnity against the costs, expenses and
liabilities to be incurred in compliance with such request;

 

(c)                                       the Trustee for thirty (30) days after
its receipt of such notice, request and offer of indemnity has failed to
institute any such Proceeding; and

 

(d)                                      no direction inconsistent with such
written request has been given to the Trustee during such 30-day period by the
Controlling Party;

 

it being understood and intended that no one or more Holders of Rated Notes
shall have any right in any manner whatever by virtue of, or by availing of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Notes or to obtain or to seek to obtain priority or preference
over any other Holders of the Notes of the same Class or to enforce any right
under this Indenture, except in the manner herein provided and for the equal and
ratable benefit of all the Holders of Notes of the same Class. In addition, any
action taken by any one or more of the Holders of Notes shall be subject to and
in accordance with Sections 13.1 and 11.1(d).

 

Notwithstanding any other provisions of this Indenture but subject to
Section 5.8(d), if the Trustee shall receive conflicting or inconsistent
requests and indemnity from two or more groups of Holders of the Rated Notes,
each representing less than a Majority of the then Aggregate Outstanding Amount
of Rated Notes, the Trustee shall follow the instructions of the group
representing the higher percentage of aggregate principal amount of Outstanding
Rated Notes.

 

5.9.                            UNCONDITIONAL RIGHTS OF RATED NOTEHOLDERS (OTHER
THAN THE CLASS N NOTEHOLDERS) TO RECEIVE PRINCIPAL AND INTEREST

 

Notwithstanding any other provision in this Indenture (other than
Section 2.6(i)), the Holder of any Indenture Issued Note shall have the right,
which is absolute and unconditional, to receive payment of the principal of and
interest (if any) on such Indenture Issued Note as such principal and/or
interest become due and payable in accordance with Sections 13.1 and

 

125

--------------------------------------------------------------------------------


 

11.1(c) and, subject to the provisions of Section 5.8, to institute proceedings
for the enforcement of any such payment, and such right shall not be impaired
without the consent of such Holder. Holders of the Class B Notes, Class C Notes,
Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes,
Class J Notes, Class K Notes, Class L Notes and Class M Notes shall have no
right to institute proceedings for the enforcement of any payment until such
time as no Class of Rated Note that is senior to such Class of them remains
Outstanding, which right shall be subject to the provisions of Section 5.8, and
shall not be impaired without the consent of any such Holder.

 

5.10.                     RESTORATION OF RIGHTS AND REMEDIES

 

If the Trustee or any Rated Noteholder has instituted any Proceeding to enforce
any right or remedy under this Indenture and such Proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Rated Noteholder, then and in every such case the
Co-Issuers, the Trustee and the Rated Noteholder shall, subject to any
determination in such Proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Secured Parties shall continue as though no such Proceeding had been instituted.

 

5.11.                     RIGHTS AND REMEDIES CUMULATIVE

 

No right or remedy herein conferred upon or reserved to the Trustee or to the
Rated Noteholders is intended to be exclusive of any other right or remedy, and
every right and remedy shall, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing by law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

5.12.                     DELAY OR OMISSION NOT WAIVER

 

No delay or omission of the Trustee, any Rated Noteholder or the Initial Hedge
Counterparty to exercise any right or remedy accruing upon any Event of Default
shall impair any such right or remedy or constitute a waiver of any such Event
of Default or an acquiescence therein. Every right and remedy given by this
Section 5 or by law to the Trustee, the Rated Noteholders or the Initial Hedge
Counterparty may be exercised from time to time, and as often as may be deemed
expedient, by the Trustee, the Rated Noteholders or the Initial Hedge
Counterparty, as the case may be.

 

5.13.                     CONTROL BY THE CONTROLLING PARTY

 

Notwithstanding any other provision of this Indenture (but subject to the
proviso in the definition of “Outstanding” in Section 1.1(a)), the Controlling
Party or the Holders of a Majority of the then Aggregate Outstanding Amount of
Rated Notes shall have the right to cause the institution of and direct the
time, method and place of conducting any Proceeding for any remedy available to
the Trustee, or of any sale of the Collateral, in whole or in part, provided
that:

 

(a)                                  such direction shall not conflict with any
rule of law or with this Indenture;

 

126

--------------------------------------------------------------------------------


 

(b)                                      the Trustee may take any other action
deemed proper by it that is not inconsistent with such direction; provided that,
subject to Section 6.1, the Trustee need not take any action that it determines
might involve it in liability (unless the Trustee has received an indemnity
reasonably satisfactory to it against such liability as set forth below);

 

(c)                                       the Trustee shall have been provided
with an indemnity reasonably satisfactory to it; and

 

(d)                                      any direction to the Trustee to
undertake a Sale of the Collateral shall be made only pursuant to, and in
accordance with, Sections 5.4 and 5.5.

 

5.14.                     WAIVER OF PAST DEFAULTS

 

The Controlling Party or the Holders of a Majority of the then Aggregate
Outstanding Amount of Rated Notes may (with the consent of the Initial Hedge
Counterparty), in certain cases waive any past Default and its consequences,
except:

 

(a)                                       a Default for more than five
(5) Business Days in the payment, when due and payable, of any interest on any
Note; or

 

(b)                                      a Default in the payment of principal
on any Note at its Stated Maturity Date or Redemption Date; or

 

(c)                                       the failure on any Payment Date to
disburse amounts available in the Collection Account in accordance with
Section 11.1 and the continuation of such failure for a period of three
(3) Business Days; or

 

(d)                                      a Default arising under
Section 5.1(g) or 5.1(h); or

 

(e)                                       a Default in respect of any provision
of this Indenture that under Section 8.2 cannot be modified or amended without
the waiver or consent of the Holder of each Outstanding Note adversely affected
thereby.

 

In the case of any such waiver, (i) the Co-Issuers, the Trustee and the Holders
of the Notes shall be restored to their former positions and rights hereunder,
respectively, but no such waiver shall extend to any subsequent or other Default
or impair any right consequent thereto, and (ii) the Trustee shall promptly give
written notice of any such waiver to the Collateral Manager, each Hedge
Counterparty and each Holder of Rated Notes. The Rating Agencies shall be
notified by the Issuer of any such waiver.

 

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.

 

127

--------------------------------------------------------------------------------


 

5.15.                     UNDERTAKING FOR COSTS

 

All parties to this Indenture agree, and each Holder of any Rated Note by its
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken, or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.15 shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Rated Noteholder, or group of Rated
Noteholders, holding in the aggregate more than 10% in Aggregate Outstanding
Amount of the Rated Notes, or to any suit instituted by any Rated Noteholder for
the enforcement of the payment of the principal of or interest on any Rated Note
on or after the Stated Maturity Date expressed in such Rated Note (or, in the
case of redemption, on or after the applicable Redemption Date).

 

5.16.                     WAIVER OF STAY OR EXTENSION LAWS

 

The Co-Issuers covenant (to the extent that they may lawfully do so) that they
will not at any time insist upon, or plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay or extension law wherever enacted,
now or at any time hereafter in force (including but not limited to filing a
voluntary petition under Chapter 11 of the Bankruptcy Code and by the voluntary
commencement of a proceeding or the filing of a petition seeking winding up,
liquidation, reorganization or other relief under any bankruptcy, insolvency,
receivership or similar law now or hereafter in effect), which may affect the
covenants, the performance of or any remedies under this Indenture; and the
Co-Issuers (to the extent that they may lawfully do so) hereby expressly waive
all benefit or advantage of any such law, and covenant that they will not
hinder, delay or impede the execution of any power herein granted to the
Trustee, but will suffer and permit the execution of every such power as though
no such law had been enacted.

 

5.17.                     SALE OF COLLATERAL

 

(a)                                  The power to effect any sale (a Sale) of
any portion of the Collateral pursuant to Sections 5.4 and 5.5 shall not be
exhausted by any one or more Sales as to any portion of such Collateral
remaining unsold, but shall continue unimpaired until the entire Collateral
shall have been sold or all amounts secured by the Collateral shall have been
paid. The Trustee hereby expressly waives its rights to any amount fixed by law
as compensation for any Sale; provided that the Trustee shall be authorized to
deduct the reasonable costs, charges and expenses incurred by it in connection
with such Sale from the proceeds thereof notwithstanding the provisions of
Section 6.7.

 

(b)                                 The Trustee may bid for and acquire any
portion of the Collateral in connection with a public Sale thereof, by crediting
all or part of the net proceeds of such Sale after deducting the reasonable
costs, charges and expenses incurred by the Trustee in connection with such Sale

 

128

--------------------------------------------------------------------------------


 

notwithstanding the provisions of Section 6.7. The Rated Notes and any Hedge
Agreement need not be produced in order to complete any such Sale, or in order
for the net proceeds of such Sale to be credited against amounts owing on the
Rated Notes. The Trustee may hold, lease, operate, manage or otherwise deal with
any property so acquired in any manner permitted by law in accordance with this
Indenture.

 

(c)                                  If any portion of the Collateral consists
of securities not registered under the Securities Act (Unregistered Securities),
the Trustee may, but shall not be required to, seek an Opinion of Counsel, or,
if no such Opinion of Counsel can be obtained, with the consent of a Majority of
the then Aggregate Outstanding Amount of Rated Notes seek, a no-action position
from the Commission or any other relevant federal or state regulatory
authorities, regarding the legality of a public or private sale of such
Unregistered Securities. In no event will the Trustee be required to register
Unregistered Securities under the Securities Act.

 

(d)                                 The Trustee shall execute and deliver an
appropriate instrument of conveyance transferring its interest in any portion of
the Collateral in connection with a sale thereof. In addition, the Trustee is
hereby irrevocably appointed the agent and attorney-in-fact of the Issuer to
transfer and convey its interest in any portion of the Collateral in connection
with a sale thereof, and to take all action necessary to effect such sale. No
purchaser or transferee at such a sale shall be bound to ascertain the Trustee’s
authority, to inquire into the satisfaction of any conditions precedent or see
to the application of any funds.

 

5.18.                     ACTION ON THE RATED NOTES

 

The Trustee’s right to seek and recover judgment on the Rated Notes or under
this Indenture shall not be affected by the seeking or obtaining of or
application for any other relief under or with respect to this Indenture.
Neither the lien of this Indenture nor any rights or remedies of the Secured
Parties shall be impaired by the recovery of any judgment by the Trustee against
the Issuer or by the levy of any execution under such judgment upon any portion
of the Collateral or upon any of the assets of the Issuer or the Co-Issuer.

 

ARTICLE VI

 

THE TRUSTEE

 

6.1.                            CERTAIN DUTIES AND RESPONSIBILITIES

 

(a)                                  Except during the continuance of an Event
of Default:

 

(1)                                  the Trustee undertakes to perform such
duties and only such duties as are specifically set forth in this Indenture, and
no implied covenants or obligations shall be read into this Indenture against
the Trustee; and

 

129

--------------------------------------------------------------------------------


 

(2)                                 in the absence of bad faith on its part, the
Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
provided that, in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Trustee, the
Trustee shall be under a duty to examine the same to determine whether or not
they substantially conform to the requirements of this Indenture and shall
promptly, but in any event within three Business Days in the case of an
Officer’s certificate furnished by the Issuer, notify the party delivering the
same if such certificate or opinion does not conform. If a corrected form shall
not have been delivered to the Trustee within 15 days after such notice from the
Trustee, the Trustee shall promptly notify the Rated Noteholders and the Hedge
Counterparties.

 

(b)                                In case an Event of Default actually known to
the Trustee has occurred and is continuing, the Trustee shall, prior to the
receipt of directions, if any, from the Controlling Party, exercise such of the
rights and powers vested in it by this Indenture, and use the same degree of
care and skill in its exercise as a prudent person would exercise or use under
the circumstances in the conduct of such person’s own affairs.

 

(c)                                 No provision of this Indenture shall be
construed to relieve the Trustee from liability for its own negligent action,
its own negligent failure to act, or its own willful misconduct, except that:

 

(1)                                 This Section 6.1(c) shall not be construed
to limit the effect of Section 6.1(a);

 

(2)                                 the Trustee shall not be liable for any
error of judgment made in good faith by a Trust Officer, unless it shall be
proven that the Trustee was negligent in ascertaining the pertinent facts;

 

(3)                                 the Trustee shall not be liable with respect
to any action taken or omitted to be taken by it in good faith in accordance
with the direction of the Issuer or the Co-Issuer in accordance with this
Indenture and/or the Controlling Party or a Majority (or such other percentage
as may be required by the terms hereof) of the Aggregate Outstanding Amount of
the Controlling Class (or other Class if required or permitted by the terms
hereof) relating to the time, method and place of conducting any Proceeding for
any remedy available to the Trustee, or exercising any trust or power conferred
upon the Trustee, under this Indenture;

 

(4)                                 no provision of this Indenture shall require
the Trustee to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers contemplated hereunder, if it shall have
reasonable grounds for

 

130

--------------------------------------------------------------------------------


 

believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it (if the amount of such funds or
risk or liability does not exceed the amount payable to the Trustee pursuant to
Section 11.1(a)(1) net of the amounts specified in Section 6.8(a)(1), the
Trustee shall be deemed to be reasonably assured of such repayment) unless such
risk or liability relates to performance of its ordinary services, including
under Section 5, under this Indenture; and

 

(5)           the Trustee shall not be liable to the Rated Noteholders for any
action taken or omitted by it at the direction of the Co-Issuers (in the case of
the Rated Notes other than the Class L Notes, Class M Notes and Class N Notes),
the Issuer (in the case of the Class L Notes, Class M Notes and Class N Notes),
the Collateral Manager and/or the Holders of the Rated Notes under the
circumstances in which such direction is required or permitted by the terms of
this Indenture.

 

(d)                                For all purposes under this Indenture, the
Trustee shall not be deemed to have notice or knowledge of any Protection
Provider Default or Event of Default described in Section 5.1(d), 5.1(e),
5.1(f), 5.1(g) or 5.1(h) unless a Trust Officer assigned to and working in the
Corporate Trust Office has actual knowledge thereof or unless written notice of
any event which is in fact such a Protection Provider Default, Event of Default
or such a Default, as the case may be, is received by the Trustee at the
Corporate Trust Office. For purposes of determining the Trustee’s responsibility
and liability hereunder, whenever reference is made in this Indenture to such an
Event of Default or such a Default, as the case may be, such reference shall be
construed to refer only to such an Event of Default or such a Default, as the
case may be, of which the Trustee is deemed to have notice as described in this
Section 6.1(d).

 

(e)                                 Whether or not therein expressly so
provided, every provision of this Indenture relating to the conduct or affecting
the liability of or affording protection to the Trustee shall be subject to the
provisions of this Section 6.

 

(f)                                   The Trustee shall, upon receipt of
reasonable (but no less than three Business Days’) prior written notice, permit
any representative of a Holder of a Rated Note or a Hedge Counterparty, during
the Trustee’s normal business hours, to examine all books of account, records,
reports and other papers of the Trustee relating to the Rated Notes, to make
copies and extracts therefrom (the reasonable out-of-pocket expenses incurred in
making any such copies or extracts to be reimbursed to the Trustee by such
Holder) and to discuss the Trustee’s actions, as such actions relate to the
Trustee’s duties with respect to the Rated Notes, with the Trustee’s officers
and employees responsible for carrying out the Trustee’s duties with respect to
the Rated Notes; provided that under no circumstances shall a Hedge Counterparty
be permitted to review any documentation

 

131

--------------------------------------------------------------------------------


 

containing the names or other indicia of identity of any of the Noteholders
unless any such information (including the number of shares held by such
Noteholder) has been redacted from such documentation.

 

(g)                                 With respect to the security interests
created hereunder, the Trustee acts as a fiduciary for the Rated Noteholders
only, and serves as a collateral agent for the other Secured Parties.

 

6.2.                            NOTICE OF DEFAULT

 

Promptly (and in no event later than three Business Days) after the occurrence
of any Default actually known to a Trust Officer of the Trustee or after
acceleration has been made pursuant to Section 5.2, the Trustee shall send to
the Issuer, the PAA Issued Note Paying Agent, each Rating Agency, (for so long
as any Class of Rated Notes is Outstanding), the Collateral Manager, each Hedge
Counterparty and to all Holders of Rated Notes, as their names and addresses
appear on the Note Register, notice of all Defaults hereunder known to the
Trustee, unless such Default shall have been cured or waived.

 

6.3.                            CERTAIN RIGHTS OF TRUSTEE

 

Except as otherwise provided in Sections 6.1 and 8:

 

(a)                                  the Trustee may rely and shall be protected
in acting or refraining from acting in good faith and in reliance upon any
resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent, order, bond, note or other paper or document
reasonably believed by it to be genuine and to have been signed or presented by
the proper party or parties;

 

(b)                                 any request or direction of the Issuer or
the Co-Issuer mentioned herein shall be sufficiently evidenced by an Issuer
Request or Issuer Order, as the case may be;

 

(c)                                  whenever in the administration of this
Indenture the Trustee shall (i) deem it desirable that a matter be proved or
established prior to taking, suffering or omitting any action hereunder, the
Trustee (unless other evidence be herein specifically prescribed) may, in the
absence of bad faith on its part, rely upon an Officer’s certificate or (ii) be
required to determine the value of any Collateral or funds hereunder or the
cashflows projected to be received therefrom, the Trustee may, in the absence of
bad faith on its part, rely on reports of nationally recognized accountants,
investment bankers or other Persons qualified to provide the information
required to make such determination, including nationally recognized dealers in
securities of the type being valued and securities quotation services;

 

(d)                                 as a condition to the taking or omitting of
any action by it hereunder, the Trustee may consult with counsel and the advice
of such counsel or any Opinion of Counsel shall be full and complete
authorization and protection

 

132

--------------------------------------------------------------------------------


 

in respect of any action taken or omitted by it hereunder in good faith and in
reliance thereon;

 

(e)                                  the Trustee shall be under no obligation to
exercise or to honor any of the rights or powers vested in it by this Indenture
at the request or direction of any of the Rated Noteholders pursuant to this
Indenture, unless such Rated Noteholders shall have offered to the Trustee
reasonable security or indemnity against the costs, expenses and liabilities
which might reasonably be incurred by it in compliance with such request or
direction;

 

(f)                                    the Trustee shall not be bound to make
any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, note or other paper documents, but the Trustee, in its
discretion, may and, upon the written direction of the Holders of a Majority of
the then Aggregate Outstanding Amount of the Notes of any Class, the Initial
Hedge Counterparty or any Rating Agency shall make such further inquiry or
investigation into such facts or matters as it may see fit or as it shall be
directed, and, the Trustee shall be entitled, on reasonable prior notice to the
Co-Issuers, to examine the books and records of the Co-Issuers or the Collateral
Manager relating to the Rated Notes and the Collateral, personally or by agent
or attorney at a time acceptable to the Co-Issuers or the Collateral Manager in
their reasonable judgment during normal business hours; provided that the
Trustee shall, and shall cause its agents, to hold in confidence all such
information, except (i) to the extent disclosure may be required by law by any
regulatory authority and (ii) to the extent that the Trustee, in its sole
judgment, may determine that such disclosure is consistent with its obligations
hereunder;

 

(g)                                 the Trustee may execute any of the trusts or
powers hereunder or perform any duties hereunder either directly or by or
through agents or attorneys; provided that the Trustee shall not be responsible
for any misconduct or negligence on the part of any agent (other than any
Affiliate of the Trustee) appointed and supervised, or attorney appointed, with
due care by it hereunder;

 

(h)                                 the Trustee shall not be liable for any
action it takes or omits to take in good faith that it reasonably and, after the
occurrence and during the continuance of an Event of Default, prudently believes
to be authorized or within its rights or powers hereunder;

 

(i)                                     nothing herein shall be construed to
impose an obligation on the part of the Trustee to recalculate, evaluate or
verify any report, certificate or information received from the Issuer or
Collateral Manager (unless and except to the extent otherwise expressly set
forth herein or upon the request of the Initial Hedge Counterparty, a Rating
Agency or a Majority of the then Aggregate Outstanding Amount of the Rated
Notes);

 

133

--------------------------------------------------------------------------------

 

(j)            the Trustee shall not be responsible or liable for the actions or
omissions of, or any inaccuracies in the records of, any non-Affiliated
custodian, clearing agency, common depository, Euroclear or Clearstream or for
the acts or omissions of the Collateral Manager or either Co-Issuer;

 

(k)           to the extent any defined term hereunder, or any calculation
required to be made or determined by the Trustee hereunder, is dependent upon or
defined by reference to generally accepted accounting principles in the United
States (GAAP), the Trustee shall be entitled to request and receive (and rely
upon) instruction from the Issuer or the accountants appointed pursuant to 10.14
as to the application of GAAP in such connection, in any instance;

 

(l)            to the extent permitted by law, the Trustee shall not be required
to give any bond or surety in respect of the execution of this Indenture or
otherwise; and

 

(m)          the permissive right of the Trustee to take or refrain from taking
any actions enumerated in this Indenture shall not be construed as a duty.

 

(n)                                The Trustee shall be entitled to conclusively
rely upon the Collateral Manager’s determination that the representations and
warranties provided in connection with the acquisition of a Mezzanine Loan, a
Subordinate Mortgage Loan Interest, a Credit Lease Loan, a Tenant Lease Loan
Interest, a Participation Interest or a Commercial Mortgage Loan comply with the
requirements of Sections 12.2(u) and (v).

 

6.4.                            AUTHENTICATING AGENTS

 

If the Trustee so chooses the Trustee may appoint one or more Authenticating
Agents with power to act on its behalf and subject to its direction in the
authentication of Indenture Issued Notes in connection with issuance, transfers
and exchanges under Sections 2.4, 2.5 and 8.5, as fully to all intents and
purposes as though each such Authenticating Agent had been expressly authorized
by those Sections to authenticate such Indenture Issued Notes. For all purposes
of this Indenture, the authentication of Indenture Issued Notes by an
Authenticating Agent pursuant to this Section 6.4 shall be deemed to be the
authentication of Indenture Issued Notes “by the Trustee.”

 

Any entity into which any Authenticating Agent may be merged or converted or
with which it may be consolidated, or any entity resulting from any merger,
consolidation or conversion to which any Authenticating Agent shall be a party,
or any entity succeeding to the corporate trust business of any Authenticating
Agent, shall be the successor of such Authenticating Agent hereunder, without
the execution or filing of any further act on the part of the parties hereto or
such Authenticating Agent or such successor entity.

 

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and the Issuer. The Trustee may at any time terminate
the agency of any Authenticating Agent by giving written notice of termination
to such Authenticating Agent and

 

134

--------------------------------------------------------------------------------


 

the Co-Issuers. Upon receiving such notice of resignation or upon such a
termination, the Trustee shall promptly appoint a successor Authenticating Agent
and shall give written notice of such appointment to the Co-Issuers.

 

The Issuer agrees to pay to each Authenticating Agent from time to time
reasonable compensation for its services (provided, however, that, so long as an
Authenticating Agent is the Trustee, or an Affiliate thereof, such compensation
shall be payable by the Trustee, rather than by the Issuer), and reimbursement
for its reasonable expenses relating thereto and the Trustee shall be entitled
to be reimbursed for such payments, subject to Section 6.8. The provisions of
Sections 2.8, 6.5 and 6.6 shall be applicable to any Authenticating Agent.

 

6.5.                            NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OF
RATED NOTES

 

The recitals contained herein and in the Rated Notes, other than the Certificate
of Authentication thereon, shall be taken as the statements of the Co-Issuers
(with respect to the Rated Notes other than the Class L Notes, Class M Notes and
Class N Notes) and the Issuer (with respect to the Class L Notes, Class M Notes
and Class N Notes), and the Trustee assumes no responsibility for their
correctness. The Trustee makes no representation as to the validity or
sufficiency of this Indenture (except as may be made with respect to the
validity of the Trustee’s obligations hereunder), of the Collateral or of the
Rated Notes. The Trustee shall not be accountable for the use or application by
the Co-Issuers of the Rated Notes (other than the Class L Notes, Class M Notes
or the Class N Notes), by the Issuer of the Class L Notes, Class M Notes or the
Class N Notes or the proceeds thereof or any amounts paid to either of the
Co-Issuers pursuant to the provisions hereof.

 

6.6.                            MAY HOLD RATED NOTES

 

The Trustee, any Note Paying Agent, the Note Registrar or any other agent of the
Co-Issuers, in its individual or any other capacity, may become the owner or
pledgee of Rated Notes and, may otherwise deal with the Co-Issuers or any of
their Affiliates, with the same rights it would have if it were not Trustee,
Note Paying Agent, Note Registrar or such other agent.

 

6.7.                            FUNDS HELD IN TRUST

 

Funds held by the Trustee hereunder shall be held in trust to the extent
required herein. The Trustee shall be under no liability for interest on any
funds received by it hereunder except as otherwise agreed upon with the Issuer
and except to the extent of income or other gain on investments which are
deposits in or certificates of deposit of the Trustee in its commercial capacity
and income or other gain actually received by the Trustee on Eligible
Investments.

 

6.8.                            COMPENSATION AND REIMBURSEMENT

 

(a)                                  The Issuer agrees:

 

(1)                                  to pay the Trustee on each Payment Date the
Trustee Fee, the PAA Issued Note Paying Agent Fee and reasonable compensation
for all other services, including custodial services, rendered by it hereunder
(which

 

135

--------------------------------------------------------------------------------


 

compensation shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust);

 

(2)           except as otherwise expressly provided herein, to reimburse the
Trustee (subject to any written agreement between the Issuer and the Trustee) in
a timely manner upon its request for all reasonable expenses, disbursements and
advances incurred or made by the Trustee in accordance with any provision of
this Indenture or in the enforcement of any provision hereof and expenses
related to the maintenance and administration of the Collateral (including
securities transaction charges and the reasonable compensation and expenses and
disbursements of its agents and legal counsel and of any accounting firm or
investment banking firm employed by the Trustee pursuant to Section 5.2, 5.4,
5.5, 6.3(c), 6.3(k), 10.12 or 10.14, except any such expense, disbursement or
advance as may be attributable to its negligence, willful misconduct or bad
faith but only to the extent any such securities transaction charges have not
been waived during a Due Period due to the Trustee’s receipt of a payment from a
financial institution with respect to certain Eligible Investments);

 

(3)           to indemnify the Trustee and its Officers, directors, employees
and agents for, and to hold them harmless against, any loss, liability or
expense incurred by it without negligence, willful misconduct or bad faith on
their part, arising out of or in connection with the acceptance or
administration of this trust, including the reasonable costs and expenses
(including reasonable counsel fees) of defending themselves against any claim or
liability in connection with the exercise or performance of any of their powers
or duties hereunder; and

 

(4)           to pay the Trustee reasonable additional compensation together
with its expenses (including reasonable counsel fees) for any collection action
taken pursuant to Section 6.14.

 

(b)                                The Issuer may remit payment for such fees
and expenses to the Trustee or, in the absence thereof, the Trustee may from
time to time deduct payment of its fees and expenses hereunder from funds on
deposit in the Expense Account pursuant to Section 11.1.

 

(c)                                 The Trustee hereby agrees not to cause the
filing of a petition in bankruptcy against the Issuer for the non-payment to the
Trustee of any amounts provided by this Section 6.8 until at least one year and
one day, or if longer the applicable preference period then in effect, after the
payment in full of all Rated Notes.

 

(d)                                The amounts payable to the Trustee pursuant
to Sections 6.8(a)(2) through (4) (other than amounts received by the Trustee
from financial institutions under Section 6.8(a)(2) above) shall not, except as
provided by Section 11.1(a)(34) or Section 11.1(b)(28), exceed on any Payment
Date

 

136

--------------------------------------------------------------------------------


 

the limitation described in Section 11.1(a)(1) for such Payment Date; provided
that (A) the Trustee shall not institute any proceeding for enforcement of such
lien except in connection with an action pursuant to Section 5.3 or 5.4 for the
enforcement of the lien of this Indenture for the benefit of the Secured Parties
and (B) the Trustee may only enforce such a lien in conjunction with the
enforcement of the rights of the Secured Parties in the manner set forth in
Section 5.4.

 

The Trustee shall, subject to the Priority of Payments, receive amounts pursuant
to this Section 6.8 and Section 11.1 only to the extent that the payment thereof
will not result in an Event of Default and the failure to pay such amounts to
the Trustee will not, by itself, constitute an Event of Default. Subject to
Section 6.10, the Trustee shall continue to serve as Trustee under this
Indenture notwithstanding the fact that the Trustee shall not have received
amounts due it hereunder and hereby agrees not to cause the filing of a petition
in bankruptcy against the Co-Issuers for the nonpayment to the Trustee of any
amounts provided by this Section 6.8 until at least one year and one day, or, if
longer, the applicable preference period then in effect, after the payment in
full of all Rated Notes. No direction by the Holders of a Majority of the then
Aggregate Outstanding Amount of the Rated Notes shall affect the right of the
Trustee t o collect amounts owed to it under this Indenture.

 

The indemnifications in favor of the Trustee in this Section 6.8 shall
(i) survive any resignation or removal of any Person acting as Trustee (to the
extent of any indemnified liabilities, costs, expenses and other amounts arising
or incurred prior to, or arising out of actions or omissions occurring prior to,
such resignation or removal) and (ii) apply to the Trustee in its capacities as
Custodian, Note Paying Agent, Rated Note Calculation Agent and Authenticating
Agent.

 

6.9.                            CORPORATE TRUSTEE REQUIRED; ELIGIBILITY

 

There shall at all times be a Trustee hereunder which shall be a bank,
corporation or trust company organized and doing business under the laws of the
United States or of any State thereof, authorized under such laws to exercise
corporate trust powers, having a combined capital and surplus of at least
U.S.$100,000,000, subject to supervision or examination by federal or state
banking authorities, and insured by the Federal Deposit Insurance Corporation,
an entity with respect to which Rating Confirmation has been received. If such
entity publishes reports of condition at least annually, pursuant to law or to
the requirements of the aforesaid supervising or examining authority, then for
the purposes of this Section 6.9, the combined capital and surplus of such
entity shall be deemed to be its combined capital and surplus as set forth in
its most recent report of condition so published. If at any time the Trustee
shall cease to be eligible in accordance with the provisions of this
Section 6.9, it shall resign immediately in the manner and with the effect
hereinafter specified in this Section 6.

 

6.10.                     RESIGNATION AND REMOVAL; APPOINTMENT OF SUCCESSOR

 

(a)                                  No resignation or removal of the Trustee
and no appointment of a successor Trustee pursuant to this Section 6 shall
become effective until

 

137

--------------------------------------------------------------------------------


 

the acceptance of appointment by the successor Trustee under Section 6.11.

 

(b)                                 The Trustee may resign at any time by giving
90 days prior written notice thereof to the Co-Issuers, the Rated Noteholders,
the Collateral Manager, each Hedge Counterparty and each Rating Agency. Upon
receiving such notice of resignation, or if the Trustee is removed or becomes
incapable of acting, or if a vacancy shall occur in the office of the Trustee
for any reason, the Issuer shall (after consultation with the Collateral
Manager) promptly propose a successor trustee for approval by the Holders of
662/3% of the then Aggregate Outstanding Amount of the Notes of each Class of
Rated Notes. A proposed successor trustee approved in accordance with the
preceding sentence shall be appointed by the Co-Issuers as successor trustee by
written instrument, in duplicate, executed by an Authorized Officer of the
Issuer and an Authorized Officer of the Co-Issuer, one copy of which shall be
delivered to the Trustee so resigning and one copy to the successor trustee or
trustees, together with a copy to each Rated Noteholder. If no successor trustee
shall have been appointed and an instrument of acceptance by a successor Trustee
shall not have been delivered to the Trustee within 30 days after the giving of
such notice of resignation, the resigning Trustee or any Holder of a Rated Note
or any Hedge Counterparty on behalf of itself and all others similarly situated,
subject to Section 5.15, may petition any court of competent jurisdiction for
the appointment of a successor Trustee.

 

(c)                                  The Trustee may be removed at any time by
an Act of the Holders of at least 662/3% of the then Aggregate Outstanding
Amount of the Notes of each Class of Rated Notes delivered to the Trustee and to
the Co-Issuers.

 

(d)                                 If at any time:

 

(1)                                  the Trustee shall cease to be eligible
under Section 6.9 and shall fail to resign after written request therefor by any
Holder; or

 

(2)                                  the Trustee shall become incapable of
acting or shall be adjudged as bankrupt or insolvent or a receiver or liquidator
of the Trustee or of its property shall be appointed or any public officer shall
take charge or control of the Trustee or of its property or affairs for the
purpose of rehabilitation, conservation or liquidation,

 

then, in any such case (subject to Section 6.10(a)), (A) the Co-Issuers, by
Issuer Order shall remove the Trustee, or (B) subject to Section 5.15, any
Holder or any Hedge Counterparty may, on behalf of itself and all others
similarly situated, petition any court of competent jurisdiction for the removal
of the Trustee and the appointment of a successor Trustee.

 

138

--------------------------------------------------------------------------------


 

(e)                                  The Co-Issuers shall give prompt notice of
each resignation and each removal of the Trustee and each appointment of a
successor Trustee by mailing written notice of such event by first class mail,
postage prepaid, to each Rating Agency, each Hedge Counterparty, the Collateral
Manager and the Holders as their names and addresses appear in the Note
Register. Each notice shall include the name of the successor Trustee and the
address of its Corporate Trust Office. If the Co-Issuers fail to mail such
notice within ten days after acceptance of appointment by the successor Trustee,
the successor Trustee shall cause such notice to be given at the expense of the
Co-Issuers.

 

6.11.                     ACCEPTANCE OF APPOINTMENT BY SUCCESSOR

 

Every successor Trustee appointed hereunder shall execute, acknowledge and
deliver to the Co-Issuers and the retiring Trustee (with copies to the
Collateral Manager) an instrument accepting such appointment. Upon delivery of
the required instruments, the resignation or removal of the retiring Trustee
shall become effective and such successor Trustee, without any other act, deed
or conveyance, shall become vested with all the rights, powers, trusts, duties
and obligations of the retiring Trustee; but, on request of the Co-Issuers or a
Majority of the then Aggregate Outstanding Amount of the Notes of any Class of
Notes or the successor Trustee, such retiring Trustee shall, upon payment of its
charges, fees, indemnities and expenses then unpaid, execute and deliver an
instrument transferring to such successor Trustee all the rights, powers and
trusts of the retiring Trustee, and shall duly assign, transfer and deliver to
such successor Trustee all property and funds held by such retiring Trustee
hereunder, subject nevertheless to its lien, if any, provided for in
Section 6.8(d). Upon request of any such successor Trustee, the Co-Issuers shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Trustee all such rights, powers and trusts.

 

No successor Trustee shall accept its appointment unless (a) at the time of such
acceptance such successor shall be qualified and eligible under Section 6.9 and
the other provisions of this Section 6 and (b) a Rating Confirmation shall have
been obtained with respect to the appointment of such successor Trustee shall
have been satisfied. No appointment of a successor Trustee shall become
effective unless approved by the Holders of not less than 66 2/3% of the
Aggregate Outstanding Amount of the Notes; and no appointment of a successor
Trustee shall become effective until the date ten days after notice of such
appointment has been given to each Rated Noteholder and each Rating Agency.

 

6.12.                     MERGER, CONVERSION, CONSOLIDATION OR SUCCESSION TO
BUSINESS OF TRUSTEE

 

Any Person into which the Trustee may be merged or converted or with which it
may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any Person succeeding to
all or substantially all of the corporate trust business of the Trustee, shall
be the successor of the Trustee hereunder; provided such Person shall be
otherwise qualified and eligible under this Section 6, without the execution or
filing of any paper or any further act on the part of any of the parties hereto.
The successor Trustee will notify each Rating Agency of any such merger,
conversion or consolidation. In case any of the Indenture Issued Notes have been
authenticated, but not delivered, by the Trustee then in office,

 

139

--------------------------------------------------------------------------------


 

any successor by merger, conversion or consolidation to such authenticating
Trustee may adopt such authentication and deliver the Indenture Issued Notes so
authenticated with the same effect as if such successor Trustee had itself
authenticated such Indenture Issued Notes.

 

6.13.                     CO-TRUSTEES

 

At any time or times, for the purpose of meeting the legal requirements of any
jurisdiction in which any part of the Collateral may at the time be located, the
Trustee shall have power to appoint one or more Persons to act as Co-trustee,
jointly with the Trustee of all or any part of the Collateral, with the power to
file such proofs of claim and take such other actions pursuant to Section 5.6
and to make such claims and enforce such rights of action on behalf of the
Holders of the Rated Notes subject to the other provisions of this Section 6.13.

 

The Co-Issuers shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
Co-trustee. If the Co-Issuers do not join in such appointment within 15 days
after the receipt by them of a request to do so, the Trustee shall have power to
make such appointment.

 

Should any written instrument from the Co-Issuers be required by any Co-trustee
so appointed for more fully confirming to such Co-trustee such property, title,
right or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Co-Issuers. The Co-Issuers agree to pay
(subject to the Priority of Payments) for any reasonable fees and expenses in
connection with such appointment.

 

Every Co-trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:

 

(a)                                  the Indenture Issued Notes shall be
authenticated and delivered and all rights, powers, duties and obligations
hereunder in respect of the custody of securities, funds and other personal
property held by, or required to be deposited or pledged with, the Trustee
hereunder, shall be exercised solely by the Trustee;

 

(b)                                 the rights, powers, duties and obligations
hereby conferred or imposed upon the Trustee in respect of any property covered
by the appointment of a Co-trustee shall be conferred or imposed upon and
exercised or performed by the Trustee or by the Trustee and such Co-trustee
jointly, as shall be provided in the instrument appointing such Co-trustee,
except to the extent that under any law of any jurisdiction in which any
particular act is to be performed, the Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by a Co-trustee;

 

(c)                                  the Trustee at any time, by an instrument
in writing executed by it, may accept the resignation of or remove any
Co-trustee appointed under this Section 6.13. A successor to any Co-trustee so
resigned or removed may be appointed in the manner provided in this
Section 6.13;

 

140

--------------------------------------------------------------------------------


 

(d)                                 no Co-trustee hereunder shall be personally
liable by reason of any act or omission of the Trustee or any other Co-trustee
hereunder;

 

(e)                                  the Trustee shall not be liable by reason
of any act or omission of a Co-trustee;

 

(f)                                    any Act of Rated Noteholders delivered to
the Trustee shall be deemed to have been delivered to each Co-trustee; and

 

(g)                                 each Co-trustee hereunder shall at the time
of such acceptance satisfy the qualification required of a Trustee under
Section 6.9 and the other provisions of this Section 6.

 

6.14.                     CERTAIN DUTIES RELATED TO DELAYED PAYMENT OF PROCEEDS;
OTHER NOTICES

 

In the event that the Trustee shall not have received a payment with respect to
any Pledged Security within two Business Days after its Due Date, the Trustee
shall (i) notify the Issuer and Collateral Manager in writing and (ii) promptly
request the issuer of such Pledged Security, the trustee under the related
Underlying Instrument or paying agent designated by either of them, as the case
may be, to make such payment as soon as practicable after such request but in no
event later than three Business Days after the date of such request. In the
event that such payment is not made within such time period, the Trustee,
subject to the provisions of Section 6.1(c)(4), shall, subject to the
restrictions on the sale of Collateral Interests set forth in Section 12.1, take
such action as the Collateral Manager shall direct in writing. Any such action
shall be without prejudice to any right to claim a Default under this Indenture.
The Trustee will promptly notify the Issuer if the Collateral Manager has
determined that (i) any Collateral Interest has become an Impaired Interest, a
Deferred Interest PIK Bond, a Credit Risk Interest, a Credit Improved Interest,
a Future Funding Interest or a Written Down Interest or (ii) the Trustee has
received an Equity Interest in connection with any Collateral Interest.

 

6.15.                     REPRESENTATIONS AND WARRANTIES OF THE BANK

 

(a)                                  Organization. The Bank has been duly
organized and is validly existing as a national banking association under the
laws of the United States and has the power to conduct its business and affairs
as a trustee.

 

(b)                                 Authorization; Binding Obligations. The Bank
has the power and authority to perform the duties and obligations of Trustee,
Note Registrar and Note Transfer Agent or any other capacity to which it is
appointed under this Indenture. The Bank has taken all necessary action to
authorize the execution, delivery and performance of this Indenture, and all of
the documents required to be executed by the Bank pursuant hereto. This
Indenture has been duly executed and delivered by the Bank. Upon execution and
delivery by the Co-Issuers, this Indenture will constitute the legal, valid and
binding obligation of the Bank enforceable in accordance with its terms.

 

141

--------------------------------------------------------------------------------


 

(c)                                  Eligibility. The Bank is eligible under
Section 6.9 to serve as Trustee hereunder.

 

(d)           No Conflict. Neither the execution, delivery and performance of
this Indenture, nor the consummation of the transactions contemplated by this
Indenture, (i) is prohibited by, or requires the Bank to obtain any consent,
authorization, approval or registration under, any law, statute, rule,
regulation, judgment, order, writ, injunction or decree that is binding upon the
Bank or any of its properties or assets, or (ii) will violate any provision of,
result in any default or acceleration of any obligations under, result in the
creation or imposition of any lien pursuant to, or require any consent under,
any agreement to which the Bank is a party or by which it or any of its property
is bound.

 

(e)           No Proceedings. There are no proceedings pending, or to the best
knowledge of the Bank, threatened against the Bank before any federal, state or
other governmental agency, authority, administrator or regulatory body,
arbitrator, court or other tribunal, foreign or domestic, that could have a
material adverse effect on the Collateral or any action taken or to be taken by
the Bank under this Indenture.

 

6.16.                     EXCHANGE OFFERS, PROPOSED AMENDMENTS ETC.

 

The Collateral Manager may, on behalf of the Issuer, instruct the Trustee
pursuant to an Issuer Order to, and the Trustee shall, take any of the following
actions with respect to a Collateral Interest or Equity Interest as to which an
Offer has been made or as to which any consent, waiver, vote or exercise has
been requested: (i) exchange such instrument for other securities or a mixture
of securities and other consideration pursuant to such Offer (and in making a
determination whether or not to exchange any security, none of the restrictions
set forth in Section 12 shall be applicable); and (ii) give consent, grant
waiver, vote or exercise any or all other rights or remedies with respect to any
such Collateral Interest or Equity Interest. In the event that the Trustee does
not receive instruction from the Collateral Manager, the Trustee shall have no
obligation to take action with respect to such exchange or such request for
consent, waiver, vote or exercise. In the event that the Trustee receives
written notice of any proposed amendment, consent or waiver under the Underlying
Instruments of any Collateral Interests (before or after any default), the
Trustee shall promptly deliver copies of such notice to the Issuer and the
Collateral Manager. The Collateral Manager may, on behalf of the Issuer,
instruct the Trustee pursuant to an Issuer Order to, and the Trustee shall, with
respect to a Collateral Interest as to which a consent or waiver under the
Underlying Instruments of such Collateral Interest (before or after any default)
has been proposed, give consent, grant waiver, vote or exercise any or all other
rights or remedies with respect to any such Collateral Interest only in
accordance with such Issuer Order. In the absence of any instruction from the
Collateral Manager, the Trustee shall not engage in any vote with respect to
such Collateral Interest.

 

142

--------------------------------------------------------------------------------

 

6.17.       FIDUCIARY FOR RATED NOTEHOLDERS ONLY; AGENT FOR OTHER SECURED
PARTIES

 

With respect to the security interests created hereunder, the pledge of any
portion of the Collateral to the Trustee is to the Trustee as representative of
the Rated Noteholders and agent for other Secured Parties. In furtherance of the
foregoing, the possession by the Trustee of any portion of the Collateral and
the endorsement to or registration in the name of the Trustee of any portion of
the Collateral (including without limitation as entitlement holder of the
Collateral Account) are all undertaken by the Trustee in its capacity as
representative of the Rated Noteholders and as agent for the other Secured
Parties. The Trustee shall not by reason of this Indenture be deemed to be
acting as fiduciary for any Hedge Counterparty or the Collateral Manager,
provided that the foregoing shall not limit any of the express obligations of
the Trustee under this Indenture.

 

6.18.       WITHHOLDING

 

If any withholding tax is imposed on the Issuer’s payment (or allocations of
income) under the Rated Notes to any Rated Noteholder, such tax shall reduce the
amount otherwise distributable to such Rated Noteholder. The Trustee is hereby
authorized and directed to retain from amounts otherwise distributable to any
Rated Noteholder sufficient funds for the payment of any tax that is required to
be withheld or deducted by the Issuer (but such authorization shall not prevent
the Trustee from contesting any such tax in appropriate proceedings and
withholding payment of such tax, if permitted by law, pending the outcome of
such proceedings). The amount of any withholding tax imposed with respect to any
Rated Noteholder shall be treated as Cash distributed to such Rated Noteholder
at the time it is withheld by the Trustee and remitted to the appropriate taxing
authority. If there is a possibility that withholding tax is payable with
respect to a distribution, the Trustee may in its sole discretion withhold such
amounts in accordance with this Section 6.18. If any Rated Noteholder wishes to
apply for a refund of any such withholding tax, the Trustee shall reasonably
cooperate with such Rated Noteholder in making such claim so long as such Rated
Noteholder agrees to reimburse the Trustee for any out-of-pocket expenses
incurred. Nothing herein shall impose an obligation on the part of the Trustee
to determine the amount of any tax or withholding obligation on the part of the
Issuer or in respect of the Income Notes.

 

ARTICLE VII

 

COVENANTS

 

7.1.         PAYMENT OF PRINCIPAL AND INTEREST

 

The Co-Issuers will duly and punctually pay all principal (including the Class E
Cumulative Periodic Interest Shortfall Amount, the Class F Cumulative Periodic
Interest Shortfall Amount and the Class G Cumulative Periodic Interest Shortfall
Amount, the Class H Cumulative Periodic Interest Shortfall Amount, the Class J
Cumulative Periodic Interest Shortfall Amount and the Class K Cumulative
Periodic Interest Shortfall Amount), interest (including Defaulted Interest and
interest thereon, if any) in accordance with the terms of the Rated Notes (other
than the Class L Notes, Class M Notes and Class N Notes) and this Indenture and
amounts due under any Hedge Agreement in accordance with this Indenture. The
Issuer will

 

143

--------------------------------------------------------------------------------


 

duly and punctually pay all principal (including the Class L Cumulative Periodic
Interest Shortfall Amount, the Class M Cumulative Periodic Interest Shortfall
Amount and the Class N Cumulative Periodic Interest Shortfall Amount), interest
(including Defaulted Interest and interest thereon, if any) in accordance with
the terms of the Class L Notes, Class M Notes and Class N Notes and this
Indenture and amounts due under any Hedge Agreement in accordance with this
Indenture. Amounts properly withheld under the Code or other applicable law by
any Person from a payment to any Rated Noteholder of principal and/or interest
shall be considered as having been paid by the Co-Issuers (in the case of Rated
Notes other than the Class L Notes, Class M Notes and Class N Notes) or the
Issuer (in the case of the Class L Notes, the Class M Notes or the Class N
Notes) to such Rated Noteholder for all purposes of this Indenture.

 

The Trustee shall, unless prevented from doing so for reasons beyond its
reasonable control, give notice to each Rated Noteholder and each Rating Agency
of any such withholding requirement no later than ten days prior to the date of
the payment from which amounts are required to be withheld; provided that
despite the failure of the Trustee to give such notice, amounts withheld
pursuant to applicable tax laws shall be considered as having been paid by the
Co-Issuers or the Issuer as provided above.

 

7.2.         MAINTENANCE OF OFFICE OR AGENCY

 

The Co-Issuers hereby appoint the Trustee as Note Paying Agent for the payment
of principal of and interest on the Rated Notes. The Co-Issuers hereby appoint
Wells Fargo Bank, National Association with an address at 9062 Old Annapolis
Road, Columbia, Maryland 21045, Attn: CDO Trust Services—N-Star REL CDO VIII, as
the Co-Issuers’ agent where notices and demands to or upon the Co-Issuers in
respect of the Rated Notes or this Indenture (except service of any and all
process in any action or proceeding) may be served. Rated Notes may be
surrendered for registration of transfer or exchange at the Corporate Trust
Office of the Trustee in Minnesota.

 

The Co-Issuers may at any time and from time to time, terminate the appointment
of any such agent or appoint any additional agents for any or all of such
purposes; provided that (A) the Co-Issuers will maintain in the Borough of
Manhattan, The City of New York, an office or agency where notices and demands
to or upon the Co-Issuers in respect of the Rated Notes and this Indenture may
be served, (B) no Note Paying Agent shall be appointed in a jurisdiction which
subjects payments on the Rated Notes to withholding tax and (C) the Co-Issuers
may not terminate the appointment of any Note Paying Agent without the consent
of each Income Noteholder. The Co-Issuers shall give prompt written notice to
the Trustee, each Hedge Counterparty and each Rating Agency and the Rated
Noteholders of the appointment or termination of any such agent and of the
location and any change in the location of any such office or agency.

 

If at any time the Co-Issuers shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York or shall fail to
furnish the Trustee with the address thereof, presentations and surrenders may
be made at and notices and demands may be served on the Co-Issuers and Rated
Notes may be presented and surrendered for payment to the Note Paying Agent at
its office in Minnesota (and the Co-Issuers hereby appoint the same as their
agent to receive such respective presentations, surrenders, notices and
demands).

 

144

--------------------------------------------------------------------------------


 

 

7.3.         FUNDS FOR RATED NOTE PAYMENTS TO BE HELD IN TRUST

 

All payments of amounts due and payable with respect to any Rated Notes that are
to be made from amounts withdrawn from the Payment Account shall be made on
behalf of the Co-Issuers or the Issuer, as applicable, by the Trustee or a Note
Paying Agent with respect to payments on the Rated Notes.

 

When the Co-Issuers shall have a Note Paying Agent that is not also the Note
Registrar, they shall direct the Note Registrar to furnish, no later than the
fifth calendar day after each Record Date a list, if necessary, in such form as
such Note Paying Agent may reasonably request, of the names and addresses of the
Holders and of the certificate numbers of individual Rated Notes held by each
such Holder.

 

The initial Note Paying Agent shall be as set forth in Section 7.2. Any
additional or successor Paying Agents shall be appointed by Issuer Order with
written notice thereof to the Trustee and the Rating Agencies. The Co-Issuers
shall cause each Note Paying Agent other than the Trustee to execute and deliver
to the Trustee an instrument in which such Note Paying Agent shall agree with
the Trustee (and if the Trustee acts as Note Paying Agent, it hereby so agrees),
subject to the provisions of this Section 7.3, that such Note Paying Agent will:

 

(a)             allocate all sums received for payment to the Holders of Rated
Notes for which it acts as Note Paying Agent on each Payment Date and Redemption
Date among such Holders in the proportion specified in the instructions set
forth in the applicable Note Valuation Report or Redemption Date Statement or as
otherwise provided herein, in each case to the extent permitted by applicable
law;

 

(b)             hold all amounts held by it for the payment of amounts due with
respect to the Rated Notes in trust for the benefit of the Persons entitled
thereto until such sums shall be paid to such Persons or otherwise disposed of
as herein provided and pay such sums to such Persons as herein provided;

 

(c)             if such Note Paying Agent is not the Trustee, immediately resign
as a Note Paying Agent and forthwith pay to the Trustee all amounts held by it
in trust for the payment of Rated Notes if at any time it ceases to meet the
standards set forth above required to be met by a Note Paying Agent at the time
of its appointment;

 

(d)             if such Note Paying Agent is not the Trustee, immediately give
the Trustee notice of any Default by the Issuer or the Co-Issuer (or any other
obligor upon the Rated Notes) in the making of any payment required to be made;
and

 

(e)             if such Note Paying Agent is not the Trustee at any time during
the continuance of any such Default, upon the written request of the Trustee,
forthwith pay to the Trustee all amounts so held in trust by such Note Paying
Agent.

 

145

--------------------------------------------------------------------------------


 

If the Co-Issuers shall have appointed a Note Paying Agent other than the
Trustee, the Trustee shall deposit on or prior to the Business Day next
preceding each Payment Date or Redemption Date, as the case may be, with such
Note Paying Agent, if necessary, an aggregate amount sufficient to pay the
amounts then becoming due (to the extent funds are then available for such
purpose in the Collection Account, as the case may be), such amount to be held
in trust for the benefit of the Persons entitled thereto. Any funds deposited
with a Note Paying Agent (other than the Trustee) in excess of an amount
sufficient to pay the amounts then becoming due on the Rated Notes with respect
to which such deposit was made shall be paid over by such Note Paying Agent to
the Trustee for application in accordance with Section 11.

 

The Co-Issuers may at any time, for the purpose of obtaining the satisfaction
and discharge of this Indenture or for any other purpose, direct any Note Paying
Agent to pay, to the Trustee all amounts held in trust by such Note Paying
Agent, such amounts to be held by the Trustee upon the same trusts as those upon
which such amounts were held by such Note Paying Agent; and, upon such payment
by any Note Paying Agent to the Trustee, such Note Paying Agent shall be
released from all further liability with respect to such amounts.

 

Except as otherwise required by applicable law, any funds deposited with the
Trustee or any Note Paying Agent in trust for the payment of the principal of or
interest on any Rated Note and remaining unclaimed for two years after the same
has become due and payable shall be paid to the Co-Issuers on Issuer Request;
and the Holder of such Rated Note shall thereafter, as an unsecured general
creditor, look only to the Co-Issuers (in the case of the Rated Notes other than
the Class L Notes, Class M Notes and Class N Notes) or the Issuer (in the case
of the Class L Notes, the Class M Notes or the Class N Notes) for payment of
such amounts and all liability of the Trustee or such Note Paying Agent with
respect to such trust funds (but only to the extent of the amounts so paid to
the Co-Issuers) shall thereupon cease. The Trustee or such Note Paying Agent,
before being required to make any such release of payment, may, but shall not be
required to, adopt and employ, at the expense of the Co-Issuers, any reasonable
means of notification of such release of payment, including mailing notice of
such release to Holders whose Rated Notes have been called but have not been
surrendered for redemption or whose right to or interest in amounts due and
payable but not claimed is determinable from the records of any Note Paying
Agent, at the last address of record of each such Holder.

 

7.4.        EXISTENCE OF CO-ISSUERS

 

The Issuer and the Co-Issuer shall (to the extent they are able) maintain in
full force and effect their existence and rights as an exempted company
incorporated and registered under the laws of the Cayman Islands and as a
limited liability company formed under the laws of the State of Delaware,
respectively, and shall obtain and preserve their qualification to do business
in each jurisdiction in which such qualifications are or shall be necessary to
protect the validity and enforceability of this Indenture, the Rated Notes (in
the case of the Issuer), the Rated Notes other than the Class L Notes, Class M
Notes and Class N Notes (in the case of the Co-Issuer) or any of the Collateral.

 

The Issuer and the Co-Issuer shall ensure that all corporate or other
formalities regarding their respective existences (including holding regular
board of directors’, members’ and shareholders’, or other similar, meetings) or
registrations are followed. Neither the Issuer nor the

 

146

--------------------------------------------------------------------------------


 

Co-Issuer shall take any action, or conduct its affairs in a manner, that is
likely to result in its separate existence being ignored or in its assets and
liabilities being substantively consolidated with any other Person in a
bankruptcy, reorganization or other insolvency proceeding. At least one director
of the Issuer and at least one member of the Co-Issuer shall be Independent of
other parties to the Transaction Documents. Without limiting the foregoing,
(a) the Issuer shall not have any subsidiaries (other than the Co-Issuer and any
Tax Subsidiary), (b) the Co-Issuer shall not have any subsidiaries and (c) the
Issuer and the Co-Issuer shall not (i) have any employees, (ii) engage in any
transaction with any shareholder that would constitute a conflict of interest or
(iii) pay dividends, provided that the foregoing shall not prohibit the Issuer
from entering into the transactions contemplated by the Corporate Services
Agreement with the Administrator.

 

7.5.         PROTECTION OF COLLATERAL

 

(a)           The Issuer shall from time to time, execute and deliver all such
supplements and amendments hereto and all such Financing Statements,
continuation statements, instruments of further assurance and other instruments,
and shall take such other action as may be necessary or advisable or desirable
to secure the rights and remedies of the Secured Parties hereunder and to:

 

(1)           Grant more effectively all or any portion of the Collateral;

 

(2)           maintain, preserve and perfect the lien (and the first priority
nature thereof) of this Indenture or to carry out more effectively the purposes
hereof;

 

(3)           perfect, publish notice of or protect the validity of any Grant
made or to be made by this Indenture (including any and all actions necessary or
desirable as a result of changes in law or regulations);

 

(4)           enforce any of the Pledged Securities or other instruments or
property included in the Collateral;

 

(5)           preserve and defend title to the Collateral and the rights therein
of the Trustee and the Holders of the Rated Notes against the claims of all
Persons and parties; or

 

(6)           pay or cause to be paid any and all taxes levied or assessed upon
all or any part of the Collateral.

 

The Issuer hereby designates the Trustee its agent and attorney-in-fact to file
any Financing Statement, continuation statement or other instrument delivered to
it pursuant to this Section 7.5, and the Trustee, as agent of the Issuer, agrees
to file such continuation statements as are necessary to maintain perfection of
the Collateral perfected by the filing of Financing Statements, provided that
the Issuer retains ultimate responsibility to maintain the perfection of the
Collateral perfected by the filing of Financing Statements and any failure of
the Trustee to file continuation statements pursuant to this undertaking shall
not result in any

 

147

--------------------------------------------------------------------------------


 

liability of the Trustee and the Trustee shall be entitled to indemnification
pursuant to Section 6.8(a) with respect to any claim, loss, liability or expense
incurred by the Trustee with respect to the filing of such continuation
statements. The Trustee agrees that it will from time to time, at the direction
of any Secured Party, cause to be filed Financing Statements and continuation
statements. The Issuer shall otherwise cause the perfection and priority of the
security interest in the Collateral and the maintenance of such security
interest at all times. Notwithstanding anything to the contrary herein, the
right of a Secured Party to provide direction to the Trustee shall not impose
upon the Trustee, as Secured Party, any obligation to provide any such
direction. The Issuer agrees that a carbon, photographic, photostatic or other
reproduction of this Indenture or of a Financing Statement is sufficient as an
Indenture or a Financing Statement as the case may be.

 

(b)           The Trustee shall not (i) except in accordance with
Section 10.12(a) or (b), as applicable, remove any portion of the Collateral
that consists of Cash or is evidenced by an Instrument, certificate or other
writing (A) from the jurisdiction in which it was held at the date the most
recent Opinion of Counsel was delivered pursuant to Section 7.6 (or from the
jurisdiction in which it was held as described in the Opinion of Counsel
delivered at the Closing Date pursuant to Section 3.1(c), if no Opinion of
Counsel has yet been delivered pursuant to Section 7.6) or (B) from the
possession of the Person who held it on such date or (ii) cause or permit
ownership or the pledge of any portion of the Collateral that consists of
book-entry securities to be recorded on the books of a Person (A) located in a
different jurisdiction from the jurisdiction in which such ownership or pledge
was recorded at such date or (B) other than the Person on whose books such
ownership or pledge was recorded at such date, unless the Trustee shall have
first received an Opinion of Counsel to the effect that the lien and security
interest created by this Indenture with respect to such property will continue
to be maintained after giving effect to such action or actions.

 

(c)           The Issuer shall pay or cause to be paid taxes, if any, levied on
account of the beneficial ownership by the Issuer of any Pledged Securities that
secure the Rated Notes; provided that the Issuer shall not be required to pay or
discharge or cause to be paid or discharged any such tax whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings and for which disputed amounts or adequate reserves have been made
or the failure of which to pay or discharge could not reasonably be expected to
have a material adverse effect upon the ability of the Issuer to timely and
fully perform any of its payment or other material obligations under this
Indenture or upon the interests of the Rated Noteholders in the Collateral.

 

(d)           The Issuer shall enforce all of its material rights and remedies
under the Transaction Documents to which it is a party.

 

148

--------------------------------------------------------------------------------


 

(e)           Without at least thirty (30) days’ prior written notice to the
Trustee, the Issuer shall not change its name, or the name under which it does
business, from the name shown on the signature pages hereto, reincorporate or
reorganize under the laws of another jurisdiction, or establish an office in the
United States.

 

7.6.         OPINIONS AS TO COLLATERAL

 

On or before February 28, 2011 and on or before the fifth anniversary of such
date thereafter, the Issuer shall furnish to the Trustee, each Hedge
Counterparty and each Rating Agency an Opinion of Counsel (which shall include
assumptions and qualifications substantially similar to those set forth in
Exhibit E-1) stating that, in the opinion of such counsel, as of the date of
such opinion, the lien and security interest created by this Indenture with
respect to the Collateral remains a valid and perfected first priority lien and
describing the manner in which such security interest shall remain perfected.

 

7.7.         PERFORMANCE OF OBLIGATIONS

 

(a)           The Trustee shall notify the Issuer, each Hedge Counterparty and
each Rated Noteholder of any request for an amendment, waiver or supplement to
any Underlying Instrument included in the Collateral or of any other notice of a
vote in respect of any Collateral Interest included in the Collateral. The
Issuer may only enter into any such amendment, waiver or supplement to any such
Underlying Instrument if such amendment, supplement or waiver:

 

(1)           is required by the provisions of any Underlying Instrument or by
applicable law (other than pursuant to an Underlying Instrument);

 

(2)           is necessary to cure any ambiguity, inconsistency or formal defect
or omission in such Underlying Instrument; or

 

(3)           (x) is deemed necessary by the Issuer or the Collateral Manager
and does not materially and adversely affect the Secured Parties or (y) is
effected pursuant to Section 6.16.

 

The Issuer shall be entitled to rely on an Opinion of Counsel or Officer’s
certificate of the Collateral Manager as to material adverse effect and as to
whether the entry into an amendment, supplement or waiver is permitted pursuant
to this Indenture.

 

(b)           The Issuer or the Co-Issuer may, with the prior written consent of
the Holders of a Majority of the then Aggregate Outstanding Amount of the Notes
of each Class of Rated Notes and the Holders of not less than 662/3% of the
aggregate principal amount of the Outstanding Income Notes and the Initial Hedge
Counterparty, contract with other Persons, including the Collateral
Administrator, the Collateral Manager and the Bank, for the performance of
actions and obligations to be performed by the Issuer or

 

149

--------------------------------------------------------------------------------


 

the Co-Issuer hereunder by such Persons. Notwithstanding any such arrangement,
the Issuer or the Co-Issuer, as the case may be, shall remain liable for all
such actions and obligations. In the event of such contract, the performance of
such actions and obligations by such Persons shall be deemed to be performance
of such actions and obligations by the Issuer or the Co-Issuer, as the case may
be; and the Issuer or Co-Issuer, as the case may be, will punctually perform,
and use its best efforts to cause such other Person to perform, all of their
obligations and agreements contained in related agreement.

 

(c)           The Co-Issuers shall treat all acquisitions of Collateral
Interests as a “purchase” for tax, accounting and reporting purposes.

 

(d)           Each of the Co-Issuers shall file, or cause to be filed, any tax
returns, including information tax returns, required by any governmental
authority.

 

(e)           If the Issuer ceases to be disregarded as an entity separate from
the Owner REIT, in the event that (i) a Collateral Interest would become a Taxed
Collateral Interest or property acquired in respect of a Collateral Interest
would become Taxed Property (in either case excluding, for the avoidance of
doubt, any Taxed Collateral Interests or Taxed Property required to be disposed
of as described in Section 12.1(a)(2)), and (ii) the Issuer does not sell or
otherwise dispose of all or a portion of such Taxed Collateral Interest or Taxed
Property in accordance with the provisions of Section 12.1 (a)(3), the
Collateral Manager on behalf of the Issuer shall, prior to such Collateral
Interest becoming a Taxed Collateral Interest or such property becoming a Taxed
Property, (a) set up a special purpose subsidiary meeting the then current
published rating agency criteria for bankruptcy remote special purpose entities
(a Tax Subsidiary) to receive and hold any such Taxed Collateral Interest or
Taxed Property and transfer such Taxed Collateral Interest or Taxed Property to
the Tax Subsidiary or (b) contribute such Taxed Collateral Interest or Taxed
Property to a REMIC or other pass-through entity, unless the Issuer has received
an Opinion of Counsel rendered by nationally recognized tax counsel that the
Issuer can hold such Taxed Collateral Interest or Taxed Property directly
without causing the Issuer to be treated as engaged in a trade or business in
the United States for U.S. federal income tax purposes. The Issuer shall cause
the purposes and permitted activities of any such Tax Subsidiary to be
restricted solely to the acquisition, holding and disposition of such Taxed
Collateral Interest or Taxed Property and shall require such subsidiary to
distribute 100% of any payments or distributions received with respect to such
taxed Collateral Interest, together with the proceeds of any sale of such Taxed
Collateral Interest or Taxed Property, net of any tax liabilities, to the
Issuer.

 

150

--------------------------------------------------------------------------------

 

7.8.         NEGATIVE COVENANTS

 

(a)           The Issuer will not and, with respect to Section 7.8(a)(3), (4),
(5) and (9), the Co-Issuer will not:

 

(1)           intentionally operate so as to be subject to U.S. federal income
taxes on its net income;

 

(2)           sell, assign, participate, transfer, exchange or otherwise dispose
of, or pledge, mortgage, hypothecate or otherwise encumber (or permit such to
occur or suffer such to exist), any part of the Collateral, except as expressly
permitted by this Indenture;

 

(3)           claim any credit on, make any deduction from, or dispute the
enforceability of, the payment of the principal or interest (or any other
amount) payable in respect of the Rated Notes (other than amounts required to be
paid, deducted or withheld in accordance with any applicable law or regulation
of any governmental authority) or assert any claim against any present or future
Rated Noteholder by reason of the payment of any taxes levied or assessed upon
any part of the Collateral;

 

(4)           (A) incur or assume or guarantee any indebtedness, other than the
Rated Notes and this Indenture and the transactions contemplated hereby;
(B) issue any additional class of securities other than the Income Notes; or
(C) issue any additional shares of stock;

 

(5)           (A) take any action that would impair the validity or
effectiveness of this Indenture or any Grant hereunder or the lien of this
Indenture, amend hypothecate, subordinate, terminate, discharge or release any
Person from any covenants or obligations with respect to this Indenture or the
Rated Notes, except as may be permitted hereby, (B) create or extend any lien,
charge, adverse claim, security interest, mortgage or other encumbrance (other
than the lien of this Indenture) on or to the Collateral or any part thereof,
any interest therein or the proceeds thereof, or (C) take any action that would
cause the lien of this Indenture not to constitute a valid first priority
security interest in the Collateral;

 

(6)           use any of the proceeds of the Rated Notes issued hereunder (A) to
extend “purpose credit” within the meaning given to such term in Regulation U or
(B) to purchase or otherwise acquire any Margin Stock;

 

(7)           permit the aggregate book value of all Margin Stock held by the
Issuer on any date to exceed the net worth of the Issuer on such date (excluding
any unrealized gains and losses) on such date;

 

(8)           dissolve or liquidate in whole or in part, except as permitted
hereunder; or

 

151

--------------------------------------------------------------------------------


 

(9)           except for any agreements involving the purchase and sale of
Collateral Interests having customary purchase or sale terms and documents with
customary loan trading documentation (but not excepting any Hedge Agreement),
enter into any agreements unless such agreements contain “non-petition” and
“limited recourse” provisions with respect to the Issuer.

 

(b)           Except as permitted by this Indenture, the Issuer will not do
business under any other name other than the name set forth in the Articles and
neither the Issuer nor the Trustee shall acquire any Collateral after the
Closing Date, sell, transfer, exchange or otherwise dispose of Collateral, or
enter into or engage in any business with respect to any part of the Collateral.

 

7.9.          STATEMENT AS TO COMPLIANCE

 

On or before February 28 in each calendar year commencing in 2008, or
immediately if there has been a Default in the fulfillment of an obligation
under this Indenture, the Issuer shall deliver to the Trustee, the PAA Issued
Note Paying Agent, each Rated Noteholder making a written request therefor, the
Initial Hedge Counterparty, the Collateral Manager and each Rating Agency a
certificate of the Issuer stating, as to each signer thereof, that:

 

(a)           the Officer executing such certificate has conducted a review of
the activities of the Issuer and of the Issuer’s performance under this
Indenture during the 12-month period ending on December 31 of such year (or from
the Closing Date until December 31, 2007, in the case of the first such
certificate) based on reports and other information delivered to such Officer by
the Trustee, the Collateral Manager and the Collateral Administrator and a
review of the Accountant’s Reports prepared pursuant to Section 10.11 and such
other materials as such Officer deems appropriate; and

 

(b)           to the best of knowledge of the Issuer, based on such review, the
Issuer has fulfilled all of its material obligations under this Indenture
throughout the period, or, if there has been a Default in the fulfillment of any
such obligation, specifying each such Default known to such Officer and the
nature and status thereof, including actions undertaken to remedy the same.

 

7.10.       CO-ISSUERS MAY CONSOLIDATE, ETC., ONLY ON CERTAIN TERMS

 

(a)           The Issuer shall not consolidate or merge with or into any other
Person or transfer or convey all or substantially all of its assets to any
Person, unless permitted by Cayman Islands law and unless:

 

(1)           the Issuer shall be the surviving entity, or the Person (if other
than the Issuer) formed by such consolidation or into which the Issuer is merged
or to which all or substantially all of the assets of the Issuer are transferred
or conveyed shall be an exempted limited liability company organized and

 

152

--------------------------------------------------------------------------------


 

existing under the laws of the Cayman Islands or such other jurisdiction outside
the United States as may be approved by a Majority of each Class and each Hedge
Counterparty, and shall expressly assume, by an indenture supplemental hereto,
executed and delivered to the Trustee, each Hedge Counterparty and each Rated
Noteholder, the due and punctual payment of the principal of and interest on all
Rated Notes and the performance of every covenant of this Indenture and any
Hedge Agreement on the part of the Issuer to be performed or observed, all as
provided herein;

 

(2)           each Rating Agency and each Hedge Counterparty shall have received
written notification from the Issuer of such consolidation, merger, transfer or
conveyance and the identity of the surviving entity and a Rating Confirmation
shall have been obtained with respect to the consummation of such transaction;

 

(3)           if the Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Issuer is merged or to which all or
substantially all of the assets of the Issuer are transferred or conveyed shall
have agreed with the Trustee (A) to observe the same legal requirements for the
recognition of such formed or surviving entity as a legal entity separate and
apart from any of its Affiliates as are applicable to the Issuer with respect to
its Affiliates and (B) not to consolidate or merge with or into any other Person
or transfer or convey the Collateral or all or substantially all of its assets
to any other Person except in accordance with the provisions of this
Section 7.10;

 

(4)           if the Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Issuer is merged or to which all or
substantially all of the assets of the Issuer are transferred or conveyed shall
have delivered to the Trustee, each Hedge Counterparty and each Rating Agency an
Officer’s certificate and an Opinion of Counsel each stating that such Person
shall be duly organized, validly existing and (if applicable) in good standing
in the jurisdiction in which such Person is organized; that such Person has
sufficient power and authority to assume the obligations set forth in
Section 7.10(a)(1) above and to execute and deliver an indenture supplemental
hereto for the purpose of assuming such obligations; that such Person has duly
authorized the execution, delivery and performance of an indenture supplemental
hereto for the purpose of assuming such obligations and that such supplemental
indenture is a valid, legal and binding obligation of such Person, enforceable
in accordance with its terms, subject only to bankruptcy, reorganization,
insolvency, moratorium and other laws affecting the enforcement of creditors’
rights generally and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); that,
immediately following the event which causes such Person to become the successor
to the Issuer, (A) such Person has good and marketable title, free and clear of
any lien, security interest or charge, other than the lien and

 

153

--------------------------------------------------------------------------------


 

security interest of this Indenture, to the Collateral; (B) the Trustee
continues to have a valid perfected first priority security interest in the
Collateral securing all of the Rated Notes; (C) such Person has received an
Opinion of Counsel to the effect that (i) (x) such Person has been organized in
conformity with the requirements for qualification as a real estate investment
trust under the Code, and such Person’s actual method of operation has (for the
time period specified in such Opinion of Counsel) enabled, and its proposed
method of operation will enable, such Person to satisfy the requirements for
qualification and taxation as a real estate investment trust under the Code or
(y) such Person will not be subject to net income tax or be treated as engaged
in a trade or business within the United States for U.S. federal income tax
purposes and (ii) such other matters as the Trustee, the Initial Hedge
Counterparty or any Rated Noteholder may reasonably require;

 

(5)           immediately after giving effect to such transaction, no Default
shall have occurred and be continuing;

 

(6)           the Issuer shall have delivered to the Trustee, each Hedge
Counterparty and each Rated Noteholder an Officer’s certificate and an Opinion
of Counsel each stating that such consolidation, merger, transfer or conveyance
and such supplemental indenture comply with this Section 7, that all conditions
precedent in this Section 7 provided for relating to such transaction have been
complied with and that no adverse tax consequences will result therefrom to any
Rated Noteholder or any Hedge Counterparty; and

 

(7)           the Issuer shall have delivered to the Trustee an Opinion of
Counsel stating that after giving effect to such transaction, neither of the
Co-Issuers will be required to register as an investment company under the
Investment Company Act.

 

(b)           The Co-Issuer shall not consolidate or merge with or into any
other Person or transfer or convey all or substantially all of its assets to any
Person, unless:

 

(1)           the Co-Issuer shall be the surviving entity, or the Person (if
other than the Co-Issuer) formed by such consolidation or into which the
Co-Issuer is merged or to which all or substantially all of the assets of the
Co-Issuer are transferred or conveyed shall expressly assume, by an indenture
supplemental hereto, executed and delivered to the Trustee, the due and punctual
payment of the principal of and interest on all Rated Notes and the performance
of every covenant of this Indenture on the part of the Co-Issuer to be performed
or observed, all as provided herein;

 

(2)           each Rating Agency shall have received written notification from
the Co-Issuer of such consolidation, merger, transfer or conveyance and the

 

154

--------------------------------------------------------------------------------


 

identity of the surviving entity and a Rating Confirmation shall have been
obtained with respect to the consummation of such transaction;

 

(3)           if the Co-Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the assets of the Co-Issuer are transferred or conveyed
shall have agreed with the Trustee (A) to observe the same legal requirements
for the recognition of such formed or surviving corporation as a legal entity
separate and apart from any of its Affiliates as are applicable to the Co-Issuer
with respect to its Affiliates and (B) not to consolidate or merge with or into
any other Person or transfer or convey all or substantially all of its assets to
any other Person except in accordance with the provisions of this Section 7.10;

 

(4)           if the Co-Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the assets of the Co-Issuer are transferred or conveyed
shall have delivered to the Trustee and each Rating Agency an Officer’s
certificate and an Opinion of Counsel each stating that such Person shall be
duly organized, validly existing and (if applicable) in good standing in the
jurisdiction in which such Person is organized; that such Person has sufficient
power and authority to assume the obligations set forth in
Section 7.10(b)(1) above and to execute and deliver an indenture supplemental
hereto for the purpose of assuming such obligations; that such Person has duly
authorized the execution, delivery and performance of an indenture supplemental
hereto for the purpose of assuming such obligations and that such supplemental
indenture is a valid, legal and binding obligation of such Person, enforceable
in accordance with its terms, subject only to bankruptcy, reorganization,
insolvency, moratorium and other laws affecting the enforcement of creditors’
rights generally and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); and such
other matters as the Trustee or any Rated Noteholder may reasonably require;

 

(5)           immediately after giving effect to such transaction, no Default
shall have occurred and be continuing;

 

(6)           the Co-Issuer shall have delivered to the Trustee and each Rated
Noteholder an Officer’s certificate and an Opinion of Counsel each stating that
such consolidation, merger, conveyance or transfer and such supplemental
indenture comply with this Section 7 and that all conditions precedent in this
Section 7 provided for relating to such transaction have been complied with and
that no adverse tax consequences will result therefrom to any Rated Noteholder;

 

155

--------------------------------------------------------------------------------


 

(7)           after giving effect to such transaction, neither of the Co-Issuers
will be required to register as an investment company under the Investment
Company Act; and

 

(8)           after giving effect to such transaction, the outstanding
membership interest in the Co-Issuer will not be beneficially owned by any
Person other than the Issuer.

 

7.11.       SUCCESSOR SUBSTITUTED

 

Upon any consolidation or merger, or transfer or conveyance of all or
substantially all of the assets of the Issuer or the Co-Issuer, in accordance
with Section 7.10, the Person formed by or surviving such consolidation or
merger (if other than the Issuer or the Co-Issuer), or, the Person to which such
transfer or conveyance is made, shall succeed to, and be substituted for, and
may exercise every right and power of, and shall be bound by each obligation or
covenant of, the Issuer or the Co-Issuer, as the case may be, under this
Indenture with the same effect as if such Person had been named as the Issuer or
the Co-Issuer, as the case may be, herein. In the event of any such
consolidation, merger, transfer or conveyance, the Person named as the “Issuer”
or the “Co-Issuer” in the first paragraph of this Indenture or any successor
which shall theretofore have become such in the manner prescribed in this
Section 7 may be dissolved, wound-up and liquidated at any time thereafter, and
such Person thereafter shall be released from its liabilities as obligor and
maker on all the Rated Notes and from its obligations under this Indenture.

 

7.12.       NO OTHER BUSINESS

 

The Issuer shall not engage in any business or activity other than (i) issuing
and selling the Indenture Issued Notes pursuant to this Indenture, (ii) issuing
and selling the PAA Issued Notes in accordance with the Paying Agency Agreement
(iii) issuing the Ordinary Shares pursuant to the Issuer Charter,
(iv) acquiring, pledging, holding and disposing of, solely for its own account,
Collateral Interests, Eligible Investments and other Collateral described in
clauses (a) to (e) of the granting clauses hereof, (v) holding the membership
interest in the Co-Issuer and (vi) such other activities that are incidental
thereto and connected therewith. The Co-Issuer shall not engage in any business
or activity other than issuing and selling the Indenture Issued Notes (other
than the Class K Notes) pursuant to this Indenture and such other activities
incidental thereto or connected therewith. The Issuer shall not hold itself out
as a derivatives dealer willing to enter into either side of, or to offer to
enter into, assume, offset, assign or otherwise terminate positions in
(i) interest rate, currency, equity or commodity swaps or caps or
(ii) derivative financial instruments (including options, forward contracts,
short positions and similar instruments) in any commodity, currency, share of
stock, partnership or trust, note, bond, debenture or other evidence of
indebtedness, swap or cap; provided, however, that the foregoing shall not limit
the ability of the Issuer to enter into any Hedge Agreements. Furthermore, the
Issuer shall not hold itself out, whether through advertising or otherwise, as a
bank, insurance company or finance company, or as originating loans, lending
funds, making a market in loans or other assets or selling loans or other assets
to customers. The Issuer will not amend the Issuer Charter and the Co-Issuer
will not amend its Certificate of Formation or the Limited Liability Company
Operating Agreement, if such amendment would result in the rating (including any

 

156

--------------------------------------------------------------------------------


 

private or confidential rating) of any Class of Rated Notes being reduced or
withdrawn. Except as provided in the Transaction Documents, at any time at which
the Issuer is not a Qualified REIT Subsidiary, the Issuer shall not engage in
any business or activity or hold any asset that would cause the Issuer to be
engaged in a U.S. trade or business for U.S. federal income tax purposes, except
as the result of ownership of Equity Interests or securities received in an
Offer in accordance with the provisions of this Indenture.

 

7.13.       CHANGE OR WITHDRAWAL OF RATING

 

The Issuer shall promptly notify the Trustee in writing and upon receipt of such
notice the Trustee shall promptly notify the Rated Noteholders and each Hedge
Counterparty if at any time the rating of any Class of Rated Notes has been, or
is known will be, changed or withdrawn.

 

7.14.       REPORTING

 

At any time when the Co-Issuers are not subject to Section 13 or 15(d) of the
Exchange Act and are not exempt from reporting pursuant to Rule 12g3-2(b) under
the Exchange Act, upon the request of a Holder or Beneficial Owner of a Rated
Note or Income Note, the Co-Issuers shall promptly furnish or cause to be
furnished Rule 144A Information to such Holder or Beneficial Owner, to a
prospective purchaser of such Rated Note or Income Note designated by such
Holder or Beneficial Owner or to the Trustee for delivery to such Holder or
Beneficial Owner or a prospective purchaser designated by such Holder or
Beneficial Owner, as the case may be, in order to permit compliance by such
Holder or Beneficial Owner with Rule 144A under the Securities Act in connection
with the resale of such Rated Note or Income Note by such Holder or Beneficial
Owner.

 

7.15.       RATED NOTE CALCULATION AGENT

 

(a)           The Issuer hereby agrees that for so long as any of the Rated
Notes remain Outstanding the Issuer will at all times cause there to be an agent
appointed to calculate LIBOR in respect of each Interest Period in accordance
with the terms of Schedule B (the Rated Note Calculation Agent), which agent
shall be a financial institution, subject to supervision or examination by
federal or state authority, having an office within the United States. Whenever
the Rated Note Calculation Agent is required to act or exercise judgment, it
will do so in good faith and in a commercially reasonable manner. The Issuer has
initially appointed the Trustee as Rated Note Calculation Agent for purposes of
determining LIBOR for each Interest Period. If the Rated Note Calculation Agent
is unable or unwilling to act as such or is removed by the Issuer, the Issuer
(after consultation with the Collateral Manager) will propose a leading bank
which is engaged in transactions in Dollar deposits in the international
Eurodollar market and which does not control or is not controlled by or under
common control with the Co-Issuers or any of their Affiliates as a replacement
Rated Note Calculation Agent for approval by Holders of not less than 662/3% of
the aggregate principal amount of the Outstanding

 

157

--------------------------------------------------------------------------------


 

Income Notes. The Rated Note Calculation Agent may not resign its duties without
a successor having been duly appointed.

 

(b)           As soon as possible after 11:00 a.m. (London time) on each LIBOR
Calculation Date, but in no event later than 11:00 a.m. (New York time) on the
London Banking Day immediately following each LIBOR Calculation Date, the Rated
Note Calculation Agent will calculate LIBOR for the next Interest Period and the
Periodic Interest payable for such Interest Period in respect of the Outstanding
Rated Notes, rounded to the nearest cent, with half a cent being rounded upward,
on the related Payment Date to be given to the Co-Issuers, the Trustee, the
Collateral Manager, the Depositary, Euroclear, Clearstream and the Note Paying
Agent. The Rated Note Calculation Agent will also specify to the Co-Issuers and
the Collateral Manager the quotations upon which the Applicable Periodic
Interest Rate for each Class of Rated Notes is based, and in any event the Rated
Note Calculation Agent must notify the Co-Issuers and the Collateral Manager
before 5:00 p.m. (New York time) on each applicable LIBOR Calculation Date if it
has not determined and is not in the process of determining LIBOR with respect
to the Rated Notes and the Periodic Interest with respect to each Class of Rated
Notes, together with its reasons for the delay.

 

7.16.       LISTING

 

The Issuer will use its commercially reasonable efforts to obtain and maintain
the listing of each Class of Rated Notes (other than the Class A-R Notes) on the
Cayman Islands Stock Exchange.

 

7.17.       AMENDMENT OF CERTAIN DOCUMENTS

 

The Issuer will not agree to any amendment to or modification, substitution or
replacement of the Corporate Services Agreement, the Collateral Management
Agreement, the Account Control Agreement or any Hedge Agreement at any time
without obtaining Rating Confirmation with respect to any such amendment,
modification, substitution or replacement and will not amend, modify or waive
any “non-petition” or “limited recourse” provisions of any Transaction Document
to which it is a party without obtaining a Rating Confirmation with respect to
such modification. The Trustee shall provide each of the Holders of Rated Notes,
the Collateral Manager, each Hedge Counterparty and the Rating Agencies with a
copy of any such amendment or modification within 10 Business Days before
effecting such amendment or modification. Prior to entering into any waiver in
respect of the any of the foregoing agreements, the Issuer will provide to each
Rating Agency and the Trustee with written notice of such waiver.

 

7.18.       PURCHASE OF COLLATERAL; INFORMATION REGARDING COLLATERAL; RATING
CONFIRMATION

 

(a)           The Issuer will use reasonable efforts to purchase, on or before
the Effective Date (with amounts on deposit in the Uninvested Proceeds),

 

158

--------------------------------------------------------------------------------


 

Collateral Interests having an aggregate Principal Balance of not less than
U.S.$ 900,000,000 (which amount includes all Future Funding Obligations with
respect to Future Funding Assets) (assuming, for these purposes, settlement (in
accordance with customary settlement procedures in the relevant markets) of all
agreements entered into by the Issuer to acquire Collateral Interests scheduled
to settle on or following the Effective Date).

 

(b)           The Issuer (or the Collateral Manager on behalf of the Issuer)
shall cause to be delivered to the Trustee on the Effective Date an amended
Schedule A listing all Collateral Interests purchased on or before the Effective
Date, which schedule will supersede any prior Schedule A delivered to the
Trustee.

 

(c)           On or before the Effective Date, the Issuer (or the Collateral
Manager on its behalf) shall deliver an Officer’s certificate to the Trustee,
the Holders of Rated Notes, each Hedge Counterparty and each Rating Agency
demonstrating compliance by the Issuer with its obligations under
Section 7.18(a) and satisfaction of each applicable Collateral Quality Test, and
Coverage Test or, if on the Effective Date, the Issuer shall be in default in
the performance of its obligations under this Section 7.18 or any of the
Collateral Quality Tests or the specified Coverage Tests shall fail to be
satisfied, the Issuer (or the Collateral Manager on its behalf) shall deliver an
Officer’s certificate to the Trustee, the Holders of Rated Notes, each Hedge
Counterparty and each Rating Agency specifying the details of such default or
failure; provided that the failure to satisfy any of the Collateral Quality
Tests or Coverage Tests does not constitute an Event of Default but such failure
may result in a Rating Confirmation Failure.

 

(d)           No later than fifteen (15) Business Days after the Effective Date,
the Issuer (or the Collateral Manager on its behalf) shall deliver or cause to
be delivered to the Trustee an accountant’s certificate (the Accountant’s
Certificate) (i) confirming the information with respect to each Collateral
Interest set forth on the amended schedule delivered pursuant to
Section 7.18(b) as of the Effective Date, and the information provided by the
Issuer with respect to every other asset included in the Collateral,
(ii) certifying as of the Effective Date the procedures applied and their
associated findings with respect to the Coverage Tests and the Collateral
Quality Tests and (iii) specifying the procedures undertaken to review data and
computations relating to the foregoing clause (ii) held by the Issuer on the
Effective Date.

 

(e)           The Issuer (or the Collateral Manager on its behalf) shall request
in writing that each of the Rating Agencies confirm in writing (a Rating
Confirmation), within thirty (30) Business Days after the Effective Date (or, in
the case of each Rating Agency, any such later date (in no event longer than 60
Business Days after the Effective Date) that shall be acceptable to such Rating
Agency), the ratings (including any private or

 

159

--------------------------------------------------------------------------------


 

confidential ratings) assigned by it on the Closing Date to the Rated Notes. In
the event that the Issuer fails to obtain a Rating Confirmation within thirty
(30) days after the Effective Date (a Rating Confirmation Failure), on the next
and succeeding Payment Dates, the Issuer will be required to pay principal, to
the extent of Available Funds in the Collection Account and as provided in
Section 11.1, of the Notes in the order of the Note Payment Sequence, to the
extent necessary for each of the Rating Agencies to provide a Rating
Confirmation or until each Class of Notes is paid in full (and the Class A-R
Commitments are simultaneously reduced in accordance with Section 17.1(e));
provided that, to the extent the principal amount of the Class A-R Notes is
reduced to zero, any remaining principal payments allocable thereto will be
deposited as follows: (i) an amount up to the Total Net Unfunded Future Advance
Amount will be deposited in the Future Funding Asset Account, and (ii) any
remainder will be deposited in the Collection Account as Collateral Principal
Collections.

 

(f)            On each Payment Date on which a Rating Confirmation Failure
occurs, each related Hedge Agreement (other than Deemed Floating Asset Hedges)
will be terminated in part in accordance with the terms and conditions thereof,
and any amounts due and payable pursuant to such Hedge Agreement in connection
with such termination thereof will be paid on such Payment Date in accordance
with Section 11.1.

 

Notwithstanding the foregoing, if (i) the Issuer (or the Collateral Manager on
its behalf) has requested in writing that each of the Rating Agencies provide
Rating Confirmation within five (5) Business Days after the Effective Date,
(ii) the Issuer (or the Collateral Manager on its behalf) has obtained
confirmation by electronic mail, facsimile or telephone that each of the Rating
Agencies has received such request and has promptly delivered to the applicable
Rating Agency any additional information reasonably requested by such Rating
Agency, and (iii) any of the Rating Agencies fails to respond to such request
within thirty (30) Business Days after the Effective Date, then such failure to
respond will not immediately constitute a Rating Confirmation Failure but shall
not constitute receipt of Rating Confirmation so long as, as of the Effective
Date, (x) the Collateral Interest Principal Balance equals at least $855,000,000
and (y) the Collateral Quality Tests are satisfied (as evidenced by the
Accountant’s Certificate); provided that Rating Confirmation Failure shall
thereafter occur immediately upon receipt from the Rating Agencies of an actual
notice of Rating Confirmation Failure. If such response is not received within
60 Business Days after the Effective Date, the Issuer (or the Collateral Manager
on behalf of the Issuer) shall repeat such request on such 60th Business Day. In
addition, if any rating assigned as of the Closing Date to any Class of Notes
has not been confirmed, or is reduced or withdrawn, within 30 Business Days
after the Effective Date by any Rating Agency, the Collateral Manager may, on
behalf of the Issuer, within 10 Business Days provide to such Rating Agency a
proposal (a “Proposal”) with respect to the Collateral Interests. If such Rating
Agency accepts the Proposal, a Rating Confirmation shall

 

160

--------------------------------------------------------------------------------


 

be deemed to have occurred with respect to such Rating Agency provided the
Collateral Manager meets the conditions set forth in such Proposal within the
time requirements set forth in such Proposal. If the Collateral Manager, on
behalf of the Issuer, elects not to submit a Proposal, if a Proposal is
submitted but not accepted or if the Collateral Manager fails to meet the
conditions set forth in the Proposal within the time requirements set forth in
such Proposal then a Rating Confirmation Failure shall have occurred.

 

7.19.       LIQUIDITY TESTS

 

(a)           So long as the Issuer owns Related Future Advance Loans with
respect to which the related Other Loans are held by Future Advance Holders, and
the aggregate amount of the additional funding commitments related to such Other
Loans is greater than $5,000,000, the Future Advance Holders’ combined Liquidity
will be measured on each Quarterly Measurement Date (each such measurement, a
Liquidity Test). If the Future Advance Holders’ combined Liquidity is less than
$16,000,000 on any Quarterly Measurement Date on which the aggregate amount of
the additional funding commitments related to such Other Loans is greater than
$5,000,000, and the Future Advance Holders do not, within 30 calendar days,
(i) increase their combined Liquidity to at least $16,000,000, (ii) obtain a
Qualified Letter of Credit or a guarantee from an entity rated at least “A3” by
Moody’s in an amount at least equal to the excess, if any, of $16,000,000 over
their combined Liquidity, (iii) fund one or more accounts owned by the relevant
Future Advance Holder(s) in an aggregate amount at least equal to the excess, if
any, of $16,000,000 over their combined Liquidity, the only permitted
withdrawals from which will be to satisfy the additional funding commitments of
such Future Advance Holder(s) or to reimburse the Issuer for losses related to
the failure of the Future Advance Holders to fund future advances in accordance
with the terms of the related Mortgage Loan documents, or (iv) take some other
action for which Rating Confirmation is obtained, a Liquidity Test Failure shall
have occurred with respect to such Quarterly Measurement Date. For the avoidance
of doubt, if the Future Advance Holders collectively take one of the actions
described in clause (ii) or (iii) of the immediately preceding sentence
following the occurrence of a Liquidity Test Failure, they or it, as the case
may be, will be permitted to terminate such Qualified Letter of Credit or
guarantee or liquidate such account, as applicable, at any time thereafter when
their combined Liquidity is at least $16,000,000.

 

(b)           If a Liquidity Test Failure or a Future Funding Reserve Test
Failure is not cured by the following Payment Date, Collateral Interest
Collections available to be distributed to the PAA Issued Notes Paying Agent for
distribution to the holders of the Income Notes instead will be deposited into
the Suspense Account until any and all such failures are cured in accordance
with Section 11.1(b). The Collateral Manager shall notify the

 

161

--------------------------------------------------------------------------------

 

Rating Agencies if a Liquidity Test Failure or Future Funding Reserve Test
Failure occurs (and in connection therewith shall report to the Rating Agencies
the amount of Liquidity or Future Funding Reserve Amount as of the date of such
failure). In addition, amounts on deposit in the Suspense Account (or any
portion thereof) will be released from the lien of the Indenture and paid (upon
standing order of the Issuer) to the PAA Issued Note Paying Agent for
distribution to the holders of the Income Notes (subject to and in accordance
with the provisions of the Paying Agency Agreement) on any date on which the
Liquidity Test and Future Funding Reserve Test would be satisfied after such
release and payment.

 

ARTICLE VIII

 

SUPPLEMENTAL INDENTURES

 

8.1.          SUPPLEMENTAL INDENTURES WITHOUT CONSENT OF RATED NOTEHOLDERS

 

Without the consent of the Holders of any Rated Notes, the Initial Hedge
Counterparty (except as specified below) or the Income Noteholders and with
notice to the Controlling Party, the Co-Issuers, when authorized by Board
Resolutions or by action by written consent of the limited liability company
manager, as applicable, and the Trustee, at any time and from time to time
subject to the requirement provided below in this Section 8.1 with respect to
the ratings of the Rated Notes and subject to Section 8.3, may enter into one or
more indentures supplemental hereto, in form satisfactory to the Trustee, for
certain limited purposes including, inter alia, to:

 

(a)             evidence the succession of another Person to the Issuer or the
Co-Issuer and the assumption by any such successor Person of the covenants of
the Issuer herein and in the Rated Notes and the assumption by any such
successor Person of the covenants of the Co-Issuer herein and in the Rated Notes
(other than the Class L Notes, Class M Notes and Class N Notes) pursuant to
Section 7.10 or 7.11;

 

(b)             add to the covenants of the Co-Issuers (in the case of the Rated
Notes other than the Class L Notes, Class M Notes or the Class N Notes) or the
Issuer (in the case of the Class L Notes, the Class M Notes or the Class N
Notes) or the Trustee for the benefit of the Holders of all of the Rated Notes;

 

(c)             pledge any additional property to the Trustee;

 

(d)             add to the conditions, limitations or restrictions on the
authorized amount, terms and purposes of the issue, authentication and delivery
of the Rated Notes;

 

(e)             effect the appointment of a successor;

 

(f)              reduce the permitted minimum denomination of the Rated Notes;

 

162

--------------------------------------------------------------------------------


 

(g)           take any action necessary or advisable to prevent the Issuer, any
Note Paying Agent or the Trustee from being subject to withholding or other
taxes, fees or assessments, to prevent the Issuer from failing to qualify as a
Qualified REIT Subsidiary or, at any time at which the Issuer is not a Qualified
REIT Subsidiary, to prevent the Issuer from being treated as engaged in a U.S.
trade or business or otherwise being subjected to U.S. federal, state or local
income tax on a net income tax basis; provided that such action will not cause
the Noteholders to experience any material change to the timing, character or
source of income from the Notes and will not be considered a significant
modification resulting in an exchange for purposes of section 1.1001-3 of the
U.S. Treasury regulations;

 

(h)           modify the restrictions on and procedures for resale and other
transfer of the Rated Notes in accordance with any change in any applicable law
or regulation (or the interpretation thereof) or to enable the Co-Issuers to
rely upon any less restrictive exemption from registration under the Securities
Act or the Investment Company Act (in addition to that provided under Section 3
(c)(7) thereunder) or to remove restrictions on resale and transfer to the
extent not required thereunder;

 

(i)            grant, convey, transfer, assign, mortgage or pledge any property
to or with the Trustee for the benefit of the Secured Parties;

 

(j)            correct or amplify the description of any property at any time
subject to the lien of this Indenture, or to better assure, convey and confirm
unto the Trustee any property subject or required to be subjected to the lien of
this Indenture (including any and all actions necessary or desirable as a result
of changes in law or regulations) or to subject to the lien of this Indenture
any additional property;

 

(k)           make any change required by the stock exchange on which any
Class of Rated Note is listed, if any, in order to permit or maintain such
listing;

 

(l)            correct, amend, cure any manifest error, inconsistency, defect or
ambiguity or correct any typographical error in this Indenture;

 

(m)          modify this Indenture to conform the terms herein to the terms set
forth in the then current Offering Circular;

 

(n)           modify any provision (other than in respect of a Reserved Matter),
with respect to restrictions upon the Issuer’s rights to acquire and dispose of
Collateral Interests and other assets, that the Issuer or the Collateral Manager
determines to be necessary or desirable in order for the Issuer to maintain any
desired exemption from registration of the Issuer under the Investment Company
Act or of the Notes under the Securities Act;

 

(o)           with the consent of the Collateral Manager, modify the Collateral
Quality Tests and Coverage Tests and the definitions applicable thereto;

 

163

--------------------------------------------------------------------------------


 

(p)             with the consent of the Collateral Manager and the Controlling
Party, to modify the calculation of the Coverage Tests and the definitions
applicable thereto to correspond with published or written changes in the
guidelines, methodology or standards established by the Rating Agencies; or

 

(q)             agree to any modification of this Indenture or any other
Transaction Document (other than in respect of a Reserved Matter), which is, in
the opinion of the Trustee, proper to make if, in the opinion of the Trustee
(based upon an opinion of counsel), such modification will not have a material
adverse effect on the interests of Holders of any Class or Classes of Notes or
the Initial Hedge Counterparty and which is of a formal, minor or technical
nature or is to correct a manifest error.

 

The Trustee shall not enter into any such supplemental indenture unless the
Trustee has been provided with an Opinion of Counsel from nationally recognized
U.S. tax counsel experienced in such matters to the effect that either (A) at
any time at which the Issuer is a Qualified REIT Subsidiary the proposed
supplemental indenture will not cause the Issuer to fail to be treated as a
Qualified REIT Subsidiary or (B) at any other time, the proposed supplemental
indenture will not otherwise cause the Issuer to be subject to U.S. federal
income tax on a net income basis.

 

In addition, the Trustee may, but is not obligated to, without the consent of
the Rated Noteholders or of the Holders of any relevant Class or Classes of
Rated Notes, agree to any modification of any other Transaction Document which
is of a formal, minor or technical nature or is to correct a manifest error and
which is, in the opinion of the Trustee, proper to make, in the opinion of the
Trustee (based upon an opinion of counsel); provided such modification will not
have a material adverse effect on the interests of the Initial Hedge
Counterparty or the Holders of any Class or Classes of Notes. For so long as any
Rated Notes are Outstanding, no such supplemental indenture shall be effective
unless and until Rating Confirmation has been received.

 

The Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations which may be therein contained, but the Trustee shall not be
obligated to enter into any such supplemental indenture which affects the
Trustee’s own rights, duties, liabilities or indemnities under this Indenture or
otherwise, except to the extent required by law.

 

Without obtaining the requisite consents of the applicable parties pursuant to
this Section 8.1, the Trustee shall not enter into any such supplemental
indenture if, as a result of such supplemental indenture, the interests of the
Initial Hedge Counterparty any Holder of Rated Notes or of the Income
Noteholders would be materially and adversely affected thereby. Unless notified
by (i) a Majority of the then Aggregate Outstanding Amount of any Class of Rated
Notes that such Class will be materially and adversely affected, (ii) a Majority
of the aggregate principal amount of Income Notes Outstanding that the Income
Noteholders will be materially and adversely affected or (iii) the Initial Hedge
Counterparty that the Initial Hedge Counterparty will be materially and
adversely affected, the Trustee shall be entitled to rely upon an Officer’s

 

164

--------------------------------------------------------------------------------


 

certificate of the Collateral Manager or the Issuer as to whether the interests
of any Holder of Rated Notes or of Income Notes would be materially and
adversely affected by any such supplemental indenture (after giving notice of
such change to the PAA Issued Note Paying Agent). The Collateral Manager will
not be bound by any supplemental indenture that affects the obligations of the
Collateral Manager unless the Collateral Manager has consented thereto (which
consent will not be unreasonably withheld). The Co-Issuers shall not consent to
any supplemental indenture that would have a material adverse effect on the
Initial Hedge Counterparty without the consent of the Initial Hedge
Counterparty.

 

At the cost of the Co-Issuers, the Trustee shall provide to the Rated
Noteholders, the PAA Issued Note Paying Agent, each Hedge Counterparty and each
Rating Agency a copy of any proposed supplemental indenture at least 10 days
prior to the execution thereof by the Trustee and, for so long as any Rated
Notes are Outstanding, request a Rating Confirmation from each Rating Agency
with respect to such supplemental indenture. As soon as practicable after the
execution by the Trustee and the Issuer of any such supplemental indenture, the
Trustee shall provide to the Rated Noteholders, the PAA Issued Note Paying
Agent, each Hedge Counterparty and each Rating Agency a copy of the executed
supplemental indenture. For so long as any Rated Notes are Outstanding, no
supplemental indenture shall be effective unless and until a Rating Confirmation
from each Rating Agency has been received.

 

8.2.          SUPPLEMENTAL INDENTURES WITH CONSENT OF RATED NOTEHOLDERS

 

With the written consent of the Holders of not less than a majority of the then
Aggregate Outstanding Amount of each adversely affected Class of Rated Notes,
the written consent of 66 2/3% of the Holders of the aggregate principal amount
of the Outstanding Income Notes if materially and adversely affected thereby
(which consent shall be evidenced by an Officer’s certificate of the Issuer
certifying that such consent has been obtained), the Class A-R Note Agent if it
is materially and adversely affected thereby, the prior written consent of the
Initial Hedge Counterparty if it is materially and adversely affected thereby,
the written consent of the Controlling Party (such consent not to be
unreasonably withheld and if such consent is not provided within 10 days of the
proposed supplemental indenture then consent shall be deemed to be given) and
Rating Confirmation and, the Trustee and Co-Issuers may, subject to Section 8.3,
enter into one or more indentures supplemental hereto in order to:

 

(a)           change the applicable Stated Maturity Date of the Rated Notes or
scheduled redemption of the principal of or the due date of any installment of
interest on the Rated Notes or the Class A-R Commitment Fee, reduce the
principal amount thereof or the rate of interest thereon, or the Redemption
Price with respect thereto, or change the earliest date on which Rated Notes may
be redeemed, change the provisions of this Indenture relating to the application
of proceeds of any Collateral to the payment of principal of or interest on the
Rated Notes or change any place where, or the coin or currency in which, Rated
Notes or the principal thereof or interest thereon is payable, or impair the
right to institute suit for the enforcement of any such payment on or after the
Stated Maturity Date thereof (or, in the case of redemption, on or after the
Redemption Date);

 

165

--------------------------------------------------------------------------------


 

(b)             reduce the percentage, in principal amount, of Holders of Rated
Notes of each Class, or the percentage of Income Noteholders, whose consent is
required for the authorization of any supplemental indenture or for any waiver
of compliance with certain provisions of this Indenture or certain defaults
thereunder or their consequences;

 

(c)             impair or adversely affect the Collateral other than as
permitted by this Indenture;

 

(d)             permit the creation of any security interest ranking prior to or
on a parity with the security interest of this Indenture with respect to any
part of the Collateral or terminate such security interest on any property at
any time subject thereto (other than in accordance with this Indenture) or
deprive the Holder of any Rated Note or the Initial Hedge Counterparty of the
security afforded by the security interest of this Indenture;

 

(e)             reduce the percentage of the aggregate principal amount of
Holders of Rated Notes of each Class whose consent is required to request the
Trustee to preserve the Collateral or rescind the Trustee’s election to preserve
the Collateral pursuant to Section 5.5 or to sell or liquidate the Collateral
pursuant to Section 5.4 or 5.5;

 

(f)              modify any of the provisions of this Section 8.2, except to
increase the percentage of the aggregate principal amount of Outstanding Rated
Notes of each Class whose Holders’ consent is required for any such action or to
provide that other provisions of this Indenture cannot be modified or waived
without the written consent of the Holders of 66 2/3% of the then Aggregate
Outstanding Amount of each affected Class of Rated Notes Outstanding and the
Initial Hedge Counterparty;

 

(g)             modify the definition of the term “Outstanding” or Section 11.1;

 

(h)             modify any of the provisions of this Indenture in such a manner
as to affect the calculation of the amount of any payment of interest or
principal of any Rated Note on any Payment Date or to affect the right of the
Holders of Rated Notes or the Initial Hedge Counterparty to the benefit of any
provisions for the redemption of such Rated Notes contained therein;

 

(i)              modify provisions related to the bankruptcy or insolvency of
the Co-Issuers; or

 

(j)              modify provisions stating that the obligations of the
Co-Issuers are joint and several limited recourse obligations of the Co-Issuers
payable solely from the Collateral in accordance with the terms of this
Indenture (Section 8.2(a) through (j) collectively, the Reserved Matters);

 

provided that unless notified (after giving 30 Business Days’ notice of such
change to the Controlling Party, the holders of each Class of Notes, the Holders
of the Income Notes and the

 

166

--------------------------------------------------------------------------------


 

Initial Hedge Counterparty) by holders of a majority in Aggregate Outstanding
Amount (excluding any Class E Deferred Interest Amount, Class F Deferred
Interest Amount, Class G Deferred Interest Amount, Class H Deferred Interest
Amount, Class J Deferred Interest Amount, Class K Deferred Interest Amount and
Class L Deferred Interest Amount, as the case may be) of the Notes of any
Class that such Class of Notes will be materially and adversely affected by the
proposed supplemental indenture, the interests of such Class will be deemed not
to be materially and adversely affected by such proposed supplemental indenture.

 

The Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations which may be therein contained, but the Trustee shall not be
obligated to enter into any such supplemental indenture which affects the
Trustee’s own rights, duties, liabilities or indemnities under this Indenture or
otherwise, except to the extent required by law.

 

Not later than 15 Business Days prior to the execution of any proposed
supplemental indenture pursuant to this Section 8.2, the Trustee, at the expense
of the Co-Issuers, shall mail to the Rated Noteholders, PAA Issued Note Paying
Agent, the Class A-R Note Agent, each Hedge Counterparty, the Collateral Manager
and each Rating Agency a copy of such proposed supplemental indenture (or a
description of the substance thereof) and shall request Rating Confirmation with
respect to such supplemental indenture. If any Class of Rated Notes is then
rated by any Rating Agency, the Trustee shall not enter into any such
supplemental indenture if, as a result of such supplemental indenture, Rating
Confirmation would not be received with respect to such supplemental indenture,
unless each Holder of Rated Notes of each Class whose rating will be reduced or
withdrawn has, after notice that the proposed supplemental indenture would
result in such reduction or withdrawal of the rating of the Class of Rated Notes
held by such Holder, consented to such supplemental indenture.

 

Without having obtained the consent of the applicable parties pursuant to this
Section 8.2, the Trustee shall not enter into any such supplemental indenture
if, as a result of such supplemental indenture, the interests of any Holder of
Rated Notes, the Initial Hedge Counterparty or of the Income Noteholders would
be materially and adversely affected thereby. Unless notified by (i) the Holders
of a Majority of the then Aggregate Outstanding Amount of any Class of Rated
Notes that such Class will be materially and adversely affected or (ii) the
Holders of a Majority of aggregate principal balance of the Income Notes that
the Income Noteholders will be materially and adversely affected, the Trustee
shall be entitled to rely upon an Officer’s certificate of the Collateral
Manager or the Issuer as to whether the interests of any Holder of Rated Notes
or of the Income Noteholders would be materially and adversely affected by any
such supplemental indenture (after giving notice of such change to the PAA
Issued Note Paying Agent).

 

It shall not be necessary for any Act of Rated Noteholders or any consent of
Income Noteholders under this Section 8.2 to approve the particular form of any
proposed supplemental indenture, but it shall be sufficient if such Act or
consent shall approve the substance thereof.

 

Promptly after the execution by the Co-Issuers and the Trustee of any
supplemental indenture pursuant to this Section 8.2, the Trustee, at the expense
of the Co-Issuers, shall mail or make available to the Rated Noteholders, each
Hedge Counterparty, the PAA Issued Note Paying

 

167

--------------------------------------------------------------------------------


 

Agent (for forwarding to the Income Noteholders), the Class A-R Note Agent, the
Collateral Manager and each Rating Agency a copy thereof. Any failure of the
Trustee to publish or mail such notice, or any defect therein, shall not,
however, in any way impair or affect the validity of any such supplemental
indenture. In addition, the Issuer shall cause to be delivered a copy of the
executed supplemental indenture to the Repository for posting on the Repository
in the manner described in Section 14.3.

 

8.3.          EXECUTION OF SUPPLEMENTAL INDENTURES

 

In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Section 8 or the modifications thereby of the trusts
created by this Indenture, the Trustee shall be entitled to receive, and
(subject to Sections 6.1 and 6.3) shall be fully protected in relying in good
faith upon an Opinion of Counsel, stating that the execution of such
supplemental indenture is authorized, or permitted by this Indenture and that
all conditions precedent thereto have been complied with. The Trustee may, but
shall not be obligated to, enter into any such supplemental indenture which
affects the Trustee’s own rights, duties or indemnities under this Indenture or
otherwise. Such supplemental indenture will not be binding on the Collateral
Manager to the extent that it reduces the rights or increases the obligations of
the Collateral Manager, unless such supplemental indenture is consented to in
writing by the Collateral Manager.

 

8.4.          EFFECT OF SUPPLEMENTAL INDENTURES

 

Upon the execution of any supplemental indenture under this Section 8, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Rated Notes theretofore and thereafter authenticated and delivered hereunder
or under the Paying Agency Agreement shall be bound thereby.

 

Notwithstanding anything to the contrary herein, no amendment or modification of
or supplement to this Indenture will be effective until the Collateral Manager
has received written notice of such amendment, modification or supplement and,
if such amendment, modification or supplement affects the rights, obligations or
compensation of the Collateral Manager, the Collateral Manager has consented in
writing to the terms of the proposed amendment. In addition, the consent of any
predecessor Collateral Manager will be required to implement any such amendment,
modification or supplemental that would change any provision of this Indenture
entitling such predecessor Collateral Manager to any fee or other amount payable
to it under this Indenture or to reduce or delay the right of such predecessor
to such payment.

 

8.5.          REFERENCE IN INDENTURE ISSUED NOTES TO SUPPLEMENTAL INDENTURES

 

Indenture Issued Notes authenticated and delivered after the execution of any
supplemental indenture pursuant to this Section 8 may, and if required by the
Trustee shall, bear a notation in form approved by the Trustee as to any matter
provided for in such supplemental indenture. If the Co-Issuers shall so
determine, new Indenture Issued Notes, so modified as to conform in the opinion
of the Trustee and the Co-Issuers to any such supplemental indenture,

 

168

--------------------------------------------------------------------------------


 

may be prepared and executed by the Co-Issuers and authenticated and delivered
by the Trustee in exchange for Outstanding Indenture Issued Notes.

 

ARTICLE IX

 

REDEMPTION OF RATED NOTES

 

9.1.          REDEMPTION OF RATED NOTES

 

The Rated Notes will be subject to redemption in whole but not in part at their
respective Redemption Prices, in each case, in accordance with the procedures,
and subject to the satisfaction of the conditions, in Section 9.2 below, in the
following circumstances:

 

(a)             on or after the Payment Date occurring in February 2010 and
continuing until the Stated Maturity Date (the Call Period), at the direction of
the Holders of not less than 662/3% of the aggregate principal amount of the
Income Notes Outstanding (an Optional Redemption);

 

(b)             on any Payment Date on which the outstanding principal amount of
the Notes (including the Unfunded Class A-R Commitment) has been reduced to 10%
of the aggregate outstanding principal amount of the Notes on the Closing Date,
at the direction of the Collateral Manager, in whole but not in part, at a price
equal to the applicable Redemption Price (such a redemption a Clean-Up Call);

 

(c)             on any Payment Date following the occurrence and during the
continuation of a Tax Event, at the direction of the Holders of not less than
662/3% of the aggregate principal amount of the Income Notes Outstanding (such a
redemption, a Tax Redemption); and

 

(d)             automatically and without any direction by any Person, (i) if
the Notes have not been redeemed in full on or after the Payment Date occurring
in February 2019, and (ii) if any of the conditions set forth in Sections
9.2(a) through (d) below have not been met or if the highest bidder fails to pay
the purchase price within six (6) Business Days following such Payment Date, the
Payment Date thereafter, unless the Notes are redeemed in full prior to the next
Auction Date (such a redemption, an Auction Call Redemption).

 

9.2.          REDEMPTION PROCEDURES; AUCTION

 

In connection with any Redemption, the Trustee and the Collateral Manager will,
in accordance with the procedures set forth in Schedule D (the Auction
Procedures) and subject to the satisfaction of the Income Note Redemption
Approval Conditions and at the expense of the Issuer, conduct an auction (an
Auction) of the Collateral Interests included in the Collateral on a date (each
such date, an Auction Date) occurring no later than ten (10) Business Days prior
to any scheduled Redemption Date. Any of the Initial Purchaser, the Collateral
Manager, the

 

169

--------------------------------------------------------------------------------


 

Income Noteholders, the Trustee or their respective Affiliates may, but will not
be required to, bid at the Auction.

 

(a)           Any Redemption will be subject to the satisfaction of each of the
following conditions:

 

(1)             the related Auction has been conducted in accordance with the
Auction Procedures;

 

(2)             the Trustee has received bids for the Collateral Interests (or
for each of the related Subpools) from at least two Qualified Bidders (including
the winning Qualified Bidder, and which may include the Collateral Manager)
identified on a list of qualified bidders provided by the Collateral Manager to
the Trustee;

 

(3)             the Collateral Manager certifies that the Highest Auction Price
would result in the Sale Proceeds from the Collateral Interests (or the related
Subpools) for a purchase price (paid in cash) plus the Balance of all Eligible
Investments and cash held by the Issuer, plus any termination payments payable
by a Hedge Counterparty to the Issuer (in excess of any amounts payable by the
Issuer to a Hedge Counterparty) resulting from the termination of the related
Hedge Agreement pursuant to the Redemption being at least equal to the sum of
(i) the aggregate Redemption Prices of the Notes plus (ii) any accrued but
unpaid fees and expenses of the Issuer pursuant to Section 11.1(b)(1) and (26)
through (31) (including any termination payments payable by the Issuer resulting
from the termination of any Hedge Agreement pursuant to the Redemption) plus
(iii) any Outstanding Interest Advances, together with interest thereon; and

 

(4)             the bidder(s) who offered the Highest Auction Price for the
Collateral Interests (or the related Subpools) enter(s) into a written agreement
with the Issuer (which the Issuer will execute if the conditions set forth above
and in this Indenture are satisfied, which execution will constitute
certification by the Issuer that such conditions have been satisfied) that
obligates the highest bidder(s) (or the highest bidder for each Subpool) to
purchase all of the Collateral Interests (or the relevant Subpool) and provides
for payment in full (in Cash) of the purchase price to the Trustee on or prior
to the sixth Business Day following the relevant Auction Date.

 

Provided that all of the conditions set forth in this Section 9.2(a)(1) through
(4) have been met, the Trustee will sell and transfer the Collateral Interests
(or each related Subpool), without representation, warranty or recourse, to the
bidder(s) who offered the Highest Auction Price for the Collateral Interests (or
the related Subpools) in accordance with and upon completion of the Auction
Procedures. If any of the conditions set forth in this Section 9.2(a)(1) through
(4) are not met, (i) the Redemption will not occur on the Payment Date following
the relevant Auction Date, (ii) the Trustee will give notice of the withdrawal
of the Redemption, (iii) subject to clause (iv) below, the Trustee will decline
to consummate such sale and will not

 

170

--------------------------------------------------------------------------------


 

terminate any Hedge Agreements and may not solicit any further bids or otherwise
negotiate any further sale of Collateral Interests in relation to such Auction
and (iv) unless the Rated Notes are redeemed in full prior to the next
succeeding Auction Date, the Trustee will conduct another Auction on the next
succeeding Auction Date.

 

(b)           In addition, any Optional Redemption requires the occurrence of
the following:

 

(1)           at least four (4) Business Days before the scheduled Redemption
Date, the Collateral Manager has furnished to the Trustee evidence, in form
satisfactory to the Trustee, that the Collateral Manager on behalf of the Issuer
has entered into a binding agreement or agreements with an institution or
institutions (or guarantor or guarantors of the obligations): (A) with regard to
which Rating Confirmation has been received; or (B) whose short-term unsecured
debt obligations (other than such obligations whose rating is based on the
credit of a person other than such institution) have a credit rating from
Moody’s, if rated by Moody’s, to sell, not later than the Business Day
immediately preceding the scheduled Redemption Date, in immediately available
funds, all or part of the Collateral Interests at a purchase price (paid in
Cash) which together with the Balance of all Eligible Investments and Cash held
by the Issuer will be at least equal to the sum of (i) the aggregate Redemption
Prices of the Notes plus (ii) any accrued but unpaid fees and expenses of the
Issuer pursuant to Section 11.1(b)(1) and (26) through (30) (including any
termination payments payable by the Issuer resulting from the termination of any
Hedge Agreement pursuant to the Redemption); or

 

(2)           prior to selling any Collateral Interests or any other collateral,
the Collateral Manager certifies that the expected proceeds from such sale will,
in the aggregate, equal or exceed, in each case, the sum of (A) any amounts
payable in connection with an Optional Redemption pursuant to Section 9.2 of the
Notes plus (B) all expenses of such redemption and all other administrative fees
and expenses payable on the related Redemption Date.

 

The Trustee will deposit the purchase price for the Collateral Interests in the
Collection Account, and the Rated Notes and, to the extent funds are available
therefor, the Income Notes, will be redeemed on the Payment Date immediately
following the relevant Auction Date in the order of priorities set forth in
Section 11.1. Any Redemption will only be effected on a Payment Date.
Installments of principal and interest due on or prior to a Redemption Date
shall continue to be payable to the Holders of such Rated Notes as of the
relevant Record Dates according to their terms.

 

9.3.          RECORD DATE; NOTICE TO TRUSTEE OF REDEMPTION

 

(a)           The Issuer shall set the Redemption Date and the applicable Record
Date and give notice thereof to the Trustee pursuant to Section 9.3(b) below and

 

171

--------------------------------------------------------------------------------

 

shall issue an Issuer Request to the Trustee for the provision of the
information necessary for the Issuer to compile the Redemption Date Statement in
accordance with Section 10.11(b).

 

(b)           In the event of any Redemption, the Issuer shall, at least 45 days
(but not more than 90 days) prior to the Redemption Date, notify the Trustee and
each Hedge Counterparty of such Redemption Date, the applicable Record Date, the
principal amount of each Class of Notes to be redeemed on such Redemption Date
and the Redemption Price of such Notes.

 

9.4.         NOTICE OF REDEMPTION

 

Notice of Redemption will be given by first-class mail, postage prepaid, mailed
not less than eight (8) Business Days prior to the applicable Redemption Date,
to each Hedge Counterparty, the Class A-R Note Agent, each Rating Agency and
each Holder of Rated Notes at such Holder’s address in the Note Register
maintained by the Note Registrar in accordance with the provisions of this
Indenture and to the Collateral Manager. Rated Notes called for Redemption must
be surrendered at the office of any Note Paying Agent appointed pursuant to this
Indenture in order to receive the Redemption Price.

 

All notices of redemption shall state:

 

(a)           the applicable Redemption Date;

 

(b)           the applicable Record Date;

 

(c)           the Redemption Price;

 

(d)           that all the Notes of the relevant Class are being redeemed in
full and that interest on the applicable principal amount of Notes shall cease
to accrue on the date specified in the notice; and

 

(e)           the place or places where such Rated Notes are to be surrendered
for payment of the Redemption Price, which shall be the office or agency of the
Note Paying Agent to be maintained as provided in Section 7.2.

 

Notice of redemption shall be given by the Co-Issuers or, at the Co-Issuers’
request, by the Trustee in the name and at the expense of the Co-Issuers.
Failure to give notice of redemption, or any defect therein, to any Holder of
any Note selected for redemption shall not impair or affect the validity of the
redemption of any other Notes.

 

9.5.         NOTICE OF WITHDRAWAL

 

With regard to an Optional Redemption or a Tax Redemption, any notice of
redemption may be withdrawn by the Issuer up to the fourth Business Day prior to
the Redemption Date by written notice to the Trustee, each Hedge Counterparty
and the Collateral Manager only if the Collateral Manager is unable to deliver
such sale agreement or agreements or certifications, as the case may be, in form
satisfactory to the Trustee. With regard to any Redemption, notice of

 

172

--------------------------------------------------------------------------------


 

any withdrawal pursuant to Section 9.2 shall be given by the Trustee to each
Holder of Rated Notes at such Holder’s address in the Note Register maintained
by the Note Registrar by overnight courier guaranteeing next day delivery (or
second day delivery outside the United States) sent not later than the third
Business Day prior to such Redemption Date.

 

9.6.         RATED NOTES PAYABLE ON REDEMPTION DATE

 

Notice of redemption having been given as aforesaid, the Notes so to be redeemed
shall, on the Redemption Date, become due and payable at the Redemption Price
therein specified, and from and after the Redemption Date (unless the Issuer
shall default in the payment of the Redemption Price) such Rated Notes shall
cease to bear interest. Upon final payment on a Note to be redeemed, the Holder
shall present and surrender such Note at the place specified in the notice of
redemption on or prior to such Redemption Date; provided that if there is
delivered to the Co-Issuers (i) such security or indemnity as may be required by
them to save each of them harmless and (ii) an undertaking thereafter to
surrender such Note, then, in the absence of notice to the Co-Issuers that the
applicable Note has been acquired by a bona fide purchaser, such final payment
shall be made without presentation or surrender. Installments of interest on
Rated Notes of a Class so to be redeemed whose Stated Maturity Date is on or
prior to the Redemption Date shall be payable to the Holders of such Rated
Notes, or one or more predecessor Rated Notes, registered as such at the close
of business on the relevant Record Date according to the terms and provisions of
Section 2.6(e).

 

If any Rated Note called for redemption shall not be paid upon surrender thereof
for redemption, the principal thereof shall, until paid, bear interest from the
Redemption Date at the Applicable Periodic Interest Rate for each successive
Interest Period the Rated Note remains Outstanding.

 

9.7.         SPECIAL AMORTIZATION

 

If the Collateral Manager notifies the Trustee in writing that it has
determined, in its sole discretion, that investments in additional Collateral
Interests would either be impractical or not beneficial, the amount of such
Collateral Principal Collections available pursuant to Section 11.1(b)(24), as
determined by the Collateral Manager (the Special Amortization Amount) shall be
applied to the payment of principal of the Notes on the next succeeding Payment
Date (a Special Amortization) in accordance with Section 11.1(b)(24)(ii) hereof.

 

Payments of principal of the Notes pursuant to Section 11.1(b)(24)(ii) shall be
made:

 

(a)           if the Special Amortization Pro Rata Condition is satisfied with
respect to the related Payment Date, pro rata to the respective Classes of the
Rated Notes (for purposes of the pro rata allocation to the Class A Senior Notes
based on the Class A Senior Pro Rata Allocation) pursuant to
Section 11.1(b)(24)(i) of the Priority of Principal Payments provided that a
Special Amortization Notice is delivered by the Collateral Manager to the Issuer
and the Trustee; or

 

(b)           if the criteria for either the Special Amortization Pro Rata
Condition are not satisfied, sequentially to the respective Classes of the Rated
Notes

 

173

--------------------------------------------------------------------------------


 

pursuant to Section 11.1(b)(24)(ii)(2) of the Priority of Principal Payments.

 

If the Collateral Manager elects to initiate a Special Amortization, the
Collateral Manager shall deliver on or prior to the related Calculation Date, to
each of the Trustee and each Rating Agency, advance written notice (which may be
included in the related Note Report) (each, a Special Amortization Notice)
specifying the identity and principal amount of each Class of Rated Notes to be
paid pursuant to such Special Amortization and that the Collateral Manager has
been unable to identify for purchase by the Issuer Substitute Collateral
Interests that comply with the Reinvestment Criteria and the other applicable
requirements of this Indenture, and that the other applicable requirements of
this Indenture, and that all other Indenture requirements for such Special
Amortization are complied with.

 

On each Payment Date on which a Special Amortization occurs, each related Hedge
Agreement (other than Deemed Floating Asset Hedges) will be terminated in part
in accordance with the terms and conditions thereof, and any amounts due and
payable pursuant to such Hedge Agreement in connection with such termination
thereof will be paid on such Payment Date in accordance with Section 11.1.

 

ARTICLE X

 

ACCOUNTS, ACCOUNTINGS AND RELEASES

 

10.1.       COLLECTION OF FUNDS

 

(a)           Except as otherwise expressly provided herein, the Trustee may
demand payment or delivery of, and shall receive and collect, directly and
without intervention or assistance of any fiscal agent or other intermediary,
all funds and other property payable to or receivable by the Trustee pursuant to
this Indenture, including all payments due on the Pledged Securities, in
accordance with the terms and conditions of such Pledged Securities. The Trustee
shall segregate and hold all such funds and property received by it in trust for
the Secured Parties and shall apply such funds as provided in this Indenture.

 

(b)           Each of the parties hereto hereby agrees to cause the Custodian or
any other Securities Intermediary that holds any funds or other property for the
Issuer or the Co-Issuer in an Account to agree with the parties hereto that
(1) each Account is a Securities Account in respect of which the Trustee is the
Entitlement Holder, (2) each Account is held by a financial institution that has
a combined capital and surplus of at least U.S.$250,000,000 and being subject to
supervision or examination by federal or state banking authority, (3) the Cash,
Securities and other property credited to any Account is to be treated as a
Financial Asset under Article 8 of the UCC and (4) the securities intermediary’s
jurisdiction (within the meaning of Section 8-110 of the UCC) for that purpose
will be the State of New York. In no event may any Financial Asset held in any
Account be registered in

 

174

--------------------------------------------------------------------------------


 

the name of, payable to the order of, or specially Indorsed to, the Issuer
unless such Financial Asset has also been Indorsed in blank or to the Custodian
or other Securities Intermediary that holds such Financial Asset in such
Account. Each Account shall be held and maintained at an office located in
Minneapolis, Minnesota or Columbia, Maryland.

 

10.2.       GENERAL PROVISIONS APPLICABLE TO ACCOUNTS

 

(a)           The Trustee agrees to give the Issuer prompt notice (with a copy
to each Hedge Counterparty, the Collateral Manager, each Rating Agency, the
Class A-R Note Agent and the PAA Issued Note Paying Agent) if any Account or any
funds on deposit therein, or otherwise standing to the credit of any Account,
shall become subject to any writ, order, judgment, warrant of attachment,
execution or similar process.

 

(b)           The Issuer (or the Collateral Manager on behalf of the Issuer)
shall direct the Trustee to invest and reinvest any funds on deposit in any of
the Accounts (other than the Payment Account or the Collateral Account) in
Eligible Investments. In the event that the Collateral Manager has not delivered
investment instructions to the Trustee or after the occurrence of an Event of
Default, the Trustee shall invest and reinvest any funds on deposit in any
Account (other than the Payment Account) as fully as practicable in investments
described in clause (vii) of the definition of Eligible Investments maturing not
later than the earlier of (i) 30 days after the date of such investment or
(ii) the Business Day immediately preceding the next Payment Date. With respect
to each Account, all interest and other income from Eligible Investments
purchased with funds on deposit in such Account shall be deposited in such
Account, any gain realized from such investments shall be credited to such
Account, and any loss resulting from such investments shall be charged to such
Account. Any gain or loss with respect to an Eligible Investment shall be
allocated in such a manner as to increase or decrease, respectively, Collateral
Principal Collections and/or Collateral Interest Collections in the proportion
that the amount of Collateral Principal Collections and/or Collateral Interest
Collections used to acquire such Eligible Investment bears to the purchase price
thereof. The Trustee shall not in any way be held liable by reason of any
insufficiency of any such Account resulting from any loss relating to any such
investment. Nothing herein shall be deemed to relieve the Bank or its Affiliates
from any duties or liabilities with respect to investments in obligations of the
Bank or any Affiliate thereof.

 

(c)           All funds deposited from time to time in the Collection Account,
the Expense Reserve Account or the Interest Reserve Account pursuant to this
Indenture shall be held by the Trustee as part of the Collateral and shall be
applied to the purposes herein provided.

 

175

--------------------------------------------------------------------------------


 

10.3.       COLLATERAL ACCOUNT

 

The Trustee shall, prior to the Closing Date, cause the Custodian to establish a
Securities Account which shall be designated as the Collateral Account, which
shall be in the name of the Trustee as Entitlement Holder in trust for the
benefit of the Secured Parties and into which the Trustee shall from time to
time deposit Collateral. All Collateral from time to time deposited in, or
otherwise standing to the credit of, the Collateral Account pursuant to this
Indenture shall be held by the Trustee as part of the Collateral and shall be
applied to the purposes herein provided. The Co-Issuers shall not have any
legal, equitable or beneficial interest in the Collateral Account other than in
accordance with the Priority of Payments.

 

10.4.       UNINVESTED PROCEEDS ACCOUNT

 

The Trustee shall, prior to the Closing Date, cause to be established a
Securities Account which shall be designated as the Uninvested Proceeds Account,
which shall be held in the name of the Trustee as Entitlement Holder in trust
for the benefit of the Secured Parties, into which the Trustee shall deposit all
Uninvested Proceeds (other than the organizational and structuring fees and
expenses of the Co-Issuers (including, without limitation, the legal fees and
expenses of counsel to the Co-Issuers, Wachovia Capital Markets, LLC and the
Collateral Manager), the expenses of offering the Rated Notes and the Income
Notes (including placement fees and structuring fees) and amounts deposited in
the Expense Reserve Account on such date). On or prior to the Effective Date,
the Collateral Manager on behalf of the Issuer may direct the Trustee to, and
upon such direction the Trustee shall, apply funds in the Uninvested Proceeds
Account to purchase additional Collateral Interests and, pending such investment
in additional Collateral Interests, such funds will be invested in Eligible
Investments, as directed by the Collateral Manager, with stated maturities no
later than the Business Day immediately preceding the next Payment Date;
provided, however that during the Ramp-Up Period, Substitute Collateral
Interests shall be purchased with amounts in the Uninvested Proceeds Account, if
sufficient amounts are available in the Uninvested Proceeds Account, and only if
sufficient amounts are not available in the Uninvested Proceeds Account, with
any Collateral Principal Collections. The Trustee shall transfer any Uninvested
Proceeds remaining on deposit in the Uninvested Proceeds Account on the
Effective Date to the Collection Account, at the direction of the Collateral
Manager, to be treated as either (i) Collateral Interest Collections deposited
in the Collateral Interest Collections Sub-Account, provided that a Rating
Confirmation Failure has not occurred, or (ii) if a Rating Confirmation Failure
occurs, as Collateral Principal Collections deposited in the Collateral
Principal Collections Sub-Account.

 

10.5.       COLLECTION ACCOUNT

 

(a)           Collection Account

 

(1)           The Trustee shall, prior to the Closing Date, cause to be
established a Securities Account which shall be designated as the Collection
Account, which shall be held in the name of the Trustee as Entitlement Holder in
trust for the benefit of the Secured Parties. The Trustee shall cause to be
established two sub-accounts of the Collection Account. The Trustee shall
deposit Collateral Principal Collections into one sub-account (the

 

176

--------------------------------------------------------------------------------


 

Collateral Principal Collections Sub-Account) and Collateral Interest
Collections into the other sub-account (the Collateral Interest Collections
Sub-Account). At the direction of the Issuer (or the Collateral Manager on
behalf of the Issuer), the Trustee shall invest all funds on deposit in the
Collection Account (including the Collateral Principal Collection Sub-Account)
in Eligible Investments or Substitute Collateral Interests in accordance with
the requirements and limitations contained in Section 12.1(c).

 

(2)           The Trustee, within one Business Day after receipt of any
Distribution or other proceeds that are not Cash shall so notify the Issuer and
the Issuer shall sell such Distribution or other proceeds for Cash in accordance
with Section 12.1.

 

(3)           The Trustee shall transfer to the Payment Account for application
pursuant to Section 11.1 and in accordance with the calculations and the
instructions contained in the Note Valuation Report prepared by the Issuer
pursuant to Section 10.11(a), on or prior to the Business Day prior to each
Payment Date, funds on deposit in the Collection Account (including reinvestment
income) other than Collections received after the end of the Due Period with
respect to such Payment Date. An Authorized Officer of the Issuer or the
Collateral Manager’s approval of the Note Valuation Report shall constitute
direction to the Trustee to, and upon such approval, the Trustee shall, transfer
to the Payment Account, for application pursuant to Section 11.1 no later than
the Business Day prior to each Payment Date, all Interest Advances made to or by
the Trustee pursuant to Section 10.17 and any amounts then held in the
Collection Account other than proceeds received after the end of the Due Period
with respect to such Payment Date.

 

(4)           The Trustee shall withdraw and apply amounts on deposit in the
Collection Account in accordance with any Redemption Date Statement delivered to
the Trustee in connection with the redemption of Rated Notes pursuant to
Section 9.1.

 

(5)           Payments due to any Hedge Counterparty shall be paid, in
accordance with Section 11.1 pro rata with all other Hedge Agreement payments on
the applicable Payment Date; provided that the Issuer’s payment obligations
under any Deemed Floating Asset Hedges payable on a date other than a Payment
Date shall only be paid to the extent Collateral Interest Collections are then
available in the Collateral Interest Collections Sub-Account. With respect to
Hedge Agreements paid during the related Due Period, the Trustee, in accordance
with this Section 10.5(a)(5), shall transfer Collateral Interest Collections to
the Payment Account for payment to the related Hedge Counterparty on the payment
date required pursuant to the related Hedge Agreement.

 

177

--------------------------------------------------------------------------------


 

10.6.       EXPENSE RESERVE ACCOUNT

 

The Trustee shall, prior to the Closing Date, cause to be established a
Securities Account which shall be designated as the Expense Reserve Account,
which shall be held in the name of the Trustee as Entitlement Holder in trust
for the benefit of the Secured Parties. Any and all funds at any time on deposit
in, or otherwise standing to the credit of, the Expense Reserve Account shall be
held in trust by the Trustee for the benefit of the Secured Parties. On the
Closing Date, the Trustee shall deposit into the Expense Reserve Account an
amount equal to U.S.$50,000 together with an amount sufficient to pay any
outstanding fees and expenses of the Issuer in relation to the offering of the
Rated Notes and the Income Notes which are not paid on the Closing Date. At the
direction of the Issuer (or the Collateral Manager on behalf of the Issuer), the
Trustee shall invest all funds on deposit in the Expense Reserve Account in
Eligible Investments. Any amounts held in the Expense Reserve Account in excess
of U.S.$50,000 on the day which is 60 days following the Closing Date (or, if
such day is not a Business Day, the next following Business Day) shall be
transferred by the Trustee into the Uninvested Proceeds Account. Thereafter, the
Trustee shall transfer to the Expense Reserve Account from the Payment Account
amounts required to be deposited therein pursuant to Section 11.1(a) and in
accordance with the calculations and the instruction contained in the Note
Valuation Report prepared by the Issuer pursuant to Section 10.11(a). Except as
provided in Section 11.1, the only permitted withdrawal from or application of
funds on deposit in, or otherwise standing to the credit of, the Expense Reserve
Account shall be to pay (on any day other than a Payment Date) accrued and
unpaid Administrative Expenses of the Co-Issuers; provided that the Trustee
shall deposit all amounts remaining on deposit in the Expense Reserve Account at
the time when substantially all of the Issuer’s assets have been sold or
otherwise disposed of into the Collections Account as Collateral Interest
Collections and will be distributed in accordance with the Section 11 on the
immediately succeeding Payment Date.

 

10.7.       INTEREST RESERVE ACCOUNT

 

The Trustee shall, prior to the Closing Date, cause to be established a
Securities Account which shall be designated as the Interest Reserve Account,
which shall be held in the name of the Trustee as Entitlement Holder in trust
for the benefit of the Secured Parties. Any and all funds at any time on deposit
in, or otherwise standing to the credit of, the Interest Reserve Account shall
be held in trust by the Trustee for the benefit of the Secured Parties. At the
direction of the Issuer (or the Collateral Manager on behalf of the Issuer), the
Trustee shall invest all funds on deposit in the Interest Reserve Account in
Eligible Investments. On each Payment Date, in accordance with the Priority of
Payments, the Trustee will deposit the Interest Reserve Amount, if any, into the
Interest Reserve Account. The only permitted withdrawal from or application of
funds on deposit in, or otherwise standing to the credit of, the Interest
Reserve Account shall be to deposit into the Payment Account, on the Business
Day prior to each Payment Date, the Balance of the Interest Reserve Account
(including reinvestment income) for distribution as Collateral Interest
Collections in accordance with the Priority of Payments on the related Payment
Date.

 

178

--------------------------------------------------------------------------------

 

10.8.       FUTURE FUNDING ASSET ACCOUNT

 

With respect to any Future Funding Asset except as set forth in the last
sentence of this paragraph, the Trustee, if so directed by the Collateral
Manager, at the time of purchase thereof shall withdraw from the Collateral
Principal Collections Sub-Account and deposit into the Future Funding Asset
Account the amount of funds equal to or greater than the combined aggregate
Future Funding Obligations under such Future Funding Asset included in the
Collateral Interests less the amount of any previous Future Advances, as
specified in such direction. Upon initial purchase of an Future Funding Asset,
such Future Funding Obligation shall be treated as part of the purchase price
for such Collateral Interest. A deposit into the Future Funding Asset Account is
not required to be made in connection with the purchase of an Future Funding
Asset to the extent that the Total Unfunded Future Advance Amounts, including
the Unfunded Future Advance Amounts with respect to such Future Funding Asset,
are less than the Available Aggregate Class A-R Undrawn Amount. The Issuer (at
the direction of the Collateral Manager) will deposit any Class A-R Draws into
the Future Funding Asset Account.

 

As directed by the Collateral Manager in writing and in accordance with this
Indenture, amounts on deposit in the Future Funding Asset Account shall be
invested in overnight funds that are Eligible Investments. On the Business Day
immediately preceding each Payment Date, the income received on amounts
contained in the Future Funding Asset Account during the related Due Period
shall be withdrawn from such account and deposited in the Collection Account as
Collateral Interest Collections.

 

The amounts on deposit in the Future Funding Asset Account may only be applied
to fund Future Advance Amounts or on the date on which the Notes are redeemed in
full, shall be transferred to the Collateral Principal Collection Sub-Account
and distributed pursuant to the Priority of Payments; provided, that to the
extent that the amounts then on deposit in the Future Funding Asset Account
exceed the Total Unfunded Future Advance Amount, the Collateral Manager may
direct the Trustee to transfer such excess to the Collection Account as
Collateral Principal Collections for distribution in accordance with
Section 11.1. After the Commitment Termination Time, the amounts on deposit in
the Future Funding Asset Account will in no event be less than the Total
Unfunded Future Advance Amount.

 

Funds in the Future Funding Asset Account shall be available for application at
the direction of the Collateral Manager (i) to fund any Future Advance Amounts,
(ii) during the Reinvestment Period, to make Class A-R Prepayments and (iii) to
the Collateral Principal Collection Sub-Account as Collateral Principal
Collections for application on the next Payment Date (provided that such
direction is delivered on or before the related Calculation Date); provided,
however, that the Collateral Manager may elect, rather than to fund such Future
Advance with a withdrawal from the Future Funding Asset Account, to instead fund
such Future Advance with a Class A-R Draw; provided, further, that no
application pursuant to clause (ii) or (iii) above shall exceed the excess of
(a) the sum of (1) amounts on deposit in the Future Funding Asset Account and
(2) the Available Aggregate Class A-R Undrawn Amount over (b) the Total Unfunded
Future Advance Amount. Upon (i) the sale or maturity of an Future Funding Asset
or (ii) the occurrence of an event of default with respect to an Future Funding
Asset or any other event or circumstance which results in the irrevocable
reduction of the undrawn commitments under such Future Funding Asset, any funds
in the Future Funding Asset Account

 

179

--------------------------------------------------------------------------------


 

in excess of the amount needed to cover any drawdowns on all remaining Future
Funding Assets will be transferred, at the direction of the Collateral Manager,
to the Collection Account as Collateral Principal Collections and will be
distributed in accordance with Section 11.1 on the immediately succeeding
Payment Date.

 

10.9.       PAYMENT ACCOUNT

 

The Trustee shall, prior to the Closing Date, establish a Securities Account
which shall be designated as the Payment Account, which shall be held in the
name of the Trustee as Entitlement Holder in trust for the benefit of the
Secured Parties. Any and all funds at any time on deposit in, or otherwise
standing to the credit of, the Payment Account shall be held in trust by the
Trustee for the benefit of the Secured Parties. Except as provided in
Section 11.1, the only permitted withdrawal from or application of funds on
deposit in, or otherwise standing to the credit of, the Payment Account shall be
to pay the interest on and the principal of the Rated Notes in accordance with
their terms and the provisions of this Indenture and, upon Issuer Order, to pay
Administrative Expenses, amounts due to the Advancing Agent or the Trustee in
connection with the reimbursement of Interest Advances, certain Cure Advances
and certain servicing advances made in accordance with any Servicing Agreement
and servicing and other fees paid in accordance with any Servicing Agreement and
interest thereon and other amounts specified therein, each in accordance with
the Priority of Payments. The Co-Issuers shall not have any legal, equitable or
beneficial interest in the Payment Account other than in accordance with the
Priority of Payments.

 

10.10.     REPORTS BY TRUSTEE

 

The Trustee shall supply, in a timely fashion to each Rating Agency (so long as
any Rated Notes are rated by such Rating Agency), each Hedge Counterparty, the
Holders of Rated Notes, the Collateral Manager, the PAA Issued Note Paying
Agent, the Initial Purchaser, the Placement Agent, the Issuer and the Advancing
Agent any information regularly maintained by the Trustee that each such Person
may from time to time request with respect to the Pledged Securities or the
Accounts reasonably needed to complete the Note Valuation Report or to provide
any other information reasonably available to the Trustee by reason of its
acting as Trustee hereunder and required to be provided by Section 10.11.

 

The Trustee shall forward to the Collateral Manager, the Controlling Party, the
Advancing Agent, or upon request therefor, any Holder of a Rated Note shown on
the Note Register, the Initial Purchaser, each Hedge Counterparty or the PAA
Issued Note Paying Agent, copies of notices and other writings received by it
from the issuer of any Collateral Interest or from any Clearing Agency with
respect to any Collateral Interest advising the holders of such security of any
rights that the holders might have with respect thereto (including notices of
calls and redemptions of securities) as well as all periodic financial reports
received from such issuer and Clearing Agencies with respect to such issuer.

 

As promptly as possible following the delivery of each Note Valuation Report to
the Trustee pursuant to Section 10.11(a) or (b), as applicable, the Issuer shall
cause a copy of such report to be delivered the Repository for posting on the
Repository in the manner described in Section 14.3. In connection therewith,
each of the Co-Issuers acknowledges and agrees that each

 

180

--------------------------------------------------------------------------------


 

Note Valuation Report shall be posted to the Repository for use in the manner
described in the section headed “Terms of Use” on the Repository.

 

In the event that a Distribution on any Collateral Interest is not paid to the
Trustee on the Due Date therefor, the Trustee shall provide the Advancing Agent
with notice of such default on the Business Day immediately following such
default. In addition, (i) the Trustee shall provide the Advancing Agent (either
electronically or in hard-copy format) with copies of all reports received from
any trustee, trust administrator, master servicer or similar administrative
entity with respect to the Collateral Interests and (ii) upon request, the
Trustee shall promptly make available to the Advancing Agent any other
information reasonably available to the Trustee by reason of its acting as
Trustee hereunder to permit the Advancing Agent to make a determination of
recoverability with respect to any Interest Advance and to otherwise perform its
advancing obligations hereunder.

 

10.11.     ACCOUNTINGS

 

(a)           Accounting. The Issuer shall deliver, not later than the related
Payment Date and after the reconciliation process described in this
Section 10.11, an accounting (each, a Remittance Report and, together with the
Monthly Reports, the Note Valuation Reports), determined as of each Calculation
Date, to each Rating Agency, the Trustee, the Collateral Manager, the Issuer and
the Advancing Agent and make available via the Trustee’s internet website,
initially located at www.cdolink.com to the Trustee, each Hedge Counterparty,
the PAA Issued Note Paying Agent, each Note Transfer Agent, Wachovia Capital
Markets, LLC, the Advancing Agent, the Issuer and, upon written request
therefor, any Holder of a Rated Note shown on the Note Register. The Note
Valuation Report shall contain the following information determined, unless
otherwise specified below, as of the related Calculation Date;

 

(1)           the calculation showing compliance with each of the Coverage
Tests, accompanied by a list setting forth the applicable maximum or minimum
value, percentage or ratio which must be maintained pursuant to this Indenture
with respect to each of the Coverage Tests and a list setting forth the results
of the calculation of each of the Coverage Tests with respect to the Collateral
Interests, and the calculation showing the Moody’s Maximum Weighted Average
Rating Factor Test, the Weighted Average Fixed Rate Coupon, the Weighted Average
Spread, the Weighted Average Life and the Moody’s Minimum Average Recovery Rate
and, if applicable, the Moody’s Post-Acquisition Compliance Test;

 

(2)           the estimated remaining Average Life of each of the Collateral
Interests;

 

(3)           the Applicable Periodic Interest Rate in respect of each Class of
Notes and the amount of Periodic Interest payable to the Holders of the Notes
for such Payment Date (in the aggregate and by Class);

 

181

--------------------------------------------------------------------------------


 

(4)           the amount (if any) payable to each Hedge Counterparty pursuant to
the related Hedge Agreement;

 

(5)           the amount (if any) payable by each Hedge Counterparty pursuant to
the related Hedge Agreement:

 

(6)           the Aggregate Fees and Expenses payable on the next Payment Date
on an itemized basis;

 

(7)           the Aggregate Fees and Expenses paid during a period of twelve
(12) months ending on the next Payment Date on an itemized basis;

 

(8)           for the Collection Account:

 

(i)            the Balance on deposit in the Collection Account and the
Collateral Principal Collections Sub-Account at the end of the related Due
Period;

 

(ii)           the nature and source of any Collections in the Collection
Account and the Collateral Principal Collections Sub-Account, including
Collections received since the date of the last Note Valuation Report;

 

(iii)          the amounts payable from the Collection Account in accordance
with the priority set forth in Section 11.1 on the next Payment Date; and

 

(iv)          the Balance remaining in the Collection Account immediately after
all payments and deposits to be made on such Payment Date;

 

(v)           the Balance on deposit in the Collateral Principal Collections
Sub-Account.

 

(9)           for the Interest Reserve Account:

 

(i)            the balance on deposit in the Interest Reserve Account at the end
of the related Due Period;

 

(ii)           the amount payable from the Interest Reserve Account pursuant to
the Priority of Payments on the next Payment Date;

 

(iii)          the Interest Reserve Amount to be paid into the Interest Reserve
Account on the next Payment Date; and

 

(iv)          the Balance remaining in the Interest Reserve Account immediately
after all payments and deposits to be made on such Payment Date;

 

182

--------------------------------------------------------------------------------


 

(10)         for the Expense Reserve Account:

 

(i)            the amount to be paid into the Expense Reserve Account on the
next Payment Date; and

 

(ii)           the Balance remaining in the Expense Reserve Account immediately
after all payments and deposits to be made on such Payment Date;

 

(11)         for the Future Funding Asset Account:

 

(i)            the balance on deposit in the Future Funding Asset Account at the
end of the related Due Period;

 

(ii)           the amount, if any, payable from the Future Funding Asset
Account;

 

(iii)          the amount, if any, to be paid into the Future Funding Asset
Account on the next Payment Date; and

 

(iv)          the Balance remaining in the Future Funding Asset Account
immediately after all payments and deposits to be made on such Payment Date;

 

(12)         for the Class A-R Holder Collateral Account, the Balance remaining
in the Class A-R Holder Collateral Account immediately after all payments and
deposits to be made on such Payment Date;

 

(13)         any Hedge Receipt Amount or Hedge Payment Amount for the related
Payment Date, and for each Hedge Agreement (if any), the outstanding notional
amount of such Hedge Agreement and the amounts, if any, scheduled to be received
or paid, as the case may be, by the Issuer pursuant to such Hedge Agreement for
the related Payment Date, separately stating the portion payable in accordance
with Section 11.1;

 

(14)         the aggregate amount of outstanding Interest Advances and Cure
Advances;

 

(15)         the amount of Income Note Excess Funds on the related Payment Date;

 

(16)         the amount of the Senior Collateral Management Fee and the amount
of the Subordinate Collateral Management Fee;

 

(17)         such other information as the Collateral Manager, the Initial
Purchaser, the Trustee, any Rating Agency or any Hedge Counterparty may
reasonably request;

 

183

--------------------------------------------------------------------------------


 

(18)         with respect to each Collateral Interest, the Principal Balance,
the annual coupon rate or spread to the relevant floating rate index, the
frequency of coupon payments, the amount of principal payments received, the
maturity date, the issuer, the country in which the issuer is incorporated or
organized, the Moody’s Recovery Rate and the Moody’s Rating (provided that if
any Moody’s Rating for any Collateral Interest is an “estimated” or “shadow”
rating, such rating shall be identified as “estimated” or “shadow rated,” shall
be disclosed with an asterisk (or any such other marking designed to indicate an
estimated or shadow rating) in the place of the applicable estimated or shadow
rating and shall include the date as of which such rating was first provided by
Moody’s to the Issuer).

 

(19)         the Principal Balance, the maturity date, the Moody’s Rating and
the issuer of each Eligible Investment included in the Collateral;

 

(20)         (A) the identity and Principal Balance of each Collateral Interest
that became a Credit Risk Interest, an Impaired Interest, an Equity Interest, a
Written Down Interest, a Withholding Tax Interest, a Deferred Interest PIK Bond,
a Buy/Sell Interest, a Credit Improved Interest, a Future Funding Interest, a
Taxed Collateral Interest or a Taxed Property, (B) the date, as provided by the
Collateral Manager, on which any Collateral Interest became a Credit Risk
Interest, an Impaired Interest, an Equity Interest, a Written Down Interest, a
Buy/Sell Interest, a Withholding Tax Interest, a Taxed Collateral Interest or a
Taxed Property, (C) whether the Collateral Manager has directed the Issuer to
sell or not to sell such Collateral Interest, and (D) the date by which any such
sale occurs;

 

(21)         the identity of each Collateral Interest that was upgraded or
downgraded or placed on watch for upgrade or downgrade by any Rating Agency
since the date of the last Note Valuation Report;

 

(22)         the Principal Balance and identity of each Collateral Interest that
was released for sale indicating the reason for such sale and the amount and
identity of each Collateral Interest that was granted since the date of the last
Note Valuation Report;

 

(23)         the identity and Principal Balance of each Collateral Interest that
was a Credit Risk Interest, an Impaired Interest, an Equity Interest, a Written
Down Interest, a Buy/Sell Interest, a Withholding Tax Interest, a Buy/Sell
Interest, a Credit Improved Interest, a Future Funding Interest, a Deferred
Interest PIK Bond, a Taxed Collateral Interest, a Taxed Property or a
Discretionary Sale;

 

(24)         the purchase price of each Pledged Security granted and the sale
price of each Pledged Security subject to a sale since the date of the last Note

 

184

--------------------------------------------------------------------------------


 

Valuation Report; and whether such Pledged Security is a Collateral Interest, an
Eligible Investment or proceeds in the Collection Account;

 

(25)         the amount of Purchased Accrued Interest;

 

(26)         a description of any transactions with the Collateral Manager, the
Issuer, the Collateral Administrator and the Trustee and any Affiliates thereof;

 

(27)         the Herfindahl Score;

 

(28)         the Fitch Recovery for each Class of Notes;

 

(29)         the components of the Fitch Poolwide Expected Loss Test; and

 

(30)         the amount of any Class A-R Draws, remaining Class A-R Commitments,
the Total Net Unfunded Future Advance Amount, the Total Unfunded Future Advance
Amount and Future Funding Obligations.

 

Upon receipt of each Note Valuation Report, the Trustee and the Collateral
Manager shall compare the information contained therein to the information
contained in their respective records with respect to the Collateral and shall,
within two (2) Business Days after receipt of such Note Valuation Report, notify
each of the Issuer, the Collateral Manager, the Trustee, each Hedge
Counterparty, Moody’s and Fitch if the information contained in the Note
Valuation Report does not conform to the information maintained by the Trustee
or the Collateral Manager as applicable, with respect to the Collateral, and
detail any discrepancies. In the event that any discrepancy exists, the Trustee
and the Issuer, or the Collateral Manager shall attempt to promptly resolve the
discrepancy. If such discrepancy cannot be promptly resolved, the Trustee shall
within five (5) Business Days after discovery of such discrepancy cause the
Independent Accountants of recognized international reputation to review such
Note Valuation Report and the Trustee’s and the Collateral Manager’s records to
determine the cause of such discrepancy. If such review reveals an error in the
Note Valuation Report or the records of the Trustee or the Collateral Manager,
as the case may be, such item shall be revised accordingly and, as so revised,
shall be utilized in making further calculations.

 

Subject to the terms of this Indenture and the Collateral Administration
Agreement, the Collateral Administrator shall be entitled to rely on the
information supplied by the Collateral Manager in relation to the preparation of
the Note Valuation Report and shall not be liable for the accuracy or
completeness of such information or the lack thereof.

 

In addition to the foregoing information, each Note Valuation Report shall
include a statement to the following effect:

 

“The Notes have not been and will not be registered under the United States
Securities Act of 1933, as amended (the Securities Act), or under any state
securities laws, and the Co-Issuers have not been and will not be registered
under the United States Investment Company Act of 1940, as amended (the 1940
Act). Each Holder of the Notes, other than those Holders that are not “U.S.
persons” (U.S. Person) within the meaning of Regulation S (Regulation S) under
the Securities Act and have acquired their Notes outside the United States
pursuant to Regulation

 

185

--------------------------------------------------------------------------------


 

S, is required to be both (i) (A) with respect to any Rated Note, a “qualified
institutional buyer” as defined in Rule 144A under the Securities Act (Qualified
Institutional Buyer) or (B) solely with respect to the Income Notes, any of NS
CDO Holdings VIII2, LLC, NS Advisors, LLC or any “affiliate” thereof within the
meaning of Rule 405 under the Securities Act that is an “accredited investor”
within the meaning of Rule 501(A) under the Securities Act (each of the
foregoing, a Permitted NS Purchaser) and (ii) a “qualified purchaser” (Qualified
Purchaser) within the meaning of Section 3(c)(7) of the 1940 Act, purchasing for
its own account or for the account of another Qualified Purchaser, that can make
all of the representations in this Indenture applicable to a holder that is a
U.S. Person. The beneficial interest in the Notes may be transferred only to a
transferee that meets both of the criteria in clauses (i) and (ii) above and can
make all of the representations in this Indenture applicable to a Holder that is
a U.S. Person, except that any such transfer in reliance on Regulation S can be
made only to a transferee that is not a U.S. Person. The Issuer has the right to
compel any Holder that does not meet the qualifications and the transfer
restrictions set forth in this Indenture to sell its interest in the Notes, or
may sell such interest on behalf of such owner, pursuant to the Indenture.”

 

(b)           Redemption Date Instructions. Not less than five Business Days
after receiving an Issuer Request requesting information regarding a redemption
pursuant to Section 9.1 of the Rated Notes of a Class as of a proposed
Redemption Date set forth in such Issuer Request, the Trustee shall provide the
necessary information (to the extent it is available to the Trustee) to the
Issuer, and the Issuer shall compute the following information and provide such
information in a statement (the Redemption Date Statement) delivered to the
Trustee:

 

(1)           the Aggregate Outstanding Amount of the Rated Notes of the
Class or Classes to be redeemed as of such Redemption Date;

 

(2)           the amount of accrued interest due on such Rated Notes as of the
last day of the Interest Period immediately preceding such Redemption Date; and

 

(3)           the amount in the Collection Account available for application to
the redemption of such Rated Notes.

 

(c)           If the Trustee shall not have received any accounting provided for
in this Section 10.11 on the first Business Day after the date on which such
accounting is due to the Trustee, the Trustee shall use reasonable efforts to
cause such accounting to be made by the applicable Payment Date or Redemption
Date. To the extent the Trustee is required to provide any information or
reports pursuant to this Section 10.11 as a result of the failure of the Issuer
to provide such information or reports, the Trustee shall be entitled to retain
an Independent certified public accountant in connection therewith and the
reasonable costs incurred by the Trustee for such Independent certified public
accountant shall be reimbursed pursuant to Section 6.8.

 

186

--------------------------------------------------------------------------------

 

The Trustee will make the Note Valuation Report available via its internet
website initially located at www.cdolink.com. All information made available on
the Trustee’s website will be restricted and the Trustee will only provide
access to such reports to those parties entitled thereto pursuant to this
Indenture. In connection with providing access to its website, the Trustee may
require registration and the acceptance of a disclaimer. Questions regarding the
Trustee’s website can be directed to the Trustee’s customer service desk at
phone number 301-815-6600.

 

10.12.              RELEASE OF SECURITIES

 

(a)                                  If no Event of Default has occurred and is
continuing and subject to Section 12, the Issuer shall, in connection with any
sale required pursuant to Section 12.1, by Issuer Order executed by an
Authorized Officer of the Issuer and delivered to the Trustee at least two
Business Days prior to the settlement date for any sale of a security certifying
that the conditions set forth in Section 12.1 are satisfied, direct the Trustee
to release such security from the lien of this Indenture against receipt of
payment therefor.

 

(b)                                 The Issuer shall, if notified that the
issuer of the Pledged Security requires delivery of such Pledged Security as a
condition to redemption or payment in full, by Issuer Order executed by an
Authorized Officer of the Issuer and delivered to the Trustee at least two
Business Days prior to the date set for redemption or payment in full of a
Pledged Security, certifying that such security is being redeemed or paid in
full, direct the Trustee or, at the Trustee’s instructions, the Custodian, to
deliver such security, if in physical form, duly endorsed, or, if such security
is a Clearing Corporation Security, to cause it to be presented, to the
appropriate paying agent therefor on or before the date set for redemption or
payment, in each case against receipt of the redemption price or payment in full
thereof.

 

(c)                                  The Trustee shall, upon receipt of an
Issuer Order at such time as there are no Rated Notes Outstanding and all
obligations of the Co-Issuers hereunder have been satisfied, release the
Collateral from the lien of this Indenture.

 

(d)                                 The Issuer may retain agents (including the
Collateral Manager) to assist the Issuer in preparing any notice or other report
required under Section 10.12 and this Section 10.13.

 

10.13.              REPORTS BY INDEPENDENT ACCOUNTANTS

 

(a)                                  At the Closing Date the Issuer (or the
Collateral Manager on its behalf) shall appoint a firm of Independent certified
public accountants of recognized national reputation for purposes of preparing
and delivering the reports or certificates of such accountants required by this
Indenture. Upon any resignation by such firm, the Issuer shall (after
consultation with

 

187

--------------------------------------------------------------------------------


 

the Collateral Manager) propose a replacement firm meeting the criteria set
forth in the preceding sentence for approval by a Majority of the Controlling
Class. Upon approval by a Majority of the Controlling Class, the Issuer shall
promptly appoint such firm by Issuer Order delivered to the Trustee, each Hedge
Counterparty, the Collateral Manager and each Rating Agency. If the Issuer shall
fail to appoint a successor to a firm of Independent certified public
accountants which has resigned within 30 days after such resignation, the Issuer
shall promptly notify the Trustee of such failure in writing. The fees of such
Independent certified public accountants and its successor shall be payable by
the Issuer as provided in Section 11.1.

 

(b)                                 On or before May 31 of each year (commencing
with May 31, 2008), the Issuer shall cause to be delivered to the Trustee, the
PAA Issued Note Paying Agent and each Rating Agency an Accountant’s Report
specifying the procedures applied and their associated findings with respect to
the Note Valuation Reports and any Redemption Date Statements prepared in the
preceding year. At least 60 days prior to the Payment Date in May 2008 (and, if
at any time a successor firm of Independent certified public accountants is
appointed, prior to the Payment Date in August following the date of such
appointment), the Issuer shall deliver to the Trustee an Accountant’s Report
specifying in advance the procedures that such firm will apply in making the
aforementioned findings throughout the term of its service as accountants to the
Issuer. The Trustee shall promptly forward a copy of such Accountant’s Report to
each Hedge Counterparty, the Rating Agencies, the PAA Issued Note Paying Agent
and each Holder of Class A Senior Notes (or, if no Class A Senior Notes are
Outstanding, each Holder of Class A-2 Notes or, if no Class A Notes are
Outstanding, each Holder of Class B Notes or, if no Class B Notes are
Outstanding, each Holder of Class C Notes or, if no Class C Notes are
Outstanding, each Holder of Class D Notes or, if no Class D Notes are
Outstanding, each Holder of Class E Notes or, if no Class E Notes are
Outstanding, each Holder of Class F Notes or, if no Class F Notes are
Outstanding, each Holder of Class G Notes or, if no Class G Notes are
Outstanding, each Holder of Class H Notes or, if no Class H Notes are
Outstanding, each Holder of Class J Notes or, if no Class J Notes are
Outstanding, each Holder of Class K Notes, or, if no Class K Notes are
Outstanding, each Holder of Class L Notes or, if no Class L Notes are
Outstanding, each Holder of Class M Notes or, if no Class M Notes are
Outstanding, each Holder of Class N Notes), at the address shown on the Note
Register. The Issuer shall not approve the institution of such procedures if a
Majority of the Controlling Class or the Collateral Manager, by notice to the
Issuer and the Trustee within 30 days after the date of the related notice to
the Trustee, object thereto.

 

188

--------------------------------------------------------------------------------


 

(c)                                  Any statement delivered to the Trustee
pursuant to Section 10.13(b) above shall be made available by the Trustee to any
Holder of a Rated Note shown on the Note Register upon written request therefor.

 

10.14.              REPORTS TO RATING AGENCIES

 

In addition to the information and reports specifically required to be provided
to the Rating Agencies, the PAA Issued Note Paying Agent, the Holders of Rated
Notes and each Hedge Counterparty pursuant to the terms of this Indenture or the
Paying Agency Agreement (as the case may be), the Issuer shall provide or
procure to provide the Rating Agencies and each Hedge Counterparty with (a) all
information or reports delivered to the Trustee hereunder and (b) such
additional information as the Rating Agencies, each Hedge Counterparty or the
PAA Issued Note Paying Agent may from time to time reasonably request, provided
that such information may be obtained and provided without unreasonable burden
or expense. The Issuer shall promptly notify the Trustee, the PAA Issued Note
Paying Agent if the rating of any Class of Rated Notes has been, or it is known
by the Issuer that such rating will be, changed or withdrawn. The Issuer shall
notify each Rating Agency and each Hedge Counterparty in the case of
(i) termination or amendment of any Transaction Document or organizational
document of the Issuer or Co-Issuer, (ii) termination or change of party to any
of the Transaction Documents or (iii) material breach of any of the Transaction
Documents by any party thereto.

 

10.15.              TAX MATTERS

 

The Issuer and the Co-Issuer agree to treat, and hereby notify the Trustee to
treat, and, by accepting a Certificated Class A-K Note, a Class L Note or
Class M Note, each Holder of a Certificated Class A-K Note, a Class L Note or
Class M Note agrees to treat, for U.S. federal income, state and local income
and franchise tax and any other income tax purposes, for so long as an Owner
REIT qualifies for U.S. federal income tax purposes as a REIT and 100% of the
Class L Notes, Class M Notes, Class N Notes, Income Notes, and Ordinary Shares
(other than any Class L Notes, Class M Notes or Class N Notes with respect to
which the Issuer has received an Opinion of Counsel rendered by nationally
recognized U.S. tax counsel experienced in such matters to the effect that the
Class L Notes, Class M Notes or Class N Notes, as applicable, will be treated as
indebtedness for U.S. federal income tax purposes) are owned by the Owner REIT,
directly or indirectly through one or more Qualified REIT Subsidiaries thereof
or one or more entities disregarded as entities separate from the Owner REIT or
its Qualified REIT Subsidiaries, (i) the Certificated Class A-K Notes as
indebtedness solely of the Owner REIT, and not as indebtedness of the Issuer or
the Co-Issuer, and at any other time, as indebtedness solely of the Issuer and
not the Co-Issuer, (ii) the Class L Notes, Class M Notes, Class N Notes and
Income Notes as indebtedness of the Issuer for legal purposes and for certain
tax purposes, and at any other time, as indebtedness solely of the Issuer and
not the Co-Issuer, and (iii) the Income Notes as not issued or outstanding for
tax purposes, and at any other time, as equity in the Issuer. The Issuer (and,
with respect to the Certificated Class A-K Notes, the Co-Issuer) agree, and, by
accepting a Certificated Class A-K Note, Class L Note or Class M Note, each
Holder of a Certificated Class A-K Note or Class L Note or Class M Note agrees,
to report all income (or loss) in accordance with such treatment, and not to
take any action inconsistent with such treatment except as otherwise required by
any taxing authority under applicable law. The Issuer agrees that, for purposes
of U.S. federal income taxes, for so long as an Owner REIT qualifies

 

189

--------------------------------------------------------------------------------


 

for U.S. federal income tax purposes as a REIT and 100% of the Class L Notes,
Class M Notes, Class N Notes, Income Notes, and Ordinary Shares (other than any
Class L Notes, Class M Notes or Class N Notes with respect to which the Issuer
has received an Opinion of Counsel rendered by nationally recognized U.S. tax
counsel experienced in such matters to the effect that the Class L Notes,
Class M Notes or Class N Notes, as applicable, will be treated as indebtedness
for U.S. federal income tax purposes) are owned by the Owner REIT, directly or
indirectly through one or more Qualified REIT Subsidiaries thereof or one or
more entities disregarded as entities separate from the Owner REIT or its
Qualified REIT Subsidiaries, the Issuer will be treated as a Qualified REIT
Subsidiary of the Owner REIT, and at any other time, the Issuer agrees not to
elect to be treated as other than an association taxable as a corporation for
U.S. federal income tax purposes.

 

The Class A-R Commitment Fee will be includible as ordinary income by a U.S.
Holder of a Class A-R Note in accordance with its regular method of tax
accounting.

 

10.16.              [RESERVED]

 

10.17.              INTEREST ADVANCES

 

(a)                                 With respect to each Payment Date for which
the sum of (i) Collateral Interest Collections collected during the related Due
Period and (ii) funds on deposit in the Collection Account, are insufficient to
remit the interest due and payable with respect to the Class A Notes, Class B
Notes, Class C Notes and Class D Notes on the following Payment Date (the amount
of such insufficiency, an Interest Shortfall), so long as that no Event of
Default is occurring (except an Event of Default with respect to the nonpayment
of interest on the Class A Notes, the Class B Notes, the Class C Notes or the
Class D Notes), the Trustee shall provide the Advancing Agent with written
notice of such Interest Shortfall no later than 12:00 noon (New York time) on
the Business Day immediately preceding such Payment Date. The Trustee shall
provide the Advancing Agent with notice, prior to any funding of an Interest
Advance (as defined below) by the Advancing Agent, of any additional interest
remittances received by the Trustee after deliver of such initial notice that
reduce such Interest Shortfall. No later than 5:00 p.m. (New York time) on the
Business Day immediately preceding the related Payment Date, the Advancing Agent
shall advance the difference between such amounts (each such advance, an
Interest Advance) by deposit of an amount equal to such Interest Shortfall in
the Payment Account, subject to a determination of recoverability by the
Advancing Agent as described in Section 10.17(b). Any Interest Advance made by
the Advancing Agent with respect to a Payment Date that is in excess of the
actual Interest Shortfall for such Payment Date shall be refunded to the
Advancing Agent by the Trustee on the same Business Day that such Interest
Advance was made (or, if such Interest Advance is made prior to final
determination by the Trustee of such Interest Shortfall, on the Business Day of
such final determination). The Advancing Agent shall provide the Trustee written
notice of a

 

190

--------------------------------------------------------------------------------


 

determination by the Advancing Agent that a proposed Interest Advance would
constitute a Nonrecoverable Advance no later than the close of business on the
Business Day immediately preceding the related Payment Date. If the Advancing
Agent does not make any required Interest Advance at or prior to the time at
which distributions are to be made pursuant to Section 11.1, the Trustee shall
be required to make such Interest Advance, subject to a determination of
recoverability by the Trustee as described in Section 10.17(b). The Trustee
shall be entitled to conclusively rely on any determination by the Advancing
Agent that an Interest Advance, if made, would constitute a Nonrecoverable
Advance. Notwithstanding the foregoing, to the extent the Advancing Agent fails
to make an Interest Advance it was required to make, the Advancing Agent shall
not be entitled to make a recoverability determination affecting the Trustee’s
obligation to provide an Interest Advance and any such determination shall not
be binding on the Trustee.

 

Notwithstanding anything herein to the contrary, neither the Advancing Agent nor
the Trustee shall be required to make any Interest Advance unless such Person
determines, in its sole discretion, exercised in good faith and, with respect to
any such determination made by the Advancing Agent, in accordance with the
Advancing Standards (as defined below), that such Interest Advance, plus
interest expected to accrue thereon at the Reimbursement Rate, will be
recoverable from subsequent payments or collections with respect to all
Collateral Interests. Such interest on any Interest Advance will be payable to
the Advancing Agent or the Trustee, as the case may be, out of default charges
collected in respect of the Collateral Interests for the related period or, in
connection with the reimbursement of such Interest Advance, out of Collateral
Interest Collections, and to the extent not reimbursed in full by Collateral
Interest Collections, out of Collateral Principal Collections then on deposit in
the Collection Account or any collection account established in favor of the
Underlying Trust (provided that interest on Nonrecoverable Advances will be
payable first from Collateral Principal Collections, and to the extent not
reimbursed in full from Collateral Principal Collections, from Collateral
Interest Collections then on deposit in the Collection Account or any collection
account established in favor of the Underlying Trust). To the extent interest on
any outstanding Interest Advance cannot be offset by such default charges, such
interest accrued on outstanding Interest Advances made in respect thereof will
result in a reduction in amounts payable on the Collateral Interests. In
determining whether any proposed Interest Advance will be, or whether any
Interest Advance previously made is, a Nonrecoverable Advance, the Advancing
Agent or the Trustee, as applicable, will take into account:

 

(1)                                amounts that may be realized on each
Mortgaged Property in its “as is” or then current condition and occupancy;

 

(2)                                that such Interest Advances, together with
interest accruing thereon, may only be recovered from subsequent payments or
collections on the Collateral Interests, as allocable thereto from recoveries on
the related

 

191

--------------------------------------------------------------------------------


 

Mortgage Properties pursuant to the related participation agreement,
intercreditor agreement or other similar agreement;

 

(3)                                that the related Senior Interests may be
required to be fully paid and any advances (and interest thereon) made in
respect of such Senior Interests may be required to be fully reimbursed, prior
to any amounts recovered in respect of the Mortgaged Properties being allocated
or otherwise made available to the Collateral Interests;

 

(4)                                the possibility and effects of future adverse
change with respect to the Mortgaged Properties, the potential length of time
before such Interest Advance may be reimbursed and the resulting degree of
uncertainty with respect to such reimbursement; and

 

(5)                                the fact that Interest Advances are intended
to provide liquidity only and not credit support to the Noteholders.

 

For purposes of any such determination of whether an Interest Advance
constitutes or would constitute a Nonrecoverable Advance, an Interest Advance
will be deemed to be nonrecoverable if the Advancing Agent or the Trustee, as
applicable, determines that future payments or collections on the Collateral
Interests may be insufficient to fully reimburse such Interest Advance, plus
interest thereon at the Reimbursement Rate, within a reasonable period of time.
Absent bad faith, the determination by the Advancing Agent or the Trustee, as
applicable, as to the nonrecoverability of any Interest Advance shall be
conclusive and binding on the Noteholders. The Trustee shall be entitled to
conclusively rely on any determination by the Advancing Agent that an Interest
Advance, if made, would constitute a Nonrecoverable Advance. The Collateral
Manager and the Advancing Agent shall provide any information regarding the
Collateral reasonably requested by the Trustee in connection with the Trustee’s
determination of whether any Interest Advance would be recoverable.

 

(b)                                The Advancing Agent and the Trustee will each
be entitled to recover any previously unreimbursed Interest Advance made by it
(including any Nonrecoverable Advance), together with interest thereon, in
accordance with the Section 11.1(k).

 

(c)                                 The Advancing Agent and the Trustee will
each be entitled with respect to any Interest Advance made by it (including
Nonrecoverable Advances) to interest accrued on the amount of such Interest
Advance for so long as it is outstanding at the Reimbursement Rate.

 

(d)                                The Advancing Agent’s obligations to make
Interest Advances in respect of the Class A Notes, Class B Notes, Class C Notes
and Class D Notes will continue through the date on which the outstanding
principal amount of such Notes is paid in full or redeemed.

 

192

--------------------------------------------------------------------------------


 

(e)                                 In no event will the Advancing Agent or the
Trustee be required to advance any payments in respect of interest on any Notes
other than the Class A Notes, Class B Notes, Class C Notes and Class D Notes or
any payments in respect of principal on any Notes.

 

(f)                                   In consideration of the performance of its
obligations hereunder, the Trustee shall be entitled to receive, in its capacity
as backup advancing agent, at the times set forth herein and subject to the
conditions and the priority of distribution provisions hereof, to the extent
funds are available therefor, the Trustee Interest Advance Fee. In addition, to
the extent that the Trustee makes an Interest Advance on any Payment Date that
the Advancing Agent was required, but failed to make, the Trustee shall be
entitled to receive the Advancing Agent Fee (in addition to the Trustee Interest
Advance Fee) for such Payment Date and any future Payment Dates upon which such
Interest Advance remains outstanding.

 

(g)                                In consideration of the performance of its
obligations hereunder, the Advancing Agent shall be entitled to receive, at the
times set forth herein and subject to the conditions and the priority of
distribution provisions hereof, to the extent funds are available therefor, the
Advancing Agent Fee (except to the extent the Advancing Agent Fee is being paid
to the Trustee as described in clause (f), above).

 

(h)                                The determination by the Advancing Agent or
the Trustee, as applicable, (i) that it has made a Nonrecoverable Advance or
(ii) that any proposed Interest Advance, if made, would constitute a
Nonrecoverable Advance, shall be evidenced by an Officer’s certificate delivered
promptly to the Trustee (or, if applicable, retained thereby) and the Issuer,
setting forth the basis for such determination; provided, that failure to give
such notice, or any defect therein, shall not impair or affect the validity of,
or the Advancing Agent’s or the Trustee’s entitlement to reimbursement with
respect to, any Interest Advance.

 

(i)                                    The Advancing Agent, in such capacity,
shall act in the best interests of the Class A Noteholders, the Class B
Noteholders, the Class C Noteholders and the Class D Noteholders (taking into
account the interests of the Class A Noteholders, the Class B Noteholders
Class C Noteholders and the Class D Noteholders collectively), as determined by
the Advancing Agent, in its good faith judgment and in accordance with this
Indenture and applicable law, and in all cases without regard to: (i) any
relationship that the Advancing Agent may have with any obligor under a
Collateral Interest or any Affiliate of such obligor, any seller or any other
parties to this Indenture; (ii) the ownership of any Note by the Advancing Agent
or any of its Affiliates; (iii) the adequacy of the Advancing Agent’s right to
receive compensation for its services and reimbursement for its costs hereunder;
(iv) the ownership or management of any interests in any mortgage loans,
mortgaged properties, mezzanine loans or Collateral

 

193

--------------------------------------------------------------------------------


 

Interests by the Advancing Agent; (v) any obligation of the Advancing Agent or
any of its Affiliates to cure a breach of a representation or warranty or
document defect with respect to, or repurchase or substitute for any Collateral
Interest; and (vi) any other debt the Advancing Agent or any of its Affiliates
has extended to any obligor under any Collateral Interest or any of its
Affiliates (the criteria specified in this Section 10.17(i), collectively
referred to as the Advancing Standards).

 

10.18.              CURE ADVANCES

 

The Issuer, as holder of a Subordinate Mortgage Loan Interest or Mezzanine Loan,
may have the right to cure certain payment defaults or other defaults by the
borrower of the related commercial mortgage loan or mezzanine loan, subject to
the rights of any junior participant, junior note holder or mezzanine loan
holder. If such a right is exercisable by the Issuer, then, upon written
instruction from the Holders of at least a Majority of the Income Notes in
accordance with the Paying Agency Agreement, the Collateral Manager may exercise
such cure right and make a cash advance solely out of funds received from the
Holders of the majority of the Income Notes (each such advance, a Cure Advance)
to cure the related default, but only to the extent that the Collateral Manager
has determined in its sole discretion, exercised in good faith, that such cash
advance is not a Nonrecoverable Cure Advance. The Holders of the majority of the
Income Notes will be entitled to reimbursement from any subsequent payments or
recoveries on each Collateral Interest in respect of which it makes a Cure
Advance in accordance with the Priority of Payments; provided that, if at any
time the Collateral Manager determines in its sole discretion, exercised in good
faith, that a Cure Advance previously made is a Nonrecoverable Cure Advance, the
Collateral Manager will be entitled to reimbursement for such Cure Advance from
subsequent payments or collections with respect to all of the Collateral
Interests on any Business Day during any Interest Period prior to the end of the
related Due Period (or on a Payment Date prior to any payment of interest on or
principal of the Notes in accordance with the Priority of Payments).
Reimbursement of such Nonrecoverable Cure Advances will be made first from
Collateral Interest Collections and, then, to the extent Collateral Interest
Collections were insufficient, from Collateral Principal Collections.

 

10.19.              FUTURE FUNDING RESERVE ACCOUNT

 

The Trustee shall, prior to the first Quarterly Measurement Date on the
Collateral Manager’s instruction, establish a segregated trust account which
shall be designated as the Future Funding Reserve Account for the benefit of the
Future Advance Holders. From time to time, the Future Advance Holders (or one or
more other entities on their behalf) may contribute to the Issuer amounts for
deposit into the Future Funding Reserve Account. The Trustee will deposit into
the Future Funding Reserve Account all amounts so received by the Issuer. At the
direction of the Collateral Manager, the Issuer may by Issuer Order direct the
Trustee to, and upon receipt of the Issuer Order, the Trustee will, transfer all
amounts on deposit in the Future Funding Reserve Account, if any, (A) to the
Future Advance Holders to satisfy the additional commitments in respect of one
or more Other Loans or (B) to reimburse the Issuer for losses related to the
failure of any Future Advance Holder to fund any such Other Loans in accordance

 

194

--------------------------------------------------------------------------------


 

with the related Underlying Instruments. At the direction of the Collateral
Manager, amounts on deposit in the Future Funding Reserve Account will be
invested in certain investments as set forth in the Indenture (which shall
include investments rated “A3” or higher by Moody’s). Amounts on deposit in the
Future Funding Reserve Account (or any portion thereof) will be released at the
direction of the Collateral Manager and paid to the Future Advance Holders (or
their designees) on any date on which the Future Funding Reserve Test would be
satisfied (as calculated by the Collateral Manager and notified to the Trustee)
after such release and payment. For the avoidance of doubt, amounts on deposit
in the Future Funding Reserve Account will not be included in the Collateral
securing the Notes.

 

10.20.              SUSPENSE ACCOUNT

 

The Trustee shall, prior to the first Quarterly Measurement Date on the
Collateral Manager’s instruction establish a segregated trust account designate
as the Suspense Account for the benefit of the Future Advance Holders. On any
Payment Date on which a Liquidity Test Failure or a Future Funding Reserve Test
Failure has occurred and is continuing, the Trustee, at the direction of the
Collateral Manager, will release from the lien of the Indenture and deposit into
the Suspense Account all amounts available distributed pursuant to
Section 11.1(a)(37) until such Liquidity Test Failure is cured. At the direction
of the Collateral Manager, the Issuer may by Issuer Order direct the Trustee to,
and upon receipt of the Issuer Order, the Trustee will, transfer all amounts on
deposit in the Suspense Account, if any, (A) to the Future Advance Holders to
satisfy the additional commitments in respect of one or more Other Loans or
(B) to reimburse the Issuer for losses related to the failure of any Future
Advance Holder to fund any such Other Loans in accordance with the related
Underlying Instruments. At the direction of the Collateral Manager, amounts on
deposit in the Suspense Account will be invested in certain investments as set
forth in the Indenture (which shall include investments rated “A3” or higher
Moody’s). Amounts on deposit in the Suspense Account (or any portion thereof)
will be released and paid (upon standing order of the Issuer) to the PAA Issued
Note Paying Agent for distribution to the holders of the Income Notes (subject
to and in accordance with the provisions of the Paying Agency Agreement) on any
date on which the Liquidity Test would be satisfied as calculated by the
Collateral Manager and notified to the Trustee) after such release and payment
(as notified to the Trustee by the Collateral Manager). For the avoidance of
doubt, amounts on deposit in the Suspense Account will not be included in the
Collateral securing the Notes.

 

ARTICLE XI

 

APPLICATION OF MONIES

 

11.1.                     DISBURSEMENTS OF FUNDS FROM PAYMENT ACCOUNT; PRIORITY
OF PAYMENTS

 

(a)                                 Collateral Interest Collections. On any
Payment Date that is not a Redemption Date or a Payment Date following the
occurrence and continuation of an acceleration of the Rated Notes in connection
with an Event of Default, in accordance with a Note Report prepared by the
Collateral Administrator as of the last day of the Due Period preceding such
Payment Date, Collateral Interest Collections, to the extent of Available Funds
in the Payment Account, together with any Interest

 

195

--------------------------------------------------------------------------------

 

Advances applied for such Payment Date, less (i) any amounts applied to
reimburse any outstanding Interest Advances, together with interest thereon, as
described in Section 10.17, (ii) any amounts in respect of interest applied to
reimburse any outstanding Cure Advance (other than a Nonrecoverable Cure
Advance) to the extent of a specific recovery of such Cure Advance from the
proceeds of the Collateral Interest as to which such Cure Advance was made, as
described under Section 10.18, (iii) any amounts in respect of interest applied
to reimburse Nonrecoverable Cure Advances as described in Section 10.18 and
(iv) any amounts applied to pay any Hedge Counterparties during the applicable
Due Period (other than any termination payments payable under clause (32)
below), as described in Section 10.5(a)(5), will be applied by the Trustee in
the following order of priority:

 

(1)                                to pay, in the following order:

 

(i)                                   taxes and filing fees and registration
fees (including, without limitation, annual return fees) payable by the
Co-Issuers, if any; and then,

 

(ii)                                pro rata the amount of any due and unpaid
Trustee Fee, Trustee Interest Advance Fee, Class A-R Note Agent Fee and PAA
Issued Note Paying Agent Fee; and then,

 

(iii)                            the amount of any due and unpaid fees to the
Administrator; and then,

 

(iv)                            pro rata the amount of any due and unpaid
Trustee Expenses and Underlying Trust Expenses; and then,

 

(v)                               the amount of any due and unpaid fees and
expenses of the Rating Agencies; and then,

 

(vi)                            to any accrued and unpaid Class A-R Increased
Costs; provided that the cumulative amount paid under this clause (vi) may not
exceed $180,000 in the aggregate in any consecutive 12-month period; and then

 

(vii)                         pro rata the amount of any due and unpaid
Advancing Agent Fee, expenses of the Administrator and Administrative Expenses
not included in (iv), (v) and (vi) above, including amounts payable to the
Collateral Manager under the Collateral Management Agreement but excluding the
Collateral Management Fee; and then,

 

(viii)                      to deposit to the Expense Reserve Account the amount
needed to bring the amount on deposit therein to U.S.$50,000 (unless the

 

196

--------------------------------------------------------------------------------


 

Collateral Manager directs that a lesser amount be deposited to the Expense
Reserve Account);

 

provided that the cumulative amount paid under (iii), (iv), (v) and (vii) above
(excluding any Administrative Expenses due or accrued with respect to the
actions taken on or prior to the Closing Date and accounting fees that the
Trustee is required to pay (other than certain accountants’ fees related to
annual reviews) and fees the Trustee pays in connection with any Event of
Default and any default of the Collateral Interests) may not exceed U.S.$450,000
in the aggregate in any consecutive 12-month period;

 

(2)                                to pay the Senior Collateral Management Fee
with respect to such Payment Date and any Senior Collateral Management Fee with
respect to a previous Payment Date that was not paid on a previous Payment Date;

 

(3)                                to pay any Hedge Counterparty any amounts due
to such Hedge Counterparty under any Hedge Agreement to the extent not paid
during the related Due Period pursuant to Section 10.5(a)(5), pro rata,
including any termination payments other than any termination payments payable
under Section 11.1(a)(32), below;

 

(4)                                to pay (a) Periodic Interest on the Class A
Senior Notes and any Defaulted Interest on the Class A Senior Notes (and
interest thereon), and (b) the Class A-R Commitment Fee in each case pro rata,
based on amounts due and then (c) to the Class A-R Noteholders, any accrued and
unpaid and Class A-R Breakage Costs;

 

(5)                                to pay Periodic Interest on the Class A-2
Notes and any Defaulted Interest on the Class A-2 Notes (and interest thereon);

 

(6)                                to pay Periodic Interest on the Class B Notes
and any Defaulted Interest on the Class B Notes (and interest thereon);

 

(7)                                to pay Periodic Interest on the Class C Notes
and any Defaulted Interest (and interest thereon);

 

(8)                                to pay Periodic Interest on the Class D Notes
and any Defaulted Interest (and interest thereon);

 

(9)                                to pay an amount equal to the Interest
Reserve Amount for deposit into the Interest Reserve Account;

 

(10)                          if a Rating Confirmation Failure occurs, on each
Payment Date commencing with the Payment Date immediately following the
Effective Date, to pay principal of the Notes in accordance with the Note
Payment Sequence, in the amounts necessary for each Rating Agency to confirm its

 

197

--------------------------------------------------------------------------------


 

respective ratings of the Notes assigned on the Closing Date or until each
Class of Notes is paid in full;

 

(11)                          if either of the Class A/B/C/D Coverage Tests is
not satisfied as of the preceding Calculation Date, first, to pay principal of
the Class A-1 Notes and Class A-R Notes then Outstanding, pro rata, based on the
Class A Senior Pro Rata Allocation, until such Class A/B/C/D Coverage Test is
satisfied as of such Calculation Date or until the Class A Senior Notes are paid
in full; provided that, to the extent the principal amount of the Class A-R
Notes is reduced to zero, any remaining principal payments allocable thereto
will be deposited as follows: (a) an amount up to the Total Net Unfunded Future
Advance Amount will be deposited in the Future Funding Asset Account, and
(b) any remainder will be deposited in the Collection Account as Collateral
Principal Collections, and then to pay principal of the next most Senior
Class of Notes Outstanding until such Class A/B/C/D Coverage Test is satisfied
as of such Calculation Date or until such next most Senior Class of Notes is
paid in full and so on, until such Class A/B/C/D Coverage Test is satisfied or
until the Class D Notes are paid in full;

 

(12)                          to pay Periodic Interest on the Class E Notes and,
if no Senior Notes are Outstanding, any Defaulted Interest on the Class E Notes
(and interest thereon);

 

(13)                          to pay the Class E Cumulative Applicable Periodic
Interest Shortfall Amount (and interest thereon), if any;

 

(14)                          to pay Periodic Interest on the Class F Notes and,
if no Senior Notes are Outstanding, any Defaulted Interest on the Class F Notes
(and interest thereon);

 

(15)                          to pay the Class F Cumulative Applicable Periodic
Interest Shortfall Amount (and interest thereon), if any;

 

(16)                          to pay Periodic Interest on the Class G Notes and,
if no Senior Notes are Outstanding, any Defaulted Interest on the Class G Notes
(and interest thereon);

 

(17)                          to pay the Class G Cumulative Applicable Periodic
Interest Shortfall Amount (and interest thereon), if any;

 

(18)                          if either of the Class E/F/G Coverage Tests is not
satisfied as of the preceding Calculation Date, to pay principal of the most
Senior Class of Notes then Outstanding, first, with respect to the Class A
Senior Notes, to pay principal of the Class A-1 Notes and Class A-R Notes then
Outstanding, pro rata, based on the Class A Senior Pro Rata Allocation, until
such Class E/F/G Coverage Test is satisfied as of such Calculation Date or until
the Class A Senior Notes are paid in full; provided that, to

 

198

--------------------------------------------------------------------------------


 

the extent the principal amount of the Class A-R Notes is reduced to zero, any
remaining principal payments allocable thereto will be deposited as follows:
(a) an amount up to the Total Net Unfunded Future Advance Amount will be
deposited in the Future Funding Asset Account, and (b) any remainder will be
deposited in the Collection Account as Collateral Principal Collections, and
then to pay principal of the next most Senior Class of Notes Outstanding until
such Class E/F/G Coverage Test is satisfied as of such Calculation Date or until
such next most Senior Class of Notes is paid in full and so on, until such
Class E/F/G Coverage Test is satisfied or until the Class G Notes are paid in
full;

 

(19)                          to pay Periodic Interest on the Class H Notes and,
if no Senior Notes are Outstanding, any Defaulted Interest on the Class H Notes
(and interest thereon);

 

(20)                          to pay the Class H Cumulative Applicable Periodic
Interest Shortfall Amount (and interest thereon), if any;

 

(21)                          to pay Periodic Interest on the Class J Notes and,
if no Senior Notes are Outstanding, any Defaulted Interest on the Class J Notes
(and interest thereon);

 

(22)                          to pay the Class J Cumulative Applicable Periodic
Interest Shortfall Amount (and interest thereon), if any;

 

(23)                          to pay Periodic Interest on the Class K Notes and,
if no Senior Notes are Outstanding, any Defaulted Interest on the Class K Notes
(and interest thereon), if any;

 

(24)                          to pay the Class K Cumulative Applicable Periodic
Interest Shortfall Amount (and interest thereon), if any;

 

(25)                          if either of the Class H/J/K Coverage Tests is not
satisfied as of the preceding Calculation Date, to pay principal of the most
Senior Class of Notes then Outstanding, first, with respect to the Class A
Senior Notes, to pay principal of the Class A-1 Notes and Class A-R Notes then
Outstanding, pro rata, based on the Class A Senior Pro Rata Allocation, until
such Class H/J/K Coverage Test is satisfied as of such Calculation Date or until
the Class A Senior Notes are paid in full; provided that, to the extent the
principal amount of the Class A-R Notes is reduced to zero, any remaining
principal payments allocable thereto will be deposited as follows: (i) an amount
up to the Total Net Unfunded Future Advance Amount will be deposited in the
Future Funding Asset Account, and (ii) any remainder will be deposited in the
Collection Account as Collateral Principal Collections, and then to pay
principal of the next most Senior Class of Notes Outstanding until such
Class H/J/K Coverage Test is satisfied as of such Calculation Date or until such
next most Senior Class

 

199

--------------------------------------------------------------------------------


 

of Notes is paid in full and so on, until such Class H/J/K Coverage Test is
satisfied or until the Class K Notes are paid in full;

 

(26)                          to pay Periodic Interest on the Class L Notes and,
if no Senior Notes are Outstanding, any Defaulted Interest on the Class L Notes
(and interest thereon);

 

(27)                          to pay the Class L Cumulative Applicable Periodic
Interest Shortfall Amount (and interest thereon);

 

(28)                          to pay Periodic Interest on the Class M Notes and,
if no Senior Notes are Outstanding, any Defaulted Interest on the Class M Notes
(and interest thereon);

 

(29)                          to pay the Class M Cumulative Applicable Periodic
Interest Shortfall Amount (and interest thereon);

 

(30)                          to pay Periodic Interest on the Class N Notes, if
no Senior Notes are Outstanding, any Defaulted Interest on the Class N Notes
(and interest thereon), to the PAA Issued Note Paying Agent for payment on the
Class N Notes in accordance with the Paying Agency Agreement;

 

(31)                          to pay the Class N Cumulative Applicable Periodic
Interest Shortfall Amount (and interest thereon), if any, to the PAA Issued Note
Paying Agent for payment on the Class N Notes in accordance with the Paying
Agency Agreement;

 

(32)                          to pay termination payments payable to any Hedge
Counterparty upon the termination of the related Hedge Agreement, pro rata, if
such termination occurred solely as the result of an event of default or a
termination event (other than Illegality or Tax Event, each as defined in the
related Hedge Agreement) with respect to the Hedge Counterparty as Defaulting
Party or sole Affected Party, as the case may be;

 

(33)                          to the Class A-R Noteholders, any accrued and
unpaid Class A-R Increased Costs to the extent not paid in full under
Section 11.1(a) (1)(vi) above without regard to any limitation on any maximum
amounts payable on such date contained therein and, in the event the Collateral
Manager requires any Class A-R Noteholder to transfer or assign its interest in
the Class A-R Notes as a result of such Noteholder claiming any Class A-R
Increased Costs, to the applicable Class A-R Noteholder, any reasonable costs
incurred by such Noteholder in effecting such transfer or assignment;

 

(34)                          to pay, in the following order:

 

(i)                                   to any Servicer, any reimbursements for
nonrecoverable servicing advances not paid out of collections received pursuant
to the terms of the related Servicing Agreement;

 

200

--------------------------------------------------------------------------------


 

(ii)                                any due and unpaid Trustee Fee, Trustee
Interest Advance Fee, Underlying Trust Expenses, Class A-R Note Agent Fee, PAA
Issued Note Paying Agent Fee, Trustee Expenses, Advancing Agent Fee and other
Administrative Expenses, including amounts payable to the Collateral Manager
under the Collateral Management Agreement but excluding the Collateral
Management Fee, in each case, in the same order of priority as provided in
Section 11.1(a)(1) above and to the extent not paid in full under
Section 11.1(a)(1) above without regard to any limitation on any maximum amounts
payable on such date contained therein; and

 

(iii)                             on a pro rata basis, any due and unpaid
expenses and other liabilities of the Co-Issuers to the extent not paid under
Section 11.1(a)(1) above, whether as a result of an amount limitation imposed
thereunder or otherwise;

 

(35)                          to pay the Subordinate Collateral Management Fee
with respect to such Payment Date and any due and unpaid Subordinate Collateral
Management Fee with respect to a previous Payment Date that was not paid on a
previous Payment Date;

 

(36)                          to repay, pro rata, the amount of any outstanding
Cure Advances not previously reimbursed, if any;

 

(37)                          if a Liquidity Test Failure or Future Funding
Reserve Test Failure has occurred and is continuing, to the Suspense Account in
an amount equal to the amount necessary to cause such Liquidity Test Failure to
be cured; and

 

(38)                          all Income Note Excess Funds to the PAA Issued
Note Paying Agent, on behalf of the Issuer, for distributions on the Income
Notes in accordance with the Paying Agency Agreement;

 

Provided, however, with respect to this Section 11.1(a), for purposes of
determining if any Principal Coverage Test is satisfied after giving effect to
payments of principal, the denominator of such Principal Coverage Test shall be
determined after giving effect to any principal of the Notes paid pursuant to
any clauses prior to such clause and such clause on the related Payment Date

 

(b)                               Collateral Principal Collections. On any
Payment Date that is not a Redemption Date or a Payment Date following the
occurrence and continuation of an acceleration of the Rated Notes in connection
with an Event of Default, in accordance with a Note Valuation Report prepared by
the Collateral Administrator as of the last day of the Due Period preceding such
Payment Date, Collateral Principal Collections, to the extent of Available Funds
in the Payment Account, less (i) any amounts in respect of principal applied to
reimburse Interest Advances together with interest thereon, as described in
Section 10.17, (ii) any amounts in respect of

 

201

--------------------------------------------------------------------------------


 

principal applied to reimburse any outstanding Cure Advance (other than a
Nonrecoverable Cure Advance) to the extent of a specific recovery of such Cure
Advance from the proceeds of the Collateral Interest as to which such Cure
Advance was made, as described Section 10.18 and (iii) any amounts in respect of
principal applied to reimburse Nonrecoverable Cure Advances as described under
Section 10.18 will be applied by the Trustee in the following order of priority:

 

(1)                                to the payment of the amounts referred to in
Sections 11.1(a)(1) through (10), in the same order of priority specified
therein, but only to the extent not paid in full thereunder;

 

(2)                                if either of the Class A/B/C/D Coverage Tests
is not satisfied as of the preceding Calculation Date, and to the extent that
the amounts paid pursuant to clause (11) of the Priority of Payments—Collateral
Interest Collections are insufficient to cause the Class A/B/C/D Coverage Tests
to be satisfied, first, to pay principal of the Class A-1 Senior Notes and
Class A-R Notes then Outstanding, pro rata, based on the Class A Senior Pro Rata
Allocation, until such Class A/B/C/D Coverage Test is satisfied as of such
Calculation Date or until the Class A Senior Notes are paid in full; provided
that, to the extent the principal amount of the Class A-R Notes is reduced to
zero, any remaining principal payments allocable thereto will be deposited as
follows: (a) an amount up to the Total Net Unfunded Future Advance Amount will
be deposited in the Future Funding Asset Account, and (b) any remainder will be
deposited in the Collection Account as Collateral Principal Collections, and
then to pay principal of the next most Senior Class of Notes Outstanding until
such Class A/B/C/D Coverage Test is satisfied as of such Calculation Date or
until such next most Senior Class of Notes is paid in full and so on, until such
Class A/B/C/D Coverage Test is satisfied or until the Class D Notes are paid in
full;

 

(3)                                if the Class A Notes, Class B Notes, Class C
Notes and Class D Notes are no longer Outstanding, to pay Periodic Interest on
the Class E Notes and any Defaulted Interest on the Class E Notes (and interest
thereon), to the extent that the amounts paid pursuant to Section 11.1(a)(12)
are insufficient to pay such amounts in full thereunder;

 

(4)                                if the Class A Notes, Class B Notes, Class C
Notes and Class D Notes are no longer Outstanding, to pay the Class E Cumulative
Applicable Periodic Interest Shortfall Amount (and interest thereon), to the
extent that the amounts paid pursuant to Section 11.1(a)(13) are insufficient to
pay such amounts in full thereunder;

 

(5)                                if the Class A Notes, Class B Notes, Class C
Notes, Class D Notes and Class E Notes are no longer Outstanding, to pay
Periodic Interest on the Class F Notes and any Defaulted Interest on the Class F
Notes (and

 

202

--------------------------------------------------------------------------------


 

interest thereon), to the extent that the amounts paid pursuant to
Section 11.1(a)(14) are insufficient to pay such amounts in full thereunder;

 

(6)                                if the Class A Notes, Class B Notes, Class C
Notes, Class D Notes and Class E Notes are no longer Outstanding, to pay the
Class F Cumulative Applicable Periodic Interest Shortfall Amount (and interest
thereon), to the extent that amounts paid pursuant to Section 11.1(a)(15) are
insufficient to pay such amounts in full thereunder;

 

(7)                                if the Class A Notes, Class B Notes, Class C
Notes, Class D Notes, Class E Notes and Class F Notes are no longer Outstanding,
to pay Periodic Interest on the Class G Notes and any Defaulted Interest on the
Class G Notes (and interest thereon), to the extent that the amounts paid
pursuant to Section 11.1(a)(16) of are insufficient to pay such amounts in full
thereunder;

 

(8)                                if the Class A Notes, Class B Notes, Class C
Notes, Class D Notes, Class E Notes and Class F Notes are no longer Outstanding,
to pay the Class G Cumulative Applicable Periodic Interest Shortfall Amount (and
interest thereon), to the extent that the amounts paid pursuant to
Section 11.1(a)(17) are insufficient to pay such amounts in full thereunder;

 

(9)                                if either of the Class E/F/G Coverage Tests
is not satisfied as of the preceding Calculation Date, and to the extent that
the amounts paid pursuant to Section 11.1(a)(18) are insufficient to cause the
Class E/F/G Coverage Tests to be satisfied, to pay principal of the most Senior
Class of Notes then Outstanding, first, with respect to the Class A Senior
Notes, to pay principal of the Class A—1 Notes and Class A-R Notes then
Outstanding, pro rata, based on the Class A Senior Pro Rata Allocation, until
such Class E/F/G Coverage Test is satisfied as of such Calculation Date or until
the Class A Senior Notes are paid in full; provided that, to the extent the
principal amount of the Class A-R Notes is reduced to zero, any remaining
principal payments allocable thereto will be deposited as follows: (i) an amount
up to the Total Net Unfunded Future Advance Amount will be deposited in the
Future Funding Asset Account, and (ii) any remainder will be deposited in the
Collection Account as Collateral Principal Collections, and then to pay
principal of the next most Senior Class of Notes Outstanding until such
Class E/F/G Coverage Test is satisfied as of such Calculation Date or until such
next most Senior Class of Notes is paid in full and so on, until such
Class E/F/G Coverage Test is satisfied or until the Class G Notes are paid in
full;

 

(10)                          if the Class A Notes, Class B Notes, Class C
Notes, Class D Notes, Class E Notes, Class F Notes and Class G Notes are no
longer Outstanding, to pay Periodic Interest on the Class H Notes and any
Defaulted Interest on the Class H Notes (and interest thereon), to the extent
that the amounts

 

203

--------------------------------------------------------------------------------


 

paid pursuant to Section 11.1(a)(19) are insufficient to pay such amounts in
full thereunder;

 

(11)                          if the Class A Notes, Class B Notes, Class C
Notes, Class D Notes, Class E Notes, Class F Notes and Class G Notes are no
longer Outstanding, to pay the Class H Cumulative Applicable Periodic Interest
Shortfall Amount (and interest thereon), to the extent that the amounts paid
pursuant to Section 11.1(a)(20) are insufficient to pay such amounts in full
thereunder;

 

(12)                          if the Class A Notes, Class B Notes, Class C
Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes and Class H
Notes are no longer Outstanding, to pay Periodic Interest on the Class J Notes
and any Defaulted Interest on the Class J Notes (and interest thereon), to the
extent that the amounts paid pursuant to Section 11.1(a)(21) are insufficient to
pay such amounts in full thereunder;

 

(13)                          if the Class A Notes, Class B Notes, Class C
Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes and Class H
Notes are no longer Outstanding, to pay the Class J Cumulative Applicable
Periodic Interest Shortfall Amount (and interest thereon), to the extent that
the amounts paid pursuant to Section 11.1(a)(22) are insufficient to pay such
amounts in full thereunder;

 

(14)                          if the Class A Notes, Class B Notes, Class C
Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes
and Class J Notes are no longer Outstanding, to pay Periodic Interest on the
Class K Notes and any Defaulted Interest on the Class K Notes (and interest
thereon), to the extent that the amounts paid pursuant to Section 11.1(a)(23)
are insufficient to pay such amounts in full thereunder;

 

(15)                          if the Class A Notes, Class B Notes, Class C
Notes, Class D Notes, Class E Notes, Class F Notes , Class G Notes, Class H
Notes and Class J Notes are no longer Outstanding, to pay the Class K Cumulative
Applicable Periodic Interest Shortfall Amount (and interest thereon), to the
extent that the amounts paid pursuant to Section 11.1(a)(24) are insufficient to
pay such amounts in full thereunder;

 

(16)                          if either of the Class H/J/K Coverage Tests is not
satisfied as of the preceding Calculation Date, and to the extent that the
amounts paid pursuant to Section 11.1(a)(25) are insufficient to cause the
Class H/J/K Coverage Tests to be satisfied, to pay principal of the most Senior
Class of Notes then Outstanding, first, with respect to the Class A Senior
Notes, to pay principal of the Class A-1 Notes and Class A-R Notes then
Outstanding, pro rata, based on the Class A Senior Pro Rata Allocation, until
such Class H/J/K Coverage Test is satisfied as of such Calculation Date or until
the Class A Senior Notes are paid in full; provided that, to the extent the
principal amount of the Class A-R Notes is reduced to zero,

 

204

--------------------------------------------------------------------------------


 

any remaining principal payments allocable thereto will be deposited as follows:
(i) an amount up to the Total Net Unfunded Future Advance Amount will be
deposited in the Future Funding Asset Account, and (ii) any remainder will be
deposited in the Collection Account as Collateral Principal Collections, and
then to pay principal of the next most Senior Class of Notes Outstanding until
such Class H/J/K Coverage Test is satisfied as of such Calculation Date or until
such next most Senior Class of Notes is paid in full and so on, until such
Class H/J/K Coverage Test is satisfied or until the Class K Notes are paid in
full;

 

(17)                          if the Class A Notes, Class B Notes, Class C
Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H
Notes, Class J Notes and Class K Notes are no longer Outstanding, to pay
Periodic Interest on the Class L Notes and any Defaulted Interest on the Class L
Notes (and interest thereon), to the extent that the amounts paid pursuant to
Section 11.1(a)(26) are insufficient to pay such amounts in full thereunder;

 

(18)                          if the Class A Notes, Class B Notes, Class C
Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H
Notes, Class J Notes and Class K Notes are no longer Outstanding, to pay the
Class L Cumulative Applicable Periodic Interest Shortfall Amount (and interest
thereon), to the extent that the amounts paid pursuant to Section 11.1(a)(27)
are insufficient to pay such amounts in full thereunder;

 

(19)                          if the Class A Notes, Class B Notes, Class C
Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H
Notes, Class J Notes, Class K Notes and Class L Notes are no longer Outstanding,
to pay Periodic Interest on the Class M Notes and any Defaulted Interest on the
Class M Notes (and interest thereon), to the extent that the amounts paid
pursuant to Section 11.1(a)(28) are insufficient to pay such amounts in full
thereunder;

 

(20)                          if the Class A Notes, Class B Notes, Class C
Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H
Notes, Class, J Notes, Class K Notes and Class L Notes are no longer
Outstanding, to pay the Class M Cumulative Applicable Periodic Interest
Shortfall Amount (and interest thereon), to the extent that the amounts paid
pursuant to Section 11.1(a)(29) are insufficient to pay such amounts in full
thereunder;

 

(21)                          he Class A Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes,
Class J Notes, Class K Notes, Class L Notes and Class M Notes are no longer
Outstanding, to pay Periodic Interest on the Class N Notes and any Defaulted
Interest on the Class N Notes (and interest thereon) to the PAA Issued Note
Paying Agent for payment on the Class N Notes in accordance with the Paying
Agency Agreement, to the extent that the amounts paid pursuant to clause
Section 11.1(a)(30) are insufficient to pay such amounts in full thereunder;

 

205

--------------------------------------------------------------------------------

 

(22)                          if the Class A Notes, Class B Notes, Class C
Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H
Notes, Class J Notes, Class K Notes, Class L Notes and Class M Notes are no
longer Outstanding, to pay the Class N Cumulative Applicable Periodic Interest
Shortfall Amount (and interest thereon) to the PAA Issued Note Paying Agent for
payment on the Class N Notes in accordance with the Paying Agency Agreement, to
the extent that the amounts paid pursuant to Section 11.1(a)(31) are
insufficient to pay such amounts in full thereunder;

 

(23)                          in such amounts pursuant to written instructions
to the Trustee from the Collateral Manager no later than the related Calculation
Date, in the Collateral Manager’s discretion and in the priority directed by the
Collateral Manager prior to the last day of the Reinvestment Period, (a) to the
Class A-R Notes, as Class A-R Note Prepayments and (b) to the Future Funding
Asset Account, up to the Current Pay Future Advance Amount (including amounts
already on deposit therein);

 

(24)                          on or prior to the last day of the Reinvestment
Period to pay, in the following order:

 

(i)                                   to be retained in the Collection Account
(a) to invest in Eligible Investments pending reinvestment in Substitute
Collateral Interests at a later date, (b) to reinvest in Substitute Collateral
Interests subject to the Reinvestment Criteria and (c) for payment of a Special
Amortization in accordance with clause (ii) below (to the extent of available
Collateral Principal Collections determined by the Collateral Manager);

 

(ii)                                on each Payment Date through and including
the last Payment Date during the Reinvestment Period, if the Collateral Manager
notifies the Trustee in writing that it has decided to declare a Special
Amortization, the amount of available Collateral Principal Collections
determined by the Collateral Manager, if the Special Amortization Pro Rata
Condition is satisfied, to pay each Class of Rated Notes, pro rata based on
their respective aggregate outstanding principal amounts (for purposes of the
pro rata allocation to the Class A Senior Notes based on the Class A Senior Pro
Rata Allocation; provided that, to the extent the principal amount of the
Class A-R Notes is reduced to zero, any remaining principal payments allocable
thereto will be deposited as follows: (1) an amount up to the Total Net Unfunded
Future Advance Amount will be deposited in the Future Funding Asset Account, and
(2) any remainder will be deposited in the Collection Account as Collateral
Principal Collections) and (b) if the Special Amortization Pro Rata Condition is
not satisfied, to pay principal of each Class of Rated Notes in accordance with
the Note Payment

 

206

--------------------------------------------------------------------------------


 

Sequence until each such Class of Rated Notes have been paid in full;

 

(25)                          after the end of the Reinvestment Period, to pay
principal of each Class of Rated Notes in accordance with the Note Payment
Sequence until each such Class of Rated Notes have been paid in full;

 

(26)                          to pay termination payments payable to any Hedge
Counterparty upon the termination of the related Hedge Agreement, pro rata, if
such termination occurred solely as the result of an event of default or a
termination event (other than Illegality or Tax Event, each as defined in the
related Hedge Agreement) with respect to the Hedge Counterparty as Defaulting
Party or sole Affected Party, as the case may be, to the extent that the amounts
paid pursuant to Section 11.1(a)(32) are insufficient to pay such amounts in
full thereunder;

 

(27)                          to the Class A-R Noteholders, any accrued and
unpaid Class A-R Increased Costs, to the extent not paid in full pursuant to
Section 11.1(a)(33) above without regard to any limitation on any maximum
amounts payable on such date contained therein and, in the event the Collateral
Manager requires any Class A-R Noteholder to transfer or assign its interest in
the Class A-R Notes as a result of such Noteholder claiming any Class A-R
Increased Costs, to the applicable Class A-R Noteholder, any reasonable costs
incurred by such Noteholder in effecting such transfer or assignment;

 

(28)                          to pay, in the following order:

 

(i)                                   to any Servicer, any reimbursements for
nonrecoverable servicing advances not paid out of collections received pursuant
to the terms of the related Servicing Agreement;

 

(ii)                                any due and unpaid Trustee Fee, Trustee
Interest Advance Fee, Underlying Trust Expenses, Class A-R Note Agent Fee, PAA
Issued Note Paying Agent Fee, Trustee Expenses, Advancing Agent Fee and other
Administrative Expenses, including amounts payable to the Collateral Manager
under the Collateral Management Agreement but excluding the Collateral
Management Fee, in each case, in the same order of priority as provided in
Section 11.1(b)(1) above and to the extent not paid in full under
Section 11.1(b)(1) above and to the extent that the amounts paid pursuant to
Section 11.1(a)(1) and (34) are insufficient to pay such amounts in full
thereunder; and

 

(iii)                             on a pro rata basis, any due and unpaid
expenses and other liabilities of the Co-Issuers to the extent not paid under
Section 11.1(b)(1) above and to the extent that the amounts paid

 

207

--------------------------------------------------------------------------------


 

pursuant to Section 11.1(a)(1) and (34) are insufficient to pay such amounts in
full thereunder, whether as a result of an amount limitation imposed thereunder
or otherwise;

 

(29)                          to pay the Subordinate Collateral Management Fee
with respect to such Payment Date and any due and unpaid Subordinate Collateral
Management Fee with respect to a previous Payment Date that was not paid on a
previous Payment Date, to the extent that the amounts paid pursuant to
Section 11.1(a)(35) are insufficient to pay such amounts in full thereunder;

 

(30)                          to repay, pro rata, the amount of any outstanding
Cure Advances, if any to the extent that the amounts paid pursuant to clause
(36) of the Priority of Payments—Collateral Interest Collections are
insufficient to pay such amounts in full thereunder; and

 

(31)                          all Income Note Excess Funds to the PAA Issued
Note Paying Agent, on behalf of the Issuer, for distributions on the Income
Notes in accordance with the Paying Agency Agreement.

 

Provided, however, that with respect to clauses (2), (9), (16), (24)(ii) and
(25) above, no principal shall be paid on any Class of Rated Notes if there is
any Periodic Interest, Defaulted Interest, Cumulative Applicable Periodic
Shortfall Amount (or any interest thereon) outstanding on any Senior Notes with
respect to such Class, and any amounts available to pay principal on such junior
Class of Rated Notes shall be redirected to an earlier priority in the Priority
of Payments-Collateral Principal Collections to pay such Periodic Interest,
Defaulted Interest, Cumulative Applicable Periodic Shortfall Amount (or interest
thereon) in full before paying principal on any such junior Class of Rated
Notes; provided, further, that with respect to with respect to this
Section 11.1(b), for purposes of determining if any Principal Coverage Test is
satisfied after giving effect to payments of principal, the denominator of such
Principal Coverage Test shall be determined after giving effect to any principal
of the Notes paid pursuant to any clauses prior to such clause and such clause
on the related Payment Date.

 

(c)                                 If an Event of Default has occurred and is
continuing, on the date or dates determined by the Trustee, the Trustee will
pay, from all collections from, and proceeds of the sale or liquidation of, the
Collateral (excluding any amounts necessary to reimburse any unpaid Interest
Advances, together with interest thereon, any unpaid Nonrecoverable Cure
Advances and any other amounts due under any Servicing Agreement together with
interest thereon), in the following order:

 

(1)                                amounts corresponding to the amounts set
forth in clauses Section 11.1(a)(1) through (3), and (to the extent not covered
by Section 11.1(a)(1) through (3)) Section 11.1(b)(1) (without giving effect to
any limitations on amounts payable set forth therein);

 

208

--------------------------------------------------------------------------------


 

(2)                                the Periodic Interest on the Class A Senior
Notes (including Defaulted Interest on such Class A Notes, if any), Class A-R
Breakage Costs and then outstanding principal of the Class A Senior Notes,
(provided that payments of interest on the Class A Senior Notes and the
Class A-R Commitment Fee in respect of the Class A-R Notes will be paid pro rata
between the Class A-1 Notes and the Class A-R Notes based on amounts due) and
then principal of the Class A Senior Notes (provided that payments of principal
of the Class A Senior Notes will be made pro rata based on their respective
outstanding principal amounts) until paid in full until paid in full;

 

(3)                                the Periodic Interest on the Class A-2 Notes
(including Defaulted Interest on such Class A-2 Notes, if any) and then
outstanding principal of the Class A-2 Notes until paid in full;

 

(4)                                the Periodic Interest on the Class B Notes
(including Defaulted Interest on such Class B Notes, if any) and then
outstanding principal of the Class B Notes until paid in full;

 

(5)                                the Periodic Interest on the Class C Notes
(including Defaulted Interest on the Class C Notes, if any) and then outstanding
principal of the Class C Notes until paid in full;

 

(6)                                the Periodic Interest on the Class D Notes
(including Defaulted Interest on the Class D Notes, if any) and then outstanding
principal of the Class D Notes until paid in full;

 

(7)                                the Periodic Interest on the Class E Notes
(including Defaulted Interest on the Class E Notes, if any) and then outstanding
principal of the Class E Notes (including Class E Cumulative Applicable Periodic
Interest Shortfall Amount, if any) until paid in full;

 

(8)                                the Periodic Interest on the Class F Notes
(including Defaulted Interest on the Class F Notes, if any) and then outstanding
principal of the Class F Notes (including Class F Cumulative Applicable Periodic
Interest Shortfall Amount, if any) until paid in full;

 

(9)                                the Periodic Interest on the Class G Notes
(including Defaulted Interest on the Class G Notes, if any) and then outstanding
principal of the Class G Notes (including Class G Cumulative Applicable Periodic
Interest Shortfall Amount, if any) until paid in full;

 

(10)                          the Periodic Interest on the Class H Notes
(including Defaulted Interest on the Class H Notes, if any) and then outstanding
principal of the Class H Notes (including Class H Cumulative Applicable Periodic
Interest Shortfall Amount, if any) until paid in full;

 

209

--------------------------------------------------------------------------------


 

(11)                          the Periodic Interest on the Class J Notes
(including Defaulted Interest on the Class J Notes, if any) and then outstanding
principal of the Class J Notes (including Class J Cumulative Applicable Periodic
Interest Shortfall Amount, if any) until paid in full;

 

(12)                          the Periodic Interest on the Class K Notes
(including Defaulted Interest on the Class K Notes, if any) and then outstanding
principal of the Class K Notes (including Class K Cumulative Applicable Periodic
Interest Shortfall Amount, if any) until paid in full;

 

(13)                          the Periodic Interest on the Class L Notes
(including any Defaulted Interest on the Class L Notes) and then principal of
the Class L Notes (including Class L Cumulative Applicable Periodic Interest
Shortfall Amount, if any) until paid in full;

 

(14)                          the Periodic Interest on the Class M Notes
(including any Defaulted Interest on the Class M Notes) and then principal of
the Class M Notes (including Class M Cumulative Applicable Periodic Interest
Shortfall Amount, if any) until paid in full;

 

(15)                          to the PAA Issued Note Paying Agent, the Periodic
Interest on the Class N Notes (including any Defaulted Interest on the Class N
Notes) and then principal of the Class N Notes (including Class N Cumulative
Applicable Periodic Interest Shortfall Amount, if any) until paid in full;

 

(16)                          amounts corresponding to the amounts set forth in
Section 11.1(a)(32) through (38) and Section 11.1(b)(23) through (31); and

 

(17)                          to the PAA Issued Note Paying Agent, any remaining
amounts for distributions on the Income Notes.

 

(d)                               Not later than 12:00 p.m., New York time, on
or before the Business Day preceding each Payment Date, the Issuer shall,
pursuant to Section 10, remit or cause to be remitted to the Trustee for deposit
in the Payment Account an amount of Cash sufficient to pay the amounts described
in Section 11.1(a) and 11.1(b) required to be paid on such Payment Date.

 

(e)                                If, on any Payment Date, the amount available
in the Payment Account from amounts received in the related Due Period is
insufficient to make the full amount of the disbursements required by the
statements furnished by the Issuer pursuant to Section 10.12(b), the Trustee
shall make the disbursements called for in the order and according to the
priority set forth under Section 11.1(a) and 11.1(b), subject to Section 13.1,
to the extent funds are available therefor.

 

(f)                                  Except as otherwise expressly provided in
this Section 11.1, if on any Payment Date the amount of funds is insufficient to
make the full amount of the disbursements required by any clause or subclause of

 

210

--------------------------------------------------------------------------------


 

Section 11.1(a) or 11.1(b) to different Persons, the Trustee shall make the
disbursements called for by such clause or subclause ratably in accordance with
the respective amounts of such disbursements then due and payable to the extent
funds are available therefor.

 

(g)                               [Reserved].

 

(h)                               Any amounts to be paid to the PAA Issued Note
Paying Agent pursuant to Section 11.1(a)(30), (31) and (38) or
Section 11.1(b)(21), (22) and (31) will be released from the lien of this
Indenture.

 

(i)                                   If directed by the Holder of not less than
100% of the Income Notes, the Trustee shall withhold distributions to the PAA
Issued Note Paying Agent that would otherwise be paid pursuant to
Section 11.1(a)(38) and Section 11.1(b)(31) in respect of distributions on the
Income Notes. Further, any Holder of Income Notes may elect at any time to make
additional capital contributions to the Issuer, which contributions will be
pledged to the Trustee as Collateral pursuant to this Indenture. Any such
retained distribution or additional capital contribution will be deemed to be
Collateral Principal Collections received in the Due Period following the Due
Period relating to the Payment Date on which the option is exercised. Any Holder
who makes an additional capital contribution will not be entitled to interest or
additional return thereon.

 

(j)                                   The Advancing Agent and the Trustee shall
be entitled to receive the Advancing Agent Fee and the Trustee Interest Advance
Fee, respectively, in each case payable in accordance with the Priority of
Payments. In addition, the Advancing Agent and the Trustee shall each be
entitled on each Payment Date to reimbursement of any previously unreimbursed
Interest Advance made by it, together with interest thereon, from Collateral
Interest Collections, and to the extent not reimbursed in full by Collateral
Interest Collections, from Collateral Principal Collections, prior to
application of Collections in accordance with Section 11.1(a), (b) and (c);
provided that (i) reimbursement of Interest Advances (other than Nonrecoverable
Advances) shall not cause an additional Interest Shortfall, (ii) reimbursement
of Nonrecoverable Advances, together with interest thereon, will be made first
from Collateral Principal Collections, and to the extent not reimbursed in full
from Collateral Principal Collections, from Collateral Interest Collections and
(iii) reimbursement of Nonrecoverable Advances shall be made regardless of
whether such reimbursement causes an additional Interest Shortfall. Prior to an
Interest Advance becoming a Nonrecoverable Advance, such reimbursement shall not
be payable to the extent it would trigger an additional Interest Shortfall and
shall be junior in priority to the payment of interest due on the Class A Notes,
Class B Notes, Class C Notes and Class D Notes on such Payment Date, but shall
be senior in priority to payment of interest on any other Class of Notes. For
purposes of the foregoing, an Interest Advance shall

 

211

--------------------------------------------------------------------------------


 

be deemed to be a Nonrecoverable Advance if the Advancing Agent or the Trustee,
as applicable, determines that future payments or collections on the Collateral
Interests could reasonably be expected to be insufficient to fully reimburse
such Interest Advance, plus interest thereon. Amounts used for the reimbursement
of Interest Advances and interest thereon shall not be included in the Available
Funds for any Payment Date. Notwithstanding the foregoing, the Advancing Agent
or the Trustee, as applicable, may opt, in their sole discretion, to defer the
reimbursement for Nonrecoverable Advances to a subsequent Payment Date or
Payment Dates if such reimbursement would trigger an additional Interest
Shortfall. Notwithstanding the foregoing, the Advancing Agent will be permitted
(but not obligated) to defer or otherwise structure the timing of recoveries of
Nonrecoverable Advances in such manner as the Advancing Agent determines is in
the best interest of the holders of the Class A Notes, Class B Notes, Class C
Notes and Class D Notes as a collective whole, which may include being
reimbursed for Nonrecoverable Advances in installments. In addition, based upon
information available at such time, the Advancing Agent or the Trustee, as
applicable, shall provide 15 days prior notice to the Collateral Manager, the
Trustee and each Rating Agency if an Interest Advance is determined to be a
Nonrecoverable Advance and whether or not reimbursement thereof shall be
deferred; provided, that the failure to provide such notice shall in no way
limit the rights of either of the Trustee or the Advancing Agent to reimburse
itself for Nonrecoverable Advances on any Payment Date.

 

ARTICLE XII

 

PURCHASE AND SALE OF COLLATERAL INTERESTS

 

12.1.                     SALE OF COLLATERAL INTERESTS

 

(a)                                Sale of Collateral Interests.

 

(1)                                Subject to the satisfaction of the conditions
specified in Section 10.12 as applicable, if the Collateral Manager, on behalf
of the Issuer, pursuant to this Article 12, shall direct the Trustee to sell any
Impaired Interest, Credit Risk Interest, Written Down Interest, Credit Improved
Interests, Future Funding Interests, Buy/Sell Interest, Withholding Tax
Interest, CMBS, Real Estate CDO Security, Taxed Collateral Interest, Taxed
Property, REIT Debt Security or Participation Interest, the Trustee shall sell
in the manner directed by the Collateral Manager, such Impaired Interest, Equity
Interest, Credit Risk Interest, Credit Improved Interests, Future Funding
Interests, Written Down Interest, Buy/Sell Interest, Taxed Collateral Interest,
Taxed Property, Withholding Tax Interest, CMBS, Real Estate CDO Security, Taxed
Collateral Interest, Taxed Property, REIT Debt Security or Participation
Interest.

 

212

--------------------------------------------------------------------------------


 

(2)                                Upon the occurrence of an Investment
Guidelines Event, the Collateral Manager shall direct the Issuer to sell any
Taxed Collateral Interest or Taxed Property within 90 days after such Investment
Guidelines Event (or such shorter time period as provided in the Collateral
Management Agreement) in accordance with the provisions of the Collateral
Management Agreement.

 

(3)                                The Collateral Manager may, in its reasonable
discretion, direct the Issuer to sell or otherwise dispose of any Impaired
Interest, Credit Risk Interest, Written Down Interest, Credit Improved
Interests, Future Funding Interests, Buy/Sell Interest, Taxed Collateral
Interest, Taxed Property or Withholding Tax Interest. The Collateral Manager
shall direct the Issuer to sell or otherwise dispose of any Collateral Interest
that is an Equity Interest as soon as practicable after such Collateral Interest
becomes an Equity Interest.

 

(4)                                The Collateral Manager may direct the Issuer
to (i) sell any Buy/Sell Interest at any time if the Sales Proceeds thereof are
at least equal to its Principal Balance (adjusted for any Collateral Principal
Payments received thereon) or (ii) purchase the corresponding pari passu
participation from the related participant at any time, regardless of whether
such purchase would occur during the Reinvestment Period or whether Reinvestment
Criteria would be satisfied thereafter, so long as the Issuer entered into a
binding agreement with the Collateral Manager, any of its Affiliates or any
other person qualified in accordance with this Indenture to purchase such
corresponding pari passu participation from the Issuer at a purchase price equal
to that paid by the Issuer to such participant and such purchaser thereof either
is (A) a Qualified Institutional Lender or (B) such purchase is permitted under
the Underlying Agreements.. In addition, the Collateral Manager may direct the
Issuer to sell any Future Funding Interest at any time if the Sales Proceeds
thereof are at least equal to the greater of its (i) Principal Balance (adjusted
for any Collateral Principal Payments received thereon) and (ii) fair market
value.

 

(5)                                In the event of a Redemption, the Collateral
Manager shall direct the Trustee to sell Collateral Interests without regard to
the foregoing limitations; provided that the Sale Proceeds therefrom and other
amounts available therefor will be at least sufficient to pay certain expenses,
including all amounts due under any Hedge Agreements, and redeem, in whole but
not in part, the Notes at the applicable Redemption Prices; and provided,
further, that such Sale Proceeds are used to make such a Redemption.

 

(6)                                The Collateral Manager shall sell any
Collateral Interest pursuant to this Section 12 only at a price that, in its
judgment, is not substantially less than the market value of such Collateral
Interest at the time of such sale.

 

213

--------------------------------------------------------------------------------


 

(7)                                So long as no Event of Default has occurred
and is continuing, the Collateral Manager, on behalf of the Issuer, may, at any
time prior to the end of the Reinvestment Period, direct the Trustee to sell,
and the Trustee will sell in the manner directed by the Collateral Manager, any
Collateral Interest not otherwise permitted to be sold pursuant to
Section 12.1(a) (each such sale, a Discretionary Sale) provided that: (i) the
aggregate principal balance of such Collateral Interests sold pursuant to such
Discretionary Sales for a given calendar year does not exceed 15% of the
Collateral Interest Principal Balance at the beginning of that year, (ii) the
Collateral Manager believes in good faith that Sale Proceeds from such
Discretionary Sale can be reinvested within 30 Business Days after the sale of
such Collateral Interest in one or more Substitute Collateral Interests having
an aggregate Principal Balance of not less than 100% of the Principal Balance of
the Collateral Interest being sold; provided that in the case of a Collateral
Interest that is a Mortgage Loan Interest the Substitute Collateral Interest can
be identified within 30 Business Days after the sale of the original Collateral
Interest and the Collateral Manager has an additional 60 days to complete the
transaction, (iii) after giving effect to such sale and to the purchase of
Substitute Collateral Interests with the Sale Proceeds thereof, the Reinvestment
Criteria will be met and (iv) such Collateral Manager has not been removed, or
voted to be removed, for “cause” as provided under the Collateral Management
Agreement.

 

(b)                               Reinvestment of Sale Proceeds and Replacement
of Collateral Interests. Subject to Section 9.7 above, following the Closing
Date and during the Reinvestment Period, subject to the satisfaction of the
Eligibility Criteria and the Reinvestment Criteria, the Collateral Manager,
acting on behalf of the Issuer, shall use reasonable efforts to cause the
Trustee to reinvest Sale Proceeds received at any time from the sale of
Collateral Interests that are Impaired Interests, Equity Interests, Credit Risk
Interests, Credit Improved Interests, Future Funding Interests, Written Down
Interests, Buy/Sell Interests, Taxed Collateral Interests, Taxed Properties or
Withholding Tax Interests in Substitute Collateral Interests with an aggregate
purchase price up to the amount of the Sale Proceeds, and to reinvest Collateral
Principal Payments, transfers from the Future Funding Asset Account and proceeds
of Class A-R Draws in Substitute Collateral Interests; provided, however, that
prior to any such acquisition of Substitute Collateral Interests by or on behalf
of the Issuer in the manner described above, the Reinvestment Criteria are
satisfied on the date of such acquisition. Under no circumstances shall
Collateral Principal Collections (including Sale Proceeds) be reinvested
following the Reinvestment Period, and amounts on deposit in the Future Funding
Asset Account will only be applied to fund Future Advances and for transfer to
the Collateral Principal Collection Sub-Account in accordance with Section 10.8.
During the Reinvestment Period, Class A-R Draws (and at any time, the amounts on
deposit in the Future Funding Asset

 

214

--------------------------------------------------------------------------------


 

Account) may be applied to fund Future Advance Amounts prior to making payments
on the Notes.

 

(c)                                After the Effective Date, within 10 Business
Days of purchasing any Substitute Collateral Interest that does not have a
Moody’s Rating, the Collateral Manager shall deliver to Moody’s a set of asset
and underwriting materials in form and substance reasonably acceptable to
Moody’s (the Reinvestment Asset Information) describing such Substitute
Collateral Interest. After receiving the Reinvestment Asset Information, Moody’s
may provide an estimated rating (a Moody’s Estimated Rating) to the Collateral
Manager with respect to such Substitute Collateral Interest. If the Collateral
Manager receives a Moody’s Estimated Rating that is worse than the estimated
tranched rating permitted pursuant to clause (ii) of the definition of Moody’s
Rating, then the Collateral Manager shall calculate the Moody’s Maximum Weighted
Average Rating Factor Test using such Moody’s Estimated Rating. For all other
purposes, the Moody’s Maximum Weighted Average Rating Factor Test will be
calculated using the Moody’s Rating.

 

In the event that such calculation (using the Moody’s Estimated Rating)
indicates that the purchase of the related Substitute Collateral Interest caused
the Moody’s Post-Acquisition Compliance Test to not be satisfied (a Moody’s
Post-Acquisition Compliance Test Failure), the Collateral Manager is permitted
to take any of the following actions to cause the Moody’s Post-Acquisition
Compliance Test to be satisfied: (i) direct the Trustee to sell such Substitute
Collateral Interest (or a Participation Interest therein) that caused the
Moody’s Post-Acquisition Compliance Test Failure, at a price at least equal to
the price paid by the Issuer for the Substitute Collateral Interest, plus any
fees and expenses attributable to such sale, (ii) instruct the Trustee to sell
any other Collateral Interest (or a Participation Interest therein) (provided
that such sale price may only be less than the price paid by the Issuer
therefore, plus any fees and expenses related to such sale, if the aggregate net
difference of such amounts for such sale and all prior sales pursuant to this
Section 12.1(c) does not exceed the aggregate principal balance of the Income
Notes and any outstanding Class L Notes, Class M Notes and Class N Notes) and/or
(iii) instruct the Trustee to purchase additional Substitute Collateral
Interests (or a Participation Interest therein), subject to the Reinvestment
Criteria, that would result in satisfaction of the Moody’s Post-Acquisition
Compliance Test. If the Moody’s Post-Acquisition Compliance Test is not
satisfied within 120 days of a finding of a Moody’s Post-Acquisition Compliance
Test Failure, then until such time as the Moody’s Post-Acquisition Compliance
Test is satisfied, the Issuer may only purchase a subsequent Substitute
Collateral Interest if it is rated by Moody’s (a Moody’s Post Acquisition Test
Failure Suspension.). For the avoidance of doubt, any Collateral Interest sold
pursuant to clauses (i) or (ii) above will not be considered an Impaired
Interest, Written Down Interest, Credit Improved Interest, Future Funding
Interest, Withholding Tax Interest, Buy/Sell Interest, Taxed Collateral
Interest, Taxed Property, Credit Risk Interest or Discretionary Sale.

 

215

--------------------------------------------------------------------------------


 

Notwithstanding anything described in this Indenture to the contrary, the Issuer
will have the right to effect any transaction which has been consented to in
writing by holders of Rated Notes evidencing 100% of the aggregate outstanding
principal amount of each Class of Notes and of which each Rating Agency has been
notified.

 

12.2.                     PORTFOLIO CHARACTERISTICS

 

Except as provided in Section 12.3(c), a security will be eligible for inclusion
in the Collateral as a Pledged Collateral Interest only if, as evidenced by an
Officer’s certificate from the Collateral Manager to the Trustee, each of the
following eligibility criteria is satisfied immediately after the Issuer Grants
such Collateral Interest to the Trustee (collectively, the Eligibility
Criteria):

 

(a)                                  it is issued by an issuer that is a
Qualifying Foreign Obligor;

 

(b)                                 it is U.S. Dollar-denominated and all cash
flows thereunder are to be paid in U.S. Dollars, and it is not convertible into,
or payable in, any other currency; provided, however, the requirements of this
Section (b) will not be applicable if Rating Confirmation is obtained;

 

(c)                                  it is one of the Specified Types of
Collateral Interests;

 

(d)                                 it has a Moody’s Rating;

 

(e)                                  the Issuer is a Qualified REIT Subsidiary
and its acquisition would not cause the Owner REIT to fail to qualify as a REIT
under the Code (unless the Issuer has previously received an Opinion of Counsel
to the effect that it is not engaged in a U.S. trade or business for U.S.
federal income tax purposes, in which case the acquisition, ownership,
enforcement and disposition of such security will not cause the Issuer to be
treated as engaged in a U.S. trade or business for U.S. federal income tax
purposes or otherwise to be subject to tax on a net income basis in any
jurisdiction outside the Issuer’s jurisdiction of incorporation (other than as
attributable to property received in connection with a foreclosure, as permitted
under the Transaction Documents));

 

(f)                                    the payments on such security are not
subject to withholding tax unless the issuer thereof or the obligor thereon is
required to make additional payments sufficient to cover any withholding tax
imposed at any time on payments made to the Issuer with respect thereto (for the
avoidance of doubt, this clause will not apply to any commitment fees with
respect to the unfunded portion of any Future Funding Assets);

 

(g)                                 its acquisition would not cause the Issuer
or the pool of Collateral to be required to register as an investment company
under the Investment Company Act;

 

216

--------------------------------------------------------------------------------

 

(h)                               it is not an obligation that is ineligible
under its Underlying Instruments to be purchased by the Issuer and pledged to
the Trustee, and in the case of a Mezzanine Loan, a Subordinate Mortgage Loan
Interest, a Credit Lease Loan, a Tenant Lease Loan Interest, a Participation
Interest, a CRE Debt Obligation or a Mortgage Loan Interest, it is not
ineligible under its Underlying Instruments to be purchased by the Underlying
Trust;

 

(i)                                   it is not an insurance-linked debt
instrument containing a provision pursuant to which the issuer’s obligation to
pay interest or principal is deferred or forgiven in the event of loss due to
certain natural catastrophes specified in the Underlying Instruments;

 

(j)                                   it provides for the payment of principal
(or, in the case of Preferred Equity Securities, distributions attributable to
the return of capital by their governing documents) at not less than par upon
maturity;

 

(k)                                (A) its Underlying Instruments do not
obligate the Issuer to make any future advances or any other payment except the
purchase price thereof (except for obligations to provide for Future Advance
Amounts in the case of Future Funding Assets) and (B) in the case of an Future
Funding Asset, the sum of (1) amounts on deposit in the Future Funding Asset
Account at such time (after giving effect to any deposit by the Issuer with
respect to such Future Funding Asset) and (2) the Aggregate Class A-R Undrawn
Amount shall equal at all times an amount sufficient to meet the Total Unfunded
Future Advance Amount (including the Future Funding Obligations related to such
Future Funding Asset) in full;

 

(l)                                   it is not an obligation with respect to
which, in the reasonable judgment of the Collateral Manager, the timely
repayment of principal and interest is subject to substantial non-credit related
risks;

 

(m)                             it is not an Interest Only Security;

 

(n)                               it is not an obligation issued by an Emerging
Market Issuer;

 

(o)                               it is not an obligation that has, at the time
of purchase, any deferred or capitalized interest unless by its terms it was
scheduled to defer or capitalize interest;

 

(p)                               it is not an obligation that, at the time it
is purchased, is a Credit Risk Interest, an Impaired Interest, a Written Down
Interest or a Deferred Interest PIK Bond;

 

(q)                               it is not a Synthetic Security;

 

(r)                                  if it is a Participation Interest in a
commercial mortgage loan, the entity that created such participation interest is
either (A) a Qualified Institutional Lender or (B) a special purpose entity with
respect to which

 

217

--------------------------------------------------------------------------------


 

Rating Confirmation has been received; provided that a securitization trust, a
CDO issuer or a similar securitization vehicle shall be deemed to be a special
purpose entity for purposes of this section (r) of the Eligibility Criteria;

 

(s)                                at the time the obligation is purchased by
the Issuer:

 

(1)                                it is not an obligation issued by an issuer
located in a country that imposes foreign exchange controls that effectively
limit the availability or use of U.S. Dollars to make when due the scheduled
payments of principal and interest on such security;

 

(2)                                it is not, and does not provide for
conversion or exchange into, Margin Stock at any time over its life;

 

(3)                                it is not the subject of (1) any offer by the
issuer of such obligation or by any other person made to all of the holders of
such obligation to purchase or otherwise acquire such obligation (other than
pursuant to any redemption in accordance with the terms of the related
Underlying Instruments) or to convert or exchange such obligation into or for
cash, securities or any other type of consideration or (2) any solicitation by
an issuer of such obligation or any other person to amend, modify or waive any
provision of such obligation or any related Underlying Instrument, and has not
been called for redemption;

 

(4)                                it is not an Equity Interest;

 

(5)                                except with respect to Preferred Equity
Securities, it is not an obligation that by the terms of its Underlying
Instruments provides for conversion or exchange (whether mandatory or at the
option of the issuer or the holder thereof) into equity capital at any time
prior to its maturity;

 

(6)                                it is not a financing by a
debtor-in-possession in any insolvency proceeding;

 

(7)                                it is not a first loss tranche of any
securitization that does not have a Moody’s Rating (as defined in clause (i) of
the definition of Moody’s Rating), that addresses the obligation of the obligor
(or guarantor, if applicable) to pay principal of and interest on the relevant
Collateral Interest in full, which ratings are monitored on an ongoing basis by
the relevant Rating Agency;

 

(8)                                it is not an obligation that provides for the
payment of interest (or, in the case of Preferred Equity Securities, dividends
or other distributions) in cash less frequently than semi-annually;

 

(9)                                (A) if it is a Mortgage Loan Interest, a
Mezzanine Loan, a Subordinate Mortgage Loan Interest, a Credit Lease Loan or a
Tenant Lease Loan

 

218

--------------------------------------------------------------------------------


 

Interest, no commercial mortgage loan underlying, securing or constituting such
Collateral Interest has a maturity date (including any extension option) that is
later than 10 years prior to the Stated Maturity Date; and (B) if it is a CMBS,
such CMBS (without regard to the maturities of any collateral underlying such
CMBS) does not have a rated final maturity date later than five years after the
Stated Maturity Date; provided that, with respect to any such CMBS that has a
stated maturity or a rated final distribution date scheduled to occur later than
the Stated Maturity Date, such CMBS is rated at least “A3” by Moody’s (and, if
rated “A3”, it is not on credit watch with negative implications); (C) if it is
a REIT Debt Security or a CRE Debt Obligation, such REIT Debt Security or CRE
Debt Obligation does not have a rated final maturity date later than the Stated
Maturity Date; (D) if it is a Preferred Equity Security, the date (after giving
effect to all permissible extensions thereof) by which distributions on such
Preferred Equity Security attributable to the return of capital by its governing
documents are required to be made is not later than the Stated Maturity Date
(after giving effect to all anticipated settlement concerns in connection with
such return of capital); and (E) if it is a Real Estate CDO Security, it does
not have a stated maturity later than five years after the Stated Maturity Date;
provided that, with respect to any such Real Estate CDO Security that has a
stated maturity or a rated final distribution date scheduled to occur later than
the Stated Maturity Date, such Real Estate CDO Security is rated at least “Aa3”
by Moody’s (and, if rated “Aa3”, it is not on credit watch with negative
implications); except that, up to 3% of the aggregate Principal Balance of all
initial Collateral Interests may consist of Real Estate CDO Securities with a
Moody’s Rating of below “Aa2” and with a stated maturity not more than five
years after the Stated Maturity Date; and

 

(10)                          if it is a Deemed Floating Rate Collateral
Interest, the Deemed Floating Asset Hedge entered into with respect to such
Deemed Floating Rate Collateral Interest conforms to all requirements set forth
in the definition of “Deemed Floating Asset Hedge;”

 

(t)                                  if it is a (1) Subordinate Mortgage Loan
Interest and the related senior mortgage loan is not otherwise serviced in
connection with a commercial mortgage backed securitization transaction, it is
serviced in accordance with the related participation agreement, intercreditor
agreement or servicing agreement the terms of which are substantially similar to
the terms of servicing agreements entered into in connection with CMBS
transactions or a comparable servicing agreement and (2) Credit Lease Loan, a
Tenant Lease Loan Interest, a Preferred Equity Security, a Mezzanine Loan or a
Mortgage Loan Interest, or a Participation Interest therein, it is serviced (or
in the case of a Mezzanine Loan, a Preferred Equity Security or a Mortgage Loan
Interest acquired by the Issuer on the Closing Date or within 60 days
thereafter, will be serviced within 60 days of the Closing Date) in accordance
with and as determined by the

 

219

--------------------------------------------------------------------------------


 

Collateral Manager in its reasonable discretion, a servicing agreement the terms
of which are substantially similar to the terms of servicing agreements entered
into in connection with CMBS transactions or a comparable servicing agreement;

 

(u)                               if it is a Mezzanine Loan, a Subordinate
Mortgage Loan Interest, a Mortgage Loan Interest (other than a Credit Lease Loan
or a Tenant Lease Loan Interest), or a Participation Interest therein, such
Collateral Interest shall have the benefit of (i) either (A) representations and
warranties made by the related Seller of such Collateral Interest (with such
exceptions, qualifications and omissions as the Collateral Manager shall
reasonably determine) substantially similar to either (x) the representations
and warranties set forth on Schedule E-1 hereto or (y) in the case of a
Mezzanine Loan or a Subordinate Mortgage Loan Interest, the representations and
warranties made by the related Seller of such Collateral Interest in connection
with the CMBS transaction, including the related senior interest in such
Collateral Interest or (B) comparable representations and warranties, as
determined by the Collateral Manager, and (ii) remedies for the breach of such
representations and warranties or the existence of document defects that are
substantially similar to the remedies provided in the Asset Transfer Agreements
or otherwise acceptable to the Collateral Manager;

 

(v)                               if it is a Credit Lease Loan or a Tenant Lease
Loan Interest or a Participation Interest therein, such Collateral Interest
shall have the benefit of (i) either (A) representations and warranties made by
the related Seller of such Collateral Interest (with such exceptions,
qualifications and omissions as the Collateral Manager shall reasonably
determine) substantially similar to the representations and warranties set forth
on Schedule E-1 (to the extent such representations and warranties are
applicable to Credit Lease Loans and Tenant Lease Loan Interests) and Schedule
E-2 hereto or (B) comparable representations and warranties as determined by the
Collateral Manager, and (ii) remedies for the breach of representations and
warranties or the existence of document defects that are substantially similar
to the remedies provided in the Asset Transfer Agreements or otherwise
acceptable to the Collateral Manager;

 

(w)                             if it is a Preferred Equity Security, such
Collateral Interest shall have the benefit of (i) either (A) representations and
warranties made by the related Seller of such Collateral Interest (with such
exceptions, qualifications and omissions as the Collateral Manager shall
reasonably determine) substantially similar to the representations and
warranties set forth on Schedule E-3 hereto or (B) comparable representations
and warranties as determined by the Collateral Manager, and (ii) remedies for
the breach of representations and warranties or the existence of document
defects that are substantially similar to the remedies provided in the Asset
Transfer Agreements or otherwise acceptable to the Collateral Manager;

 

220

--------------------------------------------------------------------------------


 

(x)                                 if it is a Collateral Interest acquired
after the Closing Date, it will be transferred (i) from a Seller to the
Depositor pursuant to an agreement substantially similar to the Asset Transfer
Agreements and (ii) from the Depositor (in the case of a CMBS, Real Estate CDO
Security or REIT Debt Security) or the Underlying Trustee (in the case of a
Trust Certificate) to the Issuer pursuant to an agreement substantially similar
to the Bill of Sale; and

 

(y)                               if it is a Related Future Advance Loan, either
(A) (i) the related additional funding obligation in respect of the related
Other Loan is an obligation of a Seller (or a successor special purpose entity
or any similar special purpose entity that is established as a repurchase
agreement seller or warehouse borrower) (any such entity, the Future Advance
Holder) and is not an obligation of the Issuer; (ii) at the time the Issuer
acquired such Related Future Advance Loan, the Other Loan was owned by the
Future Advance Holder and pledged and/or otherwise financed to or with, as
applicable, an entity (x) with a long-term, unsecured debt rating of “A3” or
better from Moody’s, or (y) with respect to which a Rating Confirmation has been
obtained (any entity described in the preceding clause (x) or clause (y), an
Approved Lender) pursuant to the related repurchase agreement or other warehouse
facility, as applicable (any such agreement or facility, a Warehouse Facility);
(iii) at the time the Issuer acquires such Related Future Advance Loan,
(a) there is sufficient (x) capacity under the related Warehouse Facility to
satisfy the outstanding principal amount of the related Other Loan and
(y) Liquidity to satisfy the not yet financed portion of such Other Loan
representing the additional funding obligation in respect thereof (in accordance
with the terms of the applicable Warehouse Facility) if all conditions under the
related mortgage loan documents and Warehouse Facility documents were satisfied,
and (b) the Approved Lender has approved of the Related Future Advance Loan and
is required to fund the financed portion of such Other Loan (either directly or
via an advance to the Future Advance Holder) provided all conditions under the
related mortgage loan documents and Warehouse Facility documents are satisfied;
(iv) the related issuer or borrower of such Related Future Advance Loan has
acknowledged and/or agreed in writing that it has not, and will not, exercise
any right to offset or defense related to the Other Loan against payment under
the Related Future Advance Loan owned by the Issuer against the Issuer; (v) the
Future Advance Holder has agreed in writing with the Issuer not to transfer the
Other Loan except in connection with the Approved Lender’s rights under the
applicable Warehouse Facility (or in satisfaction or settlement of such rights
currently or in the future) without receipt of a Rating Confirmation unless such
transferee is rated at least “A3” by Moody’s or is otherwise approved by
Moody’s; (vi) the Responsible Party at all times (including upon any transfer of
the Other Loan), has agreed to indemnify the Issuer (for purposes of this
eligibility criterion, the Indemnified Party) for, from and against any claims,
demands, penalties,

 

221

--------------------------------------------------------------------------------


 

fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature, known or unknown, contingent or otherwise, whether incurred or imposed
within or outside the judicial process, including, without limitation,
reasonable attorneys’ fees and disbursements imposed upon or incurred by or
asserted against the Indemnified Party due to its ownership of any Related
Future Advance Loan for the failure of any Future Advance Holder to make an
advance on any Other Loan required to be made by such Future Advance Holder;
(vii) any related Warehouse Facility has a term that is scheduled to end no
earlier than the date that is 12 months after the date on which the Issuer
acquires such Related Future Advance Loan; (viii) no Future Funding Reserve Test
Failure has occurred and is continuing with respect to the most recent Quarterly
Measurement Date; (ix) no Liquidity Test Failure has occurred and is continuing
with respect to the most recent Quarterly Measurement Date; or (B) Rating
Confirmation has been obtained with respect to the Issuer’s ownership of such
Related Future Advance Loan.

 

provided that notwithstanding anything to the contrary herein, the Issuer may,
while attempting to dispose of property acquired in foreclosure or similar
circumstances, make an election under Section 882(d) of the Code to treat the
income related to real property located in the United States as income that is
effectively connected with a U.S. trade or business; and provided further that
notwithstanding anything to the contrary herein, with respect to any Collateral
Interest acquired by the Issuer on or prior to the Closing Date, if any of the
Eligibility Criteria above pertains to the subject matter of a representation
and warranty under the related Collateral Interest purchase agreement as to
which an exception has been disclosed in the related exception schedule, such
Collateral Interest shall be deemed to satisfy such criterion notwithstanding
such exception.

 

12.3.                     CONDITIONS APPLICABLE TO ALL TRANSACTIONS INVOLVING
SALE OR GRANT

 

(a)                                Any transaction effected under Section 5,
Section 9, Section 10.2 or Section 12.1 shall be conducted on an arm’s length
basis and if effected with the Issuer, the Trustee, the Collateral Manager or
any Affiliate of any of the foregoing, shall be effected in a secondary market
transaction on terms at least as favorable to the Rated Noteholders as would be
the case if such Person were not so Affiliated; provided that any disposition of
a Collateral Interest in accordance with Section 12.1 shall be deemed to comply
with this Section 12.3(a). The Trustee shall have no responsibility to oversee
compliance with this clause by the other parties.

 

(b)                               Upon any purchase or substitution pursuant to
this Section 12, all of the Issuer’s right, title and interest to the Pledged
Security or Securities shall be, and hereby is, Granted to the Trustee pursuant
to this Indenture, such Pledged Security or Securities shall be registered in
the name of the Trustee, and, if applicable, the Trustee shall receive such
Pledged Security or Securities. The Trustee shall receive, not later than the
date of delivery of any Pledged Security pursuant to a purchase under this
Section 12,

 

222

--------------------------------------------------------------------------------


 

(a) an Officer’s certificate of the Collateral Manager certifying (1) compliance
with the Reinvestment Criteria in accordance with Section 12.1(b), (2) that the
Collateral Interest to be sold constitutes an Impaired Interest, Credit Risk
Interest, Credit Improved Interest, Future Funding Interest, Written Down
Interest, Buy/Sell Interest, Taxed Collateral Interest, Taxed Property or
Withholding Tax Interest, or upon the occurrence of an Investment Guidelines
Event, Preferred Equity Security and (3) that any security to be purchased
satisfies the definition of Collateral Interest and (b) an Officer’s certificate
of the Collateral Manager on behalf of the Issuer containing the statements set
forth in Section 3.2(b)(2) through (4), (6) and (7).

 

(c)                                Notwithstanding anything contained in this
Section 12 to the contrary, the Issuer shall, subject to Section 12.3(d), have
the right to effect any transaction to which the Initial Hedge Counterparty,
Holders of Rated Notes evidencing 100% of the Aggregate Outstanding Amount of
each Class of Rated Notes, and each Income Noteholder has consented, and of
which each Rating Agency has been notified in advance.

 

(d)                               Except as specifically provided in this
Indenture, at any time at which the Issuer is not a Qualified REIT Subsidiary,
the Issuer may not (i) engage in any business or activity that would cause the
Issuer to be treated as engaged in a U.S. trade or business for U.S. federal
income tax purposes or (ii) acquire or hold any asset that is an equity interest
in an entity that is treated as a partnership engaged in a U.S. trade or
business for U.S. federal income tax purposes or the acquisition or ownership of
which otherwise would subject the Issuer to net income tax in any jurisdiction
outside its jurisdiction of incorporation.

 

ARTICLE XIII

 

SECURED PARTIES’ RELATIONS

 

13.1.                     SUBORDINATION

 

(a)                                Anything in this Indenture or the Rated Notes
to the contrary notwithstanding, the Issuer and the Holders of the Class A-2
Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F
Notes, Class G Notes, Class H Notes, Class J Notes, Class K Notes, Class L
Notes, Class M Notes and Class N Notes agree for the benefit of the Holders of
the Class A Senior Notes that the Class A-2 Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes,
Class J Notes, Class K Notes, Class L Notes, Class M Notes and Class N Notes and
the Issuer’s rights in and to the Collateral (with respect to the Class A Senior
Notes, the Subordinate Interests) shall be subordinate and junior to the Class A
Senior Notes to the extent and in the manner set forth in this Indenture,
including as set

 

223

--------------------------------------------------------------------------------


 

forth in Section 11.1(a) and hereinafter provided. If any Event of Default
(including an Event of Default specified in Section 5.1(f) or (g)) has occurred
and has not been cured or waived, the Class A Senior Notes shall be paid in full
in Cash or, to the extent a Majority of the Class A Senior Notes consent, other
than in Cash, before any further payment or distribution is made on account of
the Subordinate Interests. The Holders of Rated Notes evidencing Subordinate
Interests and the holders of equity in the Issuer and the Co-Issuer agree, for
the benefit of the Holders of the Class A Senior Notes, not to cause the filing
of a petition in bankruptcy against the Issuer or the Co-Issuer for failure to
pay to them amounts due under the Rated Notes evidencing such Subordinate
Interests or hereunder until the payment in full of the Class A Senior Notes and
not before one year and one day has elapsed since such payment or, if longer,
the applicable preference period then in effect, including any period
established pursuant to the laws of the Cayman Islands.

 

(b)                               Anything in this Indenture or the Rated Notes
to the contrary notwithstanding, the Issuer and the Holders of the Class B
Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class G
Notes, Class H Notes, Class J Notes, Class K Notes, Class L Notes, Class M Notes
and Class N Notes agree for the benefit of the Holders of the Class A Notes that
the Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes,
Class G Notes, Class H Notes, Class J Notes, Class K Notes, Class L Notes,
Class M Notes and Class N Notes and the Issuer’s rights in and to the Collateral
(with respect to the Class A Notes, the Subordinate Interests) shall be
subordinate and junior to the Class A Notes to the extent and in the manner set
forth in this Indenture, including as set forth in Section 11.1(a) and
hereinafter provided. If any Event of Default (including an Event of Default
specified in Section 5.1(f) or (g)) has occurred and has not been cured or
waived, the Class A Notes shall be paid in full in Cash or, to the extent a
Majority of the Class A Notes consent, other than in Cash, before any further
payment or distribution is made on account of the Subordinate Interests. The
Holders of Rated Notes evidencing Subordinate Interests and the holders of
equity in the Issuer and the Co-Issuer agree, for the benefit of the Holders of
the Class A Notes, not to cause the filing of a petition in bankruptcy against
the Issuer or the Co-Issuer for failure to pay to them amounts due under the
Rated Notes evidencing such Subordinate Interests or hereunder until the payment
in full of the Class A Notes and not before one year and one day has elapsed
since such payment or, if longer, the applicable preference period then in
effect, including any period established pursuant to the laws of the Cayman
Islands.

 

(c)                                Anything in this Indenture or the Rated Notes
to the contrary notwithstanding, the Issuer and the Holders of the Class C
Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H
Notes, Class J Notes, Class K Notes, Class L Notes, Class M Notes and Class N
Notes

 

224

--------------------------------------------------------------------------------


 

agree for the benefit of the Holders of the Class A Notes and Class B Notes that
the Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes,
Class H Notes, Class J Notes, Class K Notes, Class L Notes, Class M Notes and
Class N Notes and the Issuer’s rights in and to the Collateral (with respect to
the Class A Notes and Class B Notes the Subordinate Interests) shall be
subordinate and junior to the Class A Notes and Class B Notes to the extent and
in the manner set forth in this Indenture, including as set forth in
Section 11.1(a) and hereinafter provided. If any Event of Default (including an
Event of Default specified in Section 5.1(f) or (g)) has occurred and has not
been cured or waived, the Class A Notes and Class B Notes shall be paid in full
in Cash or, to the extent a Majority of the Class A Notes and Class B Notes
consent, other than in Cash, before any further payment or distribution is made
on account of the Subordinate Interests. The Holders of Rated Notes evidencing
Subordinate Interests and the holders of equity in the Issuer and the Co-Issuer
agree, for the benefit of the Holders of the Class A Notes and Class B Notes,
not to cause the filing of a petition in bankruptcy against the Issuer or the
Co-Issuer for failure to pay to them amounts due under the Rated Notes
evidencing such Subordinate Interests or hereunder until the payment in full of
the Class A Notes and Class B Notes and not before one year and one day has
elapsed since such payment or, if longer, the applicable preference period then
in effect, including any period established pursuant to the laws of the Cayman
Islands.

 

(d)                               Anything in this Indenture or the Rated Notes
to the contrary notwithstanding, the Issuer and the Holders of the Class D
Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes, Class J
Notes, Class K Notes, Class L Notes, Class M Notes and Class N Notes agree for
the benefit of the Holders of the Class A Notes, Class B Notes and Class C Notes
that the Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H
Notes, Class J Notes, Class K Notes, Class L Notes, Class M Notes and Class N
Notes and the Issuer’s rights in and to the Collateral (with respect to the
Class A Notes, Class B Notes and Class C Notes, the Subordinate Interests) shall
be subordinate and junior to the Class A Notes, Class B Notes and Class C Notes
to the extent and in the manner set forth in this Indenture including as set
forth in Section 11.1(a) and hereinafter provided. If any Event of Default
(including an Event of Default specified in Section 5.1(f) or (g)) has occurred
and has not been cured or waived the Class A Notes, Class B Notes and Class C
Notes shall be paid in full in Cash or, to the extent a Majority of the Class A
Notes, Class B Notes and Class C Notes consent, other than in Cash, before any
further payment or distribution is made on account of the Subordinate Interests.
The Holders of Rated Notes evidencing Subordinate Interests and the holders of
equity in the Issuer and the Co-Issuer agree, for the benefit of the Holders of
the Class A Notes, Class B Notes and Class C Notes, not to cause the filing of a
petition in bankruptcy against the Issuer or the Co-Issuer for failure to pay to
them amounts due under the Rated

 

225

--------------------------------------------------------------------------------

 

Notes evidencing such Subordinate Interests or hereunder until the payment in
full of the Class A Notes, Class B Notes and Class C Notes and not before one
year and one day has elapsed since such payment or, if longer, the applicable
preference period then in effect, including any period established pursuant to
the laws of the Cayman Islands.

 

(e)                                  Anything in this Indenture or the Rated
Notes to the contrary notwithstanding, the Issuer and the Holders of the Class E
Notes, Class F Notes, Class G Notes, Class H Notes, Class J Notes, Class K
Notes, Class L Notes, Class M Notes and Class N Notes agree for the benefit of
the Holders of the Class A Notes, Class B Notes, Class C Notes and Class D Notes
that the Class E Notes, Class F Notes, Class G Notes, Class H Notes, Class J
Notes, Class K Notes, Class L Notes, Class M Notes and Class N Notes and the
Issuer’s rights in and to the Collateral (with respect to the Class A Notes,
Class B Notes, Class C Notes and Class D Notes, the Subordinate Interests) shall
be subordinate and junior to the Class A Notes, Class B Notes, Class C Notes and
Class D Notes to the extent and in the manner set forth in this Indenture
including as set forth in Section 11.1(a) and hereinafter provided. If any Event
of Default (including an Event of Default specified in Section 5.1(f) or (g))
has occurred and has not been cured or waived the Class A Notes, Class B Notes,
Class C Notes and Class D Notes shall be paid in full in Cash or, to the extent
a Majority of each of the Class A Notes, Class B Notes, Class C Notes and
Class D Notes consent, other than in Cash, before any further payment or
distribution is made on account of the Subordinate Interests. The Holders of
Rated Notes evidencing Subordinate Interests and the holders of equity in the
Issuer and the Co-Issuer agree, for the benefit of the Holders of the Class A
Notes, Class B Notes, Class C Notes and Class D Notes, not to cause the filing
of a petition in bankruptcy against the Issuer or the Co-Issuer for failure to
pay to them amounts due under the Rated Notes evidencing such Subordinate
Interests or hereunder until the payment in full of the Class A Notes, Class B
Notes, Class C Notes and Class D Notes and not before one year and one day has
elapsed since such payment or, if longer, the applicable preference period then
in effect, including any period established pursuant to the laws of the Cayman
Islands.

 

(f)                                    Anything in this Indenture or the Rated
Notes to the contrary notwithstanding, the Issuer and the Holders of the Class F
Notes, Class G Notes, Class H Notes, Class J Notes, Class K Notes, Class L
Notes, Class M Notes and Class N Notes agree for the benefit of the Holders of
the Class A Notes, Class B Notes, Class C Notes, Class D Notes and Class E Notes
that the Class F Notes, Class G Notes, Class H Notes, Class J Notes. Class K
Notes, Class L Notes, Class M Notes and Class N Notes and the Issuer’s rights in
and to the Collateral (with respect to the Class A Notes, Class B Notes, Class C
Notes, Class D Notes and Class E Notes, the Subordinate Interests) shall be
subordinate and junior to the Class A

 

226

--------------------------------------------------------------------------------


 

Notes, Class B Notes, Class C Notes, Class D Notes and Class E Notes to the
extent and in the manner set forth in this Indenture including as set forth in
Section 11.1(a) and hereinafter provided. If any Event of Default (including an
Event of Default specified in Section 5.1(f) or (g)) has occurred and has not
been cured or waived the Class A Notes, Class B Notes, Class C Notes, Class D
Notes and Class E Notes shall be paid in full in Cash or, to the extent a
Majority of each of Class A Notes, Class B Notes, Class C Notes, Class D Notes
and Class E Notes consent, other than in Cash, before any further payment or
distribution is made on account of the Subordinate Interests. The Holders of
Rated Notes evidencing Subordinate Interests and the holders of equity in the
Issuer and the Co-Issuer agree, for the benefit of the Holders of the Class A
Notes, Class B Notes, Class C Notes, Class D Notes and Class E Notes, not to
cause the filing of a petition in bankruptcy against the Issuer or the Co-Issuer
for failure to pay to them amounts due under the Rated Notes evidencing such
Subordinate Interests or hereunder until the payment in full of the Class A
Notes, Class B Notes, Class C Notes, Class D Notes and Class E Notes and not
before one year and one day has elapsed since such payment or, if longer, the
applicable preference period then in effect, including any period established
pursuant to the laws of the Cayman Islands.

 

(g)                                 Anything in this Indenture or the Rated
Notes to the contrary notwithstanding, the Issuer and the Holders of the Class G
Notes, Class H Notes, Class J Notes, Class K Notes, Class L Notes, Class M Notes
and Class N Notes agree for the benefit of the Holders of the Class A Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes and Class F Notes
that the Class G Notes, Class H Notes, Class J Notes, Class K Notes, Class L
Notes, Class M Notes and Class N Notes and the Issuer’s rights in and to the
Collateral (with respect to the Class A Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes and Class F Notes, the Subordinate Interests) shall
be subordinate and junior to the Class A Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes and Class F Notes to the extent and in the manner
set forth in this Indenture including as set forth in Section 11.1(a) and
hereinafter provided. If any Event of Default (including an Event of Default
specified in Section 5.1(f) or (g)) has occurred and has not been cured or
waived the Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E
Notes and Class F Notes shall be paid in full in Cash or, to the extent a
Majority of each of the Class A Notes, Class B Notes, Class C Notes, Class D
Notes, Class E Notes and Class F Notes consent, other than in Cash, before any
further payment or distribution is made on account of the Subordinate Interests.
The Holders of Rated Notes evidencing Subordinate Interests and the holders of
equity in the Issuer and the Co-Issuer agree, for the benefit of the Holders of
the Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes
and Class F Notes, not to cause the filing of a petition in bankruptcy against
the Issuer or the Co-Issuer for failure to pay

 

227

--------------------------------------------------------------------------------


 

to them amounts due under the Rated Notes evidencing such Subordinate Interests
or hereunder until the payment in full of the Class A Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes and Class F Notes and not before one
year and one day has elapsed since such payment or, if longer, the applicable
preference period then in effect, including any period established pursuant to
the laws of the Cayman Islands.

 

(h)                                 Anything in this Indenture or the Rated
Notes to the contrary notwithstanding, the Issuer and the Holders of the Class H
Notes, Class J Notes, Class K Notes, Class L Notes, Class M Notes and Class N
Notes agree for the benefit of the Holders of the Class A Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Notes and Class G Notes
that the Class H Notes, Class J Notes, Class K Notes, Class L Notes, Class M
Notes and Class N Notes and the Issuer’s rights in and to the Collateral (with
respect to the Class A Notes, Class B Notes, Class C Notes, Class D Notes,
Class E Notes, Class F Notes and Class G Notes, the Subordinate Interests) shall
be subordinate and junior to the Class A Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes, Class F Notes and Class G Notes to the extent and
in the manner set forth in this Indenture including as set forth in
Section 11.1(a) and hereinafter provided. If any Event of Default (including an
Event of Default specified in Section 5.1(f) or (g)) has occurred and has not
been cured or waived the Class A Notes, Class B Notes, Class C Notes, Class D
Notes, Class E Notes, Class F Notes and Class G Notes shall be paid in full in
Cash or, to the extent a Majority of each of the Class A Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Notes and Class G Notes
consent, other than in Cash, before any further payment or distribution is made
on account of the Subordinate Interests. The Holders of Rated Notes evidencing
Subordinate Interests and the holders of equity in the Issuer and the Co-Issuer
agree, for the benefit of the Holders of the Class A Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Notes and Class G Notes,
not to cause the filing of a petition in bankruptcy against the Issuer or the
Co-Issuer for failure to pay to them amounts due under the Rated Notes
evidencing such Subordinate Interests or hereunder until the payment in full of
the Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes,
Class F Notes and Class G Notes and not before one year and one day has elapsed
since such payment or, if longer, the applicable preference period then in
effect, including any period established pursuant to the laws of the Cayman
Islands.

 

(i)                                     Anything in this Indenture or the Rated
Notes to the contrary notwithstanding, the Issuer and the Holders of the Class J
Notes, Class K Notes, Class L Notes, Class M Notes and Class N Notes agree for
the benefit of the Holders of the Class A Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes, Class F Notes, Class G Notes and Class H Notes
that the Class J Notes, the Class K Notes, Class L Notes, Class M

 

228

--------------------------------------------------------------------------------


 

Notes and Class N Notes and the Issuer’s rights in and to the Collateral (with
respect to the Class A Notes, Class B Notes, Class C Notes, Class D Notes,
Class E Notes, Class F Notes, Class G Notes and Class H Notes, the Subordinate
Interests) shall be subordinate and junior to the Class A Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes and
Class H Notes to the extent and in the manner set forth in this Indenture
including as set forth in Section 11.1(a) and hereinafter provided. If any Event
of Default (including an Event of Default specified in Section 5.1(f) or (g))
has occurred and has not been cured or waived the Class A Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes and
Class H Notes shall be paid in full in Cash or, to the extent a Majority of each
of the Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E
Notes, Class F Notes, Class G Notes and Class H Notes consent, other than in
Cash, before any further payment or distribution is made on account of the
Subordinate Interests. The Holders of Rated Notes evidencing Subordinate
Interests and the holders of equity in the Issuer and the Co-Issuer agree, for
the benefit of the Holders of the Class A Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes, Class F Notes, Class G Notes and Class H Notes,
not to cause the filing of a petition in bankruptcy against the Issuer or the
Co-Issuer for failure to pay to them amounts due under the Rated Notes
evidencing such Subordinate Interests or hereunder until the payment in full of
the Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes,
Class F Notes, Class G Notes and Class H Notes and not before one year and one
day has elapsed since such payment or, if longer, the applicable preference
period then in effect, including any period established pursuant to the laws of
the Cayman Islands.

 

(j)                                     Anything in this Indenture or the Rated
Notes to the contrary notwithstanding, the Issuer and the Holders of the Class K
Notes, Class L Notes, Class M Notes and Class N Notes agree for the benefit of
the Holders of the Class A Notes, Class B Notes, Class C Notes, Class D Notes,
Class E Notes, Class F Notes, Class G Notes, Class H Notes and Class J Notes
that the Class K Notes, Class L Notes, Class M Notes and Class N Notes and the
Issuer’s rights in and to the Collateral (with respect to the Class A Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes,
Class G Notes, Class H Notes and Class J Notes, the Subordinate Interests) shall
be subordinate and junior to the Class A Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes and
Class J Notes to the extent and in the manner set forth in this Indenture
including as set forth in Section 11.1(a) and hereinafter provided. If any Event
of Default (including an Event of Default specified in Section 5.1(f) or (g))
has occurred and has not been cured or waived the Class A Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes,
Class H Notes and Class J Notes shall be paid in full in Cash or,

 

229

--------------------------------------------------------------------------------


 

to the extent a Majority of each of the Class A Notes, Class B Notes, Class C
Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes
and Class J Notes consent, other than in Cash, before any further payment or
distribution is made on account of the Subordinate Interests. The Holders of
Rated Notes evidencing Subordinate Interests and the holders of equity in the
Issuer and the Co-Issuer agree, for the benefit of the Holders of the Class A
Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F
Notes, Class G Notes, Class H Notes and Class J Notes, not to cause the filing
of a petition in bankruptcy against the Issuer or the Co-Issuer for failure to
pay to them amounts due under the Rated Notes evidencing such Subordinate
Interests or hereunder until the payment in full of the Class A Notes, Class B
Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class G
Notes, Class H Notes and Class J Notes and not before one year and one day has
elapsed since such payment or, if longer, the applicable preference period then
in effect, including any period established pursuant to the laws of the Cayman
Islands.

 

(k)                                  Anything in this Indenture or the Rated
Notes to the contrary notwithstanding, the Issuer and the Holders of the Class L
Notes, Class M Notes and Class N Notes agree for the benefit of the Holders of
the Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes,
Class F Notes, Class G Notes, Class H Notes, Class J Notes and Class K Notes
that the Class L Notes, Class M Notes and Class N Notes and the Issuer’s rights
in and to the Collateral (with respect to the Class A Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes,
Class H Notes, Class J Notes and Class K Notes, the Subordinate Interests) shall
be subordinate and junior to the Class A Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes,
Class J Notes and Class K Notes to the extent and in the manner set forth in
this Indenture including as set forth in Section 11.1(a) and hereinafter
provided. If any Event of Default (including an Event of Default specified in
Section 5.1(f) or (g)) has occurred and has not been cured or waived the Class A
Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F
Notes, Class G Notes, Class H Notes, Class J Notes and Class K Notes shall be
paid in full in Cash or, to the extent a Majority of each of the Class A Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes,
Class G Notes, Class H Notes, Class J Notes and Class K Notes consent, other
than in Cash, before any further payment or distribution is made on account of
the Subordinate Interests. The Holders of Rated Notes evidencing Subordinate
Interests and the holders of equity in the Issuer and the Co-Issuer agree, for
the benefit of the Holders of the Class A Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes,
Class J Notes and Class K Notes, not to cause the filing of a petition in
bankruptcy against the Issuer or the Co-Issuer for failure to pay to them
amounts due under the Rated Notes

 

230

--------------------------------------------------------------------------------


 

evidencing such Subordinate Interests or hereunder until the payment in full of
the Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes,
Class F Notes, Class G Notes, Class H Notes, Class J Notes and Class K Notes and
not before one year and one day has elapsed since such payment or, if longer,
the applicable preference period then in effect, including any period
established pursuant to the laws of the Cayman Islands.

 

(l)                                     Anything in this Indenture or the Rated
Notes to the contrary notwithstanding, the Issuer and the Holders of the Class M
Notes and Class N Notes agree for the benefit of the Holders of the Class A
Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F
Notes, Class G Notes, Class H Notes, Class J Notes, Class K Notes and Class L
Notes that the Class M Notes and Class N Notes and the Issuer’s rights in and to
the Collateral (with respect to the Class A Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes,
Class J Notes, Class K Notes and Class L Notes, the Subordinate Interests) shall
be subordinate and junior to the Class A Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes,
Class J Notes, Class K Notes and Class L Notes to the extent and in the manner
set forth in this Indenture including as set forth in Section 11.1(a) and
hereinafter provided. If any Event of Default (including an Event of Default
specified in Section 5.1(f) or (g)) has occurred and has not been cured or
waived the Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E
Notes, Class F Notes, Class G Notes, Class H Notes, Class J Notes, Class K Notes
and Class L Notes shall be paid in full in Cash or, to the extent a Majority of
each of the Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E
Notes, Class F Notes, Class G Notes, Class H Notes, Class J Notes, Class K Notes
and Class L Notes consent, other than in Cash, before any further payment or
distribution is made on account of the Subordinate Interests. The Holders of
Rated Notes evidencing Subordinate Interests and the holders of equity in the
Issuer and the Co-Issuer agree, for the benefit of the Holders of the Class A
Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F
Notes, Class G Notes, Class H Notes, Class J Notes, Class K Notes and Class L
Notes, not to cause the filing of a petition in bankruptcy against the Issuer or
the Co-Issuer for failure to pay to them amounts due under the Rated Notes
evidencing such Subordinate Interests or hereunder until the payment in full of
the Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes,
Class F Notes, Class G Notes, Class H Notes, Class J Notes, Class K Notes and
Class L Notes and not before one year and one day has elapsed since such payment
or, if longer, the applicable preference period then in effect, including any
period established pursuant to the laws of the Cayman Islands.

 

231

--------------------------------------------------------------------------------


 

(m)                               Anything in this Indenture or the Rated Notes
to the contrary notwithstanding, the Issuer and the Holders of the Class N Notes
agree for the benefit of the Holders of the Class A Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes,
Class H Notes, Class J Notes, Class K Notes, Class L Notes and Class M Notes
that the Class N Notes and the Issuer’s rights in and to the Collateral (with
respect to the Class A Notes, Class B Notes, Class C Notes, Class D Notes,
Class E Notes, Class F Notes, Class G Notes, Class H Notes, Class J Notes,
Class K Notes, Class L Notes and Class M Notes, the Subordinate Interests) shall
be subordinate and junior to the Class A Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes,
Class J Notes, Class K Notes, Class L Notes and Class M Notes to the extent and
in the manner set forth in this Indenture including as set forth in
Section 11.1(a) and hereinafter provided. If any Event of Default (including an
Event of Default specified in Section 5.1(f) or (g)) has occurred and has not
been cured or waived the Class A Notes, Class B Notes, Class C Notes, Class D
Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes, Class J
Notes, Class K Notes, Class L Notes and Class M Notes shall be paid in full in
Cash or, to the extent a Majority of each of the Class A Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes,
Class H Notes, Class J Notes, Class K Notes, Class L Notes and Class M Notes
consent, other than in Cash, before any further payment or distribution is made
on account of the Subordinate Interests. The Holders of Rated Notes evidencing
Subordinate Interests and the holders of equity in the Issuer and the Co-Issuer
agree, for the benefit of the Holders of the Class A Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes,
Class H Notes, Class J Notes, Class K Notes, Class L Notes and Class M Notes,
not to cause the filing of a petition in bankruptcy against the Issuer or the
Co-Issuer for failure to pay to them amounts due under the Rated Notes
evidencing such Subordinate Interests or hereunder until the payment in full of
the Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes,
Class F Notes, Class G Notes, Class H Notes, Class J Notes, Class K Notes,
Class L Notes and Class M Notes and not before one year and one day has elapsed
since such payment or, if longer, the applicable preference period then in
effect, including any period established pursuant to the laws of the Cayman
Islands.

 

13.2.                     STANDARD OF CONDUCT

 

In exercising any of its or their voting rights, rights to direct and consent or
any other rights as a Secured Party under this Indenture, subject to the terms
and conditions of this Indenture, including Section 5.9, a Secured Party or
Secured Parties shall not have any obligation or duty to any Person or to
consider or take into account the interests of any Person and shall not be
liable to any Person for any action taken by it or them or at its or their
direction or any failure

 

232

--------------------------------------------------------------------------------


 

by it or them to act or to direct that an action be taken, without regard to
whether such action or inaction benefits or adversely affects any Secured Party,
the Issuer, or any other Person.

 

ARTICLE XIV

 

MISCELLANEOUS

 

14.1.                     FORM OF DOCUMENTS DELIVERED TO TRUSTEE

 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

Any certificate or opinion of an Authorized Officer of the Issuer, the Co-Issuer
or the Collateral Manager may be based, insofar as it relates to legal matters,
upon a certificate or opinion of, or representations by, counsel, unless such
Authorized Officer knows, or in the exercise of reasonable care should know,
that the certificate or opinion or representations with respect to the matters
upon which his certificate or opinion is based are erroneous. Any such
certificate of an Authorized Officer of the Issuer, the Co-Issuer or the
Collateral Manager or Opinion of Counsel may be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, an
Authorized Officer of the Issuer, the Co-Issuer, the Collateral Manager or any
other Person, stating that the information with respect to such factual matters
is in the possession of the Issuer, the Co-Issuer, the Collateral Manager or
such other Person, unless such Authorized Officer of the Issuer, the Co-Issuer
or the Collateral Manager or such counsel knows that the certificate or opinion
or representations with respect to such matters are erroneous. Any Opinion of
Counsel may also be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an Authorized Officer of the
Issuer, the Co-Issuer or the Collateral Manager, stating that the information
with respect to such matters is in the possession of the Issuer, the Co-Issuer
or the Collateral Manager, unless such counsel knows that the certificate or
opinion or representations with respect to such matters are erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default is a condition precedent to the taking of any action
by the Trustee at the request or direction of the Issuer or the Co-Issuer, then
notwithstanding that the satisfaction of such condition is a condition precedent
to the Co-Issuers’ rights to make such request or direction, the Trustee shall
be protected in acting in accordance with such request or direction if it does
not have actual knowledge of the occurrence and continuation of such Default as
provided in Section 6.1(d).

 

233

--------------------------------------------------------------------------------

 

14.2.                     ACTS OF RATED NOTEHOLDERS

 

(a)                                  Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Rated Noteholders may be embodied in and evidenced by one
or more instruments of substantially similar tenor signed by such Rated
Noteholders in person or by an agent duly appointed in writing; and, except as
herein otherwise expressly provided, such action shall become effective when
such instrument or instruments are delivered to the Trustee, and, where it is
hereby expressly required, to the Issuer. Such instrument or instruments (and
the action or actions embodied therein and evidenced thereby) are herein
sometimes referred to as the Act of the Rated Noteholders, signing such
instrument or instruments. Proof of execution of any such instrument or of a
writing appointing any such agent shall be sufficient for any purpose of this
Indenture and conclusive in favor of the Trustee and the Co-Issuers, if made in
the manner provided in this Section 14.2.

 

(b)                                 The fact and date of the execution by any
Person of any such instrument or writing may be proved in any manner which the
Trustee deems sufficient.

 

(c)                                  The principal amount and registered numbers
of Rated Notes held by any Person, and the date of his holding the same, shall
be proved by the Note Register.

 

(d)                                 Any request, demand, authorization,
direction, notice, consent, waiver or other action by the Holder of any Rated
Notes shall bind the Holder (and any transferee thereof) of such Rated Note and
of every Rated Note issued upon the registration thereof or in exchange therefor
or in lieu thereof, in respect of anything done, omitted or suffered to be done
by the Trustee or the Co-Issuers in reliance thereon, whether or not notation of
such action is made upon such Rated Note.

 

14.3.                     NOTICES, ETC., TO TRUSTEE, THE CO-ISSUERS AND THE
RATING AGENCIES

 

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Rated Noteholders or other documents provided or permitted by this Indenture to
be made upon, given or furnished to, or filed with:

 

(a)                                  the Trustee, the PAA Issued Note Paying
Agent, the Class A-R Note Agent by any Rated Noteholder or by the Issuer or the
Co-Issuer shall be sufficient for every purpose hereunder if in writing and sent
by facsimile in legible form and confirmed by overnight courier service
guaranteed next day delivery to the Trustee or the PAA Issued Note Paying Agent
addressed to it at 9062 Old Annapolis Road, Columbia, Maryland 21045, Attn: CDO
Trust Services—N-Star REL CDO VIII, telephone number 410-884-2000, fax number
410-715-3748, with a copy to P.O. Box 98,

 

234

--------------------------------------------------------------------------------


 

Columbia Maryland 21046 or at any other address previously furnished in writing
to the Co-Issuers or Rated Noteholder by the Trustee, PAA Issued Note Paying
Agent or the Class A-R Note Agent;

 

(b)                                 the Issuer by the Trustee or by any Rated
Noteholder shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile in
legible form, to the Issuer addressed to it at c/o Walkers SPV Limited, Walker
House, 87 Mary Street, George Town, Grand Cayman, KY1-9002, Cayman Islands,
Attention: The Directors, or at any other address previously furnished in
writing to the Trustee by the Issuer;

 

(c)                                  the Co-Issuer by the Trustee or by any
Rated Noteholder shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first-class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Co-Issuer addressed to it at c/o Puglisi &
Associates, 850 Library Avenue, Suite 204, Newark, Delaware 19711, Attention:
Donald Puglisi, Esq., facsimile no. 302-738-7210, or at any other address
previously furnished in writing to the Trustee by the Co-Issuer; or

 

(d)                                 the Rating Agencies by the Co-Issuers or the
Trustee shall be sufficient for every purpose hereunder (unless otherwise herein
expressly provided) if in writing and mailed, first-class postage prepaid, hand
delivered, sent by overnight courier service or by facsimile in legible form,
(i) in the case of Moody’s, addressed to Moody’s Investors Service, Inc., 99
Church Street, New York, New York 10007 facsimile no. (212) 553-7820, Attention:
NorthStar REL CDO VIII CBO CLO Monitoring (e-mail: cdomonitoring@moody’s.com);
and (ii) in the case of Fitch, addressed to Fitch, Inc., One State Street Plaza,
New York, New York 10004, telecopy No. (212) 908-0500, Attention: Commercial
Real Estate Loan CDOs, Performance Analytics (or by electronic mail at
cdo.surveillance@fitchratings.com and Karen.trebach@fitchratings.com) or such
other address that Fitch shall designate in the future;

 

(e)                                  the Collateral Manager by the Co-Issuers or
by the Trustee or a Majority of the Rated Notes, or by the Collateral
Administrator shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and sent by facsimile in legible form
and confirmed by overnight courier service guaranteed next day delivery, or by
electronic mail (where expressly provided herein) to the Collateral Manager
addressed to it at the address specified in the Collateral Management Agreement
or at any other address previously furnished in writing to the Co-Issuers or the
Trustee by the Collateral Manager;

 

235

--------------------------------------------------------------------------------


 

(f)                                    the PAA Issued Note Paying Agent by the
Trustee in writing sent by facsimile confirmed by overnight courier guaranteed
next day delivery;

 

(g)                                 Wachovia Capital Markets, LLC by the
Co-Issuers, the Collateral Manager or the Trustee shall be sufficient for every
purpose hereunder (unless otherwise herein expressly provided) if in writing and
mailed, first-class postage prepaid, hand delivered, sent by overnight courier
service or by telecopy in legible form, to Wachovia Capital Markets, LLC
addressed to Wachovia Capital Markets, LLC., 375 Park Avenue, New York, New York
10152, Attention: Structured Credit Products Group;

 

(h)                                 to the Repository by the Issuer pursuant to
this Indenture shall be made available to the Repository by electronic mail as a
pdf (portable document format) file to CDO Library, c/o The Bond Market
Association, 360 Madison Avenue (18th Floor), New York, NY 10017; Electronic
mail address: admin@cdolibrary.com; and

 

(i)                                     each Hedge Counterparty by the
Co-Issuers, the Collateral Manager or the Trustee shall be sufficient for every
purpose hereunder (unless otherwise herein expressly provided) if in writing and
mailed, first-class postage prepaid, hand delivered, sent by overnight courier
service or by telecopy in legible form, to the address set forth in the related
Hedge Agreement.

 

Delivery of any request, demand, authorization, direction, notice, consent,
waiver or Act of Rated Noteholders or other documents made as provided above
will be deemed effective: (i) if in writing and delivered in person or by
overnight courier service, on the date it is delivered; (ii) if sent by
facsimile transmission, on the date that transmission is received by the
recipient in legible form (as evidenced by the sender’s written record of a
telephone call to the recipient in which the recipient acknowledged receipt of
such facsimile transmission); and (iii) if sent by mail, on the date that mail
is delivered or its delivery is attempted; in each case, unless the date of that
delivery (or attempted delivery) or that receipt, as applicable, is not a
Business Day or that communication is delivered (or attempted) or received, as
applicable, after the close of business on a Business Day, in which case that
communication shall be deemed given and effective on the first following day
that is a Business Day.

 

14.4.                     NOTICES AND REPORTS TO RATED NOTEHOLDERS; WAIVER

 

Except as otherwise expressly provided herein, where this Indenture provides for
a report to Holders or for a notice to Holders of Rated Notes of any event, such
notice shall be sufficiently given to Holders of Rated Notes if in writing and
mailed, first-class postage prepaid, to each Holder of a Rated Note affected by
such event, at the address of such Holder as it appears in the Note Register,
not earlier than the earliest date and not later than the latest date,
prescribed for the giving of such report or notice and such report or notice
shall be in the English language. Notwithstanding any provision to the contrary
contained herein or in any agreement or document related hereto, any report,
statement or other information to be provided by the Trustee may be provided by
providing access to the Trustee’s website containing such information. Such
reports and notices will be deemed to have been given on the date of such
mailing.

 

236

--------------------------------------------------------------------------------


 

The Trustee will deliver to the Holder of any Rated Note shown on the Note
Register any readily available information or notice requested to be so
delivered, at the expense of the Issuer.

 

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder of a Rated Note shall affect the sufficiency of such
notice with respect to other Holders of Rated Notes.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Rated Noteholders shall be filed with the Trustee but such
filing shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

 

In the event that, by reason of the suspension of the regular mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Rated Noteholders when such notice is required to
be given pursuant to any provision of this Indenture, then any manner of giving
such notice as shall be satisfactory to the Trustee shall be deemed to be a
sufficient giving of such notice.

 

14.5.                     EFFECT OF HEADINGS AND TABLE OF CONTENTS

 

The Section headings herein and the Table of Contents are for convenience only
and shall not affect the construction hereof.

 

14.6.                     SUCCESSORS AND ASSIGNS

 

All covenants and agreements in this Indenture by the Co-Issuers shall bind
their respective successors and assigns, whether so expressed or not. Written
notice of any assignment shall be promptly provided by the Issuer to the Holders
of Rated Notes, each Hedge Counterparty and each Rating Agency.

 

14.7.                     SEVERABILITY

 

In case any provision in this Indenture or in the Rated Notes shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

14.8.                     BENEFITS OF INDENTURE

 

The Rated Noteholders, the Initial Hedge Counterparty and each Income Noteholder
is an express third-party beneficiary of this Indenture. Nothing in this
Indenture or in the Rated Notes, expressed or implied, shall give to any Person,
other than the parties hereto and their successors hereunder, the Rated
Noteholders, the Initial Hedge Counterparty and each Income Noteholder, any
benefit or any legal or equitable right, remedy or claim under this Indenture.

 

237

--------------------------------------------------------------------------------


 

14.9.                     GOVERNING LAW

 

This Indenture and each Rated Note shall be construed in accordance with, and
this Indenture and each Rated Note and all matters arising out of or relating in
any way whatsoever (whether in contract, tort or otherwise) to this Indenture or
any Rated Note shall be governed by, the law of the State of New York.

 

14.10.              SUBMISSION TO JURISDICTION

 

The Co-Issuers hereby irrevocably submit to the non-exclusive jurisdiction of
the Supreme Court of the State of New York sitting in Manhattan and the U.S.
District Court for the Southern District of New York, and any court of appeal
therefrom, in any action or proceeding arising out of or relating to the Rated
Notes or this Indenture, and the Co-Issuers hereby irrevocably agree that all
claims in respect of such action or proceeding may be heard and determined in
such New York State or federal court. The Co-Issuers hereby irrevocably waive,
to the fullest extent that they may legally do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding. The
Co-Issuers hereby irrevocably appoint and designate CT Corporation, 111 Eighth
Avenue, 13th Floor, New York, New York 10011, or any other Person having and
maintaining a place of business in the State of New York whom the Co-Issuers may
from time to time hereafter designate as the true and lawful attorney and duly
authorized agent for acceptance of service of legal process of the Co-Issuers.
The Co-Issuers agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

14.11.              COUNTERPARTS

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

14.12.              WAIVER OF JURY TRIAL

 

EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING. Each
party hereby (i) certifies that no representative, agent or attorney of the
other has represented, expressly or otherwise, that the other would not, in the
event of a Proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it has been induced to enter into this Indenture by,
among other things, the mutual waivers and certifications in this paragraph.

 

14.13.              JUDGMENT CURRENCY

 

This is an international financing transaction in which the specification of
Dollars (the Specified Currency), and the specification of the place of payment,
as the case may be (the Specified Place), is of the essence, and the Specified
Currency shall be the currency of account in all events relating to payments of
or on the Rated Notes. The payment obligations of the Co-Issuers under this
Indenture and the Rated Notes shall not be discharged by an amount paid in
another currency or in another place, whether pursuant to a judgment or
otherwise, to the

 

238

--------------------------------------------------------------------------------


 

extent that the amount so paid on conversion to the Specified Currency and
transfer to the Specified Place under normal banking procedures does not yield
the amount of the Specified Currency at the Specified Place. If for the purpose
of obtaining judgment in any court it is necessary to convert a sum due
hereunder or the Rated Notes in the Specified Currency into another currency
(the Second Currency), the rate of exchange which shall be applied shall be that
at which in accordance with normal banking procedures the Trustee could purchase
the Specified Currency with the Second Currency on the Business Day next
preceding that on which such judgment is rendered. The obligation of the
Co-Issuers in respect of any such sum due from the Co-Issuers hereunder shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by the Trustee of any sum adjudged to be due hereunder or under the
Rated Notes in the Second Currency the Trustee may in accordance with normal
banking procedures purchase and transfer to the Specified Place the Specified
Currency with the amount of the Second Currency so adjudged to be due; and the
Co-Issuers hereby, as a separate obligation and notwithstanding any such
judgment (but subject to the Priority of Payments as if such separate obligation
in respect of each Class of Rated Notes constituted additional principal owing
in respect of such Class of Rated Notes), agree to indemnify the Trustee and
each Rated Noteholder against, and to pay the Trustee or such Rated Noteholder,
as the case may be, on demand in the Specified Currency, any difference between
the sum originally due to the Trustee or such Rated Noteholder, as the case may
be, in the Specified Currency and the amount of the Specified Currency so
purchased and transferred.

 

14.14.              CONFIDENTIAL TREATMENT OF DOCUMENTS

 

Except as otherwise provided in this Indenture or as required by law, this
Indenture and any Hedge Agreement shall be treated by the Trustee and the
Collateral Manager as confidential. The Trustee shall provide a copy of this
Indenture to the PAA Issued Note Paying Agent and to any Holder of a beneficial
interest in any Rated Note upon written request therefor certifying that it is
such a Holder.

 

ARTICLE XV

 

ASSIGNMENT OF AGREEMENTS, ETC.

 

15.1.                     ASSIGNMENT

 

The Issuer, in furtherance of the covenants of this Indenture and as security
for the Rated Notes and amounts payable to the Rated Noteholders hereunder and
the performance and observance of the provisions hereof, hereby assigns,
transfers, conveys and sets over to the Trustee, for the benefit of the Secured
Parties, all of the Issuer’s estate, right, title and interest in, to and under
the Corporate Services Agreement, the Collateral Management Agreement, the Asset
Transfer Agreements and any Hedge Agreement into which the Issuer may enter,
including (i) the right to give all notices, consents and releases thereunder,
(ii) the right to give all notices of termination, including the commencement,
conduct and consummation of proceedings at law or in equity, (iii) the right to
receive all notices, accountings, consents, releases and statements thereunder
and (iv) the right to do any and all other things whatsoever that the Issuer is
or may be entitled to do thereunder; provided that nothing herein shall obligate
the Trustee to determine

 

239

--------------------------------------------------------------------------------


 

independently whether “cause” exists for the removal of the Collateral Manager
pursuant to the Collateral Management Agreement. For the avoidance of doubt, in
no event shall the Trustee be required to perform the obligations of the
Collateral Manager under the Collateral Management Agreement.

 

15.2.                     NO IMPAIRMENT

 

The assignment made hereby is executed as collateral security, and the execution
and delivery hereby shall not in any way impair or diminish the obligations of
the Issuer under the provisions of the Corporate Services Agreement or, the
Collateral Management Agreement.

 

15.3.                     TERMINATION, ETC.

 

Upon the redemption and cancellation of the Rated Notes and the payment of all
other Secured Obligations and the release of the Collateral from the lien of
this Indenture, this assignment and all rights herein assigned to the Trustee
for the benefit of the Secured Parties shall cease and terminate and all the
estate, right, title and interest of the Trustee in, to and under the Corporate
Services Agreement and the Collateral Management Agreement shall revert to the
Issuer and no further instrument or act shall be necessary to evidence such
termination and reversion.

 

15.4.                     ISSUER AGREEMENTS, ETC

 

The Issuer represents that it has not executed any other assignment of the
Collateral Administration Agreement or the Collateral Management Agreement. The
Issuer agrees that this assignment is irrevocable, and that it will not take any
action which is inconsistent with this assignment or make any other assignment
inconsistent herewith. The Issuer will, from time to time upon the request of
the Trustee, execute all instruments of further assurance and all such
supplemental instruments with respect to this assignment as the Trustee may
reasonably specify.

 

ARTICLE XVI

 

HEDGE AGREEMENTS

 

16.1.                     HEDGE AGREEMENTS

 

(a)                                  The Issuer may, after the Closing Date,
enter into one or more Hedge Agreements (including one or more Deemed Floating
Asset Hedges) with Hedge Counterparties as the Issuer may elect in its sole
discretion, in each case (i) subject to Rating Confirmation and (ii) with the
delivery to the Issuer of an Opinion of Counsel to the Hedge Counterparty;
provided that the Issuer will not be required to obtain Rating Confirmation in
connection with entering into any Deemed Floating Asset Hedges which are
Form-Approved Hedge Agreements with a Hedge Counterparty that satisfies the
Hedge Counterparty Ratings Requirement.

 

(b)                                 The Issuer shall assign such Hedge Agreement
to the Trustee pursuant to Article 15 hereof.

 

240

--------------------------------------------------------------------------------

 

(c)                                  The Trustee shall, on behalf of the Issuer
and in accordance with the Note Valuation Report, pay amounts due to any Hedge
Counterparty under any Hedge Agreement on any Payment Date in accordance with
Section 11.1 and Section 10.5(a)(5).

 

(d)                                 Upon the entry of the Issuer into a Hedge
Agreement, the Trustee shall cause the Custodian to establish a segregated,
non-interest bearing Securities Account which shall be designated as a Hedge
Counterparty Collateral Account with respect to the Hedge Counterparty in
respect of which the Trustee shall be the Entitlement Holder and which the
Trustee shall hold in trust for the benefit of the Secured Parties. The Trustee
shall deposit all collateral received from such Hedge Counterparty under the
related Hedge Agreement in such Hedge Counterparty Collateral Account. Any and
all funds at any time on deposit in, or otherwise standing to the credit of,
each Hedge Counterparty Collateral Account shall be held in trust by the Trustee
for the benefit of the Secured Parties subject to the rights and interests of
the related Hedge Counterparty under the related Hedge Agreement. The only
permitted withdrawal from or application of funds on deposit in, or otherwise
standing to the credit of, each Hedge Counterparty Collateral Account shall be
(i) for application to obligations of the related Hedge Counterparty to the
Issuer under the Hedge Agreement that are not paid when due (whether when
scheduled or upon early termination) or (ii) to return collateral to the related
Hedge Counterparty when and as required by the related Hedge Agreement in each
case upon the direction of the Issuer pursuant to an Issuer Order. No assets
credited to any Hedge Counterparty Collateral Account shall be considered an
asset of the Issuer for purposes of any of the Coverage Tests or any Redemption
unless and until the Issuer or the Trustee on its behalf is entitled to
foreclose on such assets in accordance with the terms of the Hedge Agreement.

 

(e)                                  Upon its receipt of notice that the Hedge
Counterparty has defaulted in the payment when due of its obligations to the
Issuer under any Hedge Agreement (or, if earlier, when the Trustee becomes aware
of such default) the Trustee shall make a demand on such Hedge Counterparty, or
any guarantor, if applicable, demanding payment forthwith. The Trustee shall
give notice to the Rated Noteholders and each Rating Agency upon the continuance
of the failure by such Hedge Counterparty to perform its obligations for two
Business Days following a demand made by the Trustee on such Hedge Counterparty.

 

(f)                                    If at any time any Hedge Agreement
becomes subject to early termination due to the occurrence of an “event of
default” or a “termination event” (each as defined in the related Hedge
Agreement), the Issuer and the Trustee shall take such actions, if any,
(following the expiration of any applicable grace period) to enforce the rights
of the Issuer and the Trustee thereunder as may be permitted by the terms of
such Hedge Agreement

 

241

--------------------------------------------------------------------------------


 

and consistent with the terms hereof, and shall apply any proceeds of any such
actions (including the proceeds of the liquidation of any collateral pledged by
the related Hedge Counterparty) to enter into a replacement Hedge Agreement on
substantially identical terms or on such other terms as to which each Rating
Agency shall have provided a Rating Confirmation with a substitute Hedge
Counterparty with respect to which the Hedge Counterparty Ratings Requirement is
satisfied and each Rating Agency shall have provided a Rating Confirmation. If
the Issuer is the sole non-Affected Party or the sole non-Defaulting Party with
respect to such “event of default” or “termination event”, the Issuer will (with
the assistance of the Collateral Manager) obtain quotations with respect to such
replacement Hedge Agreement from five prospective counterparties Independent
from the Issuer, the Collateral Manager and each other that satisfy the Hedge
Counterparty Ratings Requirement and with respect to which a Rating Confirmation
shall have been obtained and enter into a replacement Hedge Agreement with the
prospective counterparty that provides the lowest quotation (if the Issuer is
required to make a payment to such replacement counterparty) or the highest
quotation (if such replacement counterparty is required to make a payment to the
Issuer).

 

(g)                                 The Issuer shall notify each Rating Agency
if at any time any Hedge Counterparty is required to post collateral or assign
its rights and obligations in and under the related Hedge Agreement.

 

(h)                                 No Hedge Agreement may be amended or
modified at any time other than to effect the appointment of a substitute Hedge
Counterparty or to effect a modification which is of a formal, minor or
technical nature or is to correct a manifest error and which, in the opinion of
the Trustee (based upon an Opinion of Counsel) would not have a material adverse
effect on the interests of Holders of the Rated Notes or of Holders of any
Class or Classes of Rated Notes or the Holders of the Income Notes unless the
Issuer has obtained Rating Confirmation with respect to such amendment or
modification. The Trustee shall provide the Collateral Manager and the Rating
Agencies with a copy of any such amendment or modification within 10 Business
Days before effecting such modification.

 

(i)                                     The Issuer shall enter into a Hedge
Agreement only if the payments from the Hedge Counterparty thereunder are not
subject to withholding tax or if the related Hedge Counterparty shall be
required in accordance with the terms of the related Hedge Agreement to pay
additional amounts to the Issuer sufficient to cover any withholding tax due on
payments made by such Hedge Counterparty to the Issuer under such Hedge
Agreement, subject to the Issuer making customary payee tax representations and
providing customary tax documentation. At any time at which the Issuer is not a
Qualified REIT Subsidiary, the Issuer shall not enter into any Hedge Agreement
the acquisition (including the manner of acquisition), ownership, enforcement or
disposition of which would subject the Issuer

 

242

--------------------------------------------------------------------------------


 

to tax on a net income basis in any jurisdiction outside the Issuer’s
jurisdiction of incorporation.

 

(j)                                     The Issuer will not terminate any Hedge
Agreement without receiving Rating Confirmation with respect to such termination
except to the extent otherwise specified herein.

 

ARTICLE XVII

 

CLASS A-R NOTES

 

17.1.                     DRAWS ON THE CLASS A-R NOTES AND CLASS A-R COMMITMENT

 

(a)                                       Pursuant to the Class A-R Note
Purchase Agreement and subject to compliance with the conditions set forth
therein and herein, the Issuer (or the Collateral Manager on behalf of the
Issuer) may request and the Holders of the Class A-R Notes (or any Liquidity
Provider with respect to such Holders) shall be obligated to make, advances
under the Class A-R Notes (each such advance, a Class A-R Draw) in an amount up
to their respective Class A-R Commitment, to fund, during both the Ramp-Up
Period and the Reinvestment Period, Future Advance Amounts relating to Future
Funding Assets and to acquire Substitute Collateral Interests. After the
Reinvestment Period and/or the occurrence of an Event of Default, the Issuer
will fund Future Advance Amounts relating to Future Funding Assets from amounts
on deposit in the Future Funding Asset Account. Class A-R Draws may be made on
any Business Day from and including the Closing Date to but excluding the
Commitment Termination Time (the date of such Class A-R Draw, the Class A-R Draw
Date).

 

(b)                                      Draws may be made from time to time in
accordance with the Class A-R Note Purchase Agreement. The Issuer shall duly and
punctually perform each of its obligations under the Class A-R Note Purchase
Agreement. The Issuer shall not be required to borrow any amount under the
Class A-R Notes at any time unless the applicable servicer or the Collateral
Manager, as applicable, has determined that a Future Advance is required under
the related Underlying Instruments and the amounts on deposit in the Future
Funding Asset Account, if any, are insufficient to make sure Future Advance. The
obligation of the Issuer to make any such Class A-R Draw is subject to the
conditions to make a Class A-R Draw in Sections 4.01 and 4.02 of the Class A-R
Note Purchase Agreement.

 

(c)                                       On the Mandatory Class A-R Draw Date,
subject to the notice provisions set forth in each Class A-R Note Purchase
Agreement, the Issuer (or the Collateral Manager on behalf of the Issuer) shall
make a Class A-R Draw in an amount equal to the lesser of (x) the Aggregate
Class A-R Undrawn Amount, and (ii) the Total Net Unfunded Future Advance Amount
the proceeds of which will be deposited in the Future Funding Asset Account.

 

243

--------------------------------------------------------------------------------


 

Immediately following such draw, the Class A-R Commitments will terminate.

 

(d)                                 The Trustee shall (at the direction of the
Collateral Manager) upon receipt of the proceeds of any Class A-R Draw, deposit
such proceeds into the Future Funding Asset Account where such amounts shall be
applied in accordance with Section 10.8.

 

(e)                                  The aggregate Class A-R Commitments shall
not exceed the Maximum Class A-R Commitment. To the extent that the principal
amount of the Class A-1 Notes is reduced pursuant to a Mandatory Redemption,
Special Amortization or redemption in connection with a Rating Confirmation
Failure, then Class A-R Commitments will be reduced so that the Class A-R
Commitments equal the Class A-R Proportion of the outstanding principal amount
of the Class A-1 Notes. The portion of each such reduction of the Class A-R
Commitment applicable to each Class A-R Note shall be the pro rata share of the
unfunded Class A-R Commitments represented by such Class A-R Note. Thus, the
Class A-R Commitments will be reduced by the total amount of principal payments
allocable to the Class A-R Notes which are paid to the Class A-R Notes and the
remainder deposited as follows: (i) an amount equal to the Total Net Unfunded
Future Advance Amount will be deposited in the Future Funding Asset Account, and
(ii) any remainder will be deposited in the Collection Account as Collateral
Principal Collections.

 

(f)                                    Prior to the Commitment Termination Time,
the Aggregate Class A-R Undrawn Amount must be at least equal to the Total Net
Unfunded Future Advance Amount.

 

17.2.                     CLASS A-R INTEREST AND CLASS A-R COMMITMENT FEE.

 

(a)                                  With respect to any Payment Date or
Class A-R Prepayment Date, interest on the Class A-R Notes will be payable in
arrears in an amount equal to (i) the product of (1) the Average Drawn Class A-R
Note Portion during the Interest Period with respect to such Payment Date,
(2) the Class A-R Note Interest Rate, and (3) the actual number of days elapsed
in such Interest Period, divided by (ii) 360; provided, that interest accrued in
respect of amounts borrowed under the Class A-R Notes during the period
following the Calculation Date through such Payment Date will be payable
(without penalty interest thereon) on the next succeeding Payment Date. Interest
on the Class A-R Notes will be computed on the basis of a 360-day year and the
actual number of days elapsed. Interest will be payable to the Holders of the
Class A-R Notes, pro rata, based on their Class A-R Interest Allocation
Percentage.

 

(b)                                 The Class A-R Commitment Fee will be payable
in arrears on each Payment Date and will rank pari passu with the payment of
interest on

 

244

--------------------------------------------------------------------------------


 

the Class A Senior Notes. Interest at the Class A-R Note Interest Rate will
accrue on any portion of the Class A-R Commitment Fee that is not paid when due.

 

17.3.                     PREPAYMENTS OF CLASS A-R NOTES.

 

(a)                                  During the Reinvestment Period, upon at
least two Business Days irrevocable notice to the Holders of the Class A-R
Notes, the Class A-R Notes may be prepaid (in whole or in part) without payment
of premium, at the option of the Issuer (at the direction of the Collateral
Manager) (i) prior to any payments on any other Class of Rated Notes, on any
Payment Date from Collateral Principal Collections to the extent Collateral
Principal Collections are available for such application pursuant to the
Priority of Payments and from amounts on deposit in the Future Funding Asset
Account or (ii) from excess amounts on deposit in the Collateral Principal
Collection Sub-Account and the Future Funding Asset Account on an Interim
Payment Date, but subject to the payment by the Issuer of Class A-R Breakage
Costs, if any. The Collateral Manager (on behalf of the Issuer) must provide not
less than two Business Days’ notice to the Class A-R Note Agent (with a copy to
the Trustee) in connection with any Class A-R Prepayment to be made on an
Interim Payment Date. Any Class A-R Breakage Costs shall be paid in accordance
with the Priority of Payments on the Payment Date following the applicable
Class A-R Prepayment Date.

 

(b)                                 If any Class A-R Prepayment is made on a day
other than a Payment Date, the Trustee shall pay the Class A-R Noteholders
(i) accrued and unpaid interest in respect of the amount of such Class A-R
Prepayment on such date and (ii) any Class A-R Breakage Costs resulting from
such Class A-R Prepayment in accordance with the Priority of Payments on the
first Payment Date following the Due Period in which such Class A-R Prepayment
is made. Any funds received from the Trustee after 1:00 p.m. (New York City
time) on any Business Day shall be deemed to be received on the next Business
Day.

 

(c)                                  The aggregate principal amount of any
partial voluntary Class A-R Prepayment, in respect of the Class A-R Notes (taken
as a whole) will be at least $800,000 (and integral multiples of $1000 in excess
thereof) or, if the aggregate outstanding amount under the Class A-R Notes is
less than $800,000, such lesser amount. Any Class A-R Draw will be made by the
Collateral Manager on behalf of the Issuer, pro rata, according to the unused
portion of the Class A-R Commitment of each Class A-R Noteholder. The Issuer
shall make all Class A-R Prepayments pro rata based on the Aggregate Outstanding
Amount of the Class A-R Notes at the time such prepayment is made. Subject to
compliance with certain draw conditions specified in the Class A-R Note Purchase
Agreement and

 

245

--------------------------------------------------------------------------------


 

herein, all such prepaid amounts may be re-borrowed until the Commitment
Termination Time.

 

17.4.                     CLASS A-R RATING CRITERIA

 

At the time of its purchase of a Class A-R Note and prior to the Commitment
Termination Time, each Holder of a Class A-R Note must satisfy the Class A-R
Rating Criteria. If any Holder of Class A-R Notes at any required time fails to
satisfy the Class A-R Rating Criteria and such failure continues for five
consecutive Business Days and such Holder shall not have deposited cash in a
Holder Sub-Account in such amount and at such time as required by the Class A-R
Note Purchase Agreement to which such Holder is a party, the Collateral Manager
on behalf of the Issuer shall use reasonable efforts promptly to replace such
Holder with another entity that meets the Class A-R Rating Criteria (by
requiring the replaced Holder to transfer all of its rights and obligations in
respect of the Class A-R Notes to the transferee entity). The purchase of
Class A-R Notes (whether in connection with the initial placement or in a
subsequent transfer) by any purchaser who does not satisfy the Class A-R Rating
Criteria set forth in clause (i) of the definition thereof at the time of such
purchase but who is then entitled to the benefits of a Liquidity Facility
described in clause (iii) of such definition shall not be permitted unless
Rating Confirmation is obtained with respect to the acquisition of Class A-R
Notes by such purchaser; provided however, that a Liquidity Provider may
purchase Class A-R Notes pursuant to the related Liquidity Facility, which
Liquidity Provider will be subject to the Class A-R Rating Criteria and other
provisions of the Class A-R Note Purchase Agreement; and provided further that
if the Holder of a Class A-R Note is a CP Conduit, it shall have the
unconditional right to assign its rights and obligations under the Class A-R
Note Purchase Agreement.

 

17.5.                     CLASS A-R HOLDER COLLATERAL ACCOUNT

 

(a)                                  The Trustee shall, prior to the Closing
Date, establish a Securities Account which shall be designated as the Class A-R
Holder Collateral Account, which shall be held in trust for the benefit of the
Holders of the Class A-R Notes (and, to the extent of amounts applied in
accordance with the Class A-R Note Purchase Agreement for such purpose, for the
benefit of the Holders of the Notes) and each Liquidity Provider and over which
the Trustee shall have exclusive control and the sole right of withdrawal. Any
and all funds at any time on deposit in, or otherwise to the credit of, the
Class A-R Holder Collateral Account shall be held in trust by the Trustee for
the benefit of the Holders of the Class A-R Notes. If at any time any Holder of
a Class A-R Note shall be required to deposit funds into the Class A-R Holder
Collateral Account pursuant to the terms of the Class A-R Note Purchase
Agreement, then (i) the Collateral Manager shall direct the Trustee to and the
Trustee shall create a segregated sub-account of the Class A-R Holder Collateral
Account for such Class A-R Holder (each, a Holder Sub-Account) and (ii) the
Class A-R Note Agent shall deposit all funds received from such Holder into such
Holder Sub-Account. All payments of principal of the Class A-R Notes otherwise
payable to such Holder shall be deposited in such Holder Sub-Account to the
extent

 

246

--------------------------------------------------------------------------------


 

provided in the Class A-R Note Purchase Agreement. The only permitted withdrawal
from or application of funds credited to a Holder Sub-Account shall,
notwithstanding the occurrence of any Event of Default, be to satisfy such
Holder’s obligations under the Class A-R Note Purchase Agreement, as specified
in this Section 17.5 and to return such amounts to such Holder in accordance
with Sections 17.5(c) and (d).

 

(b)                                 The deposit of funds into a Holder
Sub-Account pursuant to Section 17.5 by any Holder of a Class A-R Note shall not
constitute a Draw by the Issuer and shall not constitute a utilization of the
Class A-R Commitment of such Holder, and the funds so deposited shall not
constitute principal outstanding under such Class A-R Note. However, from and
after the establishment of a Holder Sub-Account with respect to any Holder of
Class A-R Notes until otherwise provided below, (i) the obligation of such
Holder to advance funds under its Class A-R Notes as part of any Class A-R Draw
under this Indenture and the Class A-R Note Purchase Agreement shall be
satisfied by the Trustee, acting at the direction of the Collateral Manager,
withdrawing funds from such Holder Sub-Account in the amount of such Holder’s
share of such Class A-R Draw (determined in accordance with the Class A-R Note
Purchase Agreement), and (ii) all payments of principal with respect to advances
made by such Holder under its Class A-R Notes (whether or not originally funded
from such Holder Sub-Account) (and, in the case of any defaulting Holder, all
payments of interest thereon) shall be satisfied by the Trustee depositing or
causing the deposit of the related funds into such Holder Sub-Account in the
amount of such Holder’s share of such Class A-R Draw (determined in accordance
with the Class A-R Note Purchase Agreement), with notice of such deposit to the
Class A-R Note Agent and the Class A-R Noteholder. The Trustee acting at the
direction of the Collateral Manager shall have full power and authority to
withdraw funds (with notice of any such withdrawal to the Class A-R Note Agent)
from each such Holder Sub-Account at the time of, and in connection with, the
making of any such Class A-R Draw and to deposit funds (with notice of any such
deposit to the Class A-R Note Agent) into each such Holder Sub-Account, all in
accordance with the terms of and for the purposes set forth in this Indenture
and the related Class A-R Note Purchase Agreement.

 

(c)                                  If at any time the amount of funds on
deposit in the Holder Sub-Account relating to any Holder of Class A-R Notes, net
of any reinvestment earnings in respect of Class A-R Eligible Investments,
exceeds the undrawn amount of the Class A-R Commitment of such Holder (whether
due to a reduction in the Class A-R Commitment or otherwise), then the
Collateral Manager on behalf of the Issuer shall instruct the Trustee to remit
to such Holder a specified portion of such funds then held in the related Holder
Sub-Account in an amount equal to such excess.

 

247

--------------------------------------------------------------------------------


 

(d)                                      If at any time a Holder of Class A-R
Notes is no longer required to deposit or maintain funds in the Class A-R Holder
Collateral Account pursuant to the terms of its Class A-R Note Purchase
Agreement to which such Holder is a party, then the Collateral Manager shall
notify the Trustee of such fact and direct the Trustee to remit all funds then
held in the relevant Holder Sub-Account (after giving effect to any Class A-R
Draw in respect of such Class A-R Notes to be made on such date) (other than
reinvestment earnings in respect of Class A-R Eligible Investments which shall
be remitted to such Holder as provided in Section 17.5(c)) to such Holder (with
notice thereof to the Class A-R Note Agent), and thereafter all payments of
principal and interest with respect to advances made by such Holder shall be
paid directly to such Holder in accordance with the terms of this Indenture and
the Class A-R Note Purchase Agreement.

 

(e)                                       The Trustee agrees to give the
Collateral Manager, the Issuer and the related Holder immediate notice if it
becomes aware that the Class A-R Holder Collateral Account or any funds on
deposit therein, or otherwise to the credit of the Class A-R Holder Collateral
Account, shall become subject to any writ, order, judgment, warrant of
attachment, execution or similar process. The Issuer shall not have any legal,
equitable or beneficial interest in the Class A-R Holder Collateral Account.

 

(f)                                         For so long as any amounts are on
deposit in a Holder Sub-Account, the Trustee shall, at the written direction of
the related Class A-R Noteholder (which may be in the form of standing
instructions), invest and reinvest such funds in investments which satisfy the
definition of the term Eligible Investments but which mature not later than the
day following the date of acquisition thereof (collectively, Class A-R Eligible
Investments). Investment earnings received during each Due Period in respect of
Class A-R Eligible Investments in the Holder Sub-Account of a Holder of
Class A-R Notes will (so long as such Holder is not a Defaulting Holder) be
applied to fund a shortfall in such Class A-R Noteholders’ obligation to fund a
Class A-R Draw, and any earnings in excess of such shortfall will be paid to
such Holder on the related Payment Date. In the absence of such instructions,
such funds will remain uninvested.

 

248

--------------------------------------------------------------------------------


 

In Witness Whereof, we have set our hands as of the date first above written.

 

Executed as a Deed by

N-STAR REL CDO VIII LTD.,
as Issuer

 

 

By:

/s/ Derrie Boggess

 

 

Name:

Derrie Boggess

 

 

Title:

Director

 

 

 

 

 

N-STAR REL CDO VIII LLC,

as Co-Issuer

 

 

By:

/s/ Donald J. Puglisi

 

 

Name:

Donald J. Puglisi

 

 

Title:

President

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee

 

 

By:

/s/ Karen J. Ridgeway

 

 

Name:

Karen J. Ridgeway

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

CONFIRMED AND ACCEPTED,
as of the date first above written:

 

NS ADVISORS, LLC,
as Advancing Agent

 

By:

/s/ Daniel R. Gilbert

 

 

Name:

Daniel R. Gilbert

 

 

Title:

Executive Vice President

 

 

--------------------------------------------------------------------------------
